FILED
                                                                  17-0637
                                                                  12/21/2017 3:21 PM
                                                                  tex-21442760
                                                                  SUPREME COURT OF TEXAS
                                                                  BLAKE A. HAWTHORNE, CLERK

                               NO. 17-0637

__________________________________________________________________

             IN THE SUPREME COURT OF TEXAS
         __________________________________________________

      THE DALLAS MORNING NEWS, INC. AND KEVIN KRAUSE,

                              PETITIONERS

                                    V.

    LEWIS HALL AND RICHARD HALL, INDIVIDUALLY AND ON
                   BEHALF OF RXPRESS
          PHARMACIES AND XPRESS COMPOUNDING,

                          RESPONDENTS
__________________________________________________________________

        ON APPEAL FROM THE SECOND COURT OF APPEALS
                      FORT WORTH, TEXAS
                        NO. 02-16-00371-CV
               TRIAL COURT CAUSE NO. CV16-0309
     rd
   43 JUDICIAL DISTRICT COURT OF PARKER COUNTY, TEXAS
__________________________________________________________________

    RESPONDENTS’ UNOPPOSED CONDITIONAL MOTION FOR
                        JUDICIAL NOTICE
  ______________________________________________________________


TO THE HONORABLE SUPREME COURT OF TEXAS:

     Respondents, Lewis Hall and Richard Hall individually and on behalf of

Rxpress Pharmacies and Xpress Compounding (collectively “Respondents”), file




                                     1
this Unopposed 1 Conditional Motion for Judicial Notice, and would respectfully

show the Court:

       Respondents conditionally2 request the Court take judicial notice of the

following documents:

1.     Tab A – Plaintiff’s Original Petition

2.     Tab B – Plaintiff’s Amended Petition

3.     Tab C – Plaintiff’s Motion to Compel

4.     Tab D – Supplement to Plaintiff’s Motion to Compel

       The above-referenced court records, particularly the transcripts attached to

Tabs C and D, contain evidence supporting the statements in Respondents’

Advisory to the Court and Parties filed in the trial court. CR 979–1086.

Particularly, these documents support the allegations that Petitioner Krause had not

just a passive role in the publication of the complained of publications, but that he

struck a deal to publish matters that he knew to be false or dramatically overstated

for the purpose of creating a story3 that would sell newspapers at Respondents’


1
  Respondents direct the Court’s attention to the certificate of conference. Clearly Petitioners
request for judicial notice is improper and should not be granted.
2
  The request is conditional upon this Court’s ruling on the Motion for Judicial Notice filed by
Petitioners. As explained more fully in Respondents’ motion and response to the Petitioners’
motion, consideration of these matters is not for this Court or the court of appeals, but rather the
trial court in the normal course of this lawsuit. However, should the Court entertain the court
records proffered by Petitioners, those proffered by Respondents should likewise be considered.
3
  Respondents again recognize the constitutional implications raised when the media is sued for
defamation. However, Respondents cannot ignore that the Fourth Estate has come under recent
scrutiny itself for the publication and/or creation of “fake news” at the expense of those they are
                                                 2
expense—literally.

       Pursuant to Rule 201, Respondents hereby conditionally request the Court

take judicial notice of the attached records for consideration of the Petition for

Review and any further briefing or consideration of this case.

       Respondents so conditionally pray and for other general relief.




                                           Respectfully submitted,


                                           __________________________________
                                           Robert J. Myers, SBN 14765380
                                           John J. Shaw, SBN 24079312
                                           MYERS ✯LAW
                                           2525 Ridgmar Blvd., Ste. 150
                                           Fort Worth, TX 76116
                                           Tel: (817) 731-2500
                                           Fax: (817) 731-2501
                                           rmyers@myerslawtexas.com
                                           jshaw@myerslawtexas.com

                                           COUNSEL FOR RESPONDENTS




meant to serve. What better example would there be than a reporter sacrificing independence for
the sake of sensationalism?
                                              3
                       CERTIFICATE OF COMPLIANCE

      I certify that the foregoing document contains 371 words, excluding the
portions excluded by Texas Rule of Appellate Procedure 9.4(i)(1). It was prepared
in Microsoft Word using 14-point typeface for body text and 12-point typeface for
footnotes. In making this certificate of compliance, I am relying on the word count
provided by the software used to prepare the document.


                                              _____________________________
                                                        John J. Shaw




                      CERTIFICATE OF CONFERENCE

     I certify that I have conferred with counsel in this matter and he is
unopposed to the relief sought, specifically stating:

        “Petitioners are not opposed to the Court taking judicial notice of these
filings, but Petitioners do not concede that these filings are relevant, admissible, or
properly considered by the Court under the TCPA.”

      Thus this matter is tendered to the Court for ruling.


      Certified to on this 21st day of December, 2017.


                                        _____________________________
                                             John J. Shaw




                                          4
                          CERTIFICATE OF SERVICE

      The undersigned certifies that on December 21, 2017, a true and correct
copy of the foregoing instrument was served on all counsel listed below using the
Court’s electronic case filing system.

Thomas S. Leatherbury
Marc A. Fuller
Kimberly R. McCoy
Margaret D. Terwey
VINSON & ELKINS, LLP
2001 Ross Avenue, Ste. 3700
Dallas, TX 75201

                                           _____________________________
                                                     John J. Shaw




                                       5
TAB A
                                                                                                                 FILED
                                                                                                     DALLAS COUNTY
                                                                                                     9/29/2017 1:54 PM
                                                                                                        FELICIA PITRE
                                                                                                     DISTRICT CLERK


                                                                                          Marissa Pittman
                                      NB~-17-13448


BNM,                                          §                    IN THE DISTRICT COURT
                                              §
       Plaintiff,                             §
                                              §
v.                                            §                DALLAS COUNTY, TEXAS
                                              §
JOHN/JANE DOES 1-10,                          §
                                              §
       Defendants.                            §                 - -- JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE DISTRICT JUDGE OF SAID COURT:

         COMES NOW, Plaintiff BNM ("Plaintiff'), and files this, Plaintiff's Original Petition

 against Defendants JOHN/JANE DOES 1-10 ("Defendants") and, for cause, would respectfully

 show unto this Honorable Court as follows:

                                 NATURE OF THE ACTION

        1.     This suit is the vehicle through which the Plaintiff can recover against the

outlandish, brazen acts of the Defendants, morally bankrupt individuals unlawfully tarnishing the

reputation of a highly decorated former Assistant United States Attorney. The Plaintiff brings

this claim for defamation and tortious interference with contract/prospective business advantage.

        2.     Plaintiff alleges that as a proximate result of the tortious and willful conduct of

the Defendants, he has suffered financial damages.           The Defendants have committed

extraordinary acts of dishonesty and deceit towards Plaintiff. Therefore, the Plaintiff seeks all

compensatory damages allowed under Texas law for the injuries caused by their tortious acts and

om1ss1ons.




                              DISCOVERY CONTROL PLAN
        3.      Discovery shall be conducted under Level 3 pursuant to Rule 190.03 of the

TEXAS RULES OF CIVIL PROCEDURE.

                                              PARTIES

        4.      Plaintiff BNM can be served by and through his undersigned counsel of record.

        5.      Defendant JOHN/JANE DOES 1-10 are unknown at this time but the Plaintiff will

supplement with the individual names of the Defendants.

        6.      This Honorable Court has jurisdiction over this matter, as the amount of the dispute

is within the jurisdictional limits of this Honorable Court. Venue is proper in Dallas County, Texas,

as it is a county in which a substantial part of the events or omissions giving rise to the claims

described herein occurred. This case is not subject to removal.

        7.      At this time, the Plaintiff is seeking more than $1,000,000.00 in damages against

the Defendants, jointly and severally, and an expedited trial by jury. This case is not subject to

removal to federal court

                                   FACTUAL BACKGROUND

        8.      This action arises out of Defendant's blatant, egregious, and inequitable trespasses

to, and violations of Plaintiff, Plaintiffs rights and interests, as well as numerous breaches of duties

Defendants owed to Plaintiff. Defendants' fraud, negligence, and intentional torts against Plaintiff,

includes the infliction of severe physical and emotional hardship upon the Plaintiff, and the

intentional infliction of harm to Plaintiff. In addition, upon information and belief, Defendants

knowingly, recklessly, or negligently pursued Plaintiff with tactics designed to deceive, coerce,

harass, or force Plaintiff to engage in dealings with the Defendants.

       9.      The Defendants have knowingly, recklessly, and/or negligently engaged, or have

allowed themselves to be engaged, in various deceptive techniques and trade practices designed to
mislead the Plaintiff. Defendants and/or their principals, agents, franchisors, and employees have

knowingly, recklessly, and/or negligently misrepresented the true nature of their dealings with the

Plaintiff and knowingly, recklessly, or negligently omitted the disadvantages of associating with

the Defendants. In addition, upon information and belief, Defendants knowingly, recklessly, or

negligently pursued Plaintiff with tactics designed to deceive, coerce, harass, or force Plaintiff to

engage in dealings with the Defendants.

        10.      Plaintiff brings this action to remedy the harm that Defendant has caused him: (1)

by falsely and fraudulently inducing him to enter into and execute contracts; (2) by fraudulently

inducing him to enter into and execute contracts under duress; (3) by committing numerous

intentional torts against him including, but not limited to, numerous common law torts; (4) by

inflicting severe and intentional emotional distress; (5) by stalking, harassing, and threatening

Plaintiff; (6) by acting negligently toward Plaintiff; (7) by acting recklessly with wanton disregard

to the rights of Plaintiff; (8) by making fraudulent and negligent misrepresentations to Plaintiff and

others; (9) by failing to disclose material information to Plaintiff; and; (10) by breaching fiduciary

duties to Plaintiff.

                                      CAUSES OF ACTION

      TORTIOUS INTERFERENCE WITH CONTRACTS AND/OR PROSPECTIVE
                         BUSINESS RELATIONS

        11.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein.

        12.     The Defendant acted with the intent to interfere with existing contracts as well as

to prevent execution of prospective contracts. The Plaintiff has lost the opportunity to enter into

several contracts as result of the interference by the Defendant. On information and belief, the
wrongful acts of the Defendant set forth in this Count were done maliciously, oppressively, and

with the intent to harm the Plaintiff, and the Plaintiff is entitled to punitive and exemplary damages

to be ascertained according to proof, which is appropriate to punish and set an example of the

Defendant. Accordingly, the Plaintiff respectfully request that exemplary damages be awarded

against the Defendant in a sum that is not less than three (3) times the amount of Plaintiffs actual

damages.

                         NEGLIGENCE AND GROSS NEGLIGENCE

        13.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein.

        14.     The Defendants owed and still owes duties to the Plaintiff.         The Defendants

breached these duties which proximately caused damages to the Plaintiff.

        15.     In addition, Plaintiff will show that the Defendants' acts and omissions, when

viewed objectively from the Defendants' viewpoint, involved an extreme degree of risk,

considering the magnitude and potential harm to the Plaintiff.

        16.     And, the Defendants had actual, subjective awareness of the risk, but still proceeded

with their scheme with a conscious indifference to the rights, safety or welfare of the Plaintiff.

        17.     As a proximate result of the Defendants' negligence and gross negligence, the

Plaintiff has been damaged and he seeks to recover all actual, consequential, incidental, and

exemplary damages.




                           DEFAMATION, SLANDER, AND LIBEL

        18.    Plaintiff re-alleges each and every one of the foregoing paragraphs as though set
forth fully herein.

        19.     The Defendants published false statements that negatively affected the Plaintiff.

No privilege, absolute or conditional, attaches to these statements.

        20.     The Defendants made these statements to third parties without any legitimate

interest in the information contained therein.

       21.      The Defendants' false statements and omissions caused damages to the Plaintiff.

       22.      These statements are unambiguous and defamatory or, alternatively, defamatory by

innuendo or implication.

       23.      Each of the above-referenced acts and omissions, single or in combination with

others, constituted defamation, libel, and slander as well as defamation, libel, and slander per se

and caused the damages suffered by the Plaintiff.

       24.     As a result, the Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by the defamation/slander.

       25.      On information and belief, the wrongful acts of the Defendants set forth in this

Count were done maliciously, oppressively, and with the intent to harm the Plaintiff, and the

Plaintiff is entitled to punitive and exemplary damages to be ascertained according to proof, which

is appropriate to punish and set an example of the Defendants.           Accordingly, the Plaintiff

respectfully requests that exemplary damages be awarded against the Defendants in a sum that is

not less than three (3) times the amount of Plaintiffs actual damages.




                               BUSINESS DISPARAGEMENT

       26.     Plaintiff incorporates each and every one of the foregoing paragraphs as though set
forth fully herein.

        27.     Defendants published disparaging words about Plaintiffs economic interests.

        28.     The words were false.

        29.     Defendants published the words with malice.

        30.     Defendants published the words without privilege.

        31.     The publication caused special damages.

        32.     As a result, Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by Defendants' conduct.

        33.     On information and belief, the wrongful acts of Defendants set forth in this Cause

of Action were done maliciously, oppressively, and with the intent to harm Plaintiff, and Plaintiff

is entitled to punitive and exemplary damages to be ascertained according to proof, which is

appropriate to punish and set an example of Defendants.         Accordingly, Plaintiff respectfully

requests that exemplary damages be awarded against the Defendants in a sum that is not less than

three (3) times the amount of Plaintiffs actual damages.

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        34.     Plaintiff incorporates each and every one of the foregoing paragraphs as though set

forth fully herein.

        35.     The Defendants are fully aware of the facts that support this claim. The Defendants'

conduct was extreme and outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, as to be regarded as atrocious, utterly intolerable, despicable, and the

bottom of depravity in a civilized community.

        36.     The Defendants' conduct proximately caused Plaintiff damages in that it caused
Plaintiff to suffer severe emotional distress. In particular, the Defendants' conduct was the direct

and proximate cause of Plaintiffs severe mental pain and anguish. In addition, the Plaintiff

continues to suffer from the actions of the Defendants.

        3 7.    In addition to severe emotional distress, the Plaintiff has suffered and will continue

to suffer, additional damages as a proximate result of the Defendants' conduct in that, in all

reasonable probability, Plaintiff will continue to suffer this mental pain and anguish for a long time

into the future - most likely the rest of his life. The conduct of the Defendants were maliciously

negligent and/or grossly negligent, and fraudulent so as to entitle Plaintiff to recover exemplary

damages. In this connection, Plaintiff will show that as a result of Defendants' conduct, Plaintiff

has suffered losses of time and other expenses, including attorney's fees incurred in the

investigation and prosecution of this action. Accordingly, Plaintiff asks that exemplary damages

be awarded against the Defendants in a sum that is not less than three (3) times the amount of

Plaintiffs actual damages.

                             NEGLIGENT MISREPRESENTATION

        38.     The Plaintiff re-alleges each and every one of the foregoing paragraphs as though

set fully herein.

        39.     By reason of the Plaintiffs reliance on the representations and fraudulent

concealment of material facts by the Defendants, the Plaintiff has been damaged.

        40.     The Defendants employed a scheme and common course of conduct to defraud the

Plaintiff. The misrepresentations and concealment of facts by Defendants were material.

        41.     On information and belief, the Defendants knew the misrepresentations and

concealment of facts set forth herein were false.

        42.     Alternatively, the Defendants acted with reckless disregard whether the
representations made by Defendants were true. The Plaintiff relied upon the misrepresentations,

lies, and the facts concealed by Defendants. The Plaintiffs reliance on these representations and

concealment of facts was reasonable and justifiable.

        43.     The Plaintiff has suffered losses because of the wrongful conduct of the Defendants.

 CONSPIRACY TO COMMIT INTENTIONAL TORTS SET FORTH HEREINABOVE

        44.     The Plaintiff re-alleges each and every one of the foregoing paragraphs as though

set fully herein.

        45.     Each Defendant was a member of a combination of two or more persons.

        46.     The object of the combination was to accomplish an unlawful purpose or a lawful

purpose by unlawful means.

        4 7.    The members had a meeting of the minds on the object or course of action.

        48.     One or more of the members committed an unlawful, overt act to further the object

or course of action.

        49.     The plaintiff suffered injury as a proximate result of the wrongful act.

        50.     As a result, Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by Defendants' conduct.

       51.      On information and belief, the wrongful acts of Defendants set forth in this Cause

of Action were done maliciously, oppressively, and with the intent to harm Plaintiff, and Plaintiff

is entitled to punitive and exemplary damages to be ascertained according to proof, which is

appropriate to punish and set an example of Defendants. Accordingly, Plaintiff respectfully

requests that exemplary damages be awarded against the Defendants in a sum that is not less than

three (3) times the amount of Plaintiff's actual damages.
        52.     Plaintiff further respectfully requests that all members of the conspiracy be held

jointly and severally liable for all acts done by any of them in furtherance of the combination.

Such joint and several liability is respectfully requested to extend beyond the wrongdoer to

include those who have merely planned, assisted, or encouraged the wrongdoer's acts.

                      AIDING AND ABETTING THE COMMISSION
                     OF INTENTIONAL TORTS SET FORTH HEREIN

        53.     A primary actor committed a tort.

        54.     Defendants had knowledge that the primary actor's conduct constituted a tort.

        55.     Defendants had the intent to assist the primary actor in committing the tort.

        56.     Defendants gave the primary actor assistance or encouragement.

        57.     Defendants' assistance or encouragement was a substantial factor in causing the

tort.

        58.    As a result, Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by Defendants' conduct.

        59.     Plaintiff further respectfully requests that the primary actor and all Defendants

who had the intent to assist and who assisted or encouraged the primary actor be held jointly and

severally liable for all acts done. Such joint and several liability is respectfully requested to

extend beyond the wrongdoer to include those who have merely planned, assisted, or encouraged

the wrongdoer's acts.

                                      ATTORNEYS FEES

        60.    Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein. Request is made for all costs and reasonable and necessary attorneys' fees

incurred by or on behalf of Plaintiff, and all fees necessary in the event of an appeal of this cause
to the Court of Appeals and the Supreme Court of Texas, as the Court deems equitable and just.

                                   CONDITIONS PRECEDENT

       61.       All conditions precedent to the Plaintiffs right of recovery have been performed,

have occurred, or have been waived.

                                            NO WAIVER

       62.       By filing this lawsuit, Plaintiff does not waive or release any rights, claims, causes

of action, or defenses, or make any election of remedies that they have, but expressly reserve such

rights, claims, causes of action, and defenses.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that the

 Defendants be cited to appear and answer, as required by law, and that Plaintiff have the

 following relief:

             •    Judgment against the Defendants for pecuniary, economic, non-economic,

                  special, general,    consequential,   and    incidental   damages    in excess of

                  $1,000,000.00;

             •   Actual damages in the amount determined to have been sustained by the Plaintiff;

             •   Compensatory damages;

             •    Pre- and Post-Judgment Interest;

             •   Costs of this lawsuit, including reasonable attorney's fees, experts' fees, and other

                 disbursements; and

             •   Such other and further relief, at law or in equity, to which the Plaintiff may show

                 himself to be justly entitled.
Dated, September 29, 2017

                                               Respectfully submitted,

                                               JAMES S. BELL, PC

                                                       Isl James S. Bell
                                               By:

                                                     James S. Bell
                                                     James S. Bell P.C.
                                                     State Bar No. 24049314
                                                     james@jamesbellpc.com
                                                     2808 Cole Ave.
                                                     Dallas, TX 75204
                                                     (214) 698-9000 (Telephone)
                                                     ATTORNEY PLAINTIFF

   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 1.06: RELATED CASES

        On information and belief, this case probably requires transfer pursuant to Local Rule 1.06.
The related case was filed under Cause No. DC-15-14415; BRADEN RICHARD POWER, et al vs.
CRAIG PATRICK POWER, et al. in the 134th District Court of Dallas County, Texas.




     ' I   I   •
TAB B
                                                                                                                       FILED
                                                                                                           DALLAS COUNTY
                                                                                                          10/26/2017 6:21 PM
                                                                                                              FELICIA PITRE
                                                                                                           DISTRICT CLERK




                                        NO. DC-17-13448

BRANDON MCCARTHY,                             §                 IN THE DISTRICT COURT
                                              §
Plaintiff,                                    §
                                              §
v.                                            §                 DALLAS COUNTY, TEXAS
                                              §
JOHN/JANE DOES 1-10,                          §
                                              §
Defendants.                                   §                134th JUDICIAL DISTRICT

                         PLAINTIFF'S FIRST AMENDED PETITION

  TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Plaintiff BRANDON MCCARTHY ("Plaintiff'), and files this,

  Plaintiffs Original Petition against Defendants JOHN/JANE DOES 1-10 ("Defendants") and,

  for cause, would respectfully show unto this Honorable Court as follows:

                                     NATURE OF THE ACTION

         1.     This suit is the vehicle through which the Plaintiff can recover against the

outlandish, brazen acts of the Defendants, morally bankrupt individuals unlawfully tarnishing the

reputation of a highly decorated former Assistant United States Attorney. The Plaintiff brings

this claim for defamation and tortious interference with contract/prospective business advantage.

        2.      Plaintiff alleges that as a proximate result of the tortious and willful conduct of

the Defendants, he has suffered financial damages.            The Defendants have committed

extraordinary acts of dishonesty and deceit towards Plaintiff. Therefore, the Plaintiff seeks all

compensatory damages allowed under Texas law for the injuries caused by their tortious acts and

omissions.

                                DISCOVERY CONTROL PLAN

        3.      Discovery shall be conducted under Level 3 pursuant to Rule 190.03 of the


PLAINTIFF'S FIRST AMENDED PETITION                                                         Page I of 11
TEXAS RULES OF CIVIL PROCEDURE.

                                              PARTIES

        4.      Plaintiff BRANDON MCCARTHY can be served by and through his undersigned

counsel of record.

        5.      Defendant JOHN/JANE DOES 1-10 are unknown at this time but the Plaintiff will

supplement with the individual names of the Defendants.

        6.      This Honorable Court has jurisdiction over this matter, as the amount of the dispute

is within the jurisdictional limits of this Honorable Court. Venue is proper in Dallas County, Texas,

as it is a county in which a substantial part of the events or omissions giving rise to the claims

described herein occurred. This case is not subject to removal.

        7.      At this time, the Plaintiff is seeking more than $1,000,000.00 in damages against

the Defendants, jointly and severally, and an expedited trial by jury. This case is not subject to

removal to federal court

                                     FACTUAL BACKGROUND

        8.      This action arises out of Defendant's blatant, egregious, and inequitable trespasses

to, and violations of Plaintiff, Plaintiffs rights and interests, as well as numerous breaches of duties

Defendants owed to Plaintiff. Defendants' fraud, negligence, and intentional torts against Plaintiff,

includes the infliction of severe physical and emotional hardship upon the Plaintiff, and the

intentional infliction of harm to Plaintiff. In addition, upon information and belief, Defendants

knowingly, recklessly, or negligently pursued Plaintiff with tactics designed to deceive, coerce,

harass, or force Plaintiff to engage in dealings with the Defendants.

        9.      The Defendants have knowingly, recklessly, and/or negligently engaged, or have

allowed themselves to be engaged, in various deceptive techniques and trade practices designed to


PLAINTIFF'S FIRST AMENDED PETITION                                                             Page 2of11
mislead the Plaintiff. Defendants and/or their principals, agents, franchisors, and employees have

knowingly, recklessly, and/or negligently misrepresented the true nature of their dealings with the

Plaintiff and knowingly, recklessly, or negligently omitted the disadvantages of associating with

the Defendants. In addition, upon information and belief, Defendants knowingly, recklessly, or

negligently pursued Plaintiff with tactics designed to deceive, coerce, harass, or force Plaintiff to

engage in dealings with the Defendants.

        10.      Plaintiff brings this action to remedy the harm that Defendant has caused him: (1)

by falsely and fraudulently inducing him to enter into and execute contracts; (2) by fraudulently

inducing him to enter into and execute contracts under duress; (3) by committing numerous

intentional torts against him including, but not limited to, numerous common law torts; (4) by

inflicting severe and intentional emotional distress; (5) by stalking, harassing, and threatening

Plaintiff; (6) by acting negligently toward Plaintiff; (7) by acting recklessly with wanton disregard

to the rights of Plaintiff; (8) by making fraudulent and negligent misrepresentations to Plaintiff and

others; (9) by failing to disclose material information to Plaintiff; and; (10) by breaching fiduciary

duties to Plaintiff.

                                      CAUSES OF ACTION

      TORTIOUS INTERFERENCE WITH CONTRACTS AND/OR PROSPECTIVE
                         BUSINESS RELATIONS

        11.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein.

        12.     The Defendant acted with the intent to interfere with existing contracts as well as

to prevent execution of prospective contracts. The Plaintiff has lost the opportunity to enter into

several contracts as result of the interference by the Defendant. On information and belief, the




PLAINTIFF'S FIRST AMENDED PETITION                                                           Page 3of11
wrongful acts of the Defendant set forth in this Count were done maliciously, oppressively, and

with the intent to harm the Plaintiff, and the Plaintiff is entitled to punitive and exemplary damages

to be ascertained according to proof, which is appropriate to punish and set an example of the

Defendant. Accordingly, the Plaintiff respectfully request that exemplary damages be awarded

against the Defendant in a sum that is not less than three (3) times the amount of Plaintiffs actual

damages.

                          NEGLIGENCE AND GROSS NEGLIGENCE

        13.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein.

        14.     The Defendants owed and still owes duties to the Plaintiff.         The Defendants

breached these duties which proximately caused damages to the Plaintiff.

        15.     In addition, Plaintiff will show that the Defendants' acts and omissions, when

viewed objectively from the Defendants' viewpoint, involved an extreme degree of risk,

considering the magnitude and potential harm to the Plaintiff.

        16.     And, the Defendants had actual, subjective awareness of the risk, but still proceeded

with their scheme with a conscious indifference to the rights, safety or welfare of the Plaintiff.

        17.     As a proximate result of the Defendants' negligence and gross negligence, the

Plaintiff has been damaged and he seeks to recover all actual, consequential, incidental, and

exemplary damages.

                            DEFAMATION, SLANDER, AND LIBEL

        18.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein.




PLAINTIFF'S FIRST AMENDED PETITION                                                           Page 4 ofll
        19.     The Defendants published false statements that negatively affected the Plaintiff.

No privilege, absolute or conditional, attaches to these statements.

        20.     The Defendants made these statements to third parties without any legitimate

interest in the information contained therein.

        21.     The Defendants' false statements and omissions caused damages to the Plaintiff.

        22.     These statements are unambiguous and defamatory or, alternatively, defamatory by

innuendo or implication.

        23 .    Each of the above-referenced acts and omissions, single or in combination with

others, constituted defamation, libel, and slander as well as defamation, libel, and slander per se

and caused the damages suffered by the Plaintiff.

        24.     As a result, the Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by the defamation/slander.

        25.     On information and belief, the wrongful acts of the Defendants set forth in this

Count were done maliciously, oppressively, and with the intent to harm the Plaintiff, and the

Plaintiff is entitled to punitive and exemplary damages to be ascertained according to proof, which

is appropriate to punish and set an example of the Defendants.            Accordingly, the Plaintiff

respectfully requests that exemplary damages be awarded against the Defendants in a sum that is

not less than three (3) times the amount of Plaintiff's actual damages.

                                     BUSINESS DISPARAGEMENT

        26.     Plaintiff incorporates each and every one of the foregoing paragraphs as though set

forth fully herein.

        27.     Defendants published disparaging words about Plaintiff's economic interests.




PLAINTIFF'S FIRST AMENDED PETITION                                                         Page 5of11
        28.     The words were false.

        29.     Defendants published the words with malice.

        30.     Defendants published the words without privilege.

        31 .    The publication caused special damages.

        32.     As a result, Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by Defendants' conduct.

        33.     On information and belief, the wrongful acts of Defendants set forth in this Cause

of Action were done maliciously, oppressively, and with the intent to harm Plaintiff, and Plaintiff

is entitled to punitive and exemplary damages to be ascertained according to proof, which is

appropriate to punish and set an example of Defendants. Accordingly, Plaintiff respectfully

requests that exemplary damages be awarded against the Defendants in a sum that is not less than

three (3) times the amount of Plaintiff's actual damages.

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        34.     Plaintiff incorporates each and every one of the foregoing paragraphs as though set

forth fully herein.

        35.     The Defendants are fully aware of the facts that support this claim. The Defendants'

conduct was extreme and outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, as to be regarded as atrocious, utterly intolerable, despicable, and the

bottom of depravity in a civilized community.

        36.     The Defendants' conduct proximately caused Plaintiff damages in that it caused

Plaintiff to suffer severe emotional distress. In pa11icular, the Defendants' conduct was the direct

and proximate cause of Plaintiff's severe mental pain and anguish. In addition, the Plaintiff




PLAINTIFF'S FIRST AMENDED PETITION                                                         Page 6of11
continues to suffer from the actions of the Defendants.

        37.     In addition to severe emotional distress, the Plaintiff has suffered and will continue

to suffer, additional damages as a proximate result of the Defendants' conduct in that, in all

reasonable probability, Plaintiff will continue to suffer this mental pain and anguish for a long time

into the future - most likely the rest of his life. The conduct of the Defendants were maliciously

negligent and/or grossly negligent, and fraudulent so as to entitle Plaintiff to recover exemplary

damages. In this connection, Plaintiff will show that as a result of Defendants' conduct, Plaintiff

has suffered losses of time and other expenses, including attorney's fees incurred in the

investigation and prosecution of this action. Accordingly, Plaintiff asks that exemplary damages

be awarded against the Defendants in a sum that is not less than three (3) times the amount of

Plaintiffs actual damages.

                             NEGLIGENT MISREPRESENTATION

        38.     The Plaintiff re-alleges each and every one of the foregoing paragraphs as though

set fully herein.

        39.     By reason of the Plaintiffs reliance on the representations and fraudulent

concealment of material facts by the Defendants, the Plaintiff has been damaged.

        40.     The Defendants employed a scheme and common course of conduct to defraud the

Plaintiff The misrepresentations and concealment of facts by Defendants were material.

        41.     On information and belief, the Defendants knew the misrepresentations and

concealment of facts set forth herein were false.

        42.     Alternatively, the Defendants acted with reckless disregard whether the

representations made by Defendants were true. The Plaintiff relied upon the misrepresentations,

lies, and the facts concealed by Defendants. The Plaintiffs reliance on these representations and


PLAINTIFF'S FIRST AMENDED PETITION                                                           Page 7of11
concealment of facts was reasonable and justifiable.

        43.     The Plaintiff has suffered losses because of the wrongful conduct of the Defendants.

 CONSPIRACY TO COMMIT INTENTIONAL TORTS SET FORTH HEREINABOVE

        44.     The Plaintiff re-alleges each and every one of the foregoing paragraphs as though

set fully herein.

        45.     Each Defendant was a member of a combination of two or more persons.

        46.     The object of the combination was to accomplish an unlawful purpose or a lawful

purpose by unlawful means.

        47.     The members had a meeting of the minds on the object or course of action.

        48.     One or more of the members committed an unlawful, overt act to further the object

or course of action.

        49.     The plaintiff suffered injury as a proximate result of the wrongful act.

        50.     As a result, Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by Defendants' conduct.

        51.     On information and belief, the wrongful acts of Defendants set forth in this Cause

of Action were done maliciously, oppressively, and with the intent to harm Plaintiff, and Plaintiff

is entitled to punitive and exemplary damages to be ascertained according to proof, which is

appropriate to punish and set an example of Defendants. Accordingly, Plaintiff respectfully

requests that exemplary damages be awarded against the Defendants in a sum that is not less than

three (3) times the amount of Plaintiffs actual damages.

        52.     Plaintiff further respectfully requests that all members of the conspiracy be held

jointly and severally liable for all acts done by any of them in furtherance of the combination.



PLAINTIFF'S FIRST AMENDED PETITION                                                         Page 8of11
Such joint and several liability is respectfully requested to extend beyond the wrongdoer to

include those who have merely planned, assisted, or encouraged the wrongdoer's acts.

                       AIDING AND ABETTING THE COMMISSION
                      OF INTENTIONAL TORTS SET FORTH HEREIN

        53.     A primary actor committed a tort.

        54.     Defendants had knowledge that the primary actor's conduct constituted a tort.

        55.     Defendants had the intent to assist the primary actor in committing the tort.

        56.     Defendants gave the primary actor assistance or encouragement.

        57.     Defendants' assistance or encouragement was a substantial factor in causing the

tort.

        58.     As a result, Plaintiff has been damaged and seeks to recover all actual,

consequential, and incidental damages caused by Defendants' conduct.

        59.     Plaintiff further respectfully requests that the primary actor and all Defendants

who had the intent to assist and who assisted or encouraged the primary actor be held jointly and

severally liable for all acts done. Such joint and several liability is respectfully requested to

extend beyond the wrongdoer to include those who have merely planned, assisted, or encouraged

the wrongdoer' s acts.

                                        ATTORNEYS FEES

        60.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

forth fully herein. Request is made for all costs and reasonable and necessary attorneys' fees

incurred by or on behalf of Plaintiff, and all fees necessary in the event of an appeal of this cause

to the Court of Appeals and the Supreme Court of Texas, as the Court deems equitable and just.

                                     CONDITIONS PRECEDENT


PLAINTIFF'S FIRST AMENDED PETITION                                                           Page 9of11
        61 .       All conditions precedent to the Plaintiffs right of recovery have been performed,

have occurred, or have been waived.

                                              NO WAIVER

        62.        By filing this lawsuit, Plaintiff does not waive or release any rights, claims, causes

of action, or defenses, or make any election of remedies that they have, but expressly reserve such

rights, claims, causes of action, and defenses.

                                                 PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that the

 Defendants be cited to appear and answer, as required by law, and that Plaintiff have the

 following relief:

               •   Judgment against the Defendants for pecumary, economic, non-economic,

                   special, general, consequential, and incidental damages in excess of

                   $1,000,000.00;

               •   Actual damages in the amount determined to have been sustained by the Plaintiff;

               •   Compensatory damages;

               •   Pre- and Post-Judgment Interest;

               •   Costs of this lawsuit, including reasonable attorney's fees, experts' fees, and other

                   disbursements; and

               •   Such other and further relief, at law or in equity, to which the Plaintiff may show

                   himself to be justly entitled.




PLArNTIFF'S FIRST AMENDED PETITION                                                              Page IO of 11
Dated, October 26th, 2017

                                     Respectfully submitted,


                                     JAMES S. BELL, PC

                                            Isl James S. Bell
                                     By:

                                           James S. Bell
                                           James S. Bell P.C.
                                           State Bar No. 24049314
                                           james@jamesbellpc.com
                                           2808 Cole Ave.
                                           Dallas, TX 75204
                                           (214) 698-9000 (Telephone)
                                           ATTORNEY FOR PLAINTIFF




PLAINTIFF'S FIRST AMENDED PETITION                                      Page 11 ofll
STATE OF TEXAS   }
COUNrY OF DALLAS
I, FELICIA PITRE, Clark of the 01~trl ct of Dallas County,
Te"as, do hereby ct rtliy th\h I h .vJ comnamcl •his Instrument
to · ea truu Eintl correct cony of the or lgtnal es appears on
rTAB C
                                                                                                                              FILED
                                                                                                                 DALLAS COUNTY
,   .                                                                                                           11/20/2017 1 :08 PM
                                                                                                                    FELICIA PITRE
                                                                                                                 DISTRICT CLERK




                                             CAUSE NO. DC-17-13448


        BRANDON MCCARTHY,                                §            IN THE DISTRICT COURT
                 Plaintiff,                              §
                                                         §
                                                         §
        v.                                               §            134TH JUDICIAL DISTRICT
                                                         §
                                                         §
        JOHN/JANE DOES 1-10,                             §
                  Defendants.                            §            DALLAS COUNTY, TEXAS


         PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY FROM WITNESS
                                 RYAN REYNOLDS

                  Plaintiff Brandon McCarthy ("Plaintiff' or "McCarthy") serves this Motion to Compel

        Deposition Testimony from Ryan Reynolds and would respectfully show the Court the following:

                                 SUM AND SUBSTANCE OF THIS MOTION

                  1.    Plaintiff respectfully seeks an order from this Court compelling Ryan Reynolds to

        appear again for his deposition and answer questions that he refused to answer at his deposition on

        November 10, 2017, because of baseless assertions of attorney-client privilege made by Reynolds'

        attorney at that deposition, David Bell.

                  2.    Plaintiff has attached as Exhibit 1 to this Motion a rough draft of the transcript of

        that deposition with the specific questions Plaintiff seeks to compel answers to highlighted in

        yellow.

                  3.    Those questions generally concern the following subject matter:

                            a. When Reynolds first retained David Bell as his counsel.

                            b. When Reynolds first met with David Bell as his counsel.

                            c. The general terms of David Bell's representation of Ryan Reynolds (i.e.,

                               rate, fees to be charged, scope of representation).
                   d. The identity of the person or persons who referred Ryan Reynolds to David

                        Bell.

                   e. The start and end date of any alleged attorney-client relationship between

                        Ryan Reynolds and Cameron Smith and/or James Rolfe and the scope of

                        such representation(s).

                   f.   The terms of any Cameron Smith's legal representation of Ryan Reynolds.

                        (e.g., rate, fees to be charged, scope of representation).

                   g. The terms of James Rolfe's legal representation of Ryan Reynolds. (e.g.,

                        rate, fees to be charged, scope of representation).

                   h. The substance of communications between Ryan Reynolds and James Rolfe

                        and/or Cameron Smith outside of the attorney-client relationship.

                   1.   Whether Cameron Smith and/or James Rolfe have ever hired Ryan

                        Reynolds to perform and work for them and the substance of that work and

                        identity of any client for whom that work was performed.

       4.      The law in Texas is clear that the attorney-client privilege does not apply to these

categories of questions. Reynolds' counsel's assertion of privilege as to these questions was

baseless and has served to only delay the discovery process and increase Plaintiff's costs in seeking

the truth. Plaintiff therefore requests that Reynolds and his counsel pay the fees and costs that

Plaintiff has had to incur to bring this Motion.




PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 2
                                                      THE FACTS

Unknown Defendants Are Engaging in an Illegal Smear Campaign Against Former United
        States Attorney Brandon McCarthy and Ryan Reynolds Likely Knows
                                 WhoTbev Are

         5.        Plaintiff McCarthy is former Assistant United States Attorney for the Northern

District of Texas with a sterling reputation in the legal community. However, in the past year, one

or more individuals have engaged in and continue to engage in a smear campaign against

McCarthy by making intentionally false representations of purported fact to various people with

the intent of harming his reputation and professional standing and painting him in a false light.

Plaintiff has filed this lawsuit in order to determine who those people (named as Jane/John Does

1-10 in this suit) are and hold them legally accountable for their actions.

         6.        Ryan Reynolds ("Reynolds") is a convicted federal felon who has flouted the laws

of this country and disobeyed Court orders. Indeed, the Honorable Judge Boyle of the United

States District Court for the Northern District of Texas, Dallas Division, has previously found

Reynolds in contempt of Court for failing to obey an asset-freeze order.

         7.        On information and belief, Reynolds has been used by a tool of these John/Jane

Does to spread the false information about Defendant. For that reason, it is critical that Plaintiff

depose Reynolds to learn if he has in fact been working for these John/Jane Does and to learn their

identities. 1 Accordingly, Plaintiffs counsel issued and had served a subpoena requiring Reynolds

to appear for his deposition on November 8.




1
  Because the person or persons engaging in this smear campaign are not yet known, they have been identified in this
lawsuit as "John/Jane Does 1-10." On information and belief, this smear campaign may be related to a highly
con tentious case pending in the 134th District Court for wh ich 'f laintiff acts as counsel for one of the parties. For that
reason, the case was transferred to the 134th after filing. Reynolds' allegation that such transfer was a "fraud on the
court" is as baseless as it is outrageous.

PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 3
     Reynolds and Others are Trying to Block Discovery of Relevant and Discoverable
                 Information Concerning the Smear Campaign and the
                      Identities of the John/Jane Doe Defendants

       8.       But Reynolds and/or whomever he is conspiring with to harm Brandon McCarthy

continues to try to thwart Plaintiffs attempts to determine the identities of these John/Jane Does.

       9.       First, in response to Plaintiffs subpoena, Reynolds filed a document titled

"Objections and Motion for Protective Order" regarding that subpoena, and Reynolds refused to

appear for his deposition on November 8. Reynolds himself signed the Motion and represented

that he was appearing "pro se."

       10.      After a hearing on November 8, this court ordered that Reynolds appear for his

deposition on November 10.

       11.      At that deposition, it came to light through Reynolds testimony that the Objections

and Motion for Protective Order (the "Motion") made material misrepresentations to this Court,

including:

             a. The Motion falsely represented that Reynolds was appearing pro se. Reynolds

                testified at his deposition that an attorney had actually drafted that Motion for

                Protective Order and he identified that attorney as David Bell. (See Ex. 1 at page

                46.)


             b. The Motion falsely represented that "Movant is a witness against the Plaintiff in

                another matter(s), and Plaintiff and his counsel are seeking to intimidate the

                witnesses against him in the other matter." Reynolds testified at his deposition that

                he had no knowledge of any "other matter" in which he is a witness against Plaintiff.

                (Id. at page 59, lines 20-23.)



PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 4
        12.     Plaintiff is filing a separate Motion for Sanctions against Reynolds' attorney David

Bell for filing the baseless and intentionally misleading motion with the Court in attempt to block

the Reynolds' deposition.

        13.     However, this Motion deals with Reynolds and his counsel's obstructionism at the

deposition itself.

                              ARGUMENT AND AUTHORITIES

    Reynolds Cannot Refuse to Answer Questions Regarding His Communications with
                         James Rolfe and Cameron Smith that
       Without Establishing Thev Concern His Criminal Case or Custody Dispute

        14.     At Reynolds' deposition on November I 0, Plaintiffs counsel asked Reynolds

numerous questions regarding attorneys Cameron Smith and Jim Rolfe to determine if they might

be the Jane/John Does that are the subject of this suit. However, Reynolds' counsel refused to let

Reynolds answer any of these questions on grounds of attorney-client privilege because Smith and

Rolfe are "attorneys." In fact, Reynolds' counsel stated that he would not let Reynolds answer any

questions concerning any attorneys. (See Ex. 1, page 12.)

        15.     Of course, as this court is well-aware, a communication is not privileged merely

because it is with an attorney, even if it is a communication between an attorney and his/her client.

See Huie v. DeShazo, 922 S.W.2d 920, 926 (Tex. 1996); Borden, Inc. v. Valdez, 773 S.W.2d 718,

720 (Tex. App.--Corpus Christi 1989, orig. proceeding) (not all communications between a client

and an attorney are privileged, and the burden is on the party resisting discovery to show that the

communication was, in fact, protected by the privilege).

        16.     The elements of the attorney-client privilege under Texas law are: ( 1) a confidential

communication; (2) made for the purpose of facilitating the rendition of professional legal services;

(3) between or amongst the client, lawyer, and their representatives; and (4) the privilege has not


PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RY AN REYNOLDS - Page 5
been waived. See TEX. R. EVID. 503(b)(l); Navigant Consulting, Inc. v. Wilkinson, 220 F.R.D.
467, 473 (N.D. Tex. 2004) (Kaplan, J.) (applying Texas law of privilege). These elements can be

established by affidavit or live testimony. Seibu Corp. v. KPMG LLP, 2002 U.S. Dist. LEXIS 906,

at *1 (N.D. Tex. Jan. 18, 2002) (applying Texas law of privilege).

        17.     The burden is on the party asserting the privilege to demonstrate how each

document or communication satisfies these elements. Navigant Consulting, Inc. v. Wilkinson, 220
F.R.D. at 473 (citing Hodges, Grant & Kaufmann v. United States, 768 F.2d 719, 721 (5th Cir.

1985)) (applying Texas law of privilege). Courts generally construe the privilege narrowly because

an assertion of privilege inhibits the search for truth. Id. A general allegation of privilege is

insufficient to meet the burden. Id.

        18.    Here, Reynolds testified that Smith had only acted as his attorney concerning

a child custody dispute and Rolfe represented him concerning his criminal case, both of

which have been resolved. However, Reynolds did not establish that he has any ongoing attorney-

client relationship with either Smith or Rolfe or that these communications occurred in the

furtherance of providing legal services. Therefore, communications between Reynolds and Smith

and/or Rolfe that do not concern their legal representation of him are not privileged and Reynolds

and his attorney cannot assert that privilege as a basis for not answering questions regarding those

communications.

        19.    Reynolds therefore respectfully requests that the Court order Reynolds to re-appear

for his deposition and answer questions concerning the substance of communications between

Ryan Reynolds and James Rolfe and/or Cameron Smith that do not concern the rendition of legal

services in relation to Reynolds' custody dispute or criminal case, i.e., communications that fall

outside of their alleged attorney-client relationship.


PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS-Page 6
   Reynolds Cannot Refuse to Answer Questions Concerning the Factual Circumstances
                 Surrounding His Attorney-Client Relationships with
                     David Bell, Cameron Smith, and James Rolfe

        20.    Reynolds' attorney instructed Reynolds not answer any questions regarding the

factual circumstances of Reynolds' retention of himself (David Bell), Cameron Smith or James

Rolfe as attorneys. Specifically, Reynolds' counsel David Bell would not let Reynolds answer

when Reynolds had first consulted with and retained any of these attorneys, the fee arrangement

with any of these attorneys, or who referred Reynolds to David Bell as counsel. David Bell's

assertion of privilege as to these questions is baseless.

       21.     Texas law is clear that this information is not subject to the attorney-client privilege.

As on Texas court stated:

       Under the great weight of authority, information concerning the factual
       circumstances surrounding the attorney-client relationship has no privilege, at least
       as long as disclosure does not threaten to reveal the substance of any confidential
       communications. Therefore, the attorney-client privilege does not encompass such
       nonconfidential matters as the terms and conditions of an attorney's employment,
       the purposes for which an attorney has been engaged, or any of the external
       trappings of the relationship between the parties.");

       See Duval County Ranch Co. v. Alamo Lumber Co., 663 S.W.2d 627, 634 (Tex. Ct. App.-

Houston 1988): see also Goode, Wellborn and Shariat, 2A Courtroom Handbook on Texas

Evidence 456 (2012) ("Texas courts have followed the widely accepted common-law rule that the

identity of the client and fee arrangements ordinarily are not shielded from disclosure.

       22.     Similarly, "by whom and when" a client was referred to a particular lawyer for

representation is considered a factual circumstance surrounding the attorney-client relationship

that is not protected from disclosure by privilege under Texas law. See Alpert v. Riley, 2009 U.S.

Dist. LEXIS 36612 at *41 (S.D. Tex. Apr. 30, 2009) (holding the circumstances surrounding

client's attorney-client relationship with law firm Scardino and Courtney, including by whom and


PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 7
when client was referred to Scardino & Courtney, was discoverable and not privileged under Texas

law).

        23.   Reynolds therefore seeks an order from this Comi compelling Reynolds to appear

for deposition within the next 2 weeks at a mutually agreed date and time and to answer questions

concerning:

                  a. When Reynolds first retained David Bell as his counsel.

                  b. When Reynolds first met with David Bell as his counsel.

                  c. The general terms of David Bell's representation of Ryan Reynolds (i.e.,

                       rate, fees to be charged, scope of representation).

                  d. The identity of the person or persons who referred Ryan Reynolds to David

                       Bell.

                  e. The start and end date of any alleged attorney-client relationship between

                       Ryan Reynolds and Cameron Smith and/or James Rolfe and the scope of

                       such representation(s).

                  f.   The terms of any Cameron Smith's legal representation of Ryan Reynolds.

                       (e.g., rate, fees to be charged, scope of representation).

                  g. The terms of James Rolfe's legal representation of Ryan Reynolds. (e.g.,

                       rate, fees to be charged, scope of representation).

                  h. The substance of communications between Ryan Reynolds and James Rolfe

                       and/or Cameron Smith outside of the attorney-client relationship.

                  i.   Whether Cameron Smith and/or James Rolfe have ever hired Ryan

                       Reynolds to perform and work for them and the substance of that work and

                       identity of any client for whom that work was performed.


PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 8
                                 CONCLUSION AND PRAYER

        For the foregoing reasons, Plaintiff respectfully seeks an order from this Court granting the

relief requested herein. Plaintiff further requests any other relief in law or equity to which he may

be justly entitled.


                                              Respectfully submitted,

                                              JAMES s. BELL, P.C.
                                              2808 Cole Avenue
                                              Dallas, Texas 75204
                                              Tel: (214) 668-9000

                                              By:lsl James S. Bell
                                                 James S. Bell
                                                 State Bar No. 24049314
                                                 jnmes@ jame beJlpc.com
                                                 Attorney for Petitioner


                                      Certificate of Service

       I hereby certify that I have served a copy of this document on all counsel of record in
compliance with the Texas Rules of Civil Procedure.




                                              Isl James S. Bell
                                                   James S. Bell




PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 9
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF11


 1                                                NO. DC-17-13448
 2   BRANDON MCCARTHY                             )       IN THE DISTRICT COURT
                                                  )
 3 vs.                                            )       134TH JUDICIAL DISTRICT
                                                  )
 4                                                )
     JOHN/JANE DOES 1-10                          )       DALLAS COUNTY, TEXAS
 5
 6
         *    *   *   *   *   *   *   *   *   *       *   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 7
                                          ORAL DEPOSITION OF
 8
                                              RYAN REYNOLDS
 9
                                          NOVEMBER 10, 2017
10
                                                  Volume No.
11
         *    *   *   *   *   *   *   *   *   *       *   *   *   *   *   *   *   *   *   *   *   *   *   *   *
12
13
14           ORAL DEPOSITION of RYAN REYNOLDS, produced
15   as a witness at the instance of the Plaintiff, and
16   duly sworn, was taken in the above-styled and numbered
17   cause on the 10th of November, 2017, from
18   Time to Time, before Sherry Fol chert, CSR, in and -for
19   the State of Texas, reported by machine
20   shorthand, at the offices of David Bell, 8350 Meadow
21   Road, Suite 186, Dallas, Texas, pursuant to the Texas
22   Rules of Civil Procedure.
23
24
25



                                      EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF12


 1                      A P P EA RA NC ES
 2 FOR THE PLAINTIFF:
 3   James S. Bell
     JAMES S. BELL, P.C.
 4
     FOR THE WITNESS:
 5
     David Bell
 6
     ALSO PRESENT:
 7
     Brandon McCarthy
 8   Kelley Cash
     Matt Segedy
 9

10
11

12
13

14

15

16

17
18

19

20
21
22
23
24

25



                         EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF13


 1                               INDEX
 2                                                            PAGE
 3 Appearances .                                                 2

 4 Stipulations.                                                 4

 5 RYAN REYNOLDS
           Examination by Mr. James Bell.                        5
 6
     Signature and Changes .                                   Pg
 7
     Reporter's Certificate.                                   Pg
 8
                               EXHIBITS
 9
     NO.   DESCRIPTION                                        PAGE
10
      1    Fifth Amendment Invocation
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF14


 1                            AGREEMENTS
 2        It is hereby agreed by and between the parties
 3   hereto, through their attorneys appearing herein, that
 4   any and all objections to any question or answer herein,
 5   except as to the form of the question and responsiveness
 6   of the answer, may be made upon the offering of this
 7   deposition in evidence upon the trial of this cause with
 8   the same force and effect as though the witness were
 9   present in person and testifying from the witness stand.
10        It is further agreed by and between the parties
11   hereto, through their attorneys appearing herein, that
12   this deposition may be signed before any notary public
13   in and for the State of Texas, but if the original
14   deposition has not been signed by the witness and
15   returned by the time of the trial or any hearing in the
16   case, the unsigned original or a copy thereof may be
17   returned into Court and used with the same force and
18   effect as though all requirements of the rules and
19   statutes with reference to signature and return had been
20   fully complied with.
21
22
23
24

25



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF15


 1                      P R0 C E E DI NGS
 2                          RYAN REYNOLDS,
 3   having been first duly sworn, testified as follows:
 4                            EXAMINATION
 5   BY MR. BELL:
 6       Q.   Sir, will you introduce yourself to the folks
 7   on the jury, as well as the Court?
 8                  MR. DAVID BELL:    Excuse me, Counsel.       First
 9   identify yourself and everybody that you've brought with
10   you today.
11                  MR. JAMES BELL:    My name is James Bel 1 .     I
12   have my client here and two folks that work for me.
13   Matt Segedy and Kelley Cash.
14                  MR. DAVID BELL:    And your client is who?
15                  MR. JAMES BELL:    Brandon McCarthy.
16                  MR. DAVID BELL:    Okay.   And Matt Segedy
17   works for you, I believe, as of today, correct?
18                  MR. JAMES BELL:    I'm not here to answer
19   your questions.   I'm telling you he works for me.
20                  MR. DAVID BELL:    Well, I'm going to
21   exclude -- ask that he be excluded because he's         I
22   anticipate he's going to be a witness in these
23   proceedings.   So if you insist on him staying here, I'm
24   not waiving that objection.      Just placing you on notice
25   that we'll move to strike your use of this deposition if



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF16


 1   he stays in this deposition.
 2       Q.     (BY MR. JAMES BELL)        Sir, can you state your
 3   name for the -- strike that.
 4                      Can you introduce yourself to the folks on
 5   the jury as well as the Court?
 6                      MR. DAVID BELL:     Let the record show that
 7   you refuse to acknowledge my comment or to respond to my
 8   comment.    Pl ease proceed at your own risk and peri 1.
 9                      THE WITNESS:     My name is Ryan Reynolds.
10       Q.     (BY MR. JAMES BELL)        Okay.   And, Mr. Reynolds,
11   you're convicted a felony, true?
12 A. I am.
13       Q.     And have you had your deposition taken before?
14       A.     Yes.
15       Q.     How many times?
16 A. I don't remember.
17       Q.     Approximately how many times?
18 A. I don't remember.
19       Q.     Is it more than once?
20       A.     Yes.
21       Q.     More than five times?
22 A. I don't recall.
23       Q.     You don't recall whether or not you've been
24   deposed more than five times?
25 A. I do not.



                             EXHIBIT 1
     ROUGH DRAFl OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF17


 1        a.     Okay.         And you were served with a subpoena to
 2   appear for your deposition last Wednesday , correct?
 3        A.     Yes.
 4        a.     You    id~;t~d~   1c:ra1! appear,    '~0)Prr ect?


 5        A.     Le i: tITa se e ')Nhera      ~ l:'i a U- w~as   :e xacfl y.    No , l was


 7        Q.     Okay.         Wheh dio David Bell become your lawyer?
 8                       MR. DAVID BELL:                 Object.         I'm n0t goi n!!:} to
 9 allow you to answer any questions about my
10   repr&sentation of you.
11        Q.     (BY MR. JAMES BELL)                    Sir , I'm not asking you to
12 get in e01ttl1U1Llhieati0ns with y0ur lawyer.                           V.Jllilein did y:o u
                                                                                             1




13   retain Mr. Bell for services?
14                       MR. DAVID BELL:                 I'm not going to allow him
15   to answer any        ~uestioh         that might invade the
16   attorney/client ptiVilege.
17        Q.     C~V    M~ .       J~MES   BELL)        So       yo~·re g~ing      te refwse
18   to answer --
19        A.     On the advice on my counsel.
20        a.     So    you'~e        going to refuse to answer my question
21   about when you retained Mr. Bell to become your lawyer?
22 A. I'm going to object on the advice of my
23   counsel .
24        Q.     (BY MR. JAMES ·BELL)                  Are you going to refuse --
25                       MR. JAMES BELL:                 Objection; nonresponsive.



                                     EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF18


 1          Q.      (BY MR. JAMES BELL)    Are you going to refuse to
 2   answer my question about when you retained Mr. Bell as
 3   your lawyer?
 4                      MR. DAVID BELL:    Counsel, you're asking for
 5   a legal conclusion.        I'm not going to allow my client to
 6   answer that question.
 7          Q.      (BY MR. JAMES BELL)    Sir, are you going to
 8   refuse to answer my question about when you retained
 9   Mr. Bell to become your lawyer?
10                      MR. DAVID BELL:    Again, you're asking for a
11   legal conclusion.        I'm not going to allow him to object
12   (sic).        Objection; form.
13                      MR. JAMES BELL:    So that's an objection
14   form or are you just --
15                      MR. DAVID BELL:    Both.
16          Q.      (BY MR. JAMES BELL)    So are you going to refuse
17   to answer my question about -- strike that.
18                      When did you first meet Mr. Bell?
19                      MR. DAVID BELL:    I'm not going to allow him
20   to answer questions about me or my representation of
21   him.        So ask any other question you want.    Go ahead.
22          Q.      (BY MR. JAMES BELL)    So you're going to
23   refuse          just so that I have
24                      MR. JAMES BELL:    Make sure you certify
25   these.



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10 , 2017 - ROUGH DRAF19


 1             Q.       (BY MR. JAMES BELL)                             You're going to refuse to
 2 answer my              q ~ e ~ tion      about when Mr. Bell                           be~a~e        y0ur
 3   lawyer.            Would that be a true statement?
 4                               MR. DAVIO BELL:                        I advise the client not to
 5   answer any questions about my representation.
 6                               MEL JJ Ari1;.&s      B1E l ~:          l need t -o· ge t a 1J'i'e,f 1:.11sal on
 7   the -- on the --
 8                              Tm        wIT N:E s s :          I ' nr g e 1i ffg 'ke- 0"b j e ct ¥l>;.rm a d v i o e

 9   o fr'   mw rno:wn s e TI   •


10             Q.       (BY MR. JAMES BELL)                             F'm no t aa ki ng you to
11        ROUGH DRAFT Or RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF10


 1                   MR. DAVID BELL:   Before you go further.
 2   Let's try not to overtalk each other.      And can I make a
 3   suggestion, Counsel?     Do you mind if we referred to as
 4   James and David.     It might make life easier for the
 5   reporter?
 6       Q.      (BY MR. JAMES BELL)   And so you understand what
 7   the deposition is, correct?
 8                   MR. DAVID BELL:   Objection; form.    Asks for
 9   a legal conclusion.
10                   MR. JAMES BELL:   You're only allowed to
11   object to the form.     I didn't ask you for the basis.
12                   MR. DAVID BELL:   You're asking him for a
13   1ega1 conclusion.
14                   MR. JAMES BELL:   That's a form objection.
15   So just object to form.     Let's - - let's follow rules.
16                   MR. DAVID BELL:   Let's be civil.
17                   MR. JAMES BELL:   Yeah, let's.
18                   MR. DAVID BELL:   That's part of the Rule.
19                   MR. JAMES BELL:   Let's.
20                   MR. DAVID BELL:   Please proceed.
21       Q.      (BY MR. JAMES BELL)   So you understand what a
22   deposition is' correct?
23                   MR. DAVID BELL:   Asks for a 1 egal
24   conclusion.    Objection; form.
25                   MR. JAMES BELL:   You can still answer.



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF11


 1                         THE WITNESS:       I believe I do.
 2       Q.      (BY MR. JAMES BELL)            Okay.   And you understand
 3   what an oath is        1    correct?
 4 A. I do.
 5       Q.      You're going to te 11 the truth, the whole
 6   truth , and nothing but the truth, correct?
 7       A.      Correct.
 8       Q.      You understand it's a felony in this state to
 9   lie under oath?
10       A.      Correct.
11       Q.      You understand that your testimony is being
12   taken word for word by the court reporter here?
13 A. I   do.
14       Q.      Okay.          And you understand that you're going to
15   have an opportunity to review your deposition, correct?
16       A.      Correct.
17       Q.      Now, throughout this deposition, you've already
18   hard it, there's going to be some objections by your
19   lawyer as to form of the question and/or some
20   instructions for you to not answer.                Now, if he objects
21   to form of the question, you still got to answer my
22   question.       Do you understand that?
23 A. I do.

24       Q.      Okay.          And if he instructs you not to answer,
25   then you don't answer, right?



                                  EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF12


 1       A.     Right.
 2       Q.     Now
 3                    MR. DAVID BELL:     Let -- let me say one
 4   thing before you get started.         I've instructed the
 5 client not to answer and I'm not going to allow him
 6   to -- as you can see answer, any questions about hiss
 7 communication with any lawyers.             I'm not going to allow
 8   him to testify regarding any privilege shared with any
 9   lawyers.   And I'm not going to allow him to testify
10   about any matters not set out in the lawsuit you filed.
11   I just want to be clear on that.
12       Q.     (BY MR. JAMES BELL)       And you understand the
13   difference between direct knowledge and indirect
14   knowledge, correct?     Direct knowledge is something that
15   you can see, touch, smell, you see for yourself,
16   correct?
17                    MR. DAVID BELL:     Objection; form.
18                    THE WITNESS:     Can you repeat that?
19       Q.     (BY MR. JAMES BELL)       Sure.   You would agree
20   direct -- there's a difference between direct knowledge
21   and indirect knowledge?         Direct knowledge is something
22   you can see, hear, smell, touch yourself, right?
23                    MR. DAVID BELL:     Objection; form.
24                    THE WITNESS:     I do.
25       Q.     (BY MR. JAMES BELL)      Okay.    And indirect



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF13


 1   knowledge is what some -- something or somebody may tell
 2   you, correct?
 3       A.   Correct.
 4       Q.   Okay.     And you understand the difference
 5   between a question that calls for yes-or-no answer
 6   versus one that cal 1 s for a narrative, right?
 7                    MR. DAVID BELL:     Objection; form.
 8                    THE WITNESS:     I do.
 9       Q.    (BY MR. JAMES BELL)       Okay.    When did you meet
10   Brandon McCarthy?
11 A. I met him in a restaurant.          I'm kind of bad
12   with dates, but I would say five, six years ago.
13       Q.   Do you know when you met Brandon McCarthy?
14       A.   The exact date?
15       Q.   Do you know what year you met Brandon McCarthy?
16 A. I really don't remember.           It was '09 or   I   10,
17       Q.   Did you meet Brandon while he was still an
18   Assistant United States attorney?
19 A. I believe, yes.
20       Q.   Okay.     And how many times have you had
21   in-person meetings with Brandon McCarthy?
22                    MR. DAVID BELL:     Objection; form.
23                   THE WITNESS:      By -- you mean where we were
24   both physically present at those meetings?           Is that what
25   you mean by that?



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF14


 1        Q.     (BY MR. JAMES BELL)     My question is:   How many
 2   times have you been in the physical presence of Brandon
 3   McCarthy?
 4        A.     Many times.
 5        Q.     How many?
 6        A.     Four or five.
 7        Q.     Okay.   So the first meeting you had with
 8   Brandon McCarthy was in either 2009 or 2010?
 9        A.     Well, it wasn't a meeting.     I just -- that's
10   when I met him.
11        Q.     Okay.   How many meeting have you had with
12   Brandon McCarthy?
13 A. I believe two.
14        Q.     When was the first meeting with Brandon
15   McCarthy?
16 A. It was at K&L Gates.
17        Q.     How long did that meeting last?
18        A.     Approximately an hour maybe.
19        Q.     Okay.   And when was the first meeting -- strike
20   that .
21                   When did the first meeting at K&L Gates
22   take pl ace?
23 A. I don't remember the date, but it was right
24   when -- it was pretty close to when he had started
25   there.



                             EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF15


 1         Q.       Okay.     When was your second and final meeting
 2 with Brandon McCarthy?
 3                          MR. DAVID BELL:     Objection; form.
 4                         THE WITNESS:      It was at a hotel downtown
 5 with my -- with a friend of mine.                   And there was another
 6   gentleman there.           I forget the name of the hotel.
 7                          MR. DAVID BELL:     Just asked you when, I
 8   be 1 i eve.
 9                         THE WITNESS:      When, probably within --
10   within three or four months of the original meeting, the
11   first one.
12         Q.       (BY MR. JAMES BELL)        Would you say around
13   December 2015?
14                         MR. DAVID BELL:      Objection; form.
15                        THE WITNESS:       I don't know.
16         Q.       (BY MR. JAMES BELL)        Okay.    And so you had two
17   meetings with Brandon McCarthy.              Just so the record is
18   cl ear.       One at K&L Gates and one at a hotel downtown.
19   Would that be a true statement?
20         A.      Yes.
21         Q.      Okay.      No other meetings that you can think of
22   as you sit here right now?
23         A.       Not that I can recall at this moment.
24         Q.      And how long did the second meeting last?
25         A.      Maybe an hour, hour and a half.



                                 EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF16


 1       Q.   Okay.    And at the second meeting you had
 2   brought your friend, Ms. Sanchez; is that true?
 3       A.    No.
 4       Q.   What was the name of the friend that you
 5   brought to the meeting?
 6       A.    Her first name is Brooke.
 7       Q.   What's her last name?
 8 A. I don't recall.
 9       Q.   You - - so she's - - she's a friend of yours, but
10   you don't recall her last name?
11       A.   Well , there were four people there, total .      I
12   can't recall her last name right now.
13       Q.   So you can't recall the name of the -- the last
14   name of the friend that you brought to the meeting at
15   the hotel; is that true?
16                   MR. DAVID BELL:    Objection; form.
17                   THE WITNESS:     I didn't know her very well.
18   I mean I had just gotten to know her and -- and we met
19   Brandon and another guy that was friends with Brandon,
20   another attorney.    But I don't recall , no.
21       Q.    (BY MR. JAMES BELL)      Okay.   And at the second
22   meeting you were there to discuss business involving
23   Protect My ID?
24       A.   Yeah, I think it's protectmyid.org.
25       Q.   And so you --



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF17


 1                   MR. JAMES BELL:     What is it?
 2                   MR. McCARTHY:     It's keep My ID.
 3       Q.      (BY MR. JAMES BELL)    And at the second meeting
 4   you talked about keepmyid.com and potentially doing a
 5   commercial or some social media for keepmyid.com; is
 6   that true?
 7 A. It's keepmyid.org.    But we discussed, you know,
 8   different marketing -- you know, how to market the
 9   business and how to get it out there and, you know, kind
10   of like LifeLock does.     But yes, pretty much marketing
11   type stuff.
12       Q.      So the purpose of the second meeting was to
13   market -- discuss marketing and get out the business of
14   keepmyid.org, correct?
15                   MR. DAVID BELL:     Objection; form.
16                   THE WITNESS:     Yeah, for the most part.     I
17   mean that was the -- that was the reason for the
18   meeting, correct.
19       Q.      (BY MR. JAMES BELL)    Okay.     Can you - - do you
20   remember anything else being discussed at that meeting,
21   at the second meeting?
22       A.      Nothing that's relevant.       Just, you know, what
23   people talk about when they're having a drink or
24   whatever.     Just -- but, you know, nothing -- no other
25   kind of business or anything.



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF18


 1       a.      Okay.     As you -- as you sit here right now, can
 2   you recall anything else you talked to Brandon McCarthy
 3   about at the second meeting at the hotel downtown --
 4       A.      No.
 5       a.            where you --
 6                       Okay.     Now, with respect the first meeting
 7   at K&L Gates that lasted approximately one hour, is that
 8 what you testified to?
 9       A.      Yes.
10       Q.      Okay.     You talked about a business you start --
11   started, White Collar Advisors; is that true?
12                       MR. DAVID BELL:        Objection; form.
13                       THE WITNESS:        We might have.   But we talked
14   about other things.           That wasn't the point of the
15   meeting.
16       a.      (BY MR. JAMES BELL)           Did you discuss White
17   Collar Advisors?
18 A. I mean I may have with him, I don't -- I don't
19   remember that.
20       a.      Okay.
21                       MR. DAVID BELL:        Just tell him what you
22   remember.     Don't tell him what you may have remembered,
23   please.
24                      THE WITNESS:         So can you repeat that?
25       a.      (BY MR. JAMES BELL)           Sure.   What all did you



                                 EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF19


 1   say to Brandon at the first meeting at K&L Gates, the
 2   first meeting you had with him?
 3       A.   Wel 1 , it was Gus He fl er and myself and we
 4   talked about possibly doing a Qui Tam case against
 5   Dustin Raul and Scott Shuster and however many companies
 6   they have.
 7       Q.   And you discussed that with Brandon?
 8       A.   Yes.
 9       Q.   Okay.     And what would be the basis for the
10   alleged Qui Tam case?
11       A.    Possible criminal acts that -- that they were,
12   I guess, doing or conspiring to do.
13       Q.   And you didn't have any personal knowledge of
14   that, correct?
15       A.   Of what?
16       Q.   Of any criminal acts that Scott Shuster Dustin
17   Raul were doing, true?
18       A.    No, I didn't.
19                    MR. DAVID BELL:   Counsel, can we go off the
20   record for a second?
21                    MR. JAMES BELL:   No.
22                    MR. DAVID BELL:   Okay.    So on the record, I
23   understand that represent Mr. Shuster and I'm perplexed
24   as to why you would you ask questions about Mr. Shuster,
25   if you do represent Mr. Shuster.         I'd rather have this



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF20


 1   discussion with you off the record.
 2       Q.     (BY MR. JAMES BELL)     So just -- so just so that
 3   I'm aware, you -- you right now are on supervised
 4   release.    Would that be a true statement?
 5       A.     Correct.
 6       Q.     Okay.   And part of your supervised release
 7   standards are that you're not allowed to associate with
 8   persons engaged in criminal activity, correct?
 9       A.     Correct.
10       Q.     And you're not allowed to associate with folks
11   convicted of a felony, correct?
12       A.     Correct.
13       Q.     And you're not allowed to enter into any
14   agreements to act as an informer or special agent of a
15   law enforcement agency, correct?
16       A.     Without permission, I'm not.
17       Q.     That's right.   Okay.
18                  MR. DAVID BELL:     Let me -- let me -- let
19   interject an objection here.       I told you earlier that
20   I'm not going to allow the witness to testify about any
21   matters that aren't set out in your pleadings and I
22   don't see where any of these matters that you're asking
23   him for comments about, his criminal conviction or
24   anything else, are anywhere supported by anything in
25   your pleadings.



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF21


 1                    MR. JAMES BELL:     Okay.
 2       Q.    (BY MR. JAMES BELL)       Have you ever gotten
 3   special permission to act as an informer for the -- the
 4   government?
 5                    MR. DAVID BELL:     Objection.     I'm not going
 6   to allow him to testify about any matter that impedes
 7   the attorney/client privilege.        I'm not going to let him
 8   testify about any meetings he had with any lawyer.
 9       Q.    (BY MR. JAMES BELL)       Are you going to refuse to
10   answer that question?
11       A.   Yes.
12                    MR. DAVID BELL:     And any other question
13   similar to the --
14       Q.    (BY MR. JAMES BELL)       Do you -- do you
15   understand what defamation is?
16                    MR. DAVID BELL:     Objection.     Calls for a
17   legal conclusion.     Objection; form.
18                    THE WITNESS:     Defamation, no.
19       Q.    (BY MR. JAMES BELL)       What is your understanding
20   of defamation?
21 A. I don't have an understanding.
22       Q.   Okay.     Have you ever made any false statements
23   about Brandon McCarthy?
24       A.   No.
25       Q.   Okay.     Do you have any direct evidence or



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF22


 1   knowledge of facts that Brandon McCarthy has committed
 2   any illegal conduct?
 3           A.     No.
 4           Q.     Do you have any direct evidence knowledge or
 5   facts to support the position that Brandon McCarthy has
 6   engaged in unethical conduct?
 7                         MR. DAVID BELL:      Calls for a 1 egal
 8   conclusion.           Objection; form.
 9                         THE WITNESS:      Meaning from myself
10   personally or people that I've spoken to on the phone
11   or
12           Q.     (BY MR. JAMES BELL)        I'm talking about direct
13   knowledge, sir.
14         A.       From -- from a person that I know that called
15   me and told me what --
16           Q.     I'm not asking your what a person called and
17   told.        Remember we talked about direct knowledge versus
18   indirect?
19         A.      Well, I don't have any direct knowledge, no.
20   Personally.
21           Q.     I'm talking about what your personal knowledge
22   is.     Okay.        And that way we can keep - - we probably can
23   shorten this deposition a bunch.              Is much that fair?
24         A.      Yeah.      That's cool.
25           Q.    All right.      That way maybe you can get out of



                                EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF23


 1   here and your lawyer can get out of here.
 2                    So you don't have in direct evidence that
 3   Brandon McCarthy engaged any wrongful conduct, true?
 4                    MR. DAVID BELL:         Objection; calls for a
 5   legal conclusion.      Objection; form.
 6                    THE WITNESS:      No.
 7           Q.   (BY MR. JAMES BELL)     Well, maybe I asked you a
 8   double negative.      It would be a true statement to say
 9   that you don't have any direct knowledge that Brandon
10   McCarthy engaged in any unlawful conduct.            That would be
11   a true statement, correct?
12                    MR. DAVID BELL:         Calls for a legal
13   conclusion.      Objection; form.
14           Q.   (BY MR. JAMES BELL)     Correct?
15           A.   That would be correct.
16           Q.   (BY MR. JAMES BELL)     You don't have any direct
17   knowledge or evidence that Brandon McCarthy engaged in
18   any unethical conduct, correct?
19                    MR. DAVID BELL:         Calls for a legal
20   conclusion.      Objection; form.
21           Q.   (BY MR. JAMES BELL)     Correct?
22           A.   Give me a second to think.        No, I don't.
23           Q.   You don't have any direct knowledge or facts to
24   suggest that Brandon McCarthy engaged in any                 strike
25   that.



                           EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF24


 1                 You don't have any direct knowledge or
 2   evidence that Brandon McCarthy breached any duties to
 3 anybody, correct?
 4                 MR. DAVID BELL:       Objection; form.
 5                 THE WITNESS:       I do not.
 6       Q.    (BY MR. JAMES BELL)      You don't have any direct
 7   evidence or knowledge to suggest that Brandon McCarthy
 8   defamed anybody, correct?
 9                 MR. DAVID BELL:       Objection; form.   Calls
10   for a legal conclusion.
11                 THE WITNESS:       That's correct.
12       Q.    (BY MR. JAMES BELL)      You don't have any direct
13   knowledge that Brandon McCarthy wasn't faithful to any
14   of hiss clients, correct?
15                 MR. DAVID BELL:       Objection; calls for a
16   legal conclusion.    Form.
17                 THE WITNESS:       I do not.
18       Q.    (BY MR. JAMES BELL)      You don't have direct
19   knowledge that Brandon McCarthy harmed any of his
20   clients, correct?
21 A. I do not.
22       Q.   You don't have direct evidence or kn owl edge
23   that Brandon McCarthy was deceptive towards any of his
24   client, correct?
25                 MR. DAVID BELL:       Objection; calls for a



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF25


 1   legal conclusion.        Objection; form.
 2                       THE WITNESS:     I do not.
 3          a.      (BY MR. JAMES BELL)         You don't have direct
 4   knowledge that Brandon McCarthy cheated any of his
 5   clients, correct?
 6                       MR. DAVID BELL:        Calls for a legal
 7 conclusion.          Objection; form.
 8                      THE WITNESS:      No.
 9                       MR. JAMES BELL:        Do you want a running
10   objection?
11                       MR. DAVID BELL:        No, I prefer to do it this
12   way.        Thank you.
13          Q.      (BY MR. JAMES BELL)     You don't have any direct
14   evidence or knowledge that Brandon McCarthy defrauded
15   anybody, including any of his clients, correct?
16                      MR. DAVID BELL:         Objection; form.    Calls
17   for a legal conclusion.
18                      THE WITNESS:      Correct.
19          Q.      (BY MR. JAMES BELL)     You don't have direct
20   knowledge that Brandon McCarthy betrayed any of his
21   clients or anybody, correct?
22                      MR. DAVID BELL:         Objection; form.
23   Objection; calls for a legal conclusion.
24                      THE WITNESS:      Correct.
25          Q.      (BY MR. JAMES BELL)     You don't have any



                              EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF26


 1   knowledge -- strike that.
 2                    You don't have any direct knowledge or
 3   evidence or facts to suggest that Brandon McCarthy
 4 wasn't loyal to anybody or any of clients, correct?
 5                    MR. DAVID BELL:      Objection; calls for a
 6   legal conclusion.      Objection; form.
 7                    THE WITNESS:      Correct.
 8          Q.    (BY MR. JAMES BELL)     You don't direct knowledge
 9   that        that or evidence that Brandon McCarthy didn't
10   have act with the utmost good faith towards any of his
11   clients, correct?
12                    MR. DAVID BELL:      Objection; form.   Calls
13   for a legal conclusion.         Objection.
14                    THE WITNESS:     Correct.
15          Q.    (BY MR. JAMES BELL)     You don't have any direct
16   knowledge and direct evidence that Brandon McCarthy
17   didn't act with candor towards any of his clients,
18   correct?
19                    MR. DAVID BELL:      Objection; calls for a
20   legal conclusion.      Objection; form.
21                    THE WITNESS:     Correct.
22          Q.    (BY MR. JAMES BELL)     You don't have any direct
23   evidence that Brandon McCarthy engaged in any
24   self-dealing of any kind towards any of his clients or
25   anybody, correct?



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF27


 1                  MR. DAVID BELL:     Objection; form.   Calls
 2   for a legal conclusion.
 3                 THE WITNESS:      Correct.
 4       Q.    (BY MR. JAMES BELL)     You don't have any direct
 5   knowledge that Brandon McCarthy didn't act with
 6   integrity of the strictest kind towards any of any of
 7   his clients or anybody, correct?
 8                 MR. DAVID BELL:      Objection; form.
 9 Objection; calls for a legal conclusion.
10                 THE WITNESS:      Correct.
11       Q.    (BY MR. JAMES BELL)     You don't have any direct
12   evidence that Brandon McCarthy wasn't fair to any of his
13   clients, correct?
14       A.   Correct.
15                 MR. DAVID BELL:      Objection; form.
16       Q.    (BY MR. JAMES BELL)     You don't have any direct
17   evidence that Brandon McCarthy didn't act with the
18   utmost honest in dealing with his clients or anybody
19   else, correct?
20                 MR. DAVID BELL:      Objection; calls for a
21   legal conclusion.   Objection; form.
22                 THE WITNESS:      Correct.
23       Q.    (BY MR. JAMES BELL)     You don't have any direct
24   evidence that Brandon McCarthy didn't fully disclose all
25   of the facts to all of his clients or to anybody else,



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF28


 1   correct?
 2                  MR. DAVID BELL:      Objection; form.
 3 Objection; calls for a legal conclusion.
 4                  THE WITNESS:      Correct.
 5       a.     (BY MR. JAMES BELL)     You don't have any direct
 6   evidence or knowledge or facts to suggest that Brandon
 7   McCarthy didn't act with fidelity towards his clients or
 8   anybody else, correct?
 9                  MR. DAVID BELL:      Objection; form.
10   Objection; calls for a legal conclusion.
11                  THE WITNESS:      Correct.
12       a.     (BY MR. JAMES BELL)     You don't have any direct
13   evidence that -- or facts to suggest that Brandon
14   McCarthy didn't act with care when he help dealt with
15   his clients or anybody else, correct?
16                  MR. DAVID BELL:      Objection; form.
17   Objection; calls for a legal conclusion.
18                  THE WITNESS:     Correct.
19       a.     (BY MR. JAMES BELL)     You don't have any direct
20   evidence or facts to suggest that Brandon McCarthy
21   wasn't fair and equitable in his dealings with any of
22   his clients or anybody else, correct?
23                  MR. DAVID BELL:      Objection; form.
24   Objection; calls for a legal conclusion.
25                  THE WITNESS:     Correct.



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF29


 1       Q.     (BY MR. JAMES BELL)     You don't have any direct
 2   evidence       strike that.
 3                   You don't have any direct evidence --
 4   strike that.
 5                   You don't have any direct evidence or
 6   knowledge to suggest that Brandon McCarthy made any
 7   misrepresentations to any of his clients or anybody
 8   else, correct?
 9                   MR. DAVID BELL:     Objection; form.
10   Objection; calls for a legal conclusion.
11                   THE WITNESS:     Correct.
12       Q.     (BY MR. JAMES BELL)     You don't have any direct
13   evidence that Brandon McCarthy engaged in any type of
14   fraud, correct?
15                   MR. DAVID BELL:     Objection; form.
16   Objection; calls for a legal conclusion.
17                   THE WITNESS:     Correct.
18       Q.     (BY MR. JAMES BELL)     You don't have any direct
19   evidence that Brandon McCarthy breached any fiduciary
20   duties to any of his clients or anybody else, correct?
21                   MR. DAVID BELL:     Objection; form.
22   Objection; calls for legal conclusion.
23                   THE WITNESS:     Correct.
24       Q.     (BY MR. JAMES BELL)     You don't have any direct
25   evidence that Brandon McCarthy damaged any of his



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF30


 1   clients or anybody else, correct?
 2                  MR. DAVID BELL:      Objection; form.
 3 Objection; calls for a legal conclusion.
 4                  THE WITNESS:      Correct.
 5       Q.     (BY MR. JAMES BELL)     You don't have any direct
 6   evidence that Brandon McCarthy acted with any ill will
 7   towards of any of his clients or anybody else, correct?
 8                  MR. DAVID BELL:      Objection; form.
 9   Objection; calls for a legal conclusion.
10                  THE WITNESS:      Correct.
11       Q.     (BY MR. JAMES BELL)     You don't have any direct
12   evidence or knowledge to suggest that Brandon McCarthy
13   acted with any evil motive towards any of his clients or
14   anybody else, correct?
15                  MR. DAVID BELL:      Objection; form.
16   Objection; calls for a legal conclusion.
17                  THE WITNESS:      Correct.
18       Q.     (BY MR. JAMES BELL)     You don't have any direct
19   evidence that Brandon McCarthy acted with any kind of
20   malice towards any of his clients or anybody else,
21   correct?
22                  MR. DAVID BELL:      Objection; form.
23   Objection; calls for a legal conclusion.
24                  THE WITNESS:     Correct.
25       Q.     (BY MR. JAMES BELL)     You don't have any direct



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF31


 1   evidence or knowledge of any crimes Brandon McCarthy may
 2   have allegedly committed, correct?
 3                  MR. DAVID BELL:     Objection; form.
 4   Objection; calls for a legal conclusion.
 5                 THE WITNESS:      Correct.
 6       Q.    (BY MR. JAMES BELL)     You don't have any direct
 7 evidence that Brandon McCarthy was negligent in any way
 8   towards any of his clients or anybody else, correct?
 9       A.   Correct.
10                  MR. DAVID BELL:     Objection; form.
11   Objection; calls for a legal conclusion.
12       Q.    (BY MR. JAMES BELL)     You don't have any direct
13   knowledge or evidence to suggest that Brandon McCarthy
14   was grossly negligent towards any his clients or anybody
15   else, correct?
16                 MR. DAVID BELL:      Objection; form.
17   Objection; calls for a legal conclusion.
18                 THE WITNESS:      Correct.
19       Q.    (BY MR. JAMES BELL)     You don't have any direct
20   evidence that Brandon McCarthy interfered with any
21   contractual relationships with any of his clients or
22   anybody else or any entities.      That would be a true
23   statement, correct?
24                 MR. DAVID BELL:      Objection; form.   Calls
25   for a legal conclusion.    Objection.



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF32


 1                     THE WITNESS:     Correct.
 2       Q.    (BY MR. JAMES BELL)        You don't have any direct
 3   evidence that Brandon McCarthy willfully committed any
 4 wrongful conduct, correct?
 5                     MR. DAVID BELL:     Objection; form.
 6   Objection; calls for a legal conclusion.
 7                     THE WITNESS:     Correct.
 8       Q.    (BY MR. JAMES BELL)        So can we -- is your basic
 9   understanding of the word "defamation" it's a -- it's a
10   statement, whether written or oral, that tends to damage
11   somebody's reputation.      Would -- would you agree with
12   that?
13 A. I would in sense that if it's a lie, correct.
14       Q.    If it wasn't -- oh, I see.          I see what you're
15   saying.   Okay.     Fair enough.
16                 So it would be fair to say that you and I
17   can have an agreement that when we use the word
18   "defamation," it's -- it's a statement made by somebody
19   that causes harm to one's reputation, but -- but it's
20   not defamation it's if the truth?
21       A.    That's my understanding.
22                     MR. DAVID BELL:    And I'm going to continue
23   to object that you're asking him to give a legal opinion
24   he's not qualified to make.
25       Q.    (BY MR. JAMES BELL)        Without giving a legal



                            EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF33


 1 opinion, what is your understanding --
 2                       MR. DAVID BELL:     So I'm objecting to your
 3 question as to form.
 4                       MR. JAMES BELL:     What is your understanding
 5 of defamation based on our discussions and -- and your
 6   living in world for           I don't know how many years.
 7 Thirty-three years, 34 years.
 8                       THE WITNESS:     I wish.
 9                       MR. DAVID BELL:     Objection; form.
10       Q.      (BY MR. JAMES BELL)        You're what?
11       A.      Forty-six.
12       Q.      Wow.
13                       MR. DAVID BELL:     How many did you say .
14                       MR. JAMES BELL:     I thought he was 33.
15                       THE WITNESS:     Appreciate that.    My -- yeah,
16   my definition -- my definition would be, you know, to
17   say something about somebody that wasn't true.
18       Q.      (BY MR. JAMES BELL)        And harms their
19   reputation?
20                       MR. DAVID BELL:     Objection; form.    Asks for
21   a legal conclusion.
22       Q.      (BY MR. JAMES BELL)        Or just saying a 1 i e about
23   somebody?
24       A.      Yeah.     If - - if somebody says that - - you know,
25   that Joe murdered somebody at the 7-Eleven last night



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF34


 1 and he really didn't and they print it in the paper
 2   and        and it was a lie, that to me is defamation.              But
 3   yeah.
 4         Q.    Okay.     Are you aware of any defamatory
 5   statements that Brandon McCarthy has made?
 6                       MR. DAVID BELL:        Objection; form.
 7                     THE WITNESS:       No.
 8         Q.     (BY MR. JAMES BELL)           You don't have any direct
 9   evidence of any misrepresentations Brandon McCarthy made
10   to anybody or any clients, correct?
11                     MR. DAVID BELL:          Objection; form.
12   Objection; calls for a legal conclusion.
13                     THE WITNESS:       Correct.
14         Q.     (BY MR. JAMES BELL)           Do you have any direct
15   evidence or knowledge that Brandon McCarthy breached any
16   contract towards any clients, anybody or any entity?
17                     MR. DAVID BELL:          Objection; form.
18   Objection; calls for a legal conclusion.
19                     THE WITNESS:       No.
20         Q.     (BY MR. JAMES BELL)           Have you ever had Brandon
21   McCarthy followed?
22         A.    No.
23         Q.    Have you ever had a private investigator on
24   Brandon McCarthy?
25         A.    Absolutely not.



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF35


 1       a.      Are you aware of anybody that's had a private
 2   investigator on Brandon McCarthy?
 3                       MR. DAVID BELL:        Objection to form.
 4                       THE WITNESS:     No.
 5                       MR. JAMES BELL:        Were you going to object
 6   instruct not to answer that?
 7                       MR. DAVID BELL:        No.     Just
 8                       MR. JAMES BELL:        Okay.
 9                       MR. DAVID BELL:        You just don't have any
10   time in your question.        You're asking all these
11   questions about what happened since the beginning of
12   time so I've had to object as to form.
13       Q.      (BY MR. JAMES BELL)        So you're not aware of any
14   private investigators that have investigated Brandon
15   McCarthy?
16       A.      Private investigators?           You mean like that are
17   privately hired in the public?
18       a.      Sure.
19       A.      No.
20       Q.      Are you aware Of any other kind of
21   investigators?
22       A.      Personally aware?
23       a.      Yes.
24       A.      No.
25       a.      Okay.     So you're not -- you're not aware of --



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF36


 1 okay.        Are you -- so it would be fair to say that you've
 2   never hired a private investigator to follow Brandon
 3   McCarthy.      That would be true?
 4         A.     Absolutely not.      That's true.    Absolutely true.
 5   I've never hired anybody to do anything to Brandon
 6 whatsoever.
 7         Q.     Okay.     And do you wish i 11 wi 11 on Brandon?
 8         A.     No.
 9         Q.     Have -- are you aware of anybody that has hired
10   a private investigator on or did -- or somebody to
11   investigate Brandon McCarthy?
12 A. I am not.
13         Q.    Okay.      Do you have secondhand knowledge of
14   anybody privately investigating Brandon McCarthy or
15   publicly investigating Brandon McCarthy?
16                        MR. DAVID BELL:    Objection; form.
17                      THE WITNESS:       I mean had I an incident at a
18   restaurant where two guys walked up to me.and told me
19   that -- I was sitting there eating at Hillstone and this
20   guy put his hand on my shoulder and I kind of looked
21   around -- because it was kind of intimidating, you know,
22   he was real close to me and I looked like that
23   (indicating) and he said -- he said, Ryan, what's going
24   on?   And I didn't know this guy.           But I didn't want to
25   be rude because I thought maybe I do, you know, and he



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF37


 1   said I want you to know that Brandon McCarthy has a
 2   connect at the IRS and this connect's going to get a guy
 3   and they're going to investigate you.             And      and he
 4   said don't worry, his own people are going to get him.
 5   Don't worry about it.           And walked off.    And there was
 6   another guy standing by the door and they both walked
 7 off together (indicating).              That's the only thing.        It
 8 was very strange.
 9          Q.      Did you get that person's name?
10          A.      No.
11          Q.      Okay.    So -- just so that I understand the
12   facts.        Somebody approached you in Hillstone restaurant
13   and said to you that Brandon McCarthy was having you
14   investigated?          That's
15          A.      They -- they       specifically they said Brandon
16   McCarthy has a friend at the IRS, the friend won't be
17   doing the investigation, they're going to pass it to
18   another person and they're going to try to get you
19   fucked off.          And he said don't worry about it because
20   Brandon's own people are going to get him and he walked
21   off.        And I found -- I didn't know if he was trying to
22   intimidate me or if he was -- it was a very bizarre
23   conversation.
24                        Because by the time I looked back to ask
25   who he was or figure it out, he was gone.               And there was



                               EXHIBIT 1
     -ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF38


 1 another guy standing by the door and they both walked
 2   out together.
 3          Q.   Okay.     So are you -- are you aware of Brandon
 4   McCarthy trying to investigate you?
 5                       MR. DAVID BELL:       Objection; form.
 6                       THE WITNESS:       I mean I've heard from
 7   numerous people that - -
 8          Q.   (BY MR. JAMES BELL)           Let me say it a different
 9   way.
10          A.   Okay.
11          Q.   Do you have any personal knowledge that Brandon
12   McCarthy is investigating you?
13          A.   No.
14          Q.   But you've heard from secondary sources that
15   Brandon McCarthy has -- is trying to investigate you or
16   is investigating you?
17          A.   Yes.
18          Q,   Who told you that?
19          A.   A friend of mine named Carl Fleming called me
20   and said, hey, man, do you know Rob Castle and I said
21   no.    And he said, we 11 , he's my attorney.          And he said
22   he called me the other day and he was freaking out.                And
23   I said okay.        And he said, man, I need you to meet me
24   at this restaurant.        I got to talk to you about Ryan
25   Reynolds and Carl is like          I   man, can we do it another



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF39


 1   time.        He's like no, it's important.     Right now.
 2                      So Carl said that he went down and met
 3 whoever Rob Castle is and said he -- he seemed nervous
 4   and seemed like this, you know, and he said, hey, man,
 5   what's Ryan doing?        We need some shit on him.     We're
 6   going to get him -- we're going to get him in trouble.
 7 You know, give me some dirt on him.            What's he doing
 8   now?        And Carl is like I have no idea.
 9                      And so I guess Rob worked -- I guess the
10   way I understood it was Rob was Carl 's attorney and then
11   Carl said, wel 1, can you help me with this matter - -
12   because I guess it was -- Rob wanted to talk about me
13   and he wanted to talk about some pending thing he had
14   going on.        And Rob said, man, no, I'm -- you're --
15   you're fired.        I'm not your attorney anymore.     And he
16   goes, man, I just wanted to cal 1 you because that was
17   one of the weirdest things that -- that I've ever had
18   happened to me.        And I say, man, I don't know.        I don't
19   know Rob Castle, you know.          So he goes do you know what
20   it and I -- and I told Carl, I said no.
21          Q.     Are you -- strike that.
22                      Do you have any direct evidence that
23   Brandon McCarthy failed to disclose any material
24   information or any information of any kind to any
25   clients or anybody else?



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF40


 1                   MR. DAVID BELL:         Objection; form.
 2   Objection; asks for a legal conclusion.
 3                   THE WITNESS:      No.
 4          Q.   (BY MR. JAMES BELL)         Have you ever said that
 5   Brandon McCarthy was a liar?
 6                   MR. DAVID BELL :        Objection; form.
 7                   THE WITNESS:      No.
 8          Q.   (BY MR. JAMES BELL)         Have you ever said that
 9   Brandon McCarthy has engaged in any unethical conduct?
10                   MR. DAVID BELL :        Objection; form.   Calls --
11   no predicate.    Calls for a legal conclusion.
12                   MR. JAMES BELL:         Let me ask it a different
13   way.
14          Q.   (BY MR. JAMES BELL)     Based on the fact that you
15   have no personal knowledge that Brandon McCarthy engaged
16   any unethical conduct, did you ever tell anybody that
17   Brandon McCarthy engaged in any unethical conduct.
18                   MR. DAVID BELL:         Objection; form.
19                   THE WITNESS:      I mean I've heard, you know,
20   what - -
21                   MR. JAMES BELL :        Answer my question,
22   please.
23                   THE WITNESS:     I don't know.      I don't
24   remember.    I mean maybe when these people have come to
25   me.    I mean that's not the only story that I just told



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF41


 1   you about Cast 1 e.     There's many more.      So what I'm
 2   saying is is I don't know if somebody comes to you and
 3   says, hey, man, Brandon has got this hookup at the IRS
 4   and be careful.       You know, we heard this at a party from
 5   these other IRS agents that he's going to get you -- you
 6   know, try try to get you indicted.           Could I have said
 7   something then?       Possibly.    Do I remember, no.
 8        Q.     (BY MR. JAMES BELL)      Okay.    So just so I
 9   understand -- and maybe deposition will be a lot shorter
10   than I thought.
11                   MR. JAMES BELL:      I'll object to my
12   side-bar.    Do you want to sustain it?
13                   MR. DAVID BELL:      I don't have that power.
14   I would like to though.       Thank you though.
15                   MR. JAMES BELL:      And I'll stipulate to --
16   if you object to my side-bar.
17        Q.     (BY MR. JAMES BELL)     So would you agree with
18   me, sir, that based on the fact -- strike that.
19                   Based on the fact that you don't have any
20   personal knowledge or evidence that Brandon McCarthy
21   engage in any unethical or illegal conduct, you don't
22   recall ever saying that he engaged in any illegal or
23   unethical conduct.      Would that be a fair statement?
24                   MR. DAVID BELL:      Objection; form.
25   Objection; calls for a legal conclusion.



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF42


 1                    THE WITNESS:     I don't know.    I don't know
 2   if I ever said, you know, maybe to all these people that
 3   have been telling me these stories, I said, well --
 4 well, I did to -- to Nathan Halsey.
 5       a.    (BY MR. JAMES BELL)       What did you -- what did
 6   you say to Nathan Halsey?
 7       A.   Well Nathan Halsey told me that Brandon sent
 8   him to the FBI and had him wired up.        I said, man, you
 9   better be careful .
10       a.   Okay.
11 A. I said you can't - - I - - I don't know if
12   Brandon did that or not.        I'm not saying that he did.
13   I'm telling you what I heard secondhand.          And I may have
14   said that's -- that -- you know, I may have said -- I
15   don't know if I've ever said anything             I may have said
16   that's not right or whatever.        But to be honest with
17   you, I always like Brandon as person.        You know, I mean
18   I never -- I think he's a nice guy, you know.          And so
19   this -- you know, when this whole thing got rolling,
20   whatever has been going on and -- and that thing, it
21   just seem to get crazier and crazier.        And, you know, I
22   didn't -- you know -- but I don't know -- I don't recall
23   ever saying anything like, you know, Brandon's a crook,
24   criminal or anything like that.        But I'm not saying I
25   haven't said, well, I -- I mean that's -- if that's



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF43


 1   true, that's not good.          But never anything that I
 2   rec a 11 .
 3                         MR. JAMES BELL:    Sorry.   I got to object as
 4   nonresponsive, but I appreciate your answer.
 5         Q.      (BY MR. JAMES BELL)        Let me just -- so that I'm
 6   clear -- I can break this down.            You've always liked
 7   Brandon McCarthy, true?
 8 A. I have.
 9         Q.      You always thought that Brandon McCarthy was a
10   nice guy irrespective of what you've heard from other
11   folks, at least based on your personal dealings with
12   him, correct?
13         A.      Yes.
14         Q.      And as you sit here right now, you don't recall
15   ever saying to somebody that Brandon committed any
16   criminal acts, correct?
17         A.      No.
18         Q.      I may have -- I'm wrong or did I ask a bad
19   question
20         A.      No.
21         Q.            a double negative.    It could have been my
22   fault.       And I apologize.
23         A.      Say it one more time.
24         Q.      Sure.     You don't -- as you sit here right now,
25   you don't recall ever saying that Brandon engaged in any



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF44


 1 criminal conduct, saying that to anybody?
 2                  MR. DAVID BELL:       Objection; form.
 3        Q.   (BY MR. JAMES BELL)       Correct?
 4 A. I have - - no, I - - correct.        You' re correct.
 5        Q.   (BY MR. JAMES BELL)       Okay.   As you sit here
 6   right now, you don't recall ever telling anybody that
 7   Brandon has engaged in any unethical conduct based on
 8   your personal knowledge, correct?
 9                  MR. DAVID BELL:       Objection; form.
10   Objection; calls for a legal conclusion.
11                  THE WITNESS:       Not on my personal conduct,
12   but I - - but I - -
13        Q.   (BY MR. JAMES BELL)       Personal knowledge?
14       A.    Well, just maybe secondhand knowledge.           I said,
15   well, if that's true, I know that you're -- you can't do
16   that, you know, but not -- but I don't know from my
17   personal knowledge that Brandon was doing that.            I'm
18   saying what these people told me -- if somebody said,
19   well, Brandon did this or, you know, he knows this
20   person at the IRS and he's trying to get you indicted, I
21   said you can't -- you can't do that.
22                  And -- but I -- but I don't know personally
23   that Brandon has done this or -- but secondhand I may
24   have said that -- that you can't do that.           But I've
25   never said that he's a crook or I think that's he's



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF45


 1   firsthand knowledge, I don't -- I don't know.
 2           Q.    You just said that if       if whatever the second
 3   or thirdhand people are saying to you is true , that
 4 whatever they said would be messed up?
 5          A.      Right.   And -- and I don't know that they are
 6   true.        But I just said if they -- if that scenario is
 7   correct, then that's not right.
 8           Q.     Did you ever think about picking up the phone
 9   and calling Brandon?
10          A.     Well, not at that point because I felt like,
11   you know, I kind of felt like he was out to get me .           So

12   I didn't want to          you know, I just felt like I -- I
13   didn't think that would be smart because I feel like he
14   didn't like me or was mad at me for something he
15   perceived that I did.        So no, I didn't.
16          Q.     What made you think that Brandon was out to get
17   you?
18          A.     Wel 1, mainly this - - you know, this supposed
19   IRS person that -- that Brandon was personal friends
20   with, supposedly was -- and I don't know this.         This is
21   secondhand knowledge, but I heard -- I've heard this,
22   you know, more than once.
23          Q.     Who did you hear it from?
24 A. I've heard it from two attorneys.
25                      MR. DAVID BELL:    Don't tell anything that



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF46


 1   you've heard from any attorneys, please.
 2                       THE WITNESS:     Okay.   And 1 et me think for a
 3   second.     And just that strange conversation that I had
 4   at Hillstone with those -- with that guy.
 5       Q.      (BY MR. JAMES BELL)        List for me all your
 6   attorneys since 2015.
 7                       MR. DAVID BELL:     Objection.   I'm not going
 8   let him answer any questions about who his attorneys are
 9   or were.
10       Q.      (BY MR. JAMES BELL) You're going to refuse to
11   answer my question regarding who your attorneys have
12   been since 2015?
13       A.      Based on advice of my counsel, yes.
14       a.      Okay.     Who drafted your motion for protective
15   order?
16       A.      Mr. Bell (indicating).
17       Q.      There were Two motions filed; one by Mr. Bell
18   and one you filed pro se, correct?
19                       MR. DAVID BELL:     Objection; form.
20                   THE WITNESS:         Correct.   But -- well, he
21   wrote it.
22       Q.      (BY MR. JAMES BELL)        So it's your sworn
23   testimony that Mr. Bell wrote the motion for protective
24   order that you signed pro se?
25                   MR. DAVID BELL:         I'm not going to allow him



                              EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF47


 1   to answer any questions about his attorney/client
 2   relationship.
 3       Q.    (BY MR. JAMES BELL)     So you're going to refuse
 4   answer my question about who drafted your motion for
 5   protective order that you filed in this case?
 6       A.   Yes.
 7       Q.   And you're going to refuse to answer my
 8   question when you first met with Mr. Bell?
 9       A.   Yes.
10       Q.   Did any other attorneys, other than Mr. Bel 1,
11   have anything to do with the motion for protective order
12   that you filed in this case?
13                   MR. DAVID BELL:   I'm not going to allow him
14   to answer any questions about any relationship, meeting,
15   or anything to do with any attorney.
16       Q.    (BY MR. JAMES BELL)     Sir, are you going to
17   refuse to answer my question whether or not any other
18   attorneys helped you draft the motion for protective
19   order that you filed in this case prior to the motion
20   that Mr. David Bel 1 affixed his signature to?
21       A.   To
22                   MR. DAVID BELL:   I'm not going to allow to
23   testify -- I'm sorry for interrupting.
24                   MR. JAMES BELL:   I just need to get -- let
25   me get a refusal from him.



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF48


 1                  MR. DAVID BELL:    I'm not going to allow him
 2   to answer any question that relates to any conversation,
 3   meeting, with any attorney.
 4                  MR. JAMES BELL:    I don't want to know the
 5   sum and substance of your meetings.
 6       Q.    (BY MR. JAMES BELL)    The question
 7                  MR. DAVID BELL:   James, I'm not
 8                  MR. JAMES BELL:    I'm sorry for speaking
 9   while you're interrupting me.
10                  MR. DAVID BELL:   That's fine.     That's fine.
11                  MR. JAMES BELL:   Okay.
12                  MR. DAVID BELL:    I'm not going to allow him
13   to answer any question dealing with any conversation,
14   meeting, anything to deal with any attorneys he's
15   consulted.
16                  MR. JAMES BELL:   Okay.
17       Q.    (BY MR. JAMES BELL)    I don't want to know the
18   sum and substance of any meeting, conversation or
19   anything you had with an attorney.       What are the names
20   of the attorneys that you have met with?
21                 MR. DAVID BELL:    I'm not going to allow him
22   to answer that question for the same reasons, that those
23   are all privileged communications.
24                 MR. JAMES BELL:    I'm not asking for the
25   communications.



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF49


 1                    MR. DAVID BELL:   I know that.     He's not
 2 going to testify.
 3                    MR. JAMES BELL:   So even though you know
 4   that I'm not asking for the -- the communications, you
 5 are still going to instruct the witness not to answer my
 6   question?
 7                    MR. DAVID BELL:   I'll be instructing the
 8 witness not to answer any question relating to dealing
 9 with, naming, anything to do with any conversation
10   you've had with my attorney, as those conversations are
11   all privileged.
12                    Now, if you can show me some law.
13                    MR. JAMES BELL:   You're -- you're missing
14   the boat.   I'm not asking --
15                    MR. DAVID BELL:   I know that.     I know what
16   you're asking.     The record is clear what you're asking.
17                    I'm just saying that if you've got some law
18   that suggests that my understanding of the law is
19   contrary to what the law is --
20                    MR. JAMES BELL:   It is.     But that's --
21   that's --
22                    MR. DAVID BELL:   But I --
23                    MR. JAMES BELL:      we'll take it up
24                    MR. DAVID BELL:      I'd be glad
25                    MR. JAMES BELL:   We're going to



                           EllIBITI
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF50


 1                    MR. DAVID BELL:     No problem.
 2                    MR. JAMES BELL:     We're going to take it up.
 3   We'll take it up.     We'll take it.         That's all.
 4                    MR. DAVID BELL:     Let me finish.        Let me
 5   finish.    I 11 be glad to - -
                  I




 6                    MR. JAMES BELL:     I don't want to do the
 7   filibuster.
 8                    THE REPORTER:     I need you to not talk at
 9   the same time, please.
10                    MR. DAVID BELL:     Yes.     Don't talk at the
11   same time.
12                    Go ahead, please.
13       a.     (BY MR. JAMES BELL)       Okay.    You're going to
14   refuse to answer my question about whether or not any
15   attorney helped you draft the pro se motion for
16   protective order you filed in this case?
17                    MR. DAVID BELL:     I'm --
18       a.     (BY MR. JAMES BELL)      Are you going to refuse to
19   answer that question?
20                    MR. DAVID BELL:     I'm --
21                    THE WITNESS:     Based on advice -- based on
22   advice of my counsel, yes.
23       a.     (BY MR. JAMES BELL)      Okay.     And in that motion
24   for protective order you asked for attorneys' fee,
25   correct.



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF51


 1           A.    Correct.
 2           Q.    Okay.     Whose attorney fees were you attempting
 3   to collect when you filed that motion for protective
 4   order?
 5       A.        Mr. Bell's.
 6           Q.    No other attorney?
 7       A.        Huh-uh, no.
 8           a.    Even though you filed a motion pro se and asked
 9   for attorneys' fees at that point in time, it's your
10   sworn testimony that the attorneys' fee you were asking
11   for when you filed your pro se motion for protective
12   order was the attorney's fee for Mr. Bell.              Would that
13   be a true statement?
14       A.        Yes.
15                         MR. DAVID BELL:     You've gone almost an
16   hour.        In the next 10 or 15 minutes take a short break.
17                         MR. JAMES BELL:     Surely.   Take five
18   minutes.
19                         (Break taken)
20           Q.     (BY MR. JAMES BELL)       Going back to the first
21   meeting with Brandon McCarthy, tel 1 me al 1 the things
22   that you had discussed?
23                        MR. DAVID BELL:      Objection; form.
24                        THE WITNESS:      Well, we -- what -- Mr.
25   Kepler and I were there and what we were interested in



                                EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF52


 1 was possibly getting Brandon's help or knowledge on how
 2   to get a Qui Tam case going against Ronald Shuster,
 3   et cetera.    From what I remember, Brandon said he had to
 4   do some background checks or, you know, where you have
 5   to see if their clients -- you know, run a -- whatever
 6   that's called.
 7        Q.    (BY MR. JAMES BELL)        Brandon said he had the
 8   run a conflicts check?
 9        A.    Yeah.
10        Q.    Do you remember what other names you gave to
11   them that -- that day in terms of potential Qui Tams?
12                      MR. DAVID BELL:     Objection; form.
13                  THE WITNESS:         I don't.
14        Q.    (BY MR. JAMES BELL)        Do you remember the fact
15   you did give him some additional names?          Like a
16   Southwest.    Did you talk about Southwest?
17                      Let me ask it a different way.
18 A. Is Southwest a business or a name?
19        Q.    Do you recall discussing with Brandon McCarthy
20   the names of other businesses where you would like to
21   potentially pursue other Qui Tams?
22 A. I may have mentioned Donson Brooks.        Maybe if
23   you can refresh my memory, I can -- I just don't
24   remember, you know, if -- if I mean I may have mentioned
25   Donson .   He's -- he's a local guy that -- that I know



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF53


 1   has ripped off millions of dollars in -- you know, I may
 2   have mentioned him because the dollar amount.         But
 3   unless you can refresh my memory, I don't.
 4         Q.       Did you discuss Progen at that meeting?
 5 A. It's possible.
 6         Q.       As you sit here right now, you don't recall
 7   discussing the name Progen at that meeting, correct?
 8 A. I mean we discussed -- you know, I know that
 9   there's a lot of different names, but I don't recall
10   Progen.
11         Q.       So as you sit here right now, you don't recall
12   discussing Progen at that the first meeting with Brando
13   Mc Ca rt hy?
14         A.       Correct.
15         Q.       You don't recall discussing Progen with Brandon
16   McCarthy at the second meeting, correct?
17         A.       Correct.   I've never discussed Progen with
18   Brandon McCarthy.
19         Q.       So -- just so the record is clear.   You've
20   never discussed Progen with Brandon McCarthy, true?
21         A.       True.
22         Q.       And you were at the meeting trying to find out
23   how Qui Tams work, correct?
24         A.       Correct.
25         Q.       And did you have any direct evidence of any



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF54


 1 wrongdoing by anybody when you went to that first
 2   meeting with Brandon McCarthy?
 3                  MR. DAVID BELL:          Objection; form.
 4 Objection; calls for a legal conclusion.
 5                  THE WITNESS:       No.
 6       Q.     (BY MR. JAMES BELL)      So when you showed up at
 7   the first meeting with Brandon McCarthy, you had no
 8   direct evidence, knowledge or facts to suggest that
 9   anybody had committed any criminal or wrongful acts,
10   correct?
11       A.     Correct.
12       Q.     And the purpose of the meeting was to give the
13   names of folks that you and Gus potentially thought
14   might be engaging in criminal conduct, but y'all just
15   didn't have any evidence, correct?
16                  MR. DAVID BELL:          Objection; form.
17   Objection; calls for a legal conclusion.
18                  THE WITNESS:       Correct.
19       Q.     (BY MR. JAMES BELL)      And so at that meeting you
20   didn't give Brandon McCarthy any evidence of any
21   wrongdoing committed by Shuster, Raul, or anybody else
22   at that meeting, correct?
23       A.     Correct.
24       Q.     You didn't give Brandon McCarthy at that first
25   meeting, or any meeting for that matter, any evidence of



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF55


 1 criminal conduct, illegal conduct, unethical conduct, or
 2 wrongful conduct of any kind,
 3                  MR. DAVID BELL:       Objection; form.    Calls
 4   for a legal conclusion.
 5                  THE WITNESS:       Correct.    Again, correct.
 6   None - -
 7        Q.    (BY MR. JAMES BELL)      That --
 8        A.    -- none whatsoever.      We didn't -- no, correct.
 9 You're correct.
10        Q.    We didn't - - you were going to say we didn't
11   have - - you and Gus had no evidence, correct?
12        A.    Correct.
13        Q.    And at that meeting you didn't discuss any - -
14   at that meeting you didn't discuss any facts or - - or
15   evidence about any wrongful conduct any parties that
16   that you      that potentially would have been Qui Tam
17   defendants, correct?
18                  MR. DAVID BELL:       Objection; form.
19   Objection asks for a legal conclusion.
20                  THE WITNESS:       Correct.
21        Q.    (BY MR. JAMES BELL)      At that time neither you
22   nor Gus discussed any specifics with Brandon McCarthy
23   about any alleged wrongful conduct by Schuster Raul or
24   anybody or any other entities that you had brought up at
25   that meeting, correct?



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF56


 1                       MR. DAVID BELL:     Objection; asks for a
 2   legal conclusion.
 3                       THE WITNESS:     Correct.
 4         Q.    (BY MR. JAMES BELL)        And Brandon told you he
 5   had to run a conflicts check, correct?
 6         A.    Correct.
 7         Q.    And before he told you -- he had to run a
 8   conflicts check before he could potentially or his firm
 9   could potentially take on any case against anybody,
10   correct?
11         A.    Correct.
12         Q.    And you don't have any direct evidence that
13   Brandon McCarthy brought a Qui Tam or helped shop a Qui
14   Tam against Shuster Raul or any of those folks, correct?
15                       MR. DAVID BELL:     Objection; form.
16   Objection; asks for a legal conclusion.
17                   THE WITNESS:         Not -- correct.   Not to my
18   knowledge.
19         Q.    (BY MR. JAMES BELL)        I want to make sure I got
20   a clear record because I ask double negatives and I
21   a pol ogi ze.
22         A.    That's all right.
23         Q.    Okay.     You don't have any direct evidence,
24   knowledge or facts to suggest that Brandon McCarthy
25   shopped any Qui Tams against anybody, including, but not



                              EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF57


 1   limited to Shuster Raul Express, R Express, Progen or
 2   anybody, correct?
 3       A.      Correct.
 4                       MR. DAVID BELL:     Objection; form.
 5                       MR. JAMES BELL:     Pardon me?
 6                       THE WITNESS:     Correct.
 7                       MR. JAMES BELL:     Just give him - -
 8                       MR. DAVID BELL:     Give me a little time
 9   delay.     One second.
10                       THE WITNESS:     All right.
11       Q.      (BY MR. JAMES BELL)         Did you or Kepler show
12   McCarthy any presentations at this meeting?
13       A.      No.
14       Q.      Did -- have you seen any -- actually, let me
15   back up.     In your objections and motion for protective
16   order you said that you're a witness against Brandon
17   McCarthy in another matter.            What matter are you
18   referring to?        Especially if you don't have any personal
19   knowledge that he did anything wrong, what are you a
20   witness against Brandon McCarthy for?
21       A.     We 11 - -
22       Q.      If you don't know, you don't know.
23       A.     Yeah.       I don't know.
24       Q.      Okay.      So you don't know whether or not you're
25   a witness against Brandon McCarthy.             True?



                              EXHIBIT 1
     ROUGH URAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF58


 1 A. I don't, no.
 2       Q.    It would be fair to say you don't know whether
 3   or not you're a witness against Brandon McCarthy.        True?
 4       A.   True.
 5       Q.   And when you said that, even though you said
 6   you were a witness against       strike that.
 7                    Even though you said you're a witness --
 8   strike that.
 9                    What did you mean when you said you were a
10   witness against the plaintiff, meaning Brandon McCarthy,
11   in another matter?     Or is that just a mistake that you
12   made in the pleading that you signed?
13       A.   Wel 1 , I don't know of any      you know, I don't
14   know of any       what it potentially would be.    But 1 i ke I
15   said, a 1 ot of it comes down to all of the stuff going
16   on with what I've been hearing about the IR          I mean I
17   don't know.    I guess I - - I don't know.   So
18       Q.   The IRS?
19       A.   Well, I mean as far as what I've been hearing
20   that he's been trying to do to me.     But as in a       is in
21   another case or whatever, I don't know anything          no, I
22   don't know that I'm a witness in any case against him.
23       Q.   Okay.     So you don't have any facts that he's --
24   well, let -- let me ask you this question.
25                  Are you aware of the IRS investigating



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF59


 1   Brandon McCarthy?
 2        A.    No.
 3        Q.    Okay.      So are you aware of any case against
 4   Brandon McCarthy?
 5        A.    No.
 6        Q.    Are you aware of any investigation against
 7   Brandon McCarthy?
 8        A.    Directly?
 9        Q.    (Indicates.)
10        A.    No.
11        Q,    Do you have any indirect knowledge against any
12   investigation against Brandon McCarthy, other than what
13   you learned at Hillstone and from that other guy?
14        A.    No.      Basically what that guy told me.
15        Q.    So - -
16 A. I don't even know who the guy is.            So it's
17   just - -
18        Q.    Hearsay?
19        A.    Yeah.
20        Q,    So at - - as it stands right now        --   you're not
21   aware of being a witness against Brandon McCarthy in
22   other matter, case, investigation.         True?
23        A.    True.
24                      MR. DAVID BELL:   Objection; form.
25        Q.    (BY MR. JAMES BELL)       You don't have any direct



                             EXHlBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF60
..
      1 evidence that Brandon McCarthy is trying to get you
      2   criminally prosecuted, correct?
      3        A.    Correct.
      4        Q.    Did you consider Brandon McCarthy your friend?
      5        A.    Yes.
      6        Q.    Do you think -- strike that.
      7                      Do you know whether or not Brandon McCarthy
      8   has been harmed?
      9 A. I don't know --
     10                      MR. DAVID BELL:     Calls for a legal
     11   conclusion.       Objection; form.
     12                     THE WITNESS:       I don't know because I don't
     13   know the facts of everything.           Like I said, all I've --
     14   the stuff I heard is all from, you know, Carl Fleming,
     15   the guy at Hillstone.        Not directly.
     16        Q.     (BY MR. JAMES BELL)        Well, he's no longer at
     17   K& L Gates , r i g ht?
     18        A.    Right.
     19        Q.    Okay.
     20        A.    From what I heard.
     21        Q.    Okay.     And did you have any -- did you --
     22   strike that.
     23                      Let me ask you this question.
     24                      Have you had any contact with K&L Gates?
     25        A.    Yes.



                                   EXHIBIT 1
     ROUGH    DRA~T   OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF61


 1           Q.   Okay.     And did you -- what did you tell K&L
 2   Gates about Brandon McCarthy?
 3           A.   What I heard from Nathan Halsey.
 4           Q.   And how many times have you met with K&L Gates?
 5 A. I've never met with them.        This was on the
 6   phone.
 7           Q.   Okay.     How many ti mes have you had a - - been on
 8   the telephone call with K&L Gates?
 9           A.   One time (indicating).
10           Q.   Who did you speak to at K&L Gates?
11 A. I don't even remember.
12           Q.   Who were you with on the phone call?
13                        (Phone rang)
14                      MR. DAVID BELL:      I'm sorry.
15                        (Pause in proceedings)
16           Q.   (BY MR. JAMES BELL)       Who was with you when you
17   were on the phone call with K&L Gates or did they call
18   you directly?
19       A.       No, it was a set up call and two attorneys were
20   with me.
21       Q.       What are the names of those attorneys?
22                      MR. DAVID BELL:      Don't answer any questions
23   about any attorneys that have represented you or given
24   you legal advice.
25                      THE WITNESS:      On the advice of counsel I'm



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNULDS - NOVEMBER 10, 2017 - ROUGH DRAF62


 1 going to
 2            Q.   (BY MR. JAMES BELL)     Are you going to refuse to
 3 answer the question about who you were on the call with
 4   to K&L Gates regarding K&L Gates' investigation of
 5   Brandon McCarthy?
 6                     MR. DAVID BELL:      Objection; form.
 7                     THE WITNESS:     Yes.
 8            Q.   (BY MR. JAMES BELL)     What did Nathan Halsey --
 9   strike that.
10                     What did -- what did you tell K&L Gates
11   about what Nathan Halsey told you?
12                     MR. DAVID BELL:     Objection; form.
13                     THE WITNESS:      Nathan told me that Brandon
14   sent him -- that -- well, what was going on with Nathan
15   was this, was that he had
16                     MR. DAVID BELL:     Just answer his question.
17                     THE WITNESS:     Okay.
18                     MR. JAMES BELL:     That's all right.      You can
19   start wherever you want.
20                     MR. DAVID BELL:     Just answer his question.
21                     THE WITNESS:     Okay.      Repeat that one more
22   ti me.
23            Q.   (BY MR. JAMES BELL)     Sure.     What did you tell
24   K&L Gates -- strike that.
25                     You didn't have any personal knowledge of



                            EXHIBIT 1
         ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF63
:


     1   any wrongdoing to give to K&L Gates, correct?
     2       A.      Correct.
     3       a.      And so you discussed what Nathan Halsey
     4   allegedly told you about Brandon McCarthy, right?
     5       A.      Correct.
     6       a.      Okay.   What did Nathan Halsey tell you about
     7   Brandon McCarthy?
     8       A.      That he sent him to the FBI to meet with an FBI
     9   agents - - or agent and that he had been sent out to get
    10   information on Shuster Raul, et cetera.      And he said
    11   that the third time that he went down there to get the
    12   wire - - because they wanted more information that the
    13   agent - - Nathan was real worried because he said the
    14   agent was like we don't need you anymore, we don't have
    15   any wires down there.      And I said that's not true.       They
    16   got plenty of wires down there, Nathan.
    17                   And he, man, it's just weird because I was
    18   giving them all this good information and then all of a
    19   sudden they told me to go home.      And I said -- I just
    20   told him I wouldn't be messing with those people.        I
    21   said I don't know -- you know he was concerned about an
    22   SEC case that he had and he was concerned about it going
    23   criminal.     And so, you know, I think he felt like he
    24   needed to do something.
    25                   But he told me that -- that Brandon had



                                EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF64


 1   directed him down there or maybe told him who to go to,
 2   I'm not sure.       Do but that's basically what Nathan told
 3   me.
 4         Q.   It is possible that you could be confused about
 5 who Nathan Halsey was getting wired up for?             Is that --
 6   let me state it a different way.
 7                      Are you aware or not aware that Nathan
 8   Halsey was wired up, got a tape recording of Mr. Bob
 9   Miller from Trilogy Pharmacy?          Are you aware of that?
10 A. Is he Asian?     The -- an Asian guy?
11                      MR. JAMES BELL:     If I don't know if he's an
12   Asian or not.       Trilogy though.
13                      THE WITNESS:     Trilogy.   I -- I don't
14   remember exactly, you know, because -- like I said,
15   those -- it all gets kind of convoluted to me.           All
16   there's so many different companies and people.           So ...
17         Q.   (BY MR. JAMES BELL)        I -- I get that there is
18   and I'm       here is the deal.       I get a chance to take
19   your depo, you' re under oath, I just want to
20         A.   All right.     Ask me one more time.
21         Q.   If you don't know, it's cool.
22         A.   Okay.
23         Q.   I don't care and then I'm -- I'm moving on.
24   A11 right .
25                      Is it possible that Nathan Halsey when he



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF65


 1 told you that he got wired up and was talking to the FBI
 2   and made a recording, it was for -- it was of a man
 3   named Mr. Bob Miller from Trilogy?            Is that possible?
 4       A.     Ab sol utel y.
 5                    MR. DAVID BELL:      Objection; form.
 6                    MR. JAMES BELL:      What's that?
 7                   THE WITNESS:       Absolutely.
 8                    MR. DAVID BELL:      Objection; form.
 9       Q.     (BY MR. JAMES BELL)       Okay.    So if that's
10   possible, it's also possible that Nathan didn't tell you
11   that he was wired up for Shuster R Express, et cetera,
12   correct?
13                   MR. DAVID BELL:       Objection; form.
14                   THE WITNESS:       Correct.
15       Q.     (BY MR. JAMES BELL)       Okay.    And so you don't
16   know whether or not Halsey was meeting with FBI
17   regarding the Trilogy case, correct?
18       A.     Correct.
19       Q.     You don't have any direct evidence that Halsey
20   was meeting with any law enforcement folks regarding
21   Raul Shsuter or any of those folks, correct?           You don't
22   have direct knowledge of that, correct?
23       A.     Well, I didn't -- the D.0.D. came to his house
24   and took his phone, but I wasn't there.
25       Q.     You don't have any direct knowledge that --



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF66


 1 that Nathan Halsey was cooperating with law enforcement
 2   regarding Shuster Raul or any of those folks, correct?
 3       A.      Correct.
 4       Q.      Okay.     And are you aware, sir, that the reason
 5 why the DOD came to his house and got his phone was for
 6 a recording that he had with Mr. Bob Miller from Trilogy
 7 Pharmacy?       Were you aware of that?
 8       A.      No.
 9       Q.      Is that news to you?
10       A.      Yes.     He explained it differently to me.     So
11   that's news to me yes, if that's true.
12       Q.      Okay.     And -- well, let me ask you this
13   question.
14                       Is it possible that you remembered it
15   differently?
16       A.      No, he -- I mean Nathan told me that DOD called
17   him he called Reid Prosper and said they wanted his
18   phone and Reid said, well, let me look at it and I'll
19   call you back.        And he said the next morning at
20   5:00 a.m. they showed up and got his phone.
21       Q.      With a search warrant?
22       A.      Yes.
23       Q.      And so
24                       MR. JAMES BELL:   I don't know -- I'm
25   bleeding right there.



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF67


 1                    MR. DAVID BELL:       It's self-inflicted, let
 2   the record reflect.
 3         Q.     (BY MR. JAMES BELL)       Okay.   So - - so you're
 4   not        you don't have any direct evidence that Halsey
 5   and Brandon were shopping a Qui Tam against Shuster Raul
 6   or any of those folks, correct?
 7                    MR. DAVID BELL:       Objection; calls for a
 8   legal conclusion.       Objection; form .
 9                    THE WITNESS:       Correct.
10         Q.     (BY MR. JAMES BELL)      And at some in point in
11   time Halsey -- are you aware of whether or not Halsey
12   did file a Qui Tam case?
13 A. I'm not.
14         Q.    Do you know whether or not Halsey filed a Qui
15   Tam case against the Trilogy Pharmacy?
16         A.    Not that I'm aware of.
17         Q.    Is it possible that you mixed up Trilogy,
18   Express, different pharmacies, just because there's a
19   lot going on, like you said earlier?
20 A. It's possible.    But Halsey's deal was not -- he
21   was more worried about, you know, he showed me his
22   complaint with the SEC and I told him that in my opinion
23   this is a -- could possibly be referred to Department of
24   Justice.     But he was more concerned with all of that I
25   mean than -- so the answer to your question is it's



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF68


 1   possible, I don't know what he was looking at doing.
 2   But -- but from my perspective, he was more trying to
 3   get himself out of trouble than anything else that
 4   concerns any companies or any other individuals,
 5   including a Qui Tam case.
 6           Q.   So Halsey was more concerned about getting
 7   himself out of trouble with the SEC, right?
 8           A.   Wel 1 , and - - and not and - - and hoping that - -
 9   you know, not be referred to the Department of Justice.
10   So both of those.       I think -- so yes, correct, the SEC.
11           Q.   And so -- and in terms of you repeating what
12   Halsey says, you would agree with me that it gets fuzzy
13   between the different -- the different names of
14   different fuzzies in terms of your recollection, given
15   the fact that it was over -- it was two years ago or
16   over two years ago.       Would that be fair?
17                     MR. DAVID BELL:     Objection -- objection;
18   form.
19                    THE WITNESS:      Yes.
20           Q.   (BY MR. JAMES BELL)     Do you have any direct
21   evidence that Brandon McCarthy has anything to do with
22   the Dallas Morning News article?
23                     MR. DAVID BELL:     Objection; form.
24   Objection.
25                    THE WITNESS:      Not direct, no.



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF69


 1           Q.    (BY MR. JAMES BELL)       Do you have any -- so let
 2   me state it a different way.            Strike that.
 3                        It would be a fair statement to say you
 4   don't have any evidence, knowledge or facts to suggest
 5   that Brandon McCarthy had anything to do with any Dallas
 6   Marni ng News articles.        True?
 7           A.   True.
 8           Q.    It would also be true to say that you don't
 9   have any direct evidence, knowledge or facts to suggest
10   that Brandon McCarthy has supplied Kevin Krouse with any
11   information about any clients, potential clients, or any
12   other fol ks for that matter.           True?
13                        MR. DAVID BELL:    Objection; form.
14                     THE WITNESS:        I don't have direct evidence,
15   true.
16                        MR. JAMES BELL:    Did I throw that back in
17   there.       I can't remember.
18                        (Pause in proceedings)
19           Q.    (BY MR. JAMES BELL)       So you -- were you -- you
20   were convict of -- just by way of background, so that I
21   understand, conspiracy to commit securities fraud.            And
22   was it conspiracy to commit wire fraud and mail fraud or
23   were -- did you get the actual charges?
24                        MR. DAVID BELL:    Mr. Reynolds is not going
25   to testify about anything -- though those things are



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF70


 1 on - - .
 2                   MR. JAMES BELL:      They're less than ten
 3   years old.
 4                   MR. DAVID BELL:      Let me -- let me finish,
 5   please.     Some of those things that you're inquiring
 6   about are part of the public record.         He's just not
 7   going to testify about any matter regarding any of this
 8   line of questioning.
 9                   MR. JAMES BELL:      Sure.
10                   MR. DAVID BELL:      He's not a party to this
11   lawsuit and I'm not going to let him testify about
12   anything.     He answered your one question about he having
13   previously been convicted.         That's all he's going to
14   talk about any of his prior criminal matters.
15       Q.      (BY MR. JAMES BELL)     You' re going to refuse to
16   answer my question about --
17                   MR. DAVID BELL:      And I'm advising him not
18   to answer those questions.
19       Q.      (BY MR. JAMES BELL)     You're going to refuse to
20   answer my question about being convicted of wire fraud,
21   securities fraud and mail fraud, correct?
22       A.      Correct.
23       Q.      You've al so been cited for contempt of court,
24   correct?
25       A.      Correct.



                            EXHIBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF71
..

      1       Q.      And tell Judge Tillery what was that for?
      2                   MR. DAVID BELL:   I'm going to object that.
      3   If it's public record, you can produce those documents
      4   for whomever.
      5       Q.      (BY MR. JAMES BELL)   Are you going to refuse to
      6   answer my question about asking you to tell Judge
      7   Tillery why you were cited for contempt?
      8                   MR. DAVID BELL:   He's going to testify in
      9   front of Judge Tillery.     He's just not going to answer
     10   any questions as he is not a party to this lawsuit.         And
     11   you may present the public record to whomever.       But he's
     12   not going to answer any questions about any criminal
     13   matter.
     14       Q.      (BY MR. JAMES BELL)   Are you going to refuse to
     15   answer my question why you were cited for criminal
     16   contempt -- strike that.
     17                   Are you going to refuse to answer my
     18   question about why you were cited for contempt?
     19                   MR. DAVID BELL:   Objection; form.    I don't
     20   think he can tell you why any of those things happened.
     21   If -- that's a matter that involves some        court and
     22   some authority higher then him or you or I.
     23       Q.      (BY MR. JAMES BELL)   Are you going to refuse to
     24   answer my question about why you were cited for
     25   contempt?



                               EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF72


 1                       MR. DAVID BELL:     I'm advising him to refuse
 2   to answer - - respectfully refuse to answer your
 3 questions.
 4                       MR. JAMES BELL:     I need to get a refusal
 5                       MR. DAVID BELL :    He ' s going to -- he's
 6   going to - -
 7                       MR. JAMES BELL:     So go ahead.
 8                      THE WITNESS:      Correct.
 9                       MR. JAMES BELL:     No. No . I need to get a
10   clean record .
11                       MR. DAVID BELL:     Sure.
12          Q.    (BY MR. JAMES BELL)        Are you going to refuse
13   to answer my question about why you were cited for
14   contempt?
15          A.   Yes.
16          Q.   Okay.     Do you know Braden Power?
17          A.   Who?     Can you repeat that question?
18          Q.   Sure.     Do you know Braden Power?
19          A.    No.
20          Q.   Do you know Craig Power?
21          A.   No.
22                       MR. DAVID BELL:     P-0-W-E-R, Counsel?       Oh,
23   is this the related case that you filed with the Court ,
24   said it was related?         Is that the one?     Oh, this is
25   case        Braden Richard Power and Craig Patrick Power.



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF73


 1   Is that what you're asking about?               Do you know those
 2   people?
 3                       THE WITNESS:      No.
 4           Q.      (BY MR. JAMES BELL)        Are you aware -- strike
 5   that.
 6                       Do you have any direct evidence, knowledge
 7 or facts to suggest that Brandon McCarthy breached or
 8   violated any of the Texas Disciplinary Rules of
 9   Professional Conduct?
10                       MR. DAVID BELL:         Objection; calls for a
11   legal conclusion.
12                       THE WITNESS:     No.
13                       MR. DAVID BELL:         Objection; form.
14          Q.       (BY MR. JAMES BELL) Do you have any direct
15   evidence, knowledge or facts to suggest that Brian --
16   strike that.
17                       Brandon McCarthy didn't provide competent
18   and diligent representation to all of his clients?
19                       MR. DAVID BELL:         Objection; calls for a
20   legal conclusion.         Objection; form.
21                       THE WITNESS:     No.
22                       MR. DAVID BELL:         Are these all the same
23   question you are asking again.               He will answer the same
24   way.         And I would object the same way if you want to
25                       MR. JAMES BELL:         Just have a running



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF74


 1 objection.         Go ahead .
 2       Q.     (BY MR. JAMES BELL)             Do you have any direct
 3   evidence, knowledge or facts to suggest that Brandon
 4   McCarthy violated any conflicts of interests as it
 5   relates to any of his clients?
 6                     MR. DAVID BELL:          Objection; calls for a
 7   legal conclusion.        Objection; form.
 8                     THE WITNESS:       No.
 9       Q.     (BY MR. JAMES BELL)             Do you have any direct
10   evidence, knowledge or facts to suggest that Brandon
11   McCarthy has been adversarial towards any of his
12   clients?
13                     MR. DAVID BELL:          Calls for a legal
14   conclusion.      Objection; form.
15                     THE WITNESS:       No.
16       Q.     (BY MR. JAMES BELL)         All right.     Are you taking
17   any medications today that would affect your testimony?
18       A.     No.
19       Q.     Are you taking any medications?
20       A.     Wel 1 , I have a prescription.
21       Q.     For what?
22       A.     Adderal 1 .
23       Q.     So you've taken Adderall today?
24 A. I haven't today.
25       Q.     Are you under - - have you taken any pills



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF75


 1 today?
 2       A.    No.
 3       Q.    Any drugs or anything?
 4       A.    No.
 5       Q.    Just have to ask.       Who is Cameron Smith?
 6       A.    She is a lawyer that represented me in my case
 7 with my ex when I got out.          I guess child custody.   She
 8   represented me in the child custody case.
 9       Q.    Has Cameron Smith represented you in any other
10   matter?
11                   MR. DAVID BELL:     I'm not going to let him
12   testify about any relationship he has or had has with
13   any lawyer.
14       Q.    (BY MR. JAMES BELL)      Do you refuse to answer my
15   question about whether or not Cameron Smith has
16   represented you in any other matter besides a child
17   custody case?
18                   MR. DAVID BELL:     I'm advising him not to --
19                   THE WITNESS:     On the advice of my counsel,
20   I'm not going to answer that.
21       Q.    (BY MR. JAMES BELL)      Have you ever worked for
22   Cameron Smith?
23       A.    No.
24       Q.    Have you ever worked for Jim Rolf?
25       A.    No.



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLUS - NOVEMBER 10, 2017 - ROUGH DRAF76


 1       Q.    Have you ever been paid by Cameron Smith?
 2       A.    No.
 3       Q.    Have you ever been paid by Jim Rolf?
 4       A.    No.
 5       Q.   What do you do for a living?
 6       A.   Right now I'm not doing much.
 7       Q.   What you doing for a living?
 8       A.    Nothing.
 9       Q.   How are you earning a living?
10 A. I'm really not at this point, unfortunately.
11       Q.   Have you accepted any money i n connection with
12   any pharmacies?
13       A.   No.
14       Q.   Have you received any money in connection
15   with -- accepted any money that could be related to
16   Brandon McCarthy?
17       A.   No.
18                   MR. DAVID BELL:   Objection; form.
19       Q.    (BY MR. JAMES BELL)     Have you ever received any
20   type of payments regarding any -- anything to do with
21   any potential Qui Tams?
22       A.   No.
23       Q.   So you've never been paid to be witness?
24       A.   No.
25       a.   And at some point you offered to pay Nathan



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF77


 1   Halsey $2,000, correct?
 2                    MR. DAVID BELL:     Objection; form.
 3                    THE WITNESS:     Not that I recal 1 .
 4       Q.    (BY MR. JAMES BELL)       And you don't recall
 5   offering Nathan Halsey $2,000 for a some kind of book?
 6       A.    No.
 7       Q.    Is it possible that you offered Nathan Halsey
 8   $2,000 for a book?
 9 A. I don't believe so.
10       Q.    Do you deny that you offered Nathan Halsey for
11   any type of book, PowerPoint presentation, treaties,
12   article, or otherwise?
13                    MR. DAVID BELL:     Objection; form.
14                    THE WITNESS:     Not that I recal 1 .
15       Q.    (BY MR. JAMES BELL)       So you're denying that,
16   true?
17       A.    Yes.
18       Q.    Did you ever tell Nathan Halsey that you needed
19   an IRS guy, Rolf wants to call him because he heard
20   there the -- through a friend of his in the IRS that
21   Brandon and Nathan were trying to get investigation
22   going on me so he wants to call him or, I guess, Gus
23   Kepler?
24                    MR. DAVID BELL:     Objection; form.
25                    THE WITNESS:     Can you repeat that?   I



                           EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF78


 1 don't -- I don't understand that.
 2       Q.      (BY MR. JAMES BELL)     Sure.      Did you ever tell
 3 Gus Kepler or Nathan Halsey that you needed an IRS guy
 4   because Rolf wants to call him?
 5       A.      About what?
 6                   MR. DAVID BELL:      He just asked you.
 7                   THE WITNESS:      No, I mean - - no.
 8       Q.      (BY MR. JAMES BELL)     Are you still friends with
 9 Gus Kepler?
10 A. I think so.
11       Q.      Have you traded any shares i n the last couple
12   of years?
13                   MR. DAVID BELL:      Objection; form.
14                   THE WITNESS:     Traded shares, what do you
15   mean?
16       Q.      (BY MR. JAMES BELL)     Stock shares?
17 A. I'm going to plead the Fifth on that.         I'm not
18   going to talk about any of my business or anything of
19   that nature.
20       Q.      So you're taking the Fifth Amendment about
21   whether or not you have sold, solicited related to your
22   stock shares?
23                   MR. DAVID BELL:      He's not going to testify
24   about any matter involving
25                   THE WITNESS:      I am, yes.



                          EXHlBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF79
..

      1       Q.    (BY MR. JAMES BELL)        You're taking the Fifth
      2 Amendment?
      3       A.   Yes.
      4       Q.    (BY MR. JAMES BELL)        Are you going to take the
      5   Fifth Amendment about whether or not you've attempted to
      6   sell shares to Brandon McCarthy?
      7 A. I am.     On the advice of counsel .
      8                     MR. DAVID BELL:     Why don't you read that.
      9                   THE WITNESS:       On advice of counsel, I
     10   respectfully decline to answer the question.         I instead
     11   invoke my privilege against compelled self-incrimination
     12   secured by the Fifth and 14th Amendment to the U.S.
     13   Constitution and the Constitution of the State of Texas,
     14   even though invocation of the privilege is in no an
     15   admission or acknowledgement of criminal conduct as it
     16   is instead recognition that a response could simply
     17   supply a "link in the chain of evidence "which could be
     18   used against in criminal prosecution.
     19                     (Exhibit No. 1 was marked)
     20                   MR. DAVID BELL:      Go ahead and state the
     21   authority that you're making that statement.
     22                   THE WITNESS:       E.g. Hoffman v. United
     23   States, an individual may be (sic) compelled to provide
     24   testimony --
     25                   MR. DAVID BELL:      May not.



                                 EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF80


 1                  THE WITNESS:       May not be compelled to
 2   provide testimony which could supply "a link in chain of
 3 evidence" which could be use against him in criminal
 4   prosecution.
 5        a.   (BY MR. JAMES BELL)       Isn't it true --
 6                  MR. DAVID BELL:       Let him finish, please.
 7                  THE COURT:     Invocation of this privilege
 8   against compelled self-incrimination is not and should
 9   not be considered
10                  MR. DAVID BELL:      Construed
11                  THE WITNESS:       Construed as an admission of
12   criminal conduct.     One of the basic functions of the
13   Fifth Amendment is to protect innocent men.        Grunewald
14   v.   United States.    Truthful responses of an innocent
15   witness, as well those of a wrongdoer, may provide the
16   government with incriminating evidence from the
17   speaker's own mouth.     Ohio v. Reiner.
18        Q.   (BY MR. JAMES BELL)       Isn't it true that you
19   attempted and did, in fact, sell stock to Nathan Halsey
20   and Gus Kepler?
21                  MR. DAVID BELL:      Objection.   Go ahead an
22   repeat -- can we have a --
23                  If you'd mark that as an exhibit.       Would
24   you like him to read it again or just say
25                  MR. JAMES BELL:      I just want him to say I



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF81


 1   invoke the Fifth Amendment and -- and Exhibit 1 .
 2                     MR. DAVID BELL:     Just say --
 3                     MR. JAMES BELL:     That's fine.
 4                     MR. DAVID BELL:     And recite my invoking the
 5   Fifth Amendment and would repeat if you wish me to what
 6   I just read.
 7                     THE WITNESS:     I invoke the Fifth Amendment
 8   and would repeat this if you would like me to.
 9       Q.    (BY MR. JAMES BELL)         Just so I have a clean
10   record.   You're taking the -- did you sell or attempt to
11   sell stock to Nathan Halsey and/ or Gus Kepler?
12                     MR. DAVID BELL:     Go ahead.
13                     THE WITNESS:     I'm going to plead the Fifth
14   Amendment.
15       Q.    (BY MR. JAMES BELL)         And did you ever attempt
16   to sell stock to Ryan Myer or Barrett Howe at K&L Gates
17                     MR. DAVID BELL:     Same objection.   Would you
18   repeat
19       Q.    (BY MR. JAMES BELL)         Do you plead the Fifth?
20       A.    Yeah.
21                     MR. DAVID BELL:     And
22                     THE WITNESS:     And - -
23                     MR. DAVID BELL:     -- you'll gladly read this
24   back into the record.
25                     THE WITNESS:     I will gladly read this back



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF82


 1   into the record.
 2                   MR. JAMES BELL:      You can just say "I plead
 3   the Fifth Amendment plus Exhibit 1.          Is that fair?
 4                   MR. DAVID BELL:      Sure.
 5                   THE WITNESS:      Yeah.
 6                   MR. DAVID BELL:      And -- and let's say plus
 7   Exhibit 1 and I have asked if you prefer me to read it
 8   or just merely reference it.
 9                   MR. JAMES BELL:      I 11 just stipulate.
                                           I




10                   MR. DAVID BELL:      Okay.   That's fine.    Thank
11   you.
12          Q.   (BY MR. JAMES BELL)     Have you ever represented
13   in the last year or two folks as a broker?
14                   MR. DAVID BELL:      Objection; form.    Go ahead
15   recite the
16                   THE WITNESS:      I plead the Fifth.    Exhibit
17   1.
18          Q.   (BY MR. JAMES BELL)     Are you under a
19   restriction from being involved in the trading or
20   selling of stock?
21                   MR. DAVID BELL:      Objection.
22                   THE WITNESS:      I plead the Fifth.    Exhibit
23   1.
24          Q.   (BY MR. JAMES BELL)     Did you ever -- did you --
25   strike that.



                          EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF83


 1                      Isn't it true, sir, that you told Brandon
 2   McCarthy that he should invest in some stocks and that
 3   those stocks would go up in value?
 4                      MR. DAVID BELL:      Objection.
 5                      THE WITNESS:      I plead Fifth, Exhibit 1.
 6          Q.      (BY MR. JAMES BELL)     Isn't it true that you
 7 wanted Brandon McCarthy to invest $50,000 spread among
 8   several stocks?
 9 A. I plead the Fifth, Ex hi bit 1.
10          Q.      Isn't it true, sir, that you told Brandon
11   McCarthy that -- strike that.
12                      Isn't it true, sir, that the reason why you
13   have a vendetta against Brandon McCarthy is because he
14   refused to buy any stocks that you wanted to sell him?
15                      MR. DAVID BELL:     Objection; form.
16                      THE WITNESS:      I plead the Fifth, Exhibit 1.
17          Q.      (BY MR. JAMES BELL)     Did you ever -- strike
18   that --
19                      You've texted Nathan Halsey and you said,
20   just to clarify, my friend Cameron Smith, who represents
21   Raul was hired by the SEC to prosecute a case against
22   UDF.        She doesn't represent UDF.     Just wanted to make
23   that clear so there wasn't a misunderstanding between
24   us.    Have a great weekend.
25                      Do you remember writing that text?



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF84


 1                  MR. DAVID BELL:     Repeat your objection.
 2                 THE WITNESS:      I plead the Fifth.    Exhibit
 3   1.

 4        Q.   (BY MR. JAMES BELL)     Did you say that Cameron
 5   Smith was hired by the SEC to prosecute a case?
 6 A. I plead the Fifth, see Exhibit 1.
 7        Q.   Do you ever say that Jim Raul was hired to
 8   prosecute cases, including one against Brandon McCarthy?
 9 A. I plead the Fifth, Exhibit 1.
10        Q.   Isn't it true, sir, that you threatened Nathan
11   Halsey by saying that Prosecutor Bowie was going to go
12   after him?
13 A. I plead the Fifth, Exhibit 1.
14        Q.   Isn't it true, sir, that you said that you had
15   influence and that Prosecutor Bowie was a friend of
16   yours and that you could control his decision making;
17   isn't that true, sir?
18 A. I plead the Fifth.     Exhibit 1.
19        Q.   Isn't it true that you have threaten Nathan
20   Halsey with criminal prosecution?
21                 MR. DAVID BELL:      Objection; form.
22                 THE WITNESS:      I plead the Fifth.    Exhibit
23   1.

24        Q.   (BY MR. JAMES BELL)     Isn't it true that you,
25   along with Jim Rolf and Cameron Smith have threatened to



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF85


 1   prosecute Brandon McCarthy?
 2                   MR. JAMES BELL:      Objection; form.
 3                   THE WITNESS:      I plead the Fifth.    Exhibit
 4   1.
 5        Q.     (BY MR. JAMES BELL)     Isn't it true that you Jim
 6   Rolf and Cameron Smith have threatened to try and
 7   prosecute Nathan Halsey?
 8                   MR. DAVID BELL:      Objection; form.
 9                   THE WITNESS:      I plead the Fifth.    Exhibit
10   1.
11        Q.     (BY MR. JAMES BELL)     Isn't it true -- sir
12   isn't it true, sir, that you Jim Rolf and Cameron Smith
13   have made false statements about - - about Brandon
14   McCarthy?
15                   MR. DAVID BELL:      Objection; form.
16                   THE WITNESS:      I plead the Fifth.    Exhibit
17   1.
18        Q.     (BY MR. JAMES BELL)     Isn't it true that you,
19   Jim Rolf and Cameron Smith have attempted to extort
20   Brandon McCarthy?
21                   MR. DAVID BELL:     Objection; form.
22                   THE WITNESS:      I plead the Fifth.    Exhibit
23   1.

24        Q.     (BY MR. JAMES BELL)     Isn't it true that you,
25   Jim Rolf and Cameron Smith have conspired to extort and



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF86


 1   damage Brandon McCarthy?
 2                   MR. DAVID BELL:        Objection; form.
 3                   THE WITNESS:     I plead the Fifth.       Ex hi bit
 4   1.

 5        Q.   (BY MR. JAMES BELL)          You don't have any direct
 6   evidence that Brandon McCarthy sent Nathan Halsey to
 7   become an informant, correct?
 8                   MR. DAVID BELL:        Objection; form.
 9                   THE WITNESS:     Not besides what Nathan told
10   me, no.
11                   MR. JAMES BELL:        Objection; nonresponsive.
12        Q.   (BY MR. JAMES BELL)      You don't have any direct
13   evidence that Brandon McCarthy sent Nathan Halsey out to
14   become an informant, correct?
15                   MR. DAVID BELL:        Objection; form.
16                   THE WITNESS:     No.
17        Q.   (BY MR. JAMES BELL)          Correct?
18        A.   Correct.
19        Q.   Do you remember talking about a book?
20                   MR. DAVID BELL:        The same book you asked
21   about before?
22                   MR. JAMES BELL:        Yeah.
23                   MR. DAVID BELL:        Asked and answered.
24                   Do your remember him asking you about a
25   book before?



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF87


 1                   THE WITNESS:      Him?
 2                   MR. DAVID BELL:      Yeah, Mr. Bell.
 3                   THE WITNESS:      Yes.
 4                   MR. DAVID BELL:      Would you answer the same
 5   way?
 6                   THE WITNESS:      Yeah.     I plead the Fifth.
 7   Exhibit 1 .
 8          Q.   (BY MR. JAMES BELL)     Okay.     So you're going to
 9   take the Fifth Amendment about -- strike that.
10                   You're now taking the Fifth Amendment about
11   whether or not you offered to purchase a book from Gus
12   Kepler for $2,000?
13                   MR. DAVID BELL:      Objection; form.
14                   THE WITNESS:      I plead the Fifth.     Exhibit
15   1.

16          Q.   (BY MR. JAMES BELL)     When you offered to
17   purchase a book from Gus Kepler, what book were you
18   attempting to purchase?
19                   MR. DAVID BELL:      Objection; form.
20                   THE WITNESS:      I plead the Fifth.     Exhibit
21   1.

22          Q.   (BY MR. JAMES BELL)     Isn't it true, sir, that
23   you, Jim Rolf and Cameron Smith already had this alleged
24   book that you refer to in your text with Nathan Halsey?
25                   MR. DAVID BELL:      Objection; form.



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF88


 1                     THE WITNESS:     I plead the Fifth.    Exhibit
 2   1.

 3        Q.   (BY MR. JAMES BELL)        Isn't it true, sir, that
 4   the reason why you offered Nathan Halsey $2,000 for a
 5   book is because you, Cameron Smith and Jim Rolf already
 6   possessed that book?
 7                     MR. DAVID BELL:     Objection; form.
 8                     THE WITNESS:     I plead the Fifth.    Exhibit
 9   1.

10        Q.   (BY MR. JAMES BELL)        How were you going to pay
11   $2,000 to get a book from Nathan Halsey?
12                     MR. DAVID BELL:     I plead the Fifth.
13   Exhibit 1.
14        Q.   (BY MR. JAMES BELL)        Is it your sworn
15   testimony, sir, under oath that Brandon McCarthy had
16   that book that you reference in your text messages with
17   Nathan Halsey?
18        A.   Repeat that.
19        Q.   Sure.     Is it your sworn testimony that Brandon
20   McCarthy had a copy of the book that you reference in
21   your text messages with Nathan Halsey?
22                 MR. DAVID BELL:         Objection; form.
23                 THE WITNESS:         I have no idea.
24        Q.   (BY MR. JAMES BELL)        So, in other words, you
25   have no direct evidence, knowledge, or facts to suggest



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF89


 1   that Brandon McCarthy had or seen any -- any book that
 2   you reference in the text messages with Nathan Halsey,
 3   true?
 4                     MR. DAVID BELL:     Objection; form.
 5                     THE WITNESS:     I don't know anything about a
 6   book -- I         I have no direct evidence about any kind of
 7   book that has to do with Brandon.
 8       Q.      (BY MR. JAMES BELL)      Okay.   So it would be fair
 9   to say that you're not aware -- strike that.
10                     It would be fair to say that you don't have
11   any direct evidence, knowledge or facts, to suggest that
12   Brandon McCarthy has anything do with any book that you
13   discussed with Nathan Halsey, true?
14                     MR. DAVID BELL:     Objection; form.
15                     THE WITNESS:     That's true.
16       a.      (BY MR. JAMES BELL)      So what book were you
17   referring to when you were text messaging Nathan Halsey?
18 A. I have no -- I have no idea.
19       Q.      Did you remember seeing any kind of PowerPoint
20   presentation?
21       A.      No.
22       Q.      Have you ever seen a PowerPoint presentation?
23   I'll remind you you're under oath.
24                     MR. DAVID BELL:     Objection; form.
25                     THE WITNESS:     Well, in reference to what?



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF90


 1           Q.   (BY MR. JAMES BELL)          Reference to anything that
 2   Brandon -- anything anybody says Brandon McCarthy had
 3   anything to do with?
 4                      MR. DAVID BELL:        Objection; form.
 5                      THE WITNESS:     No.
 6           Q.   (BY MR. JAMES BELL)      You haven't seen any
 7   PowerPoi nts?
 8           A.   Not that I recall.
 9           Q.   Did you see any bound - - did you ever see a
10   bound book?
11           A.   No.
12                      MR. DAVID BELL:        Objection; form.
13           Q.   (BY MR. JAMES BELL)      When you said to Nathan
14   Halsey, would $2,000 help, cash, and he said for what,
15   and you said copy of that.
16                      When you said "copy of that, what were you
17   referring to?
18                      MR. DAVID BELL:        Objection; form.
19                      THE WITNESS:     I plead the Fifth.       See
20   Exhibit 1.
21                      (Mr. McCarthy left the room)
22           Q.   (BY MR. JAMES BELL)      So you're going to plead
23   the Fifth Amendment regarding asking Nathan -- strike
24   that.
25                      You're going to plead the Fifth Amendment



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER -10, 2017 - ROUGH DRAF91


 1   with respect to offering Nathan Halsey $2,000 cash for a
 2   copy of something that you reference in the text
 3   messages with him, correct?
 4                     MR. DAVID BELL:      Objection; form.
 5                     THE WITNESS:      I plead the Fifth.    See
 6   Exhibit 1.
 7       Q.        (BY MR. JAMES BELL)     So when you say you
 8   plead    --   what did a "copy of that" ref er to in your text
 9   messages with Nathan Halsey?
10 A. I plead the Fifth.     See Exhibit 1 .
11                     MR. DAVID BELL:      Objection; form.
12       Q.        (BY MR. JAMES BELL)     You're going to plead the
13   Fifth as to what you meant -- strike that --
14                     You're going to plead the Fifth Amendment
15   or you are pleading the Fifth Amendment when you said
16   you're willing to pay $2,000 for a copy of that?
17                     MR. DAVID BELL:      Objection; form.
18                     THE WITNESS:      Correct.
19       a.        (BY MR. JAMES BELL)     Can you tell Judge Tillery
20   what, quote, a copy of that was?
21                     MR. DAVID BELL:      Objection; form.
22                     THE WITNESS:      I plead the Fifth.    See
23   Exhibit 1.
24       Q.        (BY MR. JAMES BELL)     Did you have a copy of a
25   book, treatise, PowerPoint, prior to offering Nathan



                            EXHIBIT 1
     ROUGH    DRA~T   OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF92


 1   Halsey $2,000?
 2                      MR. DAVID BELL:      Objection; form.
 3                      THE WITNESS:      I plead the Fifth.    See
 4   Exhibit 1.
 5           Q.   (BY MR. JAMES BELL)       Were you instructed by
 6   anybody to offer Nathan Halsey $2,000 for a copy of a
 7   book or PowerPoint?
 8                      MR. DAVID BELL:      Objection; form.
 9                      THE WITNESS:      I plead the Fifth.    See
10   Exhibit 1.
11           Q.   (BY MR. JAMES BELL)       Isn't it true, sir, that
12   Cameron Smith and Jim Rolf instructed you to offer
13   Nathan Halsey $2,000 for a copy of a book?
14                      MR. DAVID BELL:      Objection; form.
15                      THE WITNESS:      I plead the Fifth.    See
16   Exhibit 1.
17           Q.   (BY MR. JAMES BELL)       Where did you, Jim Rolf
18   and Cameron Smith get a copy of that book?
19                      MR. DAVID BELL:     Objection; form.
20                      THE WITNESS:      I don't have a copy of the
21   book, nor I have I ever seen a copy of the book.
22           Q.   (BY MR. JAMES BELL)       You pled the Fifth
23   Amendment with respect to a book.           Do you know what book
24   I'm talking about?        Or are you going to plead the Fifth
25   Amendment to that?



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOCDS - NOVEMBER 10, 2017 - ROUGH DRAF93


 1 A. I'm going to plead the Fifth on whatever book
 2   you're talking about.
 3                   MR. DAVID BELL:     Objection; form .
 4       Q.    (BY MR. JAMES BELL) Have you seen a
 5   presentation -- strike that.
 6                   Isn't it true, sir, that you've seen a copy
 7 of a PowerPoint or a book in presence of Cameron Smith
 8   and Jim Rolf?
 9                   MR. DAVID BELL:     Objection; form.
10                   THE WITNESS:     No, that's not true.
11                    (Brandon McCarthy entered the room)
12       Q.    (BY MR. JAMES BELL)      Are you aware -- who
13   strike that.
14                   Who told you to offer Nathan Halsey $2,000
15   for a copy of a book?
16                   MR. DAVID BELL:     Objection; form.
17                   THE WITNESS:     I plead the Fifth.     See
18   Exhibit 1.
19       Q.    (BY MR. JAMES BELL)      Who gave you the money to
20   potentially pay Nathan Halsey for a copy of the book
21   that that you in reference your text messages with
22   Nathan Halsey?
23                   MR. DAVID BELL:    Objection; form.
24                   THE WITNESS:     I plead the Fifth.     See
25   Exhibit 1.



                          EXHIBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF94
.'


      1        Q.     (BY MR. JAMES BELL)     Isn't it true that the
      2   book that you reference in your text messages with
      3   Nathan Halsey was what was going to be used to extort
      4   Brandon McCarthy?
      5                   MR. DAVID BELL:      Objection; form.
      6                   THE WITNESS:      I plead the Fifth.    See
      7   Exhibit 1.
      8       Q.      (BY MR. JAMES BELL) Isn't it true that --
      9                   MR. DAVID BELL:      Excuse me.    Also calls for
     10   a legal conclusion.
     11       Q.      (BY MR. JAMES BELL)     Isn't it true, sir, that
     12   the reason why you, Rolf, and Cameron Smith needed the
     13   book from Nathan Halsey is to fabricate and fraudulently
     14   make claims to extort Brandon McCarthy?           Isn't that
     15   true?
     16                   MR. DAVID BELL:      Objection; form.
     17                   THE WITNESS:      I plead the Fifth.    See
     18   Exhibit 1.
     19       Q.      (BY MR. JAMES BELL)     Isn't the reason why you,
     20   Jim Rolf, and Cameron Smith tried to get a book from
     21   Nathan Halsey and offer him $2,000 to frame Brandon
     22   McCarthy for something he didn't do?
     23                   MR. DAVID BELL:     Objection; form.
     24                   THE WITNESS:     Of course not.     Frame him for
     25   what?     I don't even understand where you're going with



                               EXHIBIT 1
         ROUGH DRAFT Of RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF95
:

     1   this?
     2         Q.    (BY MR. JAMES BELL)      You don't have any
     3 evidence that anybody's tried to frame Brandon McCarthy
     4   for anything?
     5         A.    Ab sol utel y not.
     6         Q.    Do you have any evidence that - - that - - so
     7   then why are you refusing to talk about this book and
     8   pleading the Fifth?
     9                    MR. DAVID BELL:      Objection; form.
    10                    THE WITNESS:      I plead the Fifth.     See
    11   Exhibit 1.
    12         Q.    (BY MR. JAMES BELL)      How -- does the          the
    13   book fabricate and fraudulently attempt to               to         to
    14   implicate Brandon McCarthy in some kind of wrongful
    15   conduct?
    16 A. I can't tell you about --
    17                    MR. DAVID BELL:      Objection; form.
    18                    THE WITNESS:         something I've never seen.
    19        Q.     (BY MR. JAMES BELL)      Okay.   Why were you
    20   offering money to Nathan Halsey for something -- $2,000
    21   to Nathan Halsey for something you had never seen?
    22                    MR. DAVID BELL:      Objection; form.
    23                    THE WITNESS:      I plead the Fifth.     See
    24   Ex hi bit 1 .
    25        Q.     (BY MR. JAMES BELL)      Why were you asking Nathan



                                EXHIBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF96
.•


      1   Halsey for a copy of a book that you had never seen?
      2                   MR. DAVID BELL:     Objection; form.
      3                   THE WITNESS:     I plead the Fifth.    See
      4   Exhibit 1 .
      5        Q.   (BY MR. JAMES BELL)      How did you know that
      6   Nathan Halsey had a book if you had never seen it?
      7                   MR. DAVID BELL:     Objection; form.
      8                   THE WITNESS:     I plead the Fifth.    See
      9   Exhibit 1.
     10        Q.   (BY MR. JAMES BELL)      How did you first learn
     11   about the book that you reference in your text messages
     12   with Nathan Halsey?
     13                   MR. DAVID BELL:     Objection; form.
     14                   THE WITNESS:     I plead the Fifth.    See
     15   Exhibit 1.
     16                   I would like to go on the record and state
     17   that I've never heard anybody try to get Brandon, try to
     18   obtain evidence against Brandon, or ask me, hey, let's
     19   go get him, let's go find this.       Never has one person
     20   ever said that about -- to me about Brandon, ever.
     21       Q,    (BY MR. JAMES BELL)      But you're including
     22   attorneys, correct?
     23       A.    No.   I'm talking about I've never had anybody.
     24       Q.    (BY MR. JAMES BELL)      Okay.   Here -- here
     25       A.    Tell me let's go get him, let's figure



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF97


 1   something out, let's conspire, let's find some stuff
 2   against him.     Not -- not one has ever come to me and
 3   tried to get Brandon -- come up with some way to get
 4   Brandon messed up, screwed up, what have you.
 5                    MR. DAVID BELL:     He's going to not talk to
 6   you about anything involving anything dealing with any
 7   attorney, period, end of report.
 8                    Is that correct?
 9                    THE WITNESS:     Correct.
10       Q.    (BY MR. JAMES BELL)       Okay.    So when you just
11   answered that question, that excluded any comments from
12   any attorneys, correct?
13                    MR. DAVID BELL:     He's not going to answer
14   that question.
15                  THE WITNESS:       I plead the Fifth.    See
16   Exhibit 1.
17       Q.    (BY MR. JAMES BELL)       You're going to refuse to
18   answer my question about whether or not any attorney
19   ever told you that they wanted to plant, fabricate or
20   fraudulently make up information in order to implicate
21   Brandon McCarthy in some sort of unethical conduct?
22 A. I've never had --
23                  MR. DAVID BELL:       Objection; form.
24                  THE WITNESS:          I've never had anybody,
25   including any attorneys that I know, ever ask or -- ask



                           EXHIBIT 1
         ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF98
:

     1   me the participate i n - - nor would I      --   getting Brandon
     2   in any sort of trouble.
     3         Q.     (BY MR. JAMES BELL)     Why are you offering
     4   $2,000 dollar for a book?
     5                    MR. DAVID BELL:      Objection; form.
     6                    THE WITNESS:      I plead the Fifth.    See
     7   Exhibit 1 .
     8         Q.     (BY MR. JAMES BELL)     Who asked you to talk to
     9   K&L Gates?
    10                    MR. DAVID BELL:     Objection; form.
    11                    THE WITNESS:      I plead the Fifth.    See
    12   Exhibit 1.
    13         Q.     (BY MR. JAMES BELL)     On the one hand, sir, you
    14   say to me that nobody has ever told you that they want
    15   any        anything wrong to happen to Brandon McCarthy,
    16   correct?
    17         A.    That's absolutely correct.
    18         Q.    On the other hand, you're taking the Fifth
    19   Amendment as to who told you to contact K&L Gates,
    20   you're take the Fifth Amendment, correct?
    21 A. I plead the Fifth.     See Exhibit 1.
    22         Q.    And the reason that you spoke -- strike that.
    23                    Your understanding of the reason why you
    24   speaking to K&L Gates is to talk alleged misconduct of
    25   Brandon McCarthy?



                               EXHIBIT 1
         ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRAF99
I

'

     1 A. I plead the Fifth.     See Exhibit 1.
     2       Q.      Can you tell Judge Tillery why you were tape --
     3   telling Nathan Halsey that you were introducing Gus to
     4   the heads of IPOs for Stevens & Company?
     5                   MR. DAVID BELL:      Objection; form.
     6                   THE WITNESS:      I plead the Fifth.    See
     7   Exhibit 1.
     8       Q.      (BY MR. JAMES BELL)     Have you ever been in
     9   health care business?
    10 A. I haven't been as of right now.        But I've been
    11   looking at different -- different businesses in there,
    12   but not       I've never -- I guess you have to be more
    13   specific.    Made -- have I ever made money off of health
    14   care?
    15                   MR. DAVID BELL:      No. He just asked --
    16                   THE WITNESS:      No, I haven't.
    17                   MR. DAVID BELL:         if you've ever been in
    18   the health care business?
    19                   THE WITNESS:      No, I haven't.
    20       Q.      (BY MR. JAMES BELL)     Are you personally aware
    21   of any criminal conduct committed by anybody in the
    22   health care business?
    23                   MR. DAVID BELL:      Objection; form.
    24       Q.      (BY MR. JAMES BELL)     Direct evidence.
    25



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt100


 1                   MR. DAVID BELL:      Objection; form.
 2                   THE WITNESS:      Direct evidence as in
 3   paperwork?
 4       Q.      (BY MR. JAMES BELL)     Do you have any direct
 5   knowledge or direct evidence that anybody's committed
 6   any wrong      criminal conduct in the health care
 7   business?
 8                   MR. DAVID BELL:      Objection; form.     In the
 9 whole wide world, counsel?
10                   MR. JAMES BELL:      I'm going to start there
11   and then I'm going to narrow it down.
12                   MR. DAVID BELL:      Okay.   Why don't you start
13   with narrow.
14                   THE WITNESS:      No direct evidence.
15       Q.      (BY MR. JAMES BELL)     So as you sit here right
16   you, you don't have any        I don't need to narrow it
17   down now.    So you don't
18                   MR. JAMES BELL:     And I' 11 object to my
19   side-bar.
20                   MR. DAVID BELL:      No problem.
21                   MR. JAMES BELL:      I appreciate that.    Sorry.
22       Q.      (BY MR. JAMES BELL)     It would be fair to say
23   that you don't have any direct evidence or knowledge or
24   facts to suggest that anybody has committed any criminal
25   wrongdoing or criminal misconduct or unlawful conduct



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ101


 1 who is in the health care space, true?
 2                       MR. DAVID BELL:     Objection; form.
 3                       THE WITNESS:     I've had people come to me
 4   and
 5         Q.     (BY MR. JAMES BELL)       I'm talking about your
 6   direct knowledge.
 7         A.     Direct knowledge from the person that's being
 8   investigated?
 9         Q.     No. It's about what you've witnessed, seen,
10   touched, right?        Remember we talked about that earlier?
11         A.    Yeah.
12                       MR. DAVID BELL:     Objection; form.
13                    THE WITNESS:        No direct evidence.
14         Q.     (BY MR. JAMES BELL)       So is it fair to say that
15   you don't have direct knowledge, facts or evidence to
16   suggest that anybody's committed any criminal conduct in
17   the health care space, correct?
18                       MR. DAVID BELL:     Objection; form.
19                    THE WITNESS:        Correct.
20         Q.     (BY MR. JAMES BELL)       Now, you've also said that
21   you        folk have come to you, correct?
22         A.    Correct.
23         Q.    Okay.     About - - who - - who - - who came to you
24   about whose committing alleged misconduct in the health
25   care space?



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt102


 1                      MR. DAVID BELL:      Objection; form.
 2                      THE WITNESS:      I mean it's all the time.
 3 You know, people tell me things.             You mean, Forrest
 4   Park?        Who are you talking about?
 5                      MR. DAVID BELL:      Let him ask you a question
 6   so you can answer it.
 7           Q.     (BY MR. JAMES BELL)     Sir, can you tell - - tell
 8   us what black box is?
 9                      MR. DAVID BELL:      Objection; form.
10                      THE WITNESS:      I plead the Fifth.    See
11   Exhibit 1 .
12           Q.     (BY MR. JAMES BELL)     Are you on Instagram as
13   II   My stock buy"?
14 A. I plead the Fifth.     See Exhibit 1 .
15           Q.     Do you put your brokerage account out on
16   Instagram?
17 A. I plead the Fifth.     See Exhibit 1.
18                      MR. DAVID BELL:      Objection; form.
19           Q.     (BY MR. JAMES BELL)     Tell the folks about
20   Bio no l vi s , Inc .
21                      MR. DAVID BELL:      Objection; form.
22                      THE WITNESS:      I plead the Fifth.    See
23   Exhibit 1.
24           Q.     (BY MR. JAMES BELL)     Isn't it true that you
25   tried to get Brandon McCarthy stock in Bionolvis, Inc.?



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ103


 1                  MR. DAVID BELL:      Objection; form.
 2                  THE WITNESS:      I plead the Fifth.     See
 3   Exhibit 1.
 4       Q.     (BY MR. JAMES BELL)     Do you have any direct
 5   evidence, knowledge or facts of anybody that's presented
 6   a false, fictitious or fraudulent claim to the -- to any
 7   department of United States?
 8                  MR. DAVID BELL:      Objection; form.     Asks for
 9   a legal conclusion.
10                  THE WITNESS:      Can you repeat that?
11       Q.     (BY MR. JAMES BELL)     Sure.   Do you have any
12   direct evidence, knowledge or facts to support the
13   potion that someone you know has presented a false,
14   fictitious or fraudulent claim to a department of the
15   United States?
16                  MR. DAVID BELL:      Objection; form.     Asking
17   for a legal conclusion.
18                  THE WITNESS:      Just anybody anywhere, no.
19       Q.     (BY MR. JAMES BELL)     Who told you that Brandon
20   McCarthy helped shop a Qui Tam against any of his
21   clients?
22                  MR. DAVID BELL:      Objection; form.
23                  THE WITNESS:      I plead the Fifth.     See
24   Exhibit 1.
25       Q.     (BY MR. JAMES BELL)     So you' re going to plead



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl104


 1   the Fifth Amendment with respect to who told you that
 2   Brandon McCarthy allegedly was shopping Qui Tams against
 3   some of his clients, correct?
 4       A.   Correct.
 5       Q.   And so you're taking the Fifth Amendment with
 6   respect to that issue?
 7       A.   Correct.
 8       Q.   You - - you got to make sure you say "I take the
 9   Fifth Amendment?
10 A. I take the Fifth Amendment.
11       Q.   Yeah.     I'm sorry.      I -- I -- it's my fault
12   because I didn't ask a proper question.
13                    Who told you that Brandon McCarthy was
14   allegedly shopping a Qui Tam against any of his clients,
15   former clients, potential clients?
16                    MR. DAVID BELL:     Objection; form.
17                    THE WITNESS:     Can you repeat that?
18       Q.    (BY MR. JAMES BELL)       Sure.   Who told you that
19   Brandon McCarthy was bringing a Qui Tam against any
20   clients, existing clients, former clients, or potential
21   client or are you going to take the Fifth Amendment?
22       A.   Yeah.     I'm going to take the Fifth.      See
23   Exhibit 1.
24       Q.   You're going to take the Fifth Amendment?
25       A.   Please, yeah.



                           EXHIBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl105
.'


      1                   MR. DAVID BELL:     Objection; form.
      2        Q.   (BY MR. JAMES BELL)      When you refer to the book
      3   in the text messages with Nathan Halsey, how were you
      4   going to get the $2,000 to pay for that book?
      5                   MR. DAVID BELL:     Objection; form.    Asked
      6   and answered.
      7                   THE WITNESS:     I plead the Fifth.    See
      8   Exhibit 1.
      9        Q.   (BY MR. JAMES BELL)      Who came up with the idea
     10   to pay $2,000 - - strike that.      Who came up the idea the
     11   of fer Nathan Halsey $2,000 for a book?
     12                   MR. DAVID BELL:    Objection; form.
     13                   THE WITNESS:     I plead the Fifth.    See
     14   Exhibit 1 .
     15        Q.   (BY MR. JAMES BELL)      Did you come up with the
     16   idea to pay or offer to pay Nathan Halsey $2,000 for a
     17   copy of a book?
     18 A. I plead the Fifth.      See Exhibit 1 .
     19        Q.   Did Cameron Smith come up with the idea Nathan
     20   Halsey to pay $2,000 for the copy of a book?
     21 A. I plead the Fifth.      See Exhibit 1 .
     22        Q.   Did Jim Rolf come up with the idea to off er
     23   Nathan Halsey - - have you off Nathan Halsey $2,000 for a
     24   copy of a book?
     25 A. I plead the Fifth.      See Exhibit 1 .



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt106


 1                    MR. DAVID BELL:        Objection; form.
 2       Q.    (BY MR. JAMES BELL)           Has Jim Rolf ever been
 3   your 1 awyer?
 4       A.   Yes.
 5       Q.   When?
 6       A.   Jim Rolf and Joe Kendall were my attorneys when
 7   I was going through criminal matters.
 8       Q.   Okay.     So - -
 9       A.   So
10                    MR. DAVID BELL:        That's a public record.
11   He's not going to answer any other questions or about
12   Mr. Rolf or Judge Kendal 1 .
13       Q.    (BY MR. JAMES BELL)           Do you have any direct
14   evidence, knowledge, or facts to suggest that Brandon
15   Brandon McCarthy was going to get some sort of kickback
16   on a Qui Tam?
17                   MR. DAVID BELL:         Objection; form.
18                   THE WITNESS:      No.
19       Q.    (BY MR. JAMES BELL)           Did you ever get paid from
20   any source or anybody for your communications or
21   interactions with Nathan Halsey or Gus Kepler?
22       A.   No.
23                   MR. DAVID BELL:         Objection; form.
24   Objection; asked and answered.            He answered no.
25       Q.    (BY MR. JAMES BELL)           Have you -- have you been



                           EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ107


 1   paid as consultant by anybody in the pharma -- strike
 2   that
 3                   Have you been paid as consultant by anybody
 4   in the health care space?
 5                   MR. DAVID BELL:         Objection; form.
 6                   THE WITNESS:      No.
 7          Q.   (BY MR. JAMES BELL) Have you been paid as a
 8   consultant by any lawyers?
 9                   MR. DAVID BELL:         Objection; form.
10                   THE WITNESS:      No.
11                   MR. DAVID BELL:         Objection; asked and
12   answered.
13                   MR. JAMES BELL:         Sorry about these books.
14   Are you okay with space?
15                   THE WITNESS:      Yeah.     Thanks.
16          Q.   (BY MR. JAMES BELL)     When's the last time you
17   talked or interacted with Brandon McCarthy?
18 A. It's been a while.     Gosh, maybe a couple of
19   years.
20          Q.   And you testified earlier that you are not
21   aware of any cases or potential cases against Brandon
22   McCarthy, correct?
23                   MR. DAVID BELL:         Objection; form.
24                   THE WITNESS:     Correct.
25          Q.   (BY MR. JAMES BELL)     You're not aware of any



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, - 2017 - ROUGH DR.l108


 1   investigation personally against Brandon McCarthy,
 2   correct?
 3                   MR. DAVID BELL:      Objection; form.
 4                   THE WITNESS:      Correct.
 5        Q.    (BY MR. JAMES BELL)      And you're aware of any
 6   proceedings, investigations, cases, or potential cases
 7 whereby you have personal knowledge of or any evidence
 8   you could provide to anybody against Brandon McCarthy,
 9   correct?
10                   MR. DAVID BELL:      Objection; form.
11                   THE WITNESS:      Correct.
12        Q.    (BY MR. JAMES BELL)      And so you would agree
13   with me since no cases, no investigations exist, that
14   and you're not aware of any proceedings, that Brandon
15   McCarthy hadn't attempted to intimidate you a witness.
16   Do you agree?
17                   MR. DAVID BELL:      Objection; form.
18                   THE WITNESS:      I don't know that no
19   investigations exist.
20        Q.    (BY MR. JAMES BELL)      I understand you don't
21   know that any investigations exist.
22                   My question - -
23                   MR. JAMES BELL:      Objection; nonresponsive.
24        Q.    (BY MR. JAMES BELL)      My question to you is:
25   Since you don't know of any investigations or any



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH          DR~109




 1   proceedings or potential proceedings whereby you would
 2   be a witness, you don't have any direct evidence that
 3   Brandon McCarthy is trying to intimidate you in any way
 4   as witness, correct?
 5                      MR. DAVID BELL:        Objection; form.
 6       Q.     (BY MR. JAMES BELL) Correct?
 7 A. I've heard from numerous people.
 8       Q.     You don't have any direct evidence that Brandon
 9   McCarthy is trying to intimidate you?
10       A.     Directly no.
11       Q.     Okay.     So you don't have any direct evidence
12   that Brandon McCarthy is trying to intimidate you in any
13   way, correct?
14       A.     That's correct.
15       Q.     Do you have any direct evidence that Brandon
16   McCarthy has falsified any information?
17                      MR. DAVID BELL:        Objection; form.
18                   THE WITNESS:        No.
19       Q.     (BY MR. JAMES BELL)            Do you have in direct
20   evidence that Brandon McCarthy has covered up or engaged
21   in any scheme, device, to defraud anybody or injure
22   anybody?
23                      MR. DAVID BELL:        Objection; form.
24                   THE WITNESS:        No.
25       Q.     (BY MR. JAMES BELL)        Are you aware -- strike



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt110


 1   that.
 2                    Do you have any direct evidence, knowledge,
 3   or facts to suggest that Brandon McCarthy has engaged in
 4   a false, fictitious or fraudulent statements or
 5   representations or made such?
 6                    MR. DAVID BELL:            Objection; form.
 7                    THE WITNESS:         No.
 8                     (Pause in proceedings)
 9                    MR. JAMES BELL:            Let's take a quick break.
10                    MR. DAVID BELL:            Yeah.
11                    (Break taken)
12                    (Matt Segedy not present after break)
13       Q.       (BY MR. JAMES BELL)        Sir, are you going to
14   refuse to answer the question about the identity of any
15   attorneys that you've met with in 2015 that can possibly
16   have knowledge about the questions I've been asking you?
17 A. I am, yes.
18       Q.       Are you going to refuse to identify the name of
19   any attorneys in 2016 that possibly have any information
20   regarding the questions I've been asking you?
21                    MR. DAVID BELL:            Objection; form.
22                    THE WITNESS:         Yes I am.
23           Q.   (BY MR. JAMES BELL)        Are you going to refuse to
24   answer the question about -- strike that.
25                    Are you going to refuse to identify the



                               EXHIBIT 1
          ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10 , 2017 - ROUGH DRJ111
.·

      1   nam~s        of a"' atterneys that yow've consulted                                    wit~.

      2   talked t0, im 2017 regarding any of the questions I've
      3   asked?
      4                             MR ., DAV Efil BS l!ll..t. :    Object i ·e n; f ori1t1.
      5                            THE WITNESS:               Yes.
      6           Q,       (BY MR. JAMES BELL)                     8.re    y~ou   goi hg t 'o, ne fJCJse to
      7   ~\~.£11? ih.lh e q u e stfij,0.r;i r0   fJ: t hi:e daifi: es a ;Ji i o·i   1t i~a ~
      8   @     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRf112


 1       a.    (BY MR. JAMES BELL)        Do you have a fee
 2 agreement with David Bell?          Are you taking the Fifth
 3 Amendment.
 4 A. I'm going to plead the Fifth Amendment.
 5       Q.   Who referred you to David Bell?
 6                 MR. DAVID BELL:        I'm not going to let him
 7 answer any questions about any lawyers.
 8                 THE WITNESS:        Yeah, I'm going to plead the
 9   Fifth.   Exhibit 1.
10       a.    (BY MR. JAMES BELL)       Are you going to plead the
11   Fifth Amendment who respect to the referral source was
12   to David Bell?
13                 MR. DAVID BELL:        He's not going to answer
14   any questions about any lawyers
15                 THE WITNESS:        Yes, I am.
16                 MR. DAVID BELL:        -- he contacted or talked
17   to or referred him to me.
18       Q.    (BY MR. JAMES BELL)       Are you going to refuse to
19   answer the question and/or take the Fifth Amendment
20   regarding any fees that have been charged by any
21   attorneys regarding any of the subject matter we've
22   discussed today in the years 2015,        '16 and '17?
23                 MR. DAVID BELL:        Objection; form.
24                 THE WITNESS:        Yes.
25       a.    (BY MR. JAMES BELL)       Are you going to refuse to



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt113


 1 answer the question regarding the terms of any fee
 2 agreements with any lawyers regarding -- that -- that
 3 you've talked to regarding the subject matter that we've
 4   talked to -- talk to you about today?
 5                    MR. DAVID BELL: Objection; form.
 6                    THE WITNESS:     Yes.   Correct, yes.
 7       Q.      (BY MR. JAMES BELL)     Are you going to refuse to
 8   answer the question regarding the general purpose of any
 9 work performed by any attorneys that relate to the
10   subject matter of your testimony today?
11                    MR. DAVID BELL:     Objection; form.
12                   THE WITNESS:      Yes.
13                    MR. JAMES BELL:     I'm not going to allow him
14   to testify about any communication way any attorney.
15                    MR. JAMES BELL:     I'm not asking about the
16   communication.     I'm asking about the identify of the
17   attorney.    Are you going to refuse to allow him to
18   answer that question?
19                    MR. DAVID BELL:     Yes.   Thank you.
20                   MR. JAMES BELL:      Are you also going to
21   refuse FRUZ to allow your client to answer when the date
22   of any initial consult or meeting was with any attorney?
23                    MR. DAVID BELL:     Yes.   And that's also
24   based upon his Fifth Amendment rights that he's
25   asserting today.



                           EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt114


 1                       MR. ,JAM.ES         8EJb;~ ·      We 11 , I just
 2                       MR . DAV I D       IBE L~, :     And a c             CJ a 1 1 y fl·~ s;.         Fi rs t
 3   Amendment rights that he should be assertiAg today.
 4                       MR. .JAM:ES 18'.H!& · :-         We 11       1   ]     need t      1
                                                                                                0       - -   I

 5   J;tJst based c:H     ~t:re    case     ~aw• ,      ID r:reed1 to - - to make csuve I

 6   get
 7         Q.   (BY MR. JAMES BELL)                       Are you -- are y0u going
 8   to refuse to answer the date of any initial
 9   cens~ltations        or meetings            w~th       any attorneys,                          whe~her

10   they acted as your atterney or                         fOU       talked with them
11   0utside the scope of an attorney/client relationship?
12                       NR .     "t.A V I ~ B"EL L :     0 aj e C t i on · f
                                                                  1
                                                                                       G> rm        .
13                       THE WITNESS:                Yes.
14         Q.   ( BY    IYH~   • J AM'E S IB'E.LL)        And yo u ' re go i ng t o re f u s e
15   the identify the name of any attorneys that you've had a
16   relationship with, whether attorney/client or otherwise,
17   based on your Fitth Amendment privilege?
18         A.   Yes.
19         Q.   Are you going to take the Fifth Amendment with
20   respect to your relationship with Cameron Smith?
21         A.   Yes.
22                      MR. DAVID BELL:                   Objection; form.
23         Q.   (BY MR. JAMES BELL)                        Are you going to take the
24   Fifth Amendment -- strike that.
25                      Are you taking the Fifth Amendment with



                                   EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ115


 1   respect to your relationship with Jim Rolf?
 2       A.   Yes.
 3                   MR. DAVID BELL:        Objection; form again.
 4       Q.    (BY MR. JAMES BELL)          How much have you paid
 5   David Bell or are you taking the Fifth Amendment?
 6                   MR. DAVID BELL:        He's not going to testify
 7   about his relationship with his attorney.
 8                   THE WITNESS:     I'm not going to testify
 9   about any attorneys.     I'm going to plead the Fifth.           See
10   Exhibit 1.
11       Q.    (BY MR. JAMES BELL)          And you're pleading the
12   Fifth to as who your referral source was as to getting
13   to David Bell?
14                   MR. DAVID BELL:        He's not going to testify
15   about that any conversations with -- or communications
16   with any attorney.     Objection; form.
17       Q.    (BY MR. JAMES BELL) Okay.            I'm -- I'm not
18   asking - - was - - did a nonattorney ref er you to David
19   Bell?
20                   MR. DAVID BELL:        Objection; form.
21                   THE WITNESS:     No.
22       Q.    (BY MR. JAMES BELL)          Okay.   So you're going to
23   ref use to answer the question about who - - which
24   attorney was the referral source to David Bell or are
25   you taking the Fifth Amendment?



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt116


 1 A. I am, yes.
 2           Q.   You're taking
 3 A. I'm       I'm pleading the Fifth Amendment.   See
 4   Exhibit 1.
 5           Q.   On September 8th meeting that you had -- strike
 6   that.
 7                        On the -- do you remember on your
 8 August 13, 2015, meeting pitching Brandon McCarthy to
 9   use your Prisoner Entry Program that you had started?
10                        MR. DAVID BELL:   Objection; form.
11       Q.       (BY MR. JAMES BELL) Is that possible?
12 A. It's possible.
13       Q.       And did you       do you remember talking about
14   Forrest Park and Dr. Rumloui at that first meeting on
15   August 2013, 2015?
16       A.       At K&L Gates?
17       Q.       Yes, sir.
18 A. I don't recall it, but I'll not saying it's not
19   possible.
20       Q.       Sure.     Is it -- is it possible that you spent
21   time talking about your Prisoner Entry Program at K&L
22   Gates at your first meeting with Brandon McCarthy?         Yes
23   or no?
24       A.       Yes.
25       Q.       Is it -- it's also possible that you spent time



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ117


 1   talking about Forest Park Medical Center with Brandon
 2   McCarthy at your first meeting at K&L Gates, correct?
 3 A. Is the question is it possible?
 4       Q.   Yes.
 5                   MR. DAVID BELL:       Objection; form.
 6                   THE WITNESS:       Yes.
 7       Q.    (BY MR. JAMES BELL)        And it's possible that you
 8   also spoke about Dr. Rumloui with Brandon McCarthy at
 9   the first meeting at K&L Gates on or about August 13,
10   2015, correct?
11 A. It's possible.       I don't recall.
12       Q.    It's also possible that you talked about --
13                   MR. JAMES BELL:       I can move this over.    I'm
14   sorry.
15       Q.    (BY MR. JAMES BELL)        It's also possible that
16   you spoke to Brandon McCarthy about a man -- a gentleman
17   by the name Joe Garza?        Do you recall that on that
18   August 2013, 2015, meeting?
19 A. It's possible.
20                   MR. DAVID BELL:       Objection; form.
21       Q.    (BY MR. JAMES BELL)        When you went to that
22   September 13th meeting, did you understand how Qui Tams
23   worked, or no?
24       A.   No.     August.
25       Q.    I'm sorry.       When you showed up to the August



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt118


 1   13, 2015, meeting did you understand how Qui Tams
 2 worked?
 3       A.     No.   That's why we went there, to primarily see
 4   if we could began Brandon's knowledge.
 5       Q.     On how -- on how a Qui Tam works?
 6       A.     Correct.
 7       Q.     You didn't have any information on any
 8   compounding pharmacies, doctors, hospitals, correct, at
 9   that August meeting?
10       A.     Correct.
11       Q.     You had some information regarding stock
12   schemes and possibly Dr. Ru ml oui, correct, at that first
13   meeting?
14       A.     Possibly.
15       Q.     At that first meeting?
16       A.     Possibly, yes.
17       Q.     You would agree with me that nothing
18   substantive was discussed at that first meeting with
19   Brandon McCarthy in August of 2015, correct?
20                    MR. DAVID BELL:     Objection; form.
21                    THE WITNESS:      Nothing substantive, but
22   speaking on Rumloui, now that I recollect, it -- it
23   strikes me as Brandon also thought he was a crook.            I
24   mean that all our -- talking about him.         Because I did
25   too and he -- he pretty much thought the same.          But



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt119


 1   there was no specifics talked about as far as what
 2   exactly he's done or anything.
 3       Q.     (BY MR. JAMES BELL)       Okay .    So you-all - - you
 4   recall you remember talking about Dr. Rumloui - -
 5       A.     Yes.
 6       Q.     --   at that first meeting?
 7 A. I - - I don't know when it was actually was, but
 8   I know I've talked to Brandon about Rumloui.
 9       Q.     And it probably would have been at the first
10   meeting?
11 A. I guess, you know , I
12                     MR. DAVID BELL:     Don't guess, please.
13                     THE WITNESS:     Okay.     Possibly.
14       Q.     (BY MR. JAMES BELL)       Okay.     And then you would
15   agree with me that nothing substantive was discussed
16   about any pharmacy, hospital, or doctor that you're
17   aware of at that first meeting, correct?
18       A.     Correct.
19                     MR. DAVID BELL:     Objection; form.
20                     THE WITNESS:     Correct.
21       Q.     (BY MR. JAMES BELL)       Do you remember the name
22   of -- strike that.
23                     Do you know whether or not Gus gave Brandon
24   the name of -- the proper name of any compounding
25   pharmacies or was he just listing them off?              Do you



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt120


 1   remember?
 2 A. I don't recall.
 3       Q,      So you don't recall which pharmacies Gus talked
 4   to Brandon about, correct?
 5       A.      Correct.
 6                    MR. DAVID BELL:      Objection; form.
 7                   THE WITNESS:       Correct.
 8       Q.      (BY MR. JAMES BELL)      And whatever pharmacies
 9 were mentioned, you don't remember any criminal conduct
10   or willful conduct that was discussed at that meeting,
11   because you said nothing substantive was discussed,
12   correct?
13       A.      Correct.
14       Q.      And Brandon McCarthy told you he needed to run
15   a conflict checks, correct?
16       A.      Correct.
17       Q.      Before he could proceed, cor r ect?
18       A.      Correct.
19       Q.      Because that was the standard procedure and he
20   wanted to make sure that -- this is his third day at a
21   big tall building law firm - - that he doesn't get in any
22   trouble, right?
23                   MR. DAVID BELL:       Objection; form.
24                   THE WITNESS:       Absolutely.
25       Q.      (BY MR. JAMES BELL)      That was the impression



                            EXHIBIT 1
     ROUGH DRAFT Of RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt121


 1   that you got?
 2       A.    Absolutely.
 3       Q.    Did Brandon at that first meeting appear to be
 4   careful and cautious about what clients or Qui Tams he
 5   could or couldn't take and -- and the conflict
 6   procedures?      Did he seem to be aware of those and
 7   cognizant and
 8       A.    Yes.
 9                    MR. DAVID BELL:   Objection; form, please.
10       Q.    (BY MR. JAMES BELL)      Go ahead.   What's the
11   answer?
12       A.    Well, he -- he was -- he -- we just discussed
13   the basics of how a Qui Tam worked.       It wasn't -- there
14   was no specifics.      It was -- you know, and then he said
15   he had to, you know, see if there's any conflicts.
16   There wasn't any intimate details about any case or
17   person or anything like that.
18       Q.    So no intimate details were talked to about any
19   case or person, correct, at the first meeting?
20       A.    Correct.
21       Q.    There was -- it was just basically an overview
22   of how Qui Tam work, correct?
23       A.    Correct.
24       Q.    And the names -- there were some names that
25   were given to Brandon McCarthy, correct?



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl122


 1       A.   Correct.
 2       Q.   You don't remember the name of those pharmacies
 3   because they were al 1 - -
 4       A.   There's so many of them and it was names and
 5   companies and no, I don't -- I don't recall, you know,
 6   all the names and companies that were talked about.
 7       Q.   And Brandon McCarthy told you and Gus that he
 8   needed to run a conflict checks, correct?
 9       A.   Correct.
10       Q.   And before he could even take a look at it or
11   talk about any of these pharmacies because they could
12   potentially be clients of K&L Gates, correct?
13       A.   Correct.     He made no comments whatsoever
14   regarding any person or any company while we were there.
15       Q.   Okay.     So Brandon seemed compl et el y
16   professional in his dealings with you and Gus, correct?
17                    MR. DAVID BELL:     Objection; form.
18                   THE WITNESS:      Correct.   Correct.
19       Q.    (BY MR. JAMES BELL)       You've been around enough
20   attorneys to know whether or not a lawyer is
21   professional or not, right?
22       A.   Yes.
23       Q.   And Brandon seemed and -- seemed prepared and
24   professional in terms of abiding by, based on your
25   observations, abiding by his legal duties and ethical



                           EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt123


 1   obligations to clients, and former clients, and/or
 2   existing clients of K&L Gates, correct?
 3                    MR. DAVID BELL:       Objection; form.
 4                    THE WITNESS:       Correct.   There was no - -
 5   like I said, there was          he didn't make any substantive
 6   comments.     He listened to us.       And the then at the end
 7   he said, well, you know, before I can advise you or do
 8   anything, I have to do a conflict check.            And so yes,
 9   correct.
10       Q.      (BY MR. JAMES BELL)       Okay.    So Brandon told you
11   before he could do anything or advise, he had to run a
12   conflicts check, correct?
13       A.      Correct.
14       Q.      And that seemed like the right thing to do,
15   correct?
16                    MR. DAVID BELL:       Objection; form.
17                    THE WITNESS:       Based on my, you know,
18   limited knowledge of law, yes.
19       a.      (BY MR. JAMES BELL)       And based on Brandon Is
20   professionalism that's why you continued to stay in
21   contact with him?       It's one of the reasons why, correct?
22       A.      Correct .
23       Q.      That he seemed to maintain confidentiality and
24   he didn't seem like a shady lawyer to you, correct?
25       A.      Correct.



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl124


 1       a.     He seemed like he was honest, ethical in his
 2   dealings with the two of you, at least in your limited
 3   interaction with him, correct?
 4       A.     Correct.
 5       Q.     He didn't give you or Gus any legal advice,
 6   correct?
 7       A.     Correct.
 8       Q.     Brandon just        in that first meeting, just
 9   listened to the two of you, correct?
10       A.     Correct.
11       Q.     And as you sit here right now, there's nothing
12   you can say that Brandon did wrong in that first meeting
13   with you in August of 2015, correct?
14                   MR. DAVID BELL:      Objection; form.
15                   THE WITNESS:      Correct.   Correct.
16       Q.     (BY MR. JAMES BELL)      And in terms of the second
17   meeting that happened, I believe at the hotel, there's
18   nothing Brandon said that was inappropriate or wrong or
19   unethical in your opinion, correct?
20       A.     Correct.
21       Q.     The book that you reference in your text
22   message with Nathan Halsey where you offer to pay him
23   $1000, does that refer to a copy of a PowerPoint
24   presentation?
25                   MR. DAVID BELL:      Objection; form.



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt125


 1                     THE WITNESS:     On advice of my counsel , I
 2   plead the Fifth.      See Exhibit 1.
 3        Q.     (BY MR. JAMES BELL)          Have you seen a PowerPoint
 4   presentation related to any alleged health care schemes?
 5                     MR. DAVID BELL:        Objection; asked and
 6   answered.     Objection; form.
 7                     THE WITNESS:     Plead the Fifth.     See Exhibit
 8   1.

 9        Q.     (BY MR. JAMES BELL)          Do you remember a name
10   called Trilogy coming up in the fall of 2015?
11 A. I mean I've heard the name.
12        Q.     Do you know anything about the pharmacy called
13   Trilogy?
14        A.     No.
15        Q.     Do you have any evidence that Brandon McCarthy
16   brought or attempted to bring a Qui Tam lawsuit against
17   a company called Progen?
18                     MR. DAVID BELL:        Objection; form.
19                     THE WITNESS:     No.
20        Q,     (BY MR. JAMES BELL)          Do you have any evidence
21   that Brandon put his personal well-being above any of
22   his clients, former clients, or alleged clients?
23                     MR. DAVID BELL:        Objection; form.
24                     THE WITNESS:     No.
25        Q.     (BY MR. JAMES BELL)          Do you have any evidence



                            EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt126


 1   that Brandon McCarthy has tried to drum up any federal
 2   criminal conviction into any of his former clients,
 3   clients or existing clients?
 4                  MR. DAVID BELL:         Objection; form.
 5       Q.     (BY MR. JAMES BELL)         Or prospective clients.
 6                  MR. DAVID BELL:         Objection; form.
 7                  THE WITNESS:      No.
 8       Q.     (BY MR. JAMES BELL)         Do you have any direct
 9   evidence knowledge or facts to suggest that Brandon
10   McCarthy helped published slanderous news articles
11   against clients, former clients, existing clients or
12   other folks?
13                  MR. DAVID BELL:         Objection; form.
14                  THE WITNESS:      No.
15       Q.     (BY MR. JAMES BELL)         Do you have any direct
16   evidence that Brandon McCarthy's ever exploited a
17   client -- a confidential relationship with any of his
18   clients, former clients, or existing clients?
19                  MR. DAVID BELL:         Objection; form.
20                  THE WITNESS:      No.
21                  MR. DAVID BELL:         Okay.   When you got to a
22   stopping point.
23                  MR. JAMES BELL:         Okay.   Give me five
24   minutes.   Is that all right?
25                  MR. DAVID BELL:         Yeah.   I was just going



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl127


 1   to - -
 2                     MR. JAMES BELL:   If you want to bring pizza
 3   in here --
 4                    MR. DAVID BELL:    No, just
 5                     (Pause in proceedings)
 6         Q.     (BY MR. JAMES BELL)    At -- based on your,
 7   previous testimony that Brandon McCarthy didn't say much
 8   he didn't -- at the first meeting Brandon McCarthy
 9   didn't tell you that he wanted to be in charge of
10   bringing a Qui Tam against anybody at that point in
11   time, correct?
12         A.     Correct.
13         Q.     It was more     at the first meeting it was more
14   Brandon McCarthy trying to give you information about
15   what a Qui Tam was and the law behind a Qui Tam,
16   correct?
17         A.     Correct.
18         Q.     Just a basic overview what a Qui Tam was?
19         A.     We were just there     I mean     I like Brandon.
20   I mean I would consider him my friend so I just said --
21   I told Gus, I said, let's go there and he can explain
22   it.      I don't know what it is and it's very confusing to
23   me.      So I said he can explain it to us.    And, you know,
24   we can see if there's a possibility or not on whatever,
25   you know, everybody was thinking about trying to make



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt128


 1   some money any off a Qui Tam case.       Because I was too.
 2 We were all, you know, trying to figure out how we can
 3   make some money off of this deal.       So we just went there
 4   and -- and Brandon just kind of outlined the basics of
 5   how they worked.    But not as far as any particular
 6   person or company or anything like that.
 7        Q.   Did you bring the concept of the Qui Tam
 8   against Progen and its principals to Brandon McCarthy?
 9        A.   No.
10        Q.   Was there ever a plan for you to be a plaintiff
11   in Qui Tam lawsuit against Progen that you're aware of?
12       A.    No.
13        Q.   Did you discuss the name Progen in the
14   August 2015 meeting?
15       A.    Not that I recall.    I   don't -- I mean they were
16   rattling ...
17        Q.   As you sit here right now, can you remember the
18   name --
19       A.    No, I cannot.
20        Q.   As you - - I just got to get a clean record.
21       A.    Okay.
22        Q.   As you sit here right now, do you remember the
23   name Progen even coming up in your August 2015 meeting
24   with Brandon McCarthy?
25       A.    No.



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt129


 1       Q.   Was -- strike that.
 2                  Brandon McCarthy never solicited you to be
 3   a plaintiff in the Qui Tam action, correct?
 4       A.   Correct.
 5                  (Pause in proceedings)
 6       Q.    (BY MR. JAMES BELL)          Since you didn't know the
 7   name Progen, would you agree with me that you were never
 8   adverse to Progen?
 9                  MR. DAVID BELL:         Objection; form.
10                  THE WITNESS:      I would agree with that.
11       Q.    (BY MR. JAMES BELL)          Did Brandon McCarthy
12   conspire with you to move forwards with a Qui Tam?
13                  MR. DAVID BELL:         Objection; form.
14                  THE WITNESS:      No.
15       Q.    (BY MR. JAMES BELL)          Did Brandon McCarthy
16   strategize and/or conspire with you to move forward
17   regarding a Qui Tam?
18       A.   No.
19                  MR. DAVID BELL:         Objection; form.
20                  THE WITNESS:      No.
21       Q.    (BY MR. JAMES BELL)          Did Brandon McCarthy make
22   a deal with you regarding any Qui Tam?
23       A.   No.
24       Q.   Did Brandon McCarthy ever make any illegal
25   deals with you?



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt130


 1       A.   No.
 2       Q.   Did Brandon McCarthy ever say that he would
 3   personally receive a portion of any recovery of a Qui
 4 Tam to you?
 5       A.   No.
 6       Q.   Did McCarthy say that he would take on a - - a
 7 Qui Tam without supporting evidence?
 8       A.   No.
 9       Q.   Did Brandon McCarthy ever talk to you about any
10   referral fee or fee for him?
11       A.   No.
12       Q,   Did you see a PowerPoint presentation by
13   Brandon McCarthy in or around Brandon McCarthy or that
14   Brandon McCarthy had anything to do with?
15       A.   No.
16       Q.   Do you have any evidence, facts, or knowledge
17   that Brandon McCarthy was looking into Progen to sue
18   them?
19                  MR. DAVID BELL:        Objection; form.
20                  THE WITNESS:     No.
21       Q.   (BY MR. JAMES BELL)          Do you have any direct
22   evidence, knowledge, or facts that McCarthy was looking
23   in to Shuster Raul or any of those folks to sue them or
24   harm them?
25       A.   No.



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ131


 1        Q.    Do you have any evidence, facts, or knowledge
 2   to suggest that Brandon McCarthy tried to get any former
 3 clients, existing clients or prospective clients
 4   criminally prosecuted?
 5                    MR. DAVID BELL:         Objection; form.
 6                    THE WITNESS:      No.
 7                    (Pause in proceedings)
 8       Q.     (BY MR. JAMES BELL)           Did you ever hear Brandon
 9   McCarthy bring up the name Progen to the best of your
10   recollection?
11       A.     No.
12       Q.     (BY MR. JAMES BELL)           Do you remember Brandon
13   McCarthy i n any - - you don't remember Brandon McCarthy
14   bringing up the name Shuster Raul or Express Pharmacy in
15   your meetings, correct?
16       A.     Correct.    He didn't comment on anything.         He
17   just listened and then told us that he had to do a
18   check.    That's it.
19       Q.     Do you have any direct evidence, knowledge, or
20   facts that Brandon McCarthy -- that Brandon McCarthy
21   helped Nathan Halsey obtain information or records about
22   Progen and/or are R Express?
23                    MR. DAVID BELL:         Objection; form.
24                    THE WITNESS:      No.
25       Q.     (BY MR. JAMES BELL)           Or any of its principals?



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ132


 1       A.    No.
 2        Q.   Do you have any direct evidence, knowledge, or
 3   facts that suggest that Brandon McCarthy attempted to
 4   persuade the U.S. Department of Homeland Security to
 5   investigate Progen or RExpress Rolf or Shuster, any of
 6   those fol ks?
 7                   MR. DAVID BELL:        Objection; form.
 8                   THE WITNESS:     No.
 9       Q.    (BY MR. JAMES BELL) Do you have any direct
10   evidence, knowledge, or facts that -- that Brandon
11   McCarthy had something to do with presenting allegations
12   regarding Progen or any of the companies I've mentioned
13   to the U.S. attorney's office?
14                   MR. DAVID BELL:        Objection; form.
15                   THE WITNESS:     No.
16       Q.    (BY MR. JAMES BELL)          Do you have any direct
17   evidence, knowledge, or facts that Brandon McCarthy
18   worked with Halsey Kepler or you to publish defamatory
19   news articles and television segments?
20                   MR. DAVID BELL:        Objection; form.
21                   THE WITNESS:     No.
22       Q.    (BY MR. JAMES BELL)          Do you have any direct
23   evidence that Brandon McCarthy had anything to do with a
24   CBS news article?
25       A.    No.



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl133


 1                    MR. DAVID BELL:         Objection; form.
 2       Q.    (BY MR. JAMES BELL)            Do you have any direct
 3   evidence that Brandon McCarthy spurred the issuance of
 4   the warrant on Halsey's phone?
 5       A.    No.
 6       Q.   Based solely on your dealings with Brandon
 7   McCarthy, you would agree with me, he was honest in his
 8   dealing with you, true?
 9       A.   Yes.
10       Q.   Based on your dealings with Brandon McCarthy,
11   you would agree with me that he seemed ethical in his
12   dealings with you, true?
13       A.   Yes.
14       Q.   You would agree with me that Brandon McCarthy
15   in his dealings with you was upfront, honest, had
16   integrity, correct?
17 A. I   WO LI   l d.
18       Q.   You'd say that Brandon McCarthy, in his
19   dealings with you, presented himself as a loyal -- an
20   attorney that acted with loyalty and integrity of the
21   strictest kind?             Would you agree with that?
22       A.   Yes.         I mean, like I said, we were friends.       I
23   was helping him with the Keep My ID thing.               So I
24   would -- yeah.         The answer is yes.      I mean ...
25       Q.   You' re not aware of any false or inaccurate



                                  EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl134


 1   statements that Brandon McCarthy made, correct?
 2        A.      No.
 3                       MR. DAVID BELL:        Objection; form.
 4                       THE WITNESS:     No.
 5        Q.      (BY MR. JAMES BELL)           I asked a double negative.
 6   I'm sorry.
 7        A.      Oh, okay.
 8        Q,      Would you agree with me that you're not aware
 9   of false or inaccurate statements that Brandon McCarthy
10   has made about any clients, former clients, existing
11   clients, future clients, or anybody to your knowledge.
12   Do you - -
13                       MR. DAVID BELL:        Objection; form.
14        Q.      (BY MR. JAMES BELL) - - agree with that
15   statement?
16        A.      Yes.
17        Q.      Do you have the direct evidence, knowledge, or
18   facts to suggest that Brandon McCarthy urged CBS to run
19   any kind of story regarding any of his clients, former
20   clients, or existing clients?
21        A.      No.
22                       MR. DAVID BELL:        This is yours.
23                       MR. JAMES BELL:        Thank you.
24                       (Pause i n proceedings)
25        Q.      (BY MR. JAMES BELL)       When you told Brandon



                              EXHIBIT 1
     ROUGH DRAFl OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt135


 1   McCarthy that you've got a huge case out of Fort Worth
 2   in the hundreds of millions health care, you didn't have
 3   any facts or evidence at that time, you just possible
 4   you were just searching for a potential Qui Tam case,
 5   correct?
 6                      MR. DAVID BELL:     Objection; form.
 7                      THE WITNESS:     Correct.
 8       Q.     (BY MR. JAMES BELL)        How is your daughter, by
 9   the way?
10       A.     Fine.     Thank you.
11       Q.     Good.
12       A.     Fourteen.      She's still sweet.       Hopefully she
13   stays that way.
14                      MR. JAMES BELL:     The name of the gal at the
15   second meeting was Brooke Chavez Taylor.
16                  THE WITNESS:         Taylor.     Brooke Taylor.
17                      MR. DAVID BELL:     Hey, can I have that?
18                      MR. JAMES BELL: No.
19                      MR. DAVID BELL:     Let me see her again.
20   Cute.
21                  THE WITNESS:         Yes, she's cute.     What do you
22   think, Brandon?
23                      MR . McCARTHY:    She went to Harvard.
24                      MR. DAVID BELL:     Do what?
25                      MR . McCARTHY:    Harvard.     Smart girl .



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ136


 1   Harvard.      Harvard.
 2                    MR. DAVID BELL:        Harvard, Massachusetts?
 3                    THE WITNESS:        Yeah.
 4                    MR. JAMES BELL:        Yes.
 5                    MR. DAVID BELL:        Sure it wasn't Howard?
 6                    MR. JAMES BELL:        Yeah.      Positive.
 7                    (Pause in proceedings)
 8                    THE WITNESS:        She's in law school, I think.
 9   I heard she maybe went to law school.
10           Q.   (BY MR. JAMES BELL)       Where are you currently
11   living in case I have to subpoena you at another point
12   in time?
13 A. 5608 Matalee, but I don't know how long.          I'll
14   update you if I change my address.
15                    MR. JAMES BELL:        Well, you've got to go
16   through your attorney.
17                    THE WITNESS:        Or I'll update him to let you
18   know.
19                    That's another coincidence that came up, I
20   guess, I can't -- I'm not allowed to live there because
21   of my - -
22                    MR. DAVID BELL:        Don't go into any of that
23   stuff, please.
24                    THE WITNESS:        Okay.     So ...
25        Q.      (BY MR. JAMES BELL)       You would agree in your



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ137


 1   dealings with Brandon McCarthy it appeared that he
 2   adhered to his ethical 1 egal duties, correct?
 3                    MR. DAVID BELL:       Form; asked and answered.
 4                    THE WITNESS:       Correct.
 5           Q.   (BY MR. JAMES BELL)      McCarthy seemed -- strike
 6   that.
 7                    Based on your observations, McCarthy seemed
 8   faithful to his clients, correct?
 9                    MR. DAVID BELL:       Form; asked and answered.
10                    MR. JAMES BELL:       I didn't ask that before,
11   by the way.      I haven't asked any of these.
12                    MR. DAVID BELL:       Asked and answered.
13                    THE WITNESS:       I mean, yeah, correct.
14       Q.       (BY MR. JAMES BELL)      McCarthy appeared --
15   strike that.
16                    McCarthy was forthright, correct?
17       A.       Correct.
18       Q.       McCarthy was frank with you guys?
19       A.       Correct.
20                    MR. DAVID BELL:       Objection; form.
21       Q.       (BY MR. JAMES BELL)      McCarthy seemed like he
22   had a conscience, correct?
23                    MR. DAVID BELL:       Objection; form.
24                    THE WITNESS:       Correct.
25       Q.       (BY MR. JAMES BELL)      Honorable?



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ138


 1       A.    Correct.
 2       Q.    Just?
 3       A.    Correct.
 4       Q.    Moral?
 5       A.    Correct.
 6       Q.    Principled?
 7       A.    Correct.
 8       Q.    Conscientious?
 9       A.    Correct.
10       Q.    Fair?
11       A.    Correct.
12       Q.    Equitable?
13       A.    Correct.
14       Q.    Upright?
15       A.    Correct.
16       Q.    Honorable?
17       A.    Correct.
18        Q.   Trustworthy?
19       A.    Correct.
20        Q.   Impartial?
21       A.    Correct.
22        Q.   Unbiased?
23       A.    Correct.
24        Q.   Unprejudiced?
25       A.    Correct.



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt139


 1       Q.   Neutral?
 2       A.   Correct.
 3       Q.   Lawful?
 4       A.   Correct.
 5       Q.   Legal?
 6       A.   Correct.
 7       Q.   Legitimate?
 8       A.   Correct.
 9                  MR. DAVID BELL:   Objection; form.    I don't
10   know what that means.
11       Q.    (BY MR. JAMES BELL)    Did McCarthy reveal,
12   disclose or divulge any information about any of his
13   clients to you?
14       A.   No.
15       Q.   Did McCarthy leak, unmask, expose any
16   information about any of his clients, prospective
17   clients to you?
18       A.   No.
19                  MR. JAMES BELL:   Let's take a quick pizza
20   break and maybe I can shore this up.
21                  MR. DAVID BELL:   Yeah.
22                  MR. JAMES BELL:   Is that cool?
23                  MR. DAVID BELL:   Sure.
24                  MR. JAMES BELL:   Okay.
25                  (Break taken)



                         EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt140


 1          Q,   (BY MR. JAMES BELL)      All right.     Just -- is
 2   there anything I can say or do to change your mind about
 3   the questions I've asked regarding the Fifth Amendment?
 4 Change -- are you going to continue to maintain the
 5   Fifth Amendment with respect to the questions I asked
 6   you?
 7                     MR. DAVID BELL:     I'm better suited to
 8   answer that question than he is.           So we've talked about
 9   meeting.     Let's meet and then we'll revisit all that.
10                     MR. JAMES BELL:     I know.     I just need to
11   get on the record.
12                     MR. DAVID BELL:     Okay.     That's fine.
13                     MR. JAMES BELL:     Okay.
14                     THE WITNESS:     Yeah.   I would like to stick
15   with my answers.
16                     MR. JAMES BELL:     I just -- let me ask it
17   again, just so I have a clean record.
18          Q.   (BY MR. JAMES BELL)      Is there anything I can
19   say or do to change your mind with regard to withdrawing
20   your assertion of the Fifth Amendment privilege
21   regarding any of the questions I've asked you thus far?
22          A.   No.
23                     MR. JAMES BELL:     Okay.     Now, just -- I
24   think it will take ten minutes in terms of a timeline.
25   Well --



                            EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt141


 1       Q.     (BY MR. JAMES BELL)         You' re going to assert the
 2   Fifth Amendment privilege with respect to any dealings
 3 with Cameron Smith, correct?
 4       A.     Wel 1, any attorneys is what I'm going assert
 5   the Fifth Amendment with.
 6       Q.     Okay.
 7                      MR. DAVID BELL:     And any and all.
 8                      THE WITNESS:     Yeah.
 9       Q.     (BY MR. JAMES BELL)        You're going to assert the
10   Fifth Amendment privilege with respect to Cameron Smith,
11   correct?
12       A.     Correct.
13       Q.     Jim Rolf, correct?
14       A.     Correct.
15       Q.     Joe Kendal 1 , correct?
16       A.     Correct.
17       Q.     Okay.     Now, you're aware of circumstances
18   whereby folks were -- or have tried to implicate -- or
19   her of implicating Brandon -- Brandon McCarthy in some
20   kind of nefarious or wrongful conduct, correct?
21                      MR. DAVID BELL:     Objection; form.
22                      THE WITNESS:     Wel 1, I mean - - hearsay.
23   I've heard at lot of stuff, you know.
24       Q.     (BY MR. JAMES BELL)        Secondhand?
25       A.     Yeah.     About everybody and everything.       I mean



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt142


 1   as far as this case is kind - - or this deal , whatever
 2   you want to cal 1 it, has kind taken of taken on a 1 i fe
 3   of its own.    So I've heard all kinds of stuff about all
 4 different people.
 5       Q.     So what have you heard about any alleged
 6 wrongdoing by Brandon McCarthy, even though it's
 7   secondhand.    Now I'm asking for indirect knowledge or
 8   indirect facts.
 9 A. I mean the thing -- I guess, you know, the
10   whole thing with -- with Nathan and getting wired up by
11   the FBI.    That -- I -- I really get confused as far as
12   the companies or whatever that maybe -- that as far as
13   Kevin Krouse is concerned that         that for -- that Kevin
14   Krouse would not run Nathan's SEC complaint in the
15   newspaper if      if he was given the information on
16   whomever, Scoot Shuster, Dustin, et cetera.       But I
17   don't -- I don't know who that deal was made with, if
18   there ever was a deal.       I just had heard that from
19   Nathan.
20                  Because Nathan had told me that if that
21   article runs in Dallas -- all his investors are in
22   Dallas -- and he's basically screwed.
23       Q.     My question is:    What have you heard that
24   Brandon McCarthy has done wrong?      Or has everything you
25   learned about Brandon McCarthy come from attorneys?



                         EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt143


 1       A.     No, I mean a lot of it came from Halsey.           But I
 2   don't -- you know, I mean I guess the             that I heard
 3   that he sent Nathan to the FBI office to get wired up to
 4   go get information against whomever.           I don't know who
 5   exactly who they were, but ...
 6                    That.
 7                    You know and, like I said , about me, I've
 8   heard, you know, numerous times that he had somebody at
 9   the IRS and that he was going to put on me.
10       Q.     Who did you hear that from again?
11       A.     Well, I heard it from the guy that Carl, who
12   was a client of what's his name that I mentioned
13   earlier?    I don't know.      It's some -- some attorney.
14   Carl Flemining is his name.           The guy at Hillstone.    I
15   know that there's a guy whose name is Hoi that has, you
16   know, been calling people.           And I had a girl -- an ex-
17   girlfriend that said he called her and was asking about
18   my investments and did I beat her up.           And then she said
19   eight months later he called and said, well, does Ryan
20   sell drugs?   And I'm going, what's going on here?
21                    I've heard -- well, you're talking about
22   Brandon.    I'm trying to think.         I mean , that -- that he
23   was representing somebody and getting evidence against
24   them when they were his client -- when they were his
25   firm's client.



                              EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt144


 1          Q.      Who did you hear that from, that allegation?
 2 A. I don't know.     It's like all so convoluted.      I

 3   don't really remember.           I'm just telling you things I
 4   remember that I've heard.           You know ...
 5          Q.      Did you hear that allegations from any
 6   attorneys?
 7 A. I don't recall.     But I mean I guess the main
 8   thing is the FBI thing.           Because -- that -- that's --
 9   you know, when Nathan told me that was -- that he was
10   doing that, that -- that scared me.            And I don't know
11   who, what or -- had anything to do with that.              But I
12   didn't -- that's when I was -- that made me nervous.
13   You know, especially in my situation.              I just felt that
14   was careless of him to be doing.           But I know he wanted
15   to get off that case, that SEC case.
16                      I heard that -- that Brandon called the SEC
17   attorney that was handling Nathan's case and maybe tried
18   to trade          you know, try to get Nathan -- help Nathan
19   out.        And I don't know if that's improper or not.        I
20   mean but I heard that.           And that the SEC attorney told
21   Nathan that if Barack Obama cal 1 s me, I wouldn't drop
22   this case.        I'm not -- I'm not       I don't know if that's
23   wrong or not.        I don't know if Brandon had anything to
24   do with it.        I'm just telling you things I've heard.
25   I'm -- I'm not saying they're right, wrong, or



                             EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt145


 1   indifferent.           I don't know.
 2                         But mainly the FBI thing and, you know,
 3   from Nathan what said I -- I didn't -- you know, that he
 4 went to Krouse.             I don't know who all met with Kevin
 5   Krouse.     But, you know, it was told to me that there
 6   it was a trade where they would get Kevin the
 7   information on Shuster Raul, et cetera, and all the
 8   companies if he wouldn't run that story.
 9                         Basically that's, you know, what I can
10   remember.
11       Q.      With regard to your assertion of the Fifth
12   Amendment regarding the book that we were talking about
13   earlier.        Do you remember that?
14       A.      Yes.
15       Q.      Okay.        When did you first hear of a book or a
16   PowerPoint?           Are you going to take the Fifth Amendment?
17       A.      Well, I've never heard of a PowerPoint.
18       Q.      Okay.        You've heard of a book?
19 A. I've heard of a book, but I don't -- I've never
20   seen a book.           I don't -- it's my -- it's my belief that
21   the book -- that the way that it was described by Gus
22   and Nathan -- had nothing do to with Brandon.
23       Q.      Your under --
24 A. I    --

25       Q.      Your understanding is the book had nothing to



                                EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10 , 2017 - ROUGH DRt146


 1   do with Brandon?
 2        A.    No.     It wasn't -- it wasn't a
 3        Q.    Well, I just -- I asked you a double negative.
 4                      It was your understanding -- would it be a
 5   fair statement to say that your understanding was the
 6   book that you were talking about earlier with Gus and
 7   Nathan had nothing to do with Brandon.        That would be a
 8   true statement, correct?
 9        A.    Abso-- yes.
10        Q.    Okay.     Now, tell me what else do you --
11        A.    Wel 1, the - - the      from my understanding was
12   it was about Shuster and Raul .       I don't even - - it was
13   never - - I never have heard - - that's what struck me as
14   funny when you said was there a book that was trying
15   to - - that people were trying to get to hurt him.        It
16   was - - it had nothing to do with him.        I think you're
17   you're      there's something that you're missing as far
18   as that's concerned.
19                      I think that whatever this book was had to
20   do with the evidence that Nathan obtained on whoever he
21   was recording and text messaging and things of that
22   nature .
23        Q.    That's your guess?
24        A.    That's what I was told.
25        Q.    Who were was told that by?



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH     DR~147




 1          A.   Nathan and Gus.
 2          Q.   Okay.   But as far as you know, you don't - - you
 3   don't think Brandon had anything to do with this book,
 4   correct?
 5          A.   No.
 6          Q.   Correct?
 7          A.   Correct.
 8          Q.   Okay.   So yeah, I asked you a double negative.
 9   Just to be clear.
10                     As far as you knew Brandon McCarthy had
11   nothing to do with this book that Nathan and/or Gus --
12   Nathan Halsey, Gus Kepler had made, correct?
13          A.   Correct.
14          Q.   Now, at some point request you were trying to
15   obtain this book from either Gus or Nathan, right?
16                     MR. DAVID BELL:     Objection; form.
17                     THE WITNESS:     That, I'm going to plead the
18   Fifth on -- on anything that has to do with me trying to
19   obtain this book.      I'm just telling you
20                     MR. DAVID BELL:     Just let    let him --
21                     THE WITNESS:     Yeah.
22          Q.   (BY MR. JAMES BELL)      What is the reasoning
23   behind -- how would talking about the book incriminate
24   you?
25                     MR. DAVID BELL:     You don't need to answer



                            EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt148


 1 that.       You're asking him for a 1 egal conclusion.
 2 Just - -
 3                   THE WITNESS:      I'm just going to plead the
 4   Fifth.
 5        Q.     (BY MR. JAMES BELL)     Okay.   When - - wel 1 , why
 6   did you want to obtain a copy of the book?
 7                   MR. DAVID BELL:      Objection; form.
 8                   THE WITNESS:      I'm going to plead the Fifth
 9 on that.
10                   MR. DAVID BELL:     Tel 1 him go back to
11   Exhibit    --
12                   THE WITNESS:     Yeah.
13                   (Pause in proceeding)
14                   THE WITNESS:      I mean what I'm telling you
15   is
16                   MR. DAVID BELL:     Just leave it.
17                   THE WITNESS:     Okay.
18        Q.     (BY MR. JAMES BELL)     If you were me sitting
19   here right now, what question should I ask you that
20   wouldn't call for your invocation of the Fifth Amendment
21   privilege?
22                   MR. DAVID BELL:     Objection; form.
23                   Why don't you and I talk, like we
24   discussed earlier.
25                   MR. JAMES BELL:     I'm happy to talk to you



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH      DR~149




 1 afterwards.       I'm -- I'm just -- I want --
 2                    MR. DAVID BELL:     I'm not going to let him
 3   answer those questions.        I'm not going to let him waive,
 4   knowingly or inadvertently, his First or Fifth Amendment
 5 or any other right he has.
 6       Q.      (BY MR. JAMES BELL)     So are you pleading the
 7   Fifth Amendment with respect to why you wanted to obtain
 8   a copy of the, quote, unquote, book?
 9                   MR. DAVID BELL:      He's doing what he's
10   testified on the record.
11                   MR. JAMES BELL:      I know.   I just got to get
12   a record.
13                   MR. DAVID BELL:     That's all that he's --
14   just -- just
15                   THE WITNESS:      I'm pleading the Fifth.     See
16   Exhibit 1.
17       Q.      (BY MR. JAMES BELL)     Okay.   And was it your
18   intent to purchase the book and then sell the book?
19 A. I plead the Fifth.     See Exhibit 1 .
20       Q.      Who all was involved i n - - strike that.
21                   Was it more than you involved in attempting
22   to purchase the book?
23 A. I plead the Fifth.     See Exhibit 1 .
24       Q.      Did you try and get the book from Gus Kepler?
25 A. I plead the Fifth.     See Exhibit 1 .



                           EXHlBIT 1
     ROUGH DRAFT OF RYAN   REY~OLDS   - NOVEMBER 10, 2017 - ROUGH DRl150


 1        Q.   Did you try and get the book from Nathan
 2   Halsey?
 3 A. I plead the Fifth.       See Exhibit 1.
 4        Q.   Why were you train -- trying to obtain a book
 5   that you had never seen?
 6 A. I have to plead the Fifth again.           See Exhibit
 7   1.

 8        Q.   Did somebody instruct you to obtain the book?
 9 A. I plead the Fifth.       See Exhibit 1.
10        Q.   Why did anybody else want to have a copy of the
11   book?
12 A. I plead the Fifth.       See Exhibit 1.
13        Q.   How was the book going to help you?
14 A. I plead the Fifth.       See Exhibit 1.
15        Q.   Were you going to benefit -- benefit by
16   obtaining the book?
17 A. I   plead the Fifth.     See Exhibit 1 .
18        Q.   Were you ever given the book?
19 A. I   plead the Fifth.     See Exhibit 1 .
20        Q.   Did you have a copy of the book and just not
21   look at it?
22 A. I   plead the Fifth.     See Exhibit 1 .
23        Q.   Have you ever held any type - - have you ever
24   held this book in your hand?
25        A.   Plead the Fifth.       See Exhibit 1 .



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt151


 1           a.     And when I say "the book," this is the book
 2   that was allegedly created by Halsey and                 and Gus,
 3   correct?
 4 A. I mean I don't know.
 5           a.     Is that your understanding of the book that
 6 we're talking about?
 7           A.     No.
 8           a.     What is your understanding of the book?
 9           A.     Because you're telling me there was a book that
10   had something to do with McCarthy.
11           a.     I'm talking the book regarding Halsey and --
12   and          and -- and Kepler.     That's the only book that's
13   out there.
14           A.    That I'm aware of.
15           a.     I'm talking about the - - the book - -
16                        MR. DAVID BELL:     Excuse me.    Objection;
17   form.
18                        MR. JAMES BELL:     Sure.
19           a.     (BY MR. JAMES BELL)      I'm talking about the book
20   that you're referring to in the text messages between
21   you and Kepler and you and Halsey.               Do you understand
22   that?
23                        MR. DAVID BELL:     Objection; form.
24                        THE WITNESS:     I'm going to plead.    And see
25   Exhibit 1 on that.



                               EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt152


 1                          But you inferred earlier that it was some
 2   kind of book to use against McCarthy (indicating).
 3           Q.     (BY MR. JAMES BELL)        The implication is if
 4   Brandon McCarthy had something to do with creating that
 5   book, he would have been creating against some of his
 6   own clients.           And that would be wrongful.      Don't you
 7 agree?
 8                          MR. DAVID BELL:     Objection; form.    Asked
 9   for a 1 egal -- asks -- asks for a legal conclusion.
10                          THE WITNESS:     I've -- I've never heard
11   that.        That       that Brandon had anything do with that
12   book, if we're talking about the same book.
13           Q.     (BY MR. JAMES BELL)        I'm talking about the book
14   that you're talking about in your text messages to
15   Halsey and Gus.
16                          MR. DAVID BELL:    Objection; form.
17                          THE WITNESS:     I plead the Fifth.    See
18   Exhibit 1.
19                          I just didn't know -- you inferred earlier
20   that there was some book out there that was trying to do
21   harm to McCarthy.
22       Q.         (BY MR. JAMES BELL)         It's the same book I'm
23   talking about.
24       A.         Okay.     I've never thought that Brandon had
25   anything to do with that book or produced it or went



                                 EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt153


 1   out -- from -- from my understanding that was Nathan.             I
 2   don't          I never       so when you say that it's supposedly
 3   going to be just against him, I don't -- I have no
 4   knowledge of that.
 5          Q.      Well, do you understand the allegation against
 6   Brandon?
 7          A.      No, apparently not.
 8          Q.      The -- the allegation is that he somehow has
 9   had seen the book or produced the book, created the
10   book, help author the book with Nathan Halsey and -- and
11   Gus to turn against former clients.           Do you understand
12   that that's one -- one of the allegations --
13          A.      No.
14          Q.      -- his firm is making against -- no?
15          A.      No.
16          Q.      Okay.     Do you understand why I -- now I'm
17   trying to ask about the - - the same book?          Why - - why
18   we're talking about the same book?           Do you understand
19   now?        Does that give you a better kind of - -
20          A.     Yeah, I - - see, I didn't - - I didn't realize
21   all that.
22          Q.      Okay.
23          A.     This is - - if - - if - - if this is this book
24   that's out there that has information on whomever, the
25   common knowledge out on the street is is that Nathan



                                EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt154


 1   Halsey created this book.     And so when you were saying
 2   that about using it against Brandon or something, I           I
 3   thought you were talking about something different.
 4   Because I -- that doesn't make any sense to me.
 5       Q.   Well, it makes sense to you now, right?
 6 A. I   --

 7       Q.   If Nathan Halsey created a book against clients
 8   of Brandon McCarthy's and Brandon McCarthy knew about it
 9   to -- and -- and handed it over -- to pursue a Qui Tam
10   lawsuit against his own clients, you could understand
11   that -- if that allegation was made, you can understand
12   why Brian -- why Brandon McCarthy wants to know who,
13   what, when, where, how about this alleged book because
14   he had nothing to do with it.     You can understand that,
15   right?
16       A.   Yeah.     I never -- that didn't even cross my
17   mind that he would have.     I'm telling you Nathan -- that
18   Halsey -- if this is this so-called book, Halsey created
19   this book, went out and got the information and it
20   was -- and from my understanding, this book was created
21   because Halsey was trying to obtain evidence to get
22   himself -- see, the Qui Tam was second nature.       That
23   that was down the line.     I mean there's other
24   there's -- Halsey thought he was in a pickle.       I mean,
25   Halsey's been through this before, you know.       Reid



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl155


 1   Prosper got him off a prior -- he almost got indicted
 2   and Reid got him off a prior deal he was involved in.
 3   So Halsey was worried that this SEC case could be
 4   referred to the DOJ.     And that -- if we're talking about
 5   this book, that's what I understood the book to be.
 6                   I didn't even -- never related McCarthy to
 7   this book whatsoever.     It was for Halsey to get out of
 8 whatever deal he was in.
 9        Q.   Did Halsey ever say to you that Brandon
10   McCarthy had anything do with this book?
11        A.   No.
12        Q.   Did Gus Kepler ever tell you that Brandon
13   McCarthy anything to do with this book?
14        A.   No.
15        Q.   Then why were you trying to obtain a copy of
16   the book from Nathan Halsey?
17                   MR. DAVID BELL:    Objection; form.
18                   THE WITNESS:     I'm going to plead the Fifth.
19   Exhibit 1 .
20        Q.   (BY MR. JAMES BELL)      If it has nothing to do
21   with Brandon McCarthy, why are you pleading the Fifth
22   Amendment as it relates to this book?
23                   MR. DAVID BELL:    Objection; form.   I think
24   the law is clear.    He doesn't have to explain that to
25   you, Counsel.



                          EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRt156


 1           a.   (BY MR. JAMES BELL)      Are you taking the Fifth
 2 Amendment?
 3           A.   Yeah.   I'm pleading the Fifth.       Exhibit 1.
 4           Q.   Did Nathan Halsey ever give you a copy of the
 5   book?
 6           A.   No.
 7           Q.   Are you aware of any copies that exists out
 8   there of the book?
 9           A.   No.
10           Q.   Did Gus Kepler have a copy of the book?
11           A.   Not that I'm aware of.
12           a.   Were you trying to get the book to pursue a Qui
13   Tam?
14           A.   Plead the Fifth.     See Exhibit 1.
15           a.   When you were offering $2,000 to Nathan Halsey
16   to get a copy of this book is it because you wanted to
17   pursue a Qui Tam case?
18                      MR. DAVID BELL:     Objection -- objection;
19   form.
20                      THE WITNESS:     I plead the Fifth.   Exhibit
21   1.
22           a.   (BY MR. JAMES BELL)      Did Jim Rolf or Cameron
23   Smith instruct you to offer $2,000 for the book so that
24   they could serriptiously help you prosecute a Qui Tam?
25 A. I plead the Fifth.      Exhibit 1.



                             EXHIBIT 1
     - ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRl157


 1                       MR. DAVID BELL:     Objection; form.
 2           Q.   (BY MR. JAMES BELL)       So you're pleading the
 3    Fifth Amendment with respect to a book you've never
 4    seen, right?
 5           A.   Yes.    Correct.
 6           Q.   You're pleading the Fifth Amendment with
 7    respect to a book you tried to obtain a copy - - how did
 8    you - - strike that.
 9                       How did you know that a book even existed?
10 A. I think Halsey kind of prided himself on making
11    these presentations and, you know, I'm -- I'm friends
12    with Reid Prosper and he, at one point, told me that
13                       MR. DAVID BELL:     Don't tell him any
14    conversations with any lawyer that's ever represented
15    you.
16                       THE WITNESS:     Oh, okay.
17                       Supposedly, Halsey was -- was good at
18    presentations and he made this to help himself.
19           Q.   (BY MR. JAMES BELL)       Did Reid Prosper ever
20    represent you?
21           A.   Yes.
22           Q,   And are you aware of any other presentations,
23    other than the book that we're talking about, that
24    Halsey made?
25           A.   Not in relation to this case.



                              EXHlBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBER 10, 2017 - ROUGH DRJ158


 1       Q.   Are -- are you aware of any other Qui Tam --
 2   alleged Qui Tam presentations made by Halsey?
 3       A.    No.
 4       Q.   Are you aware of any other books or
 5   presentations made by Halsey?
 6       A.    No.    Halsey told me that when -- when he was
 7   going to get indicted that he made some presentations to
 8   show the government that he didn't do this.        He kind of
 9   pride -- like I said, he kind of prided himself on these
10   presentations and, hey, this is how I got out of this
11   deal, I went in there with these, you know, graphs and
12   stuff and showed that I wasn't the one that did it.        I
13   was conned into doing this.        And he -- he told me that
14   that's how he got off this indictment.
15       Q.   Okay.     But with respect to presentations or
16   books, other than about him and his case, are you only
17   aware of one book or one presentation where he was
18   attempting to pursue or throw other folks under the bus?
19       A.   Yes.     That's the only one I've heard about.
20       Q.   And that's the book that we've been talking
21   about today, correct?
22 A. I assume.
23       Q.   Okay.     And how would somebody other than you
24   benefit from having the book?
25                    MR. DAVID BELL:    Objection; form.



                           EXHIBIT 1
     ROUGH DRAFT OF RYAN REYNOLDS - NOVEMBcR 10, 2017 - ROUGH DRt159


 1                 THE WITNESS:      The only other people I think
 2 would benefit would be people that were representing the
 3   people that maybe were in the book that wanted to see
 4 what evidence was out there against them.        I don't know.
 5       Q.    (BY MR. JAMES BELL)     And then turn around and
 6   blame Brandon McCarthy?
 7       A.   That -- no, that doesn't -- that doesn't come
 8   into my mind whatsoever.
 9       Q.   Have -- have you ever heard of those attorneys
10   saying that about Brandon McCarthy?
11       A.   Never.
12       Q.   Have you ever heard of Brandon McCarthy having
13   anything to do with putting together, stapling, being
14   involved with, touching this alleged book?
15       A.   Never.
16                 MR. JAMES BELL:     Give me two minutes and
17   then I -- I'm sorry.    I know I've said it a couple of
18   times and cried wolf, but ...
19                 Let me just talk to my client.
20                  (Break taken)
21                 MR. JAMES BELL:     I'm going to suspend the
22   deposition at this time.
23                  (Proceedings concluded)
24
25



                         EXHIBIT 1
                                                                        '




STATE OF TEXAS           }
C0 1Jf '£Y OF DA LAS
f, r 'l~:A PIT E, CIG k of the District of Dallas County,
T (, ·• t _ y c ,        hat I hn. ~ c•Jmpc:rs:J th:S I 1s1rum ent
t o UC.   ri   :l   r:rl orrect COJlY Of the o:!glncl OS Oj)pc.ars on
rt.c:Jrd I) my 01uce.
Gh. ~I u I ' ; r. y . '·1 ND~ ~I ~ ild Court,~~rt' f~
In Dalic.1., le,.&:&, hl1.:- j l 'Yi ,C41Y .:>1 a/~. .r'.~
                       FELIC AP' 1'hE, Di. r. .!',. l;...i...rtK
                       DAL~COU~
                       ~ f,tJ)/!\,~                          Deputy
TAB D
                                                                                                                       FILED
                                                                                                           DALLAS COUNTY
                                                                                                          11/22/2017 3:16 PM
                                                                                                              FELICIA PITRE
                                                                                                           DISTRICT CLERK




                                     CAUSE NO. DC-17-13448


BRANDON MCCARTHY,                                 §            IN THE DISTRICT COURT
         Plaintiff,                               §
                                                  §
                                                  §
v.                                                §            134™ JUDICIAL DISTRICT
                                                  §
                                                  §
JOHN/JANE DOES 1-10,                              §
          Defendants.                             §            DALLAS COUNTY, TEXAS


SUPPLEMENT TO PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
                  FROM WITNESS RYAN REYNOLDS

       Plaintiff Brandon McCarthy ("Plaintiff') serves this Supplement to Plaintiffs Motion to

Compel Deposition Testimony from Ryan Reynolds and would respectfully show the Court the

following:

        1.      On November 20, 2017, Plaintiff filed his Motion to Compel Deposition Testimony

from Ryan Reynolds concerning various questions that witness Ryan Reynolds refused to answer

at his deposition due to baseless assertions of privilege made by his attorney David Bell. At the

time of the filing of that deposition, only the rough draft of the deposition transcript was available.

Plaintiff stated in that Motion he would supplement with the certified transcript once available.

       2.       The Court reporter provided the certified transcript on November 22, 2017.

Plaintiff is therefore supplementing his Motion with that certified copy.

       3.       With this Supplement, Plaintiff hereby supplements his Motion to Compel with the

certified transcript of Mr. Reynold's deposition attached hereto as Exhibit 1 and it is incorporated

by reference.
                                             Respectfully submitted,

                                             JAMES S. BELL, P.C.
                                             2808 Cole A venue
                                             Dallas, Texas 75204
                                             Tel: (214) 668-9000

                                             By:/s/ James S. Bell
                                                James S. Bell
                                                State Bar No. 24049314
                                                james@ jamesbell pc.c m
                                                Attorney for Petitioner




                                      Certificate of Service

        I hereby certify that a true and correct copy of this document was served on all counsel of
record in compliance with the Texas Rules of Civil Procedure.


                                             By:/s/ James S. Bell
                                                James S. Bell




SUPPLEMENT TO PLAINTIFF'S MOTION TO COMPEL DEPOSITION TESTIMONY
FROM WITNESS_RYAN REYNOLDS - Page 2
     MCCARTHY: RYAN REYNOLDS


                                                                          Page 1
 1                            NO. DC-17-13448

 2     BRANDON MCCARTHY          )     IN THE DISTRICT COURT
                                 )
 3     vs.                       )     134TH JUDICIAL DISTRICT
                                 )
 4                               )
       JOHN/JANE DOES 1-10       )     DALLAS COUNTY, TEXAS
 5

 6
              * * * * * * * * * * * * * * * * * * * * * * * * *
 7
                               ORAL DEPOSITION OF
 8
                                     RYAN REYNOLDS
 9
                                NOVEMBER 10, 2017
10
                                     Volume No.   1
11
              * * * * * * * * * * * * * * * * * * * * * * * * *
12

13

14           ORAL DEPOSITION of RYAN REYNOLDS, produced

15     as a witness at the instance of the Plaintiff,               and

16     duly sworn, was taken in the above-styled and numbered

17     cause on the 10th of November,         2017,     from 10:12 a.m.      to

18     2:51 p.m., before Sherry Folchert,             CSR,   in and for the

19     State of Texas,      reported by machine shorthand,          at the

20     offices of David Bell,         8350 Meadow Road,      Suite 186,

21     Dallas,    Texas,   pursuant to the Texas Rules of Civil

22     Procedure.

23

24                                                       CERTIFIED
25                                                      TRANSCRIPT


     hglitigation.com
                                        tm
                                 EXHIBIT 1
     I   MCCARTHY: RYAN REYNOLDS

                                                       Page2
 1                             A P P E A R A N C E S

 2        FOR THE PLAINTIFF:

 3        James S. Bell
          JAMES S. BELL, P.C.
4         2808 Cole Avenue
          Dallas, Texas  75204
 5        214-668-9000

 6        FOR THE WITNESS:

 7        David Bell
          DAVID BELL, P.C.
 8        8350 Meadow Road, Suite 186
          Dallas, Texas  75231
 9        214-368-3191

10        ALSO PRESENT:

11        Brandon McCarthy
          Kelley Cash
12        Matt Segedy

13

14

15

16

17

18

19

20

21

22

23

24

25


         hglitigation.com
                                       ~
                                   EXHIBIT 1
     '   MCCARTHY: RYAN REYNOLDS


                                                                  Page 3
 1                                     INDEX

 2                                                                 PAGE

 3         Appearances      .                                        2

 4         Stipulations.                                             4

 5         RYAN REYNOLDS
              Examination by Mr. James S. Bell                       5
 6
           Signature and Changes                                   161
 7
           Reporter's Certificate.                                 163
 8
                                     EXHIBITS
 9
          NO.     DESCRIPTION                                     PAGE
10
            1     Fifth Amendment Invocation                        79
11

12                              CERTIFIED QUESTIONS

13
            1     When did David Bell become your lawyer?          7/7
14
            2     When did you retain Mr. Bell for services?      7/12
15
            3     So you're going to refuse to answer my          7/20
16                question about when you retained Mr . Bell to
                  become your lawyer?
17
            4     Are you going to refuse to answer my question   8/1
18                about when you retained Mr. Bell as your
                  lawyer?
19
            5     Sir, are you going to refuse to answer my       8/7
20                question about when you retained Mr. Bell
                  to become your lawyer?
21
            6     You're going to refuse to answer my question    9/1
22                about when Mr. Bell became your lawyer.

23

24

25


         hglitigation.com
                                       ~
                                   EXHlBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                Page4
 1                              AGREEMENTS
 2            It is hereby agreed by and between the parties
 3     hereto, through their attorneys appearing herein, that
 4     any and all objections to any question or answer herein,
 5     except as to the form of the question and responsiveness
 6     of the answer, may be made upon the offering of this
 7     deposition in evidence upon the trial of this cause with
 8     the same force and effect as though the witness were
 9     present in person and testifying from the witness stand.
10            It is further agreed by and between the parties
11     hereto, through their attorneys appearing herein, that
12     this deposition may be signed before any notary public
13     in and for the State of Texas, but if the original
14     deposition has not been signed by the witness and
15     returned by the time of the trial or any hearing in the
16     case, the unsigned original or a copy thereof may be
17     returned into Court and used with the same force and
18     effect as though all requirements of the rules and
19     statutes with reference to signature and return had been
20     fully complied with.
21
22
23

24

25


     hglitigation.com
                                   ~
                               EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 5
 1                          P R 0 C E E D I N G S
 2                             RYAN REYNOLDS,
 3    having been first duly sworn, testified as follows:
 4                               EXAMINATION
 5    BY MR. BELL:
 6           Q.    Sir, will you introduce yourself to the folks
 7    on the jury, as well as the Court?
 8                      MR. DAVID BELL:     Excuse me, Counsel.       First
 9    identify yourself and everybody that you've brought with
10    you today.
11                      MR. JAMES BELL:     My name is James Bell.       I
12    have my client here and two folks that work for me.
13    Matt Segedy and Kelley Cash.
14                      MR. DAVID BELL:    And your client is who?
15                      MR. JAMES BELL:     Brandon McCarthy.
16                      MR. DAVID BELL:     Okay.   And Matt Segedy
17    works for you, I believe, as of today, correct?
18                      MR. JAMES BELL:     I'm not here to answer
19    your questions.      I'm telling you he works for me.
20                      MR. DAVID BELL:     Well, I'm going to
21    exclude -- ask that he be excluded because he's             I

22    anticipate he's going to be a witness in these
23    proceedings.      So if you insist on him staying here, I'm
24    not waiving that objection.         Just placing you on notice
25    that we'll move to strike your use of this deposition if


     hglitigation.com
                                     ~.
                                EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS


                                                                         Page6
 1      he stays in this deposition.
 2             Q.    (BY MR. JAMES BELL)         Sir, can you state your
 3      name for the -- strike that.
 4                           Can you introduce yourself to the folks on
 5      the jury as well as the Court?
 6                           MR. DAVID BELL:        Let the record show that
 7      you ref use to acknowledge my comment or to respond to my
 8      comment.         Please proceed at your own risk and peril.
 9                           THE WITNESS:     My name is Ryan Reynolds.
10             Q.    (BY MR. JAMES BELL)         Okay.   And, Mr. Reynolds,
11      you're a convicted felon,           true?
12 A. I am.

13             Q.   And have you had your deposition taken before?
14             A.    Yes.

15             Q.   How many times?
16 A. I don't remember.
17             Q.   Approximately how many times?
18 A. I don't remember.
19             Q.    Is it more than once?
20             A.   Yes.

21             Q.   More than five times?
22 A. I don't recall.

23             Q.   You don't recall whether or not you've been
24      deposed more than five times?

25 A. I do not.


      hglitigation.com
                                            ~-
                                    EXHlBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 7
 1           Q.    Okay.     And you were served with a subpoena to
 2    appear for your deposition last Wednesday, correct?
 3           A.    Yes.
 4           Q.    You did not appear, correct?
 5           A.    Let me see when that was exactly.        No, I was
 6    not at that deposition.
 7           Q.    Okay.     When did David Bell become your lawyer?
 8                         MR. DAVID BELL:    Object.   I'm not going to
 9    allow you to answer any questions about my
10    representation of you.
11           Q.     (BY MR. JAMES BELL)      Sir, I'm not asking you to
12    get in communications with your lawyer.           When did you
13    retain Mr. Bell for services?
14                         MR. DAVID BELL:     I'm not going to allow him
15    to answer any question that might invade the
16    attorney/client privilege.
17           Q.     (BY MR. JAMES BELL)      So you're going to refuse
18    to answer --
19           A.    On the advice on my counsel.
20           Q.    So you're going to refuse to answer my question
21    about when you retained Mr. Bell to become your lawyer?
22 A. I'm going to object on the advice of my
23    counsel.
24           Q.     (BY MR. JAMES BELL)      Are you going to refuse --
25                         MR. JAMES BELL:    Objection; nonresponsive.


     hglitigation.com                   [m_
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 8
 1            Q.    (BY MR. JAMES BELL)    Are you going to refuse to
 2     answer my question about when you retained Mr. Bell as
 3    your lawyer?
 4                       MR. DAVID BELL:     Counsel, you're asking for
 5    a legal conclusion.       I'm not going to allow my client to
 6    answer that question.
 7           Q.     (BY MR. JAMES BELL)    Sir, are you going to
 8    refuse to answer my question about when you retained
 9    Mr. Bell to become your lawyer?
10                       MR. DAVID BELL:    Again, you're asking for a
11     legal conclusion.      I'm not going to allow him to object
12     (sic) .     Objection; form.
13                       MR. JAMES BELL:     So that's an objection
14     form or are you just --
15                       MR. DAVID BELL:    Both.
16           Q.     (BY MR. JAMES BELL)    So are you going to refuse
17    to answer my question about -- strike that.
18                       When did you first meet Mr. Bell?
19                       MR. DAVID BELL:     I'm not going to allow him
20    to answer questions about me or my representation of
21    him.       So ask any other question you want.    Go ahead.
22           Q.     (BY MR. JAMES BELL)    So you're going to
23    refuse -- just so that I have
24                       MR. JAMES BELL:   Make sure you certify
25    these.


     hglitigation.com
                                      ~-
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 9
 1           Q.     (BY MR. JAMES BELL)      You're going to refuse to

 2    answer my question about when Mr. Bell became your
 3     lawyer.     Would that be a true statement?

 4                         MR. DAVID BELL:     I advise the client not to

 5    answer any questions about my representation.

 6                         MR. JAMES BELL:     I need to get a refusal on
 7    the -- on the

 8                         THE WITNESS:    I'm going to object on advice

 9    of my counsel.
10           Q.     (BY MR. JAMES BELL)      I'm not asking you to

11    object.      I need to get on the record, just so it's

12    clear, you're going to refuse to answer my question

13    based on the advice of your lawyer.             Is that a true

14    statement?
15           A.    Correct.

16           Q.    Okay.     And you're going to refuse to answer my

17    question based on the advice of your lawyer of when he
18    became -- Mr. Bell became your lawyer, correct?

19           A.    Correct.

20           Q.    Okay.    And you're going to refuse to answer my

21    questions surrounding the circumstances which led to
22    Mr. Bell becoming your lawyer?             You're going to refuse
23     to answer that question as well, true?

24           A.    Correct.

25           Q.    Okay.


     hglitigation.com
                                          tm!.
                                   EXHIBIT 1
     '   MCCARTHY: RYAN REYNOLDS


                                                                       Page 10
 1                           MR. DAVID BELL:     Before you go further.
 2         Let's try not to overtalk each other.         And can I make a
 3         suggestion, Counsel?      Do you mind if we're referred to
 4         as James and David?      It might make life easier for the
 5         reporter?
 6                Q.    (BY MR. JAMES BELL)    And so you understand what

 7         a deposition is, correct?

 8                           MR. DAVID BELL:     Objection; form.   Asks for
 9         a legal conclusion.
10                           MR. JAMES BELL:     You're only allowed to
11        object to the form.       I didn't ask you for the basis.
12                           MR. DAVID BELL:     You're asking him for a
13         legal conclusion.
14                           MR. JAMES BELL:    That's a form objection.
15        So just object to form.       Let's -- let's follow rules.
16                           MR. DAVID BELL:    Let's be civil.
17                           MR. JAMES BELL:   Yeah, let's.
18                           MR. DAVID BELL:    That's part of the Rule.
19                           MR. JAMES BELL:    Let's.
20                           MR. DAVID BELL:    Please proceed.
21               Q.     (BY MR. JAMES BELL)    So you understand what a

22        deposition is, correct?

23                           MR. DAVID BELL:   Asks for a legal
24        conclusion.       Objection; form.
25                          MR. JAMES BELL:    You can still answer.


         hglitigation.com
                                          ~.
                                     EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 11
 1                          THE WITNESS:   I believe I do.
 2            Q.    (BY MR. JAMES BELL)        Okay.   And you understand
 3     what an oath is, correct?
 4 A. I do.

 5            Q.    You're going to tell the truth, the whole
 6     truth, and nothing but the truth, correct?
 7            A.    Correct.
 8            Q.    You understand it's a felony in this state to
 9     lie under oath?
10            A.    Correct.
11            Q.    You understand that your testimony is being
12     taken word for word by the court reporter here?
13 A. I do.

14            Q.    Okay.    And you understand that you're going to
15     have an opportunity to review your deposition, correct?
16            A.    Correct.
17            Q.   Now, throughout this deposition, you've already
18     heard it, there's going to be some objections by your
19     lawyer as to form of the question and/or some
20     instructions for you to not answer.             Now, if he objects
21     to form of the question, you still got to answer my
22     question.        Do you understand that?
23 A. I do.

24            Q.   Okay.     And if he instructs you not to answer,
25     then you don't answer, right?


     hglitigation.com
                                           ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 12
 1            A.    Right.
 2            Q.    Now
 3                          MR. DAVID BELL:     Let -- let me say one
 4     thing before you get started.            I've instructed the
 5     client not to answer and I'm not going to allow him
 6     to -- as you can see -- answer any questions about his
 7     communication with any lawyers.             I'm not going to allow
 8     him to testify regarding any privilege shared with any
 9     lawyers.         And I'm not going to allow him to testify
10     about any matters not set out in the lawsuit you filed.
11     I just want to be clear on that.
12            Q.    (BY MR. JAMES BELL)        And you understand the
13     difference between direct knowledge and indirect
14     knowledge, correct?         Direct knowledge is something that
15     you can see, touch, smell, you see for yourself,
16     correct?
17                          MR. DAVID BELL:     Objection; form.
18                          THE WITNESS:   Can you repeat that?
19            Q.    (BY MR. JAMES BELL)        Sure.   You would agree
20     direct -- there's a difference between direct knowledge
21     and indirect knowledge?         Direct knowledge is something
22     you can see, hear, smell, touch yourself, right?
23                          MR. DAVID BELL:     Objection; form.
24                          THE WITNESS:   I do.
25            Q.    (BY MR. JAMES BELL)        Okay.   And indirect


     hglitigation.com
                                       ~.
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 13
 1     knowledge is what some -- something or somebody may tell
 2    you, correct?
 3            A.    Correct.
 4            Q.    Okay.     And you understand the difference
 5    between a question that calls for yes-or-no answer
 6    versus one that calls for a narrative, right?
 7                          MR. DAVID BELL:     Objection; form.
 8                          THE WITNESS:   I do.
 9            Q.    (BY MR. JAMES BELL)        Okay.    When did you meet
10    Brandon McCarthy?
11 A. I met him in a restaurant.           I'm kind of bad
12    with dates, but I would say five,            six years ago.
13            Q.   Do you know when you met Brandon McCarthy?
14            A.   The exact date?
15            Q.   Do you know what year you met Brandon McCarthy?
16 A. I really don't remember.           It was '09 or '10.
17            Q.   Did you meet Brandon while he was still an
18    Assistant United States attorney?
19 A. I believe, yes.
20            Q.   Okay.      And how many times have you had
21     in-person meetings with Brandon McCarthy?
22                          MR. DAVID BELL:     Objection; form.
23                          THE WITNESS:   By -- you mean where we were
24    both physically present at those meetings?                Is that what
25    you mean by that?


     hglitigation.com
                                           ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 14
 1             Q.    (BY MR. JAMES BELL)    My question is:   How many
 2     times have you been in the physical presence of Brandon
 3    McCarthy?
 4             A.   Many times.
 5             Q.   How many?
 6             A.   Four or five.
 7             Q.   Okay.     So the first meeting you had with
 8    Brandon McCarthy was in either 2009 or 2010?
 9             A.   Well, it wasn't a meeting.     I just -- that's
10    when I met him.
11             Q.   Okay.     How many meetings have you had with
12    Brandon McCarthy?
13 A. I believe two.
14             Q.   When was the first meeting with Brandon
15    McCarthy?
16 A. It was at K&L Gates.
17             Q.   How long did that meeting last?
18             A.   Approximately an hour maybe.
19             Q.   Okay.     And when was the first meeting -- strike
20     that.
21                          When did the first meeting at K&L Gates
22     take place?
23 A. I don't remember the date, but it was right
24     when         it was pretty close to when he had started
25     there.


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 15
 1            Q.    Okay.     When was your second and final meeting
 2     with Brandon McCarthy?
 3                          MR. DAVID BELL:      Objection; form.
 4                          THE WITNESS :   It was at a hotel downtown
 5     with my -- with a friend of mine.                And there was another
 6     gentleman there.         I forget the name of the hotel.
 7                          MR. DAVID BELL:      Just asked you when, I
 8     believe.
 9                          THE WITNESS :   When, probably within --
10     within three or four months of the original meeting, the
11     first one .
12            Q.    (BY MR. JAMES BELL)         Would you say around
13     December 2015?
14                          MR. DAVID BELL:      Objection; form.
15                          THE WITNESS:    I don't know.
16            Q.    (BY MR. JAMES BELL)         Okay.    And so you had two
17    meetings with Brandon McCarthy.              Just so the record is
18     clear.      One at K&L Gates and one at a hotel downtown.
19    Would that be a true statement?
20            A.    Yes.
21            Q.    Okay.     No other meetings that you can think of
22     as you sit here right now?
23            A.   Not that I can recall at this moment.
24            Q.   And how long did the second meeting last?
25            A.   Maybe an hour, hour and a half.


     hglitigation.com
                                            ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 16
 1            Q.    Okay.     And at the second meeting you had
 2     brought your friend, Ms. Sanchez; is that true?
 3            A.    No.
 4            Q.    What was the name of the friend that you
 5     brought to the meeting?
 6            A.    Her first name is Brooke.
 7            Q.    What's her last name?
 8 A. I don't recall.
 9            Q.    You -- so she's -- she's a friend of yours, but
10    you don't recall her last name?
11            A.    Well, there were four people there, total.          I
12     can't recall her last name right now.
13            Q.    So you can't recall the name of the -- the last
14    name of the friend that you brought to the meeting at
15     the hotel; is that true?
16                          MR. DAVID BELL:      Objection; form.
17                          THE WITNESS:    I didn't know her very well.
18     I mean I had just gotten to know her and -- and we met
19     Brandon and another guy that was friends with Brandon,
20     another attorney.         But I don't recall, no.
21            Q.    (BY MR. JAMES BELL)         Okay.   And at the second
22    meeting you were there to discuss business involving
23     Protect My ID?
24            A.   Yeah, I think it's protectmyid.org.
25            Q.   And so you --


     hglitigation.com
                                           w~
                                   EXHlBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 17
 1                         MR. JAMES BELL:     What is it?
 2                         MR. McCARTHY:     It's Keep My ID.
 3            Q.    (BY MR. JAMES BELL)       And at the second meeting
 4     you talked about keepmyid.com and potentially doing a
 5     commercial or some social media for keepmyid.com; is
 6     that true?
 7 A. It's keepmyid.org.       But we discussed, you know,
 8     different marketing -- you know, how to market the
 9     business and how to get it out there and, you know, kind
10     of like LifeLock does.        But yes, pretty much marketing
11     type stuff.
12            Q.    So the purpose of the second meeting was to
13    market -- discuss marketing and get out the business of
14     keepmyid.org, correct?
15                        MR. DAVID BELL:      Objection; form.
16                        THE WITNESS:     Yeah, for the most part.         I
17    mean that was the -- that was the reason for the
18    meeting, correct.
19            Q.    (BY MR. JAMES BELL)       Okay.     Can you -- do you
20     remember anything else being discussed at that meeting,
21     at the second meeting?
22            A.   Nothing that's relevant.           Just, you know, what
23    people talk about when they're having a drink or
24    whatever.         Just -- but, you know, nothing -- no other
25    kind of business or anything.


     hglitigation.com
                                         ~-
                                  EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS


                                                                      Page 18
 1             Q.   Okay.     As you -- as you sit here right now, can
 2      you recall anything else you talked to Brandon McCarthy
 3      about at the second meeting at the hotel downtown --
 4             A.   No.
 5             Q.         where you --
 6                          Okay.   Now, with respect the first meeting
 7      at K&L Gates that lasted approximately one hour, is that
 8     what you testified to?
 9            A.    Yes.
10             Q.   Okay.     You talked about a business you start --
11      started, White Collar Advisors; is that true?
12                          MR. DAVID BELL:      Objection; form.
13                          THE WITNESS:   We might have.     But we talked
14     about other things.          That wasn't the point of the
15     meeting.
16            Q.     (BY MR. JAMES BELL)      Did you discuss White
17     Collar Advisors?
18 A. I mean I may have with him, I don't -- I don't
19      remember that.
20            Q.    Okay.
21                          MR. DAVID BELL:     Just tell him what you
22     remember.         Don't tell him what you may have remembered,
23     please.
24                          THE WITNESS:   So can you repeat that?
25            Q.     (BY MR. JAMES BELL)      Sure.   What all did you


      hglitigation.com
                                           ~-
                                     EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 19
 1    say to Brandon at the first meeting at K&L Gates, the
 2     first meeting you had with him?
 3           A.    Well, it was Gus Kepler and myself and we
 4    talked about possibly doing a Qui Tam case against
 5    Dustin Rall and Scott Schuster and however many
 6    companies they have.
 7           Q.    And you discussed that with Brandon?
 8           A.    Yes.
 9           Q.    Okay.     And what would be the basis for the
10    alleged Qui Tam case?
11           A.    Possible criminal acts that -- that they were,
12    I guess, doing or conspiring to do.
13           Q.    And you didn't have any personal knowledge of
14    that, correct?
15           A.    Of what?
16           Q.    Of any criminal acts that Scott Schuster and
17    Dustin Rall were doing, true?
18           A.    No, I didn't.
19                         MR. DAVID BELL:   Counsel, can we go off the
20    record for a second?
21                         MR. JAMES BELL:   No.
22                         MR. DAVID BELL:   Okay.   So on the record, I
23    understand that represent Mr. Schuster and I'm perplexed
24    as to why you would you ask questions about Mr.
25    Schuster, if you do represent Mr. Schuster.           I'd rather


     hglitigation.com
                                        ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 20
 1     have this discussion with you off the record.
 2            Q.    (BY MR. JAMES BELL)       So just -- so just so that
 3     I'm aware, you -- you right now are on supervised
 4     release.         Would that be a true statement?
 5            A.    Correct.
 6            Q.    Okay.     And part of your supervised release
 7     standards are that you're not allowed to associate with
 8     persons engaged in criminal activity, correct?
 9            A.    Correct.
10            Q.   And you're not allowed to associate with folks
11     convicted of a felony, correct?
12            A.    Correct.
13            Q.   And you're not allowed to enter into any
14     agreements to act as an informer or special agent of a
15     law enforcement agency, correct?
16            A.   Without permission, I'm not.
17            Q.    That's right.     Okay.
18                          MR. DAVID BELL:     Let me -- let me -- let
19     interject an objection here.           I told you earlier that
20     I'm not going to allow the witness to testify about any
21    matters that aren't set out in your pleadings and I
22     don't see where any of these matters that you're asking
23     him for comments about, his criminal conviction or
24     anything else, are anywhere supported by anything in
25    your pleadings.


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 21
 1                         MR. JAMES BELL:      Okay.
 2            Q.    (BY MR. JAMES BELL)        Have you ever gotten
 3     special permission to act as an informer for the -- the
 4     government?
 5                         MR. DAVID BELL:      Objection.   I'm not going
 6     to allow him to testify about any matter that impedes
 7     the attorney/client privilege.            I'm not going to let him
 8     testify about any meetings he had with any lawyer.
 9            Q.    (BY MR. JAMES BELL)        Are you going to refuse to
10     answer that question?
11            A.    Yes.
12                         MR. DAVID BELL:      And any other question
13     similar to the --
14            Q.    (BY MR. JAMES BELL)        Do you -- do you
15    understand what defamation is?
16                         MR. DAVID BELL:      Objection.   Calls for a
17     legal conclusion.        Objection; form.
18                         THE WITNESS :   Defamation, no.
19            Q.    (BY MR. JAMES BELL)        What is your understanding
20    of defamation?
21 A. I don't have an understanding.
22            Q.   Okay.     Have you ever made any false statements
23     about Brandon McCarthy?
24            A.   No.
25            Q.   Okay.     Do you have any direct evidence or


     hglitigation.com
                                           ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 22
 1     knowledge, or facts that Brandon McCarthy has committed
 2     any illegal conduct?
 3             A.     No.
 4             Q.     Do you have any direct evidence, knowledge, or
 5     facts to support the position that Brandon McCarthy has
 6     engaged in unethical conduct?
 7                            MR. DAVID BELL:     Calls for a legal
 8     conclusion.           Objection; form.
 9                            THE WITNESS:     Meaning from myself
10     personally or people that I've spoken to on the phone
11     or
12             Q.     (BY MR. JAMES BELL)        I'm talking about direct
13     knowledge, sir.
14             A.     From -- from a person that I know that called
15     me and told me what --
16             Q.     I'm not asking you what a person called and
17     told.        Remember we talked about direct knowledge versus
18     indirect?
19             A.    Well, I don't have any direct knowledge, no.
20     Personally .
21             Q.     I'm talking about what your personal knowledge
22     is.     Okay.        And that way we can keep -- we probably can
23     shorten this deposition a bunch.             Is that fair?
24             A.    Yeah.      That's cool.
25             Q.    All right.      That way maybe you can get out of


     hglitigation.com
                                         ti!.
                                     EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 23
 1     here and your lawyer can get out of here.
 2                       So you don't have any direct evidence that
 3    Brandon McCarthy engaged any wrongful conduct, true?
 4                       MR. DAVID BELL:        Objection; calls for a
 5     legal conclusion.      Objection; form.
 6                       THE WITNESS:     No.
 7             Q.   (BY MR. JAMES BELL)      Well, maybe I asked you a
 8    double negative.       It would be a true statement to say
 9     that you don't have any direct knowledge that Brandon
10    McCarthy engaged in any unlawful conduct.             That would be
11    a true statement, correct?
12                       MR. DAVID BELL:        Calls for a legal
13    conclusion.       Objection; form.
14             Q.   (BY MR. JAMES BELL)      Correct?
15             A.   That would be correct.
16             Q.   You don't have any direct knowledge or evidence
17     that Brandon McCarthy engaged in any unethical conduct,
18    correct?
19                       MR. DAVID BELL:        Calls for a legal
20     conclusion.      Objection; form.
21             Q.   (BY MR. JAMES BELL)      Correct?
22             A.   Give me a second to think.       No, I don't.
23             Q.   You don't have any direct knowledge or facts to
24     suggest that Brandon McCarthy engaged in any                 strike
25     that.


     hglitigation.com
                                        ~~
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 24
 1                       You don't have any direct knowledge or
 2     evidence that Brandon McCarthy breached any duties to
 3     anybody, correct?
 4                       MR. DAVID BELL:       Objection; form.
 5                       THE WITNESS:     I do not.
 6            Q.    {BY MR. JAMES BELL)       You don't have any direct
 7     evidence or knowledge to suggest that Brandon McCarthy
 8     defamed anybody, correct?
 9                       MR. DAVID BELL:       Objection; form.   Calls
10     for a legal conclusion.
11                       THE WITNESS:     That's correct.
12            Q.    {BY MR. JAMES BELL)       You don't have any direct
13     knowledge that Brandon McCarthy wasn't faithful to any
14     of his clients, correct?
15                       MR. DAVID BELL:       Objection; calls for a
16     legal conclusion.        Form.
17                       THE WITNESS:     I do not.
18            Q.    {BY MR. JAMES BELL)       You don't have direct
19     knowledge that Brandon McCarthy harmed any of his
20     clients, correct?
21 A. I do not.
22            Q.    You don't have direct evidence or knowledge
23     that Brandon McCarthy was deceptive towards any of his
24     clients, correct?
25                       MR. DAVID BELL:      Objection; calls for a


     hglitigation.com
                                        m
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 25
 1     legal conclusion.      Objection; form.
 2                       THE WITNESS:     I do not.
 3            Q.    (BY MR. JAMES BELL)     You don•t have direct
 4     knowledge that Brandon McCarthy cheated any of his
 5     clients, correct?
 6                      MR. DAVID BELL:         Calls for a legal
 7     conclusion .     Objection; form.
 8                       THE WITNESS:     No.
 9                      MR. JAMES BELL:         Do you want a running
10    objection?
11                      MR. DAVID BELL:         No, I prefer to do it this
12    way.     Thank you.
13           Q.     (BY MR. JAMES BELL)     You don•t have any direct
14    evidence or knowledge that Brandon McCarthy defrauded
15    anybody, including any of his clients, correct?
16                      MR. DAVID BELL:         Objection; form.    Calls
17    for a legal conclusion.
18                      THE WITNESS:      Correct.
19           Q.     (BY MR. JAMES BELL)     You don•t have direct
20    knowledge that Brandon McCarthy betrayed any of his
21    clients or anybody, correct?
22                      MR. DAVID BELL:         Objection; form.
23    Objection; calls for a legal conclusion.
24                      THE WITNESS :     Correct.
25           Q.     (BY MR. JAMES BELL)     You don•t have any


     hglitigation.com
                                        ~
                                 EXHlBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 26
 1     knowledge -- strike that.
 2                      You don't have any direct knowledge or
 3     evidence or facts to suggest that Brandon McCarthy
 4     wasn't loyal to anybody or any of clients, correct?
 5                      MR. DAVID BELL:      Objection; calls for a
 6     legal conclusion.      Objection; form.
 7                      THE WITNESS:      Correct.
 8            Q.    (BY MR. JAMES BELL)     You don't have direct
 9     knowledge that -- that or evidence that Brandon McCarthy
10     didn't act with the utmost good faith towards any of his
11     clients, correct?
12                      MR. DAVID BELL:      Objection; form.   Calls
13     for a legal conclusion.      Objection.
14                      THE WITNESS:      Correct.
15            Q.    (BY MR. JAMES BELL)     You don't have any direct
16     knowledge and direct evidence that Brandon McCarthy
17    didn't act with candor towards any of his clients,
18     correct?
19                      MR. DAVID BELL:      Objection; calls for a
20     legal conclusion.      Objection; form.
21                      THE WITNESS:      Correct.
22            Q.    (BY MR. JAMES BELL)     You don't have any direct
23     evidence that Brandon McCarthy engaged in any
24     self-dealing of any kind towards any of his clients or
25     anybody, correct?


     hglitigation.com
                                       ~-
                                EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                  Page 27
 1                       MR. DAVID BELL:     Objection; form.   Calls
 2     for a legal conclusion.
 3                       THE WITNESS:     Correct.
 4            Q.    (BY MR. JAMES BELL)     You don't have any direct
 5     knowledge that Brandon McCarthy didn't act with
 6     integrity of the strictest kind towards any of -- any of
 7     his clients or anybody, correct?
 8                       MR. DAVID BELL:     Objection; form.
 9    Objection; calls for a legal conclusion.
10                       THE WITNESS:     Correct.
11            Q.    (BY MR. JAMES BELL)     You don't have any direct
12     evidence that Brandon McCarthy wasn't fair to any of his
13     clients, correct?
14            A.    Correct.
15                       MR. DAVID BELL:     Objection; form.
16            Q.    (BY MR. JAMES BELL)     You don't have any direct
17    evidence that Brandon McCarthy didn't act with the
18    utmost honesty in dealing with his clients or anybody
19     else, correct?
20                       MR. DAVID BELL:     Objection; calls for a
21     legal conclusion.       Objection; form.
22                       THE WITNESS:     Correct.
23            Q.    (BY MR. JAMES BELL)     You don't have any direct
24     evidence that Brandon McCarthy didn't fully disclose all
25    of the facts to all of his clients or to anybody else,


     hglitigation.com
                                        ~
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                 Page 28
 1     correct?
 2                      MR. DAVID BELL:      Objection; form.
 3    Objection; calls for a legal conclusion.
 4                      THE WITNESS:      Correct.
 5            Q.    (BY MR. JAMES BELL)     You don't have any direct
 6     evidence or knowledge or facts to suggest that Brandon
 7    McCarthy didn't act with fidelity towards his clients or
 8    anybody else, correct?
 9                      MR. DAVID BELL:      Objection; form.
10    Objection; calls for a legal conclusion.
11                      THE WITNESS:      Correct.
12            Q.    (BY MR. JAMES BELL)     You don't have any direct
13    evidence that -- or facts to suggest that Brandon
14    McCarthy didn't act with care when he dealt with his
15    clients or anybody else, correct?
16                      MR. DAVID BELL:      Objection; form.
17    Objection; calls for a legal conclusion.
18                      THE WITNESS:      Correct.
19            Q.    (BY MR. JAMES BELL)     You don't have any direct
20    evidence or facts to suggest that Brandon McCarthy
21    wasn't fair and equitable in his dealings with any of
22    his clients or anybody else, correct?
23                      MR. DAVID BELL:      Objection; form.
24    Objection; calls for a legal conclusion.
25                      THE WITNESS:      Correct.


     hglitigation.com
                                    ~
                                EXHlBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 29
 1            Q.        (BY MR. JAMES BELL)     You don't have any direct
 2     evidence           strike that.
 3                          You don't have any direct evidence --
 4     strike that.
 5                          You don't have any direct evidence or
 6     knowledge to suggest that Brandon McCarthy made any
 7     misrepresentations to any of his clients or anybody
 8     else, correct?
 9                          MR. DAVID BELL:      Objection; form.
10     Objection; calls for a legal conclusion.
11                          THE WITNESS:      Correct.
12            Q.    (BY MR. JAMES BELL)         You don't have any direct
13     evidence that Brandon McCarthy engaged in any type of
14     fraud, correct?
15                          MR. DAVID BELL:      Objection; form.
16     Objection; calls for a legal conclusion.
17                          THE WITNESS :     Correct.
18            Q.    (BY MR. JAMES BELL)         You don't have any direct
19     evidence that Brandon McCarthy breached any fiduciary
20     duties to any of his clients or anybody else, correct?
21                          MR. DAVID BELL:      Objection; form.
22     Objection; calls for legal conclusion.
23                          THE WITNESS :     Correct.
24            Q.    (BY MR. JAMES BELL)         You don't have any direct
25     evidence that Brandon McCarthy damaged any of his


     hglitigation.com
                                         ~-
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                 Page 30
 1     clients or anybody else, correct?
 2                      MR. DAVID BELL:      Objection; form.
 3    Objection; calls for a legal conclusion.
 4                      THE WITNESS:      Correct.
 5            Q.    (BY MR. JAMES BELL)     You don•t have any direct
 6    evidence that Brandon McCarthy acted with any ill will
 7     towards of any of his clients or anybody else, correct?
 8                      MR. DAVID BELL:      Objection; form.
 9    Objection; calls for a legal conclusion.
10                      THE WITNESS:      Correct.
11            Q.    (BY MR. JAMES BELL)     You don•t have any direct
12    evidence or knowledge to suggest that Brandon McCarthy
13    acted with any evil motive towards any of his clients or
14    anybody else, correct?
15                      MR. DAVID BELL:      Objection; form.
16    Objection; calls for a legal conclusion.
17                      THE WITNESS:      Correct.
18            Q.    (BY MR. JAMES BELL)     You don•t have any direct
19     evidence that Brandon McCarthy acted with any kind of
20    malice towards any of his clients or anybody else,
21    correct?
22                      MR. DAVID BELL:      Objection; form.
23    Objection; calls for a legal conclusion.
24                      THE WITNESS:      Correct.
25            Q.    (BY MR. JAMES BELL)     You don't have any direct


     hglitigation.com
                                       I!
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 31
 1     evidence or knowledge of any crimes Brandon McCarthy may
 2     have allegedly conunitted, correct?
 3                       MR. DAVID BELL:      Objection; form.
 4    Objection; calls for a legal conclusion.
 5                       THE WITNESS:     Correct.
 6            Q.    (BY MR. JAMES BELL)     You don't have any direct
 7    evidence that Brandon McCarthy was negligent in any way
 8     towards any of his clients or anybody else, correct?
 9            A.    Correct.
10                       MR. DAVID BELL:      Objection; form.
11    Objection; calls for a legal conclusion.
12            Q.    (BY MR. JAMES BELL)     You don't have any direct
13    knowledge or evidence to suggest that Brandon McCarthy
14    was grossly negligent towards any of his clients or
15    anybody else, correct?
16                       MR. DAVID BELL:      Objection; form.
17    Objection; calls for a legal conclusion.
18                       THE WITNESS:     Correct.
19            Q.    (BY MR. JAMES BELL)     You don't have any direct
20    evidence that Brandon McCarthy interfered with any
21    contractual relationships with any of his clients or
22    anybody else or any entities.           That would be a true
23     statement, correct?
24                       MR. DAVID BELL:      Objection; form.   Calls
25     for a legal conclusion.      Objection.


     hglitigation.com
                                        !m.
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                         Page 32
 1                             THE WITNESS:     Correct.
 2              Q.   (BY MR. JAMES BELL)          You don't have any direct
 3     evidence that Brandon McCarthy willfully committed any
 4    wrongful conduct, correct?
 5                             MR. DAVID BELL:      Objection; form.
 6    Objection; calls for a legal conclusion.
 7                             THE WITNESS:     Correct.
 8              Q.   (BY MR. JAMES BELL)          So can we -- is your basic
 9     understanding of the word "defamation" it's a -- it's a
10     statement, whether written or oral, that tends to damage
11     somebody's reputation.            Would -- would you agree with
12     that?
13 A. I would in the sense that if it's a lie,
14     correct.
15              Q.   If it wasn't -- oh, I see.            I see what you're
16     saying.       Okay.       Fair enough.
17                             So it would be fair to say that you and I
18     can have an agreement that when we use the word
19     11
            defamation,   11
                               it's -- it's a statement made by somebody
20     that causes harm to one's reputation, but -- but it's
21    not defamation it's if the truth?
22              A.   That's my understanding.
23                             MR. DAVID BELL:      And I'm going to continue
24     to object that you're asking him to give a legal opinion
25    he's not qualified to make.


     hglitigation.com
                                              lm.
                                       EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 33
 1           Q.     {BY MR. JAMES BELL)      Without giving a legal

 2    opinion, what is your understanding --

 3                         MR. DAVID BELL:     So I'm objecting to your
 4    question as to form.
 5                         MR. JAMES BELL:     What is your understanding
 6    of defamation based on our discussions and -- and your
 7    living in the world for -- I don't know how many years.
 8    Thirty-three years, 34 years.
 9                         THE WITNESS:    I wish.
10                         MR. DAVID BELL:    Objection; form.
11           Q.     {BY MR. JAMES BELL)      You're what?

12           A.    Forty-six.
13           Q.    Wow.

14                         MR. DAVID BELL:    How many did you say?
15                         MR. JAMES BELL:     I thought he was 33.
16                         THE WITNESS:    Appreciate that.    My -- yeah,
17    my definition -- my definition would be, you know, to
18    say something about somebody that wasn't true.
19           Q.     {BY MR. JAMES BELL)      And harms their

20    reputation?

21                         MR. DAVID BELL:    Objection; form.    Asks for
22    a legal conclusion.
23           Q.     {BY MR. JAMES BELL)      Or just saying a lie about

24    somebody?

25           A.    Yeah.     If -- if somebody says that -- you know,


     hglitigation.com
                                          [I!.
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 34
 1     that Joe murdered somebody at the 7-Eleven last night
 2     and he really didn't and they print it in the paper
 3     and          and it was a lie, that to me is defamation.          But
 4     yeah.
 5             Q.    Okay.     Are you aware of any defamatory
 6     statements that Brandon McCarthy has made?
 7                           MR. DAVID BELL:      Objection; form.
 8                           THE WITNESS:   No.
 9             Q.     (BY MR. JAMES BELL)       You don't have any direct
10     evidence of any misrepresentations Brandon McCarthy made
11     to anybody or any clients, correct?
12                           MR. DAVID BELL:      Objection; form.
13    Objection; calls for a legal conclusion.
14                           THE WITNESS:   Correct.
15             Q.     (BY MR. JAMES BELL)       Do you have any direct
16     evidence or knowledge that Brandon McCarthy breached any
17     contract towards any clients, anybody or any entity?
18                           MR. DAVID BELL:      Objection; form.
19    Objection; calls for a legal conclusion.
20                           THE WITNESS:   No.
21             Q.     (BY MR. JAMES BELL)       Have you ever had Brandon
22    McCarthy followed?
23             A.    No.
24             Q.    Have you ever had a private investigator on
25    Brandon McCarthy?


     hglitigation.com
                                            ~
                                     EXHIBIT 1
     •   MCCARTHY: RYAN REYNOLDS


                                                                        Page 35
 1             A.     Absolutely not.
 2             Q.     Are you aware of anybody that's had a private
 3        investigator on Brandon McCarthy?
 4                            MR. DAVID BELL:      Objection to form.
 5                            THE WITNESS:   No.
 6                            MR. JAMES BELL:      Were you going to object
 7        and instruct not to answer that?
 8                            MR. DAVID BELL:      No.     Just
 9                            MR. JAMES BELL:      Okay.
10                            MR. DAVID BELL:      You just don't have any
11        time in your question.        You're asking all these
12        questions about what happened since the beginning of
13        time so I've had to object as to form.
14             Q.     (BY MR. JAMES BELL)        So you're not aware of any
15        private investigators that have investigated Brandon
16        McCarthy?
17             A.     Private investigators?         You mean like that are
18        privately hired in the public?
19             Q.     Sure.
20             A.     No.
21             Q.     Are you aware of any other kind of
22        investigators?
23             A.     Personally aware?
24             Q.     Yes.
25             A.     No.


     hglitigation.com
                                             ~
                                     EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 36
 1            Q.     Okay.     So you're not       you're not aware of --
 2    okay.        Are you -- so it would be fair to say that you've
 3    never hired a private investigator to follow Brandon
 4    McCarthy.         That would be true?
 5            A.    Absolutely not .        That's true.   Absolutely true.
 6    I've never hired anybody to do anything to Brandon
 7    whatsoever.
 8            Q.     Okay.     And do you wish ill will on Brandon?
 9            A.    No.
10            Q.    Have -- are you aware of anybody that has hired
11    a private investigator on or did -- or somebody to
12    investigate Brandon McCarthy?
13 A. I am not.
14            Q.     Okay.     Do you have secondhand knowledge of
15    anybody privately investigating Brandon McCarthy or
16    publicly investigating Brandon McCarthy?
17                           MR. DAVID BELL:     Objection; form.

18                           THE WITNESS:     I mean I had an incident at a
19    restaurant where two guys walked up to me and told me
20    that -- I was sitting there eating at Hillstone and this
21    guy put his hand on my shoulder and I kind of looked
22    around -- because it was kind of intimidating, you know,
23    he was real close to me and I looked like that
24     (indicating) and he said -- he said, Ryan, what's going
25    on?     And I didn't know this guy.           But I didn't want to


     hglitigation.com
                                            ~-
                                     EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 37
 1     be rude because I thought maybe I do, you know, and he
 2     said I want you to know that Brandon McCarthy has a
 3     connect at the IRS and this connect's going to get a guy
 4     and they're going to investigate you.             And   and he
 5     said don't worry, his own people are going to get him.
 6     Don't worry about it.           And walked off.   And there was
 7     another guy standing by the door and they both walked
 8     off together (indicating)            That's the only thing.      It
 9     was very strange.
10            Q.    Did you get that person's name?
11            A.   No.

12            Q.    Okay.     So -- just so that I understand the
13     facts.      Somebody approached you in Hillstone restaurant
14     and said to you that Brandon McCarthy was having you
15     investigated?         That's
16            A.   They -- they          specifically they said Brandon
17    McCarthy has a friend at the IRS, the friend won't be
18     doing the investigation, they're going to pass it to
19     another person and they're going to try. to get you
20     fucked off.       And he said don't worry about it because
21    Brandon's own people are going to get him and he walked
22     off.     And I found -- I didn't know if he was trying to
23     intimidate me or if he was -- it was a very bizarre
24     conversation.
25                          Because by the time I looked back to ask


     hglitigation.com                     [Im
                                      EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 38
 1     who he was or figure it out, he was gone.              And there was
 2     another guy standing by the door and they both walked
 3     out together.
 4            Q.    Okay.     So are you -- are you aware of Brandon
 5    McCarthy trying to investigate you?

 6                          MR. DAVID BELL:      Objection; form.
 7                          THE WITNESS:    I mean I've heard from
 8     numerous people that --

 9            Q.    (BY MR. JAMES BELL)          Let me say it a different
10    way.
11            A.   Okay.
12            Q.   Do you have any personal knowledge that Brandon
13    McCarthy is investigating you?

14            A.   No.
15            Q.   But you've heard from secondary sources that
16    Brandon McCarthy has -- is trying to investigate you or
17     is investigating you?

18            A.   Yes.
19            Q.   Who told you that?

20            A.   A friend of mine named Carl Fleming called me
21    and said, hey, man, do you know Rob Castle and I said
22    no.     And he said, well, he's my attorney.           And he said
23    he called me the other day and he was freaking out.              And
24     I said okay.         And he said, man, I need you to meet me
25    at this restaurant.          I got to talk to you about Ryan


     hglitigation.com
                                           ill
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                  Page 39
 1     Reynolds and Carl is like, man, can we do it another
 2     time.        He's like no, it's important.    Right now.
 3                         So Carl said that he went down and met
 4     whoever Rob Castle is and said he -- he seemed nervous
 5    and seemed like this, you know, and he said, hey, man,
 6    what's Ryan doing?         We need some shit on him.    We're
 7    going to get him -- we're going to get him in trouble.
 8    You know, give me some dirt on him.           What's he doing
 9    now?      And Carl is like I have no idea.
10                         And so I guess Rob worked -- I guess the
11    way I understood it was Rob was Carl's attorney and then
12    Carl said, well, can you help me with this matter --
13    because I guess it was -- Rob wanted to talk about me
14    and he wanted to talk about some pending thing he had
15    going on.         And Rob said, man, no, I'm -- you're --
16    you're fired.         I'm not your attorney anymore.    And he
17    goes, man, I just wanted to call you because that was
18    one of the weirdest things that -- that I've ever had
19    happen to me.         And I say, man, I don't know.    I don't
20    know Rob Castle, you know.         So he goes do you know what
21     it and I -- and I told Carl, I said no.
22             Q.    Are you -- strike that.

23                         Do you have any direct evidence that

24     Brandon McCarthy failed to disclose any material

25     information or any information of any kind to any


     hglitigation.com
                                       ~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 40
 1    clients or anybody else?
 2                         MR. DAVID BELL:      Objection; form.
 3    Objection; asks for a legal conclusion .
 4                         THE WITNESS:   No.
 5            Q.    (BY MR. JAMES BELL)      Have you ever said that
 6    Brandon McCarthy was a liar?
 7                        MR. DAVID BELL:       Objection; form.
 8                        THE WITNESS:    No.
 9           Q.     (BY MR. JAMES BELL)      Have you ever said that
10    Brandon McCarthy has engaged in any unethical conduct?
11                        MR. DAVID BELL:       Objection; form .   Calls
12    no predicate.        Calls for a legal conclusion.
13                        MR. JAMES BELL:       Let me ask it a different
14    way.
15           Q.     (BY MR. JAMES BELL)      Based on the fact that you
16    have no personal knowledge that Brandon McCarthy engaged
17    any unethical conduct, did you ever tell anybody that
18    Brandon McCarthy engaged in any unethical conduct?
19                        MR. DAVID BELL:       Objection; form .
20                        THE WITNESS:    I mean I've heard, you know,
21    what - -
22                        MR. JAMES BELL:       Answer my question,
23    please.
24                        THE WITNESS:    I don't know.      I don't
25    remember.         I mean maybe when these people have come to


     hglitigation.com
                                          ~.
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                         Page 41
 1    me.     I mean that's not the only story that I just told
 2    you about Castle.         There's many more.         So what I'm
 3     saying is is I don't know if somebody comes to you and
 4     says, hey, man, Brandon has got this hookup at the IRS
 5    and be careful.         You know, we heard this at a party from
 6     these other IRS agents that he's going to get you -- you
 7     know, try -- try to get you indicted.               Could I have said
 8     something then?        Possibly.     Do I remember, no.
 9            Q.    (BY MR. JAMES BELL)          Okay.   So just so I
10    understand -- and maybe the deposition will be a lot
11     shorter than I thought.
12                         MR. JAMES BELL:        I'll object to my
13     side-bar.        Do you want to sustain it?
14                         MR. DAVID BELL:        I don't have that power.
15     I would like to though.        Thank you though.
16                         MR. JAMES BELL:       And I'll stipulate to --
17     if you object to my side-bar.
18            Q.    (BY MR. JAMES BELL)          So would you agree with
19    me, sir, that based on the fact -- strike that.
20                         Based on the fact that you don't have any
21    personal knowledge or evidence that Brandon McCarthy
22     engaged in any unethical or illegal conduct, you don't
23     recall ever saying that he engaged in any illegal or
24    unethical conduct.         Would that be a fair statement?
25                        MR. DAVID BELL:        Objection; form.


     hglitigation.com                     [II!
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 42
 1     Objection; calls for a legal conclusion.
 2                         THE WITNESS:     I don't know.     I don't know
 3     if I ever said, you know, maybe to all these people that
 4     have been telling me these stories, I said, well --
 5     well, I did to -- to Nathan Halsey.
 6            Q.    (BY MR. JAMES BELL)        What did you -- what did
 7    you say to Nathan Halsey?
 8            A.   Well, Nathan Halsey told me that Brandon sent
 9     him to the FBI and had him wired up.            I said, man, you
10    better be careful.
11            Q.   Okay.
12 A. I said you can't -- I -- I don't know if
13    Brandon did that or not.            I'm not saying that he did.
14     I'm telling you what I heard secondhand.             And I may have
15     said that's -- that -- you know, I may have said -- I
16    don't know if I've ever said anything                 I may have said
17     that's not right or whatever.           But to be honest with
18    you, I always like Brandon as a person.               You know, I
19    mean I never -- I think he's a nice guy, you know.                  And
20     so this -- you know, when this whole thing got rolling,
21    whatever has been going on and -- and that thing, it
22     just seems to get crazier and crazier.           And, you know, I
23     didn't -- you know -- but I don't know -- I don't recall
24     ever saying anything like, you know, Brandon's a crook,
25     criminal or anything like that.           But I'm not saying I


     hglitigation.com
                                          ~.
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 43
 1    haven't said, well, I -- I mean that's -- if that's

 2    true, that's not good.         But never anything that I

 3     recall.

 4                         MR. JAMES BELL:     Sorry.   I got to object as

 5    nonresponsive, but I appreciate your answer.

 6           Q.     (BY MR. JAMES BELL)       Let me just -- so that I'm

 7    clear -- I can break this down.            You've always liked

 8    Brandon McCarthy, true?

 9 A. I have.

10           Q.    You always thought that Brandon McCarthy was a

11    nice guy irrespective of what you•ve heard from other

12    folks, at least based on your personal dealings with

13    him, correct?

14           A.    Yes.

15           Q.    And as you sit here right now, you don•t recall

16    ever saying to somebody that Brandon committed any

17    criminal acts, correct?

18           A.    No.

19           Q.    I may have -- I'm wrong or did I ask a bad

20    question

21           A.    No.

22           Q.          a double negative.    It could have been my

23    fault.      And I apologize.

24           A.    Say it one more time.

25           Q.    Sure.     You don•t -- as you sit here right now,


     hglitigation.com
                                        ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 44
 1    you don't recall ever saying that Brandon engaged in any

 2    criminal conduct, saying that to anybody?

 3                      MR. DAVID BELL:      Objection; form.
 4           Q.     (BY MR. JAMES BELL)     Correct?

 5 A. I have -- no, I -- correct.         You're correct.
 6           Q.     (BY MR. JAMES BELL)     Okay.   As you sit here

 7    right now, you don't recall ever telling anybody that

 8    Brandon has engaged in any unethical conduct based on

 9    your personal knowledge, correct?

10                      MR. DAVID BELL:      Objection; form.
11    Objection; calls for a legal conclusion.
12                      THE WITNESS:      Not on my personal conduct,
13    but I -- but I --
14           Q.     (BY MR. JAMES BELL)     Personal knowledge?

15           A.    Well, just maybe secondhand knowledge.         I said,
16    well, if that's true, I know that you're -- you can't do
17    that, you know, but not -- but I don't know from my
18    personal knowledge that Brandon was doing that.             I'm
19    saying what these people told me -- if somebody said,
20    well, Brandon did this or, you know, he knows this
21    person at the IRS and he's trying to get you indicted, I
22    said you can't -- you can't do that.
23                      And -- but I       but I don't know personally
24    that Brandon has done this or            but secondhand I may
25    have said that -- that you can't do that.            But I've


     hglitigation.com
                                       ~
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                  Page 45
 1    never said that he's a crook or I think that he's
 2     firsthand knowledge, I don't            I don't know.
 3             Q.     You just said that if      if whatever the second
 4    or thirdhand people are saying to you is true, that
 5    whatever they said would be messed up?

 6             A.     Right.   And -- and I don't know that they are
 7     true.        But I just said if they -- if that scenario is
 8    correct, then that's not right.
 9             Q.     Did you ever think about picking up the phone
10    and calling Brandon?
11             A.    Well, not at that point because I felt like,
12    you know, I kind of felt like he was out to get me.             So
13     I didn't want to           you know, I just felt like I -- I
14    didn't think that would be smart because I feel like he
15    didn't like me or was mad at me for something he
16    perceived that I did.          So no, I didn't.
17             Q.    What made you think that Brandon was out to get
18    you?
19             A.    Well, mainly this -- you know, this supposed
20     IRS person that -- that Brandon was personal friends
21    with, supposedly was -- and I don't know this.           This is
22     secondhand knowledge, but I heard -- I've heard this,
23    you know, more than once.
24             Q.    Who did you hear it from?

25 A. I've heard it from two attorneys.


     hglitigation.com
                                        ~
                                   EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS


                                                                      Page 46
 1                          MR. DAVID BELL:     Don't tell anything that
 2     you've heard from any attorneys, please.
 3                          THE WITNESS:    Okay.   And let me think for a
 4      second.     And just that strange conversation that I had
 5     at Hillstone with those -- with that guy.
 6             Q.    (BY MR. JAMES BELL)      List for me all your
 7     attorneys since 2015.
 8                          MR. DAVID BELL:     Objection.   I'm not going
 9     to let him answer any questions about who his attorneys
10     are or were.
11            Q.     (BY MR. JAMES BELL)      You're going to refuse to
12     answer my question regarding who your attorneys have
13     been since 2015?
14            A.    Based on advice of my counsel, yes.
15            Q.    Okay.     Who drafted your motion for protective
16     order?
17            A.    Mr. Bell (indicating).
18            Q.    There were two motions filed; one by Mr. Bell
19     and one you filed pro se, correct?
20                          MR. DAVID BELL:    Objection; form.
21                          THE WITNESS:    Correct.   But -- well, he
22     wrote it.
23            Q.     (BY MR. JAMES BELL)      So it•s your sworn
24     testimony that Mr. Bell wrote the motion for protective
25     order that you signed pro se?


      hglitigation.com                     [!!!_
                                    EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS


                                                                     Page 47
 1                         MR. DAVID BELL:     I'm not going to allow him

 2      to answer any questions about his attorney/client

 3      relationship.

 4             Q.    (BY MR. JAMES BELL)     So you're going to refuse

 5      to answer my question about who drafted your motion for

 6     protective order that you filed in this case?

 7            A.    Yes.

 8            Q.    And you're going to refuse to answer my

 9     question when you first met with Mr. Bell?

10            A.    Yes.

11            Q.    Did any other attorneys, other than Mr. Bell,

12     have anything to do with the motion for protective order

13      that you filed in this case?

14                         MR. DAVID BELL:     I'm not going to allow him

15     to answer any questions about any relationship, meeting,

16     or anything to do with any attorney.

17            Q.     {BY MR. JAMES BELL}     Sir, are you going to

18     refuse to answer my question whether or not any other

19     attorneys helped you draft the motion for protective

20     order that you filed in this case prior to the motion

21     that Mr. David Bell affixed his signature to?

22            A.    To

23                         MR. DAVID BELL:   I'm not going to allow him

24     to testify -- I'm sorry for interrupting.

25                         MR. JAMES BELL:   I just need to get -- let


      hglitigation.com
                                       ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 48
 1    me get a refusal from him.
 2                      MR. DAVID BELL:      I'm not going to allow him
 3     to answer any question that relates to any conversation,
 4    meeting, with any attorney.
 5                      MR. JAMES BELL:      I don't want to know the
 6     sum and substance of your meetings.
 7                                        The question



 9                                           I'm sorry for speaking
10

11                                        That's fine.     That's fine .


13                                           I'm not going to allow him
14    to answer any question dealing with any conversation,
15    meeting, anything to deal with any attorneys he's
16    consulted.
17                      MR. JAMES BELL:   Okay.
18           Q.     (BY MR. JAMES BELL)   I don't want to know the

19    sum and substance of any meeting, conversation or

20    anything you had with an attorney.          What are the names

21    of the attorneys that you have met with?

22                      MR. DAVID BELL:   I'm not going to allow him
23    to answer that question for the same reasons, that those
24    are all privileged communications.
25                      MR. JAMES BELL:   I'm not asking for the


     hglitigation.com
                                      I'.
                                 EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS


                                                                         Page 49
 1      communications.
 2                          MR. DAVID BELL:     I know that.   He's not
 3     going to testify.
 4                          MR. JAMES BELL:     So even though you know
 5     that I'm not asking for the              the communications, you
 6     are still going to instruct the witness not to answer my
 7     question?
 8                         MR. DAVID BELL:      I'll be instructing the
 9     witness not to answer any question relating to dealing
10     with, naming, anything to do with any conversation
11     you've had with any attorney, as those conversations are
12     all privileged.
13                         Now, if you can show me some law.
14                         MR. JAMES BELL:    You're -- you're missing
15     the boat.         I'm not asking --
16                         MR. DAVID BELL:      I know that.   I know what
17     you're asking.        The record is clear what you're asking.
18                          I'm just saying that if you've got some law
19     that suggests that my understanding of the law is
20     contrary to what the law is --
21                         MR. JAMES BELL:    It is.     But that's --
22     that's --
23                         MR . DAVID BELL:   But I --
24                         MR. JAMES BELL:        we'll take it up
25                         MR. DAVID BELL:         I'd be glad --


      hglitigation.com
                                         ~.
                                    EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS


                                                                         Page 50
 1                       MR. JAMES BELL:      We're going to - -
 2                       MR. DAVID BELL:      No problem.
 3                       MR. JAMES BELL:      We're going to take it up.
 4     We'll take it up.       We'll take it.        That's all.
 5                       MR. DAVID BELL:      Let me finish.       Let me
 6     finish.      I'll be glad to --
 7                       MR. JAMES BELL:      I don't want to do the
 8     filibuster.
 9                       THE REPORTER:      I need you to not talk at
10     the same time, please.
11                       MR. DAVID BELL:      Yes.     Don't talk at the
12     same time.
13                       Go ahead, please.
14            Q.     (BY MR. JAMES BELL}     Okay.     You're going to
15     refuse to answer my question about whether or not any
16     attorney helped you draft the pro se motion for
17     protective order you filed in this case?
18                       MR. DAVID BELL:      I'm
19            Q.     (BY MR. JAMES BELL}    Are you going to refuse to
20     answer that question?
21                       MR. DAVID BELL:      I'm --
22                       THE WITNESS:      Based on advice -- based on
23     advice of my counsel, yes.
24            Q.     (BY MR. JAMES BELL}    Okay.      And in that motion
25     for protective order you asked for attorneys' fee,


      hglitigation.com
                                         ~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                          Page 51
 1     correct?
 2             A.     Correct.
 3             Q.     Okay.     Whose attorney fees were you attempting
 4     to collect when you filed that motion for protective
 5     order?
 6             A.    Mr. Bell ' s.
 7             Q.    No other attorney?
 8             A.    Huh-uh, no .
 9             Q.    Even though you filed a motion pro se and asked
10     for attorneys' fees at that point in time, it's your
11     sworn testimony that the attorneys' fee you were asking
12     for when you filed your pro se motion for protective
13     order was the attorney's fee for Mr. Bell.                 Would that
14     be a true statement?
15             A.    Yes.
16                            MR. DAVID BELL:       You've gone almost an
17     hour.        In the next 10 or 15 minutes take a short break.
18                            MR. JAMES BELL:       Surely.   Take five
19     minutes.
20                            (Break taken)
21             Q.     (BY MR. JAMES BELL)       Going back to the first
22    meeting with Brandon McCarthy, tell me all the things
23     that you had discussed.
24                            MR. DAVID BELL:       Objection; form.
25                            THE WITNESS:    Well, we -- what --


     hglitigation.com
                                             [I!.
                                      EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 52
 1     Mr. Kepler and I were there and what we were interested
 2     in was possibly getting Brandon's help or knowledge on
 3     how to get a Qui Tam case going against Ronald Schuster,
 4     et cetera.       From what I remember, Brandon said he had to
 5     do some background checks or, you know, where you have
 6     to see if their clients -- you know, run a -- whatever
 7     that's called.
 8            Q.    (BY MR. JAMES BELL)        Brandon said he had to run
 9     a conflicts check?
10            A.    Yeah.
11            Q.    Do you remember what other names you gave to
12     them that -- that day in terms of potential Qui Tams?
13                          MR. DAVID BELL:     Objection; form.
14                          THE WITNESS:   I don't.
15            Q.    (BY MR. JAMES BELL)        Do you remember the fact
16    you did give him some additional names?             Like a
17     Southwest.       Did you talk about Southwest?
18                          Let me ask it a different way.
19 A. Is Southwest a business or a name?
20            Q.   Do you recall discussing with Brandon McCarthy
21     the names of other businesses where you would like to
22    potentially pursue other Qui Tams?
23 A. I may have mentioned Donson Brooks.        Maybe if
24    you can refresh my memory, I can -- I just don't
25     remember, you know, if -- if              I mean I may have


     hglitigation.com
                                           ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 53
 1     mentioned Donson.       He's -- he ' s a local guy that      that
 2     I know has ripped off millions of dollars in -- you
 3     know, I may have mentioned him because the dollar
 4     amount.      But unless you can refresh my memory, I don't.
 5            Q.    Did you discuss ProGen at that meeting?
 6 A. It's possible.
 7            Q.    As you sit here right now, you don•t recall
 8     discussing the name ProGen at that meeting, correct?
 9 A. I mean we discussed -- you know, I know that
10     there's a lot of different names, but I don't recall
11     ProGen.
12            Q.    So as you sit here right now, you don•t recall
13     discussing ProGen at that the first meeting with Brando
14    McCarthy?
15            A.    Correct.
16            Q.   You don•t recall discussing ProGen with Brandon
17    McCarthy at the second meeting, correct?
18            A.   Correct.    I've never discussed ProGen with
19    Brandon McCarthy.
20            Q.   So -- just so the record is clear.     You•ve
21    never discussed ProGen with Brandon McCarthy, true?
22            A.   True.
23            Q.   And you were at the meeting trying to find out
24     how Qui Tams work, correct?
25            A.   Correct.


     hglitigation.com
                                      ~.
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 54
 1            Q.    And did you have any direct evidence of any
 2     wrongdoing by anybody when you went to that first
 3    meeting with Brandon McCarthy?
 4                       MR. DAVID BELL:        Objection; form.
 5     Objection; calls for a legal conclusion.
 6                       THE WITNESS:     No.
 7            Q.    (BY MR. JAMES BELL)      So when you showed up at
 8     the first meeting with Brandon McCarthy, you had no
 9     direct evidence, knowledge or facts to suggest that
10     anybody had committed any criminal or wrongful acts,
11     correct?
12            A.    Correct.
13            Q.   And the purpose of the meeting was to give the
14    names of folks that you and Gus potentially thought
15    might be engaging in criminal conduct, but y'all just
16    didn't have any evidence, correct?
17                       MR. DAVID BELL:        Objection; form.
18    Objection; calls for a legal conclusion.
19                       THE WITNESS:     Correct.
20            Q.    (BY MR. JAMES BELL)      And so at that meeting you
21    didn't give Brandon McCarthy any evidence of any
22    wrongdoing committed by Schuster, Rall, or anybody else
23    at that meeting, correct?
24            A.   Correct.
25            Q.   You didn't give Brandon McCarthy at that first


     hglitigation.com
                                        mm
                                 EXHIBIT 1
     ' ,MCCARTHY: RYAN REYNOLDS


                                                                    Page 55
 1     meeting, or any meeting for that matter, any evidence of
 2      criminal conduct, illegal conduct, unethical conduct, or
 3     wrongful conduct of any kind?
 4                        MR. DAVID BELL:     Objection; form.    Calls
 5      for a legal conclusion.
 6                        THE WITNESS:     Correct.    Again, correct.
 7     None
 8             Q.    (BY MR. JAMES BELL)     That --
 9             A.    -- none whatsoever.     We didn't -- no, correct.
10     You're correct.
11             Q.   We didn't -- you were going to say we didn't
12     have         you and Gus had no evidence, correct?
13             A.    Correct.
14             Q.    And at that meeting you didn't discuss any --
15     at that meeting you didn't discuss any facts or -- or
16      evidence about any wrongful conduct any parties that
17      that you         that potentially would have been Qui Tam
18     defendants, correct?
19                        MR. DAVID BELL:     Objection; form.
20     Objection asks for a legal conclusion.
21                        THE WITNESS:     Correct.
22             Q.    (BY MR. JAMES BELL)     At that time neither you
23     nor Gus discussed any specifics with Brandon McCarthy
24      about any alleged wrongful conduct by Schuster, Rall or
25      anybody or any other entities that you had brought up at


      hglitigation.com
                                         ~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 56
 1     that meeting, correct?
 2                          MR. DAVID BELL:      Objection; asks for a
 3     legal conclusion.
 4                          THE WITNESS:      Correct.
 5            Q.        (BY MR. JAMES BELL)     And Brandon told you he
 6     had to run a conflicts check, correct?
 7            A.    Correct.
 8            Q.    And before he told you -- he had to run a
 9     conflicts check before he could potentially or his firm
10     could potentially take on any case against anybody,
11     correct?
12            A.    Correct.
13            Q.    And you don't have any direct evidence that
14     Brandon McCarthy brought a Qui Tam or helped shop a Qui
15     Tam against Schuster, Rall, or any of those folks,
16     correct?
17                          MR. DAVID BELL:      Objection; form.
18     Objection; asks for a legal conclusion.
19                          THE WITNESS:      Not -- correct.   Not to my
20     knowledge .
21            Q.    (BY MR. JAMES BELL)         I want to make sure I got
22     a clear record because I ask double negatives and I
23     apologize.
24            A.    That's all right.
25            Q.    Okay.     You don't have any direct evidence,


     hglitigation.com
                                        ~
                                    EXHlBIT 1
     ' · MCCARTHY: RYAN REYNOLDS


                                                                        Page 57
 1      knowledge, or facts to suggest that Brandon McCarthy
 2      shopped any Qui Tams against anybody, including, but not
 3      limited to Schuster, Rall Xpress, RXpress, ProGen or
 4      anybody, correct?
 5             A.    Correct.
 6                           MR. DAVID BELL:        Objection; form.
 7                           MR. JAMES BELL:        Pardon me?
 8                           THE WITNESS:     Correct.
 9                           MR. JAMES BELL:        Just give him - -
10                           MR. DAVID BELL:        Give me a little time
11      delay.      One second.
                             /




12                          THE WITNESS:      All right.
13             Q.    (BY MR. JAMES BELL)           Did you or Kepler show
14      McCarthy any presentations at this meeting?
15             A.   No.
16             Q.   Did -- have you seen any -- actually, let me
17      back up.         In your objections and motion for protective
18      order you said that you're a witness against Brandon
19      McCarthy in another matter.               What matter are you
20      referring to?            Especially if you don't have any personal
21      knowledge that he did anything wrong, what are you a
22      witness against Brandon McCarthy for?
23             A.   Well --
24             Q.    If you don't know, you don't know.
25             A.   Yeah.         I don't know.


      hglitigation.com
                                            ~
                                       EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 58
 1            Q.    Okay.     So you don't know whether or not you're
 2     a witness against Brandon McCarthy.          True?
 3 A. I don't, no.
 4            Q.    It would be fair to say you don't know whether
 5     or not you're a witness against Brandon McCarthy.            True?
 6            A.    True.
 7            Q.    And when you said that, even though you said
 8     you were a witness against            strike that.
 9                          Even though you said you're a witness --
10     strike that.
11                          What did you mean when you said you were a
12    witness against the plaintiff, meaning Brandon McCarthy,
13     in another matter?         Or is that just a mistake that you
14    made in the pleading that you signed?
15            A.    Well, I don't know of any        you know, I don't
16     know of any           what it potentially would be.   But like I
17     said, a lot of it comes down to all of the stuff going
18     on with what I've been hearing about the IR              I mean I
19     don't know.      I guess I -- I don't know.      So
20            Q.    The IRS?
21            A.   Well, I mean as far as what I've been hearing
22     that he's been trying to do to me.         But as in a       as in
23     another case or whatever, I don't know anything              no, I
24    don't know that I'm a witness in any case against him.
25            Q.   Okay.      So you don't have any facts that he's --


     hglitigation.com
                                        im
                                   EXHIBIT 1
     . , MCCARTHY: RYAN REYNOLDS


                                                                  Page 59
 1      well, let -- let me ask you this question.
 2                            Are you aware of the IRS investigating
 3      Brandon McCarthy?
 4             A.    No.

 5             Q.    Okay.      So are you aware of any case against
 6      Brandon McCarthy?
 7             A.    No.

 8             Q.    Are you aware of any investigation against
 9      Brandon McCarthy?
10             A.    Directly?
11             Q.    (Indicates.)
12             A.    No.

13             Q.    Do you have any indirect knowledge about any
14      investigation against Brandon McCarthy, other than what
15      you learned at Hillstone and from that other guy?
16             A.    No.      Basically what that guy told me.
17             Q.    So - -
18 A. I don't even know who the guy is.      So it's
19      just
20             Q.    Hearsay?
21             A.    Yeah.
22             Q.    So at -- as it stands right now -- you're not
23      aware of being a witness against Brandon McCarthy any
24      other matter, case, investigation.          True?
25             A.    True.


      hglitigation.com
                                         ~
                                     EXHIBIT 1
     . · MCCARTHY: RYAN REYNOLDS


                                                                    Page 60
 1                          MR. DAVID BELL:     Objection; form.

 2            Q.     (BY MR. JAMES BELL)      You don•t have any direct
 3      evidence that Brandon McCarthy is trying to get you
 4      criminally prosecuted, correct?

 5            A.    Correct.
 6            Q.    Did you consider Brandon McCarthy your friend?

 7            A.    Yes.

 8            Q.    Do you think -- strike that.
 9                          Do you know whether or not Brandon McCarthy
10      has been harmed?
11 A. I don't know --

12                          MR. DAVID BELL:    Calls for a legal

13      conclusion.        Objection; form.
14                          THE WITNESS:   I don't know because I don't
15      know the facts of everything.          Like I said, all I've --
16      the stuff I heard is all from, you know, Carl Fleming,
17      the guy at Hillstone.        Not directly.
18            Q.     (BY MR. JAMES BELL)      Well, he's no longer at
19      K&L Gates, right?
20            A.    Right.

21            Q.    Okay.
22            A.    From what I heard.

23            Q.    Okay.     And did you have any -- did you --

24      strike that.
25                          Let me ask you this question.


      hglitigation.com
                                           ~
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 61
 1                          Have you had any contact with K&L Gates?
 2            A.    Yes.
 3            Q.    Okay.     And did you -- what did you tell K&L
 4     Gates about Brandon McCarthy?
 5            A.    What I heard from Nathan Halsey.

 6            Q.    And how many times have you met with K&L Gates?

 7 A. I've never met with them.        This was on the

 8     phone.
 9            Q.    Okay.     How many times have you had a -- been on
10     a telephone call with K&L Gates?

11            A.    One time (indicating) .

12            Q.    Who did you speak to at K&L Gates?

13 A. I don't even remember.
14            Q.    Who were you with on the phone call?

15                          (Phone rang)

16                          MR. DAVID BELL:     I'm sorry.

17                          (Pause in proceedings)

18            Q.    {BY MR. JAMES BELL)       Who was with you when you
19     were on the phone call with K&L Gates or did they call
20     you directly?
21            A.    No, it was a set up call and two attorneys were
22     with me.
23            Q.    What are the names of those attorneys?
24                          MR. DAVID BELL:    Don't answer any questions
25     about any attorneys that have represented you or given


      hglitigation.com
                                           ~
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                      Page 62
 1     you legal advice.
 2                       THE WITNESS:      On the advice of counsel I'm
 3     going to
 4             Q.    (BY MR. JAMES BELL}     Are you going to refuse to
 5     answer the question about who you were on the call with
 6     to K&L Gates regarding K&L Gates• investigation of
 7     Brandon McCarthy?
 8                       MR. DAVID BELL:      Objectioni form.
 9                       THE WITNESS:      Yes.
10             Q.    (BY MR. JAMES BELL}     What did Nathan Halsey --
11     strike that.
12                       What did -- what did you tell K&L Gates
13     about what Nathan Halsey told you?
14                       MR. DAVID BELL:      Objectioni form.
15                       THE WITNESS:      Nathan told me that Brandon
16     sent him -- that -- well, what was going on with Nathan
17     was this, was that he had
18                       MR. DAVID BELL:      Just answer his question.
19                       THE WITNESS:      Okay.
20                       MR. JAMES BELL:      That's all right.     You can
21     start wherever you want.
22                       MR. DAVID BELL:      Just answer his question.
23                       THE WITNESS:      Okay.     Repeat that one more
24     time.
25             Q.    (BY MR. JAMES BELL}     Sure.    What did you tell


      hglitigation.com
                                        ~
                                  EXHIBIT 1
     '·MCCARTHY: RYAN REYNOLDS


                                                                   Page 63
 1      K&L Gates -- strike that.
 2                          You didn't have any personal knowledge of
 3      any wrongdoing to give to K&L Gates, correct?
 4             A.    Correct.
 5             Q.   And so you discussed what Nathan Halsey
 6      allegedly told you about Brandon McCarthy, right?

 7             A.    Correct.
 8             Q.   Okay.     What did Nathan Halsey tell you about

 9     Brandon McCarthy?
10             A.   That he sent him to the FBI to meet with an FBI
11     agents -- or agent and that he had been sent out to get
12      information on Schuster, Rall, et cetera.        And he said
13      that the third time that he went down there to get the
14     wire -- because they wanted more information -- that the
15     agent -- Nathan was real worried because he said the
16     agent was like we don't need you anymore, we don't have
17     any wires down there.         And I said that's not true.       They
18     got plenty of wires down there, Nathan.
19                          And he, man, it's just weird because I was
20     giving them all this good information and then all of a
21      sudden they told me to go home.        And I said -- I just
22      told him I wouldn't be messing with those people.          I
23      said I don't know -- you know, he was concerned about an
24      SEC case that he had and he was concerned about it going
25      criminal.        And so, you know, I think he felt like he


      hglitigation.com
                                        tm.
                                   EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                        Page 64
 1     needed to do something.
 2                          But he told me that -- that Brandon had
 3     directed him down there or maybe told him who to go to,
 4      I'm not sure.        But that's basically what Nathan told me.
 5            Q.    It is possible that you could be confused about
 6     who Nathan Halsey was getting wired up for?             Is that --
 7     let me state it a different way.
 8                          Are you aware or not aware that Nathan
 9     Halsey was wired up, got a tape recording of Mr. Bob
10     Miller from Trilogy Pharmacy?            Are you aware of that?
11 A. Is he Asian?     The -- an Asian guy?
12                          MR. JAMES BELL:     If I don't know if he's an
13     Asian or not.         Trilogy though.
14                          THE WITNESS:     Trilogy.   I -- I don't
15     remember exactly, you know, because -- like I said,
16     those -- it all gets kind of convoluted to me.             All
17     there's so many different companies and people.             So ...
18            Q.     (BY MR. JAMES BELL)       I -- I get that there is
19     and I'm           here is the deal.     I get a chance to take
20     your depo, you're under oath, I just want to
21            A.    All right.     Ask me one more time.
22            Q.    If you don't know, it's cool.
23            A.    Okay.
24            Q.    I don't care and then I'm -- I'm moving on.
25     All right.


      hglitigation.com                     [m
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                           Page 65
 1                          Is it possible that Nathan Halsey, when he
 2      told you that he got wired up and was talking to the FBI
 3     and made a recording, it was for -- it was of a man
 4     named Mr. Bob Miller from Trilogy?                Is that possible?
               A.    AhRol 11t.P.l y.

 6                          MR. DAVID BELL:         Objection; form.
 7                          MR. JAMES BELL:         What's that?
 8                          THE WITNESS:      Absolutely.
 9                          MR. DAVID BELL:         Objection; form.
10             Q.    (BY MR. JAMES BELL)        Okay.     So if that's
11     possible, it's also possible that Nathan didn't tell you
12      that he was wired up for Schuster, RXpress, et cetera,
13     correct?
14                          MR. DAVID BELL:         Objection; form.
15                          THE WITNESS:      Correct.
16             Q.    (BY MR. JAMES BELL)        Okay.     And so you don't
17      know whether or not Halsey was meeting with FBI
18      regarding the Trilogy case, correct?
19             A.   Correct.
20             Q.   You don't have any direct evidence that Halsey
21     was meeting with any law enforcement folks regarding
22     Rall, Schuster, or any of those folks, correct?                   You
23     don't have direct knowledge of that, correct?
24             A.   Well, I didn't -- the DOD came to his house and
25      took his phone, but I wasn't there.


      hglitigation.com
                                            im!.
                                        EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 66
 1             Q.    You don't have any direct knowledge that
 2      that Nathan Halsey was cooperating with law enforcement
 3      regarding Schuster, Rall, or any of those folks,
 4      correct?
 5             A.    Correct.
 6             Q.    Okay.     And are you aware, sir, that the reason
 7     why the DOD came to his house and got his phone was for
 8      a recording that he had with Mr. Bob Miller from Trilogy
 9      Pharmacy?        Were you aware of that?
10             A.   No.
11             Q.    Is that news to you?
12             A.    Yes.     He explained it differently to me.     So
13      that's news to me, yes, if that's true.
14             Q.    Okay.     And -- well, let me ask you this
15     question.
16                           Is it possible that you remembered it
17     differently?
18             A.   No, he -- I mean Nathan told me that the DOD
19      called him.         He called Reed Prospere and said they
20     wanted his phone and Reed said, well, let me look at it
21      and I'll call you back.        And he said the next morning at
22      5:00 a.m. they showed up and got his phone.
23             Q.   With a search warrant?
24             A.   Yes.
25             Q.   And so


      hglitigation.com
                                         ~
                                    EXHIBIT 1
     ··MCCARTHY: RYAN REYNOLDS


                                                                     Page 67
 1                        MR. JAMES BELL:      I don't know -- I'm
 2      bleeding right there.
 3                        MR. DAVID BELL:      It's self-inflicted, let
 4      the record reflect.
 5             Q.    (BY MR. JAMES BELL)     Okay.    So -- so you're
 6      not -- you don't have any direct evidence that Halsey
 7      and Brandon were shopping a Qui Tam against Schuster,
 8      Rall, or any of those folks, correct?
 9                        MR. DAVID BELL:      Objection; calls for a
10      legal conclusion.       Objection; form.
11                        THE WITNESS:     Correct.
12             Q.    (BY MR. JAMES BELL)     And at some point in time
13     Halsey -- are you aware of whether or not Halsey did
14      file a Qui Tam case?
15 A. I'm not.
16             Q.   Do you know whether or not Halsey filed a Qui
17     Tam case against the Trilogy Pharmacy?
18             A.   Not that I'm aware of.
19             Q.    Is it possible that you mixed up Trilogy,
20      Express, different pharmacies, just because there's a
21      lot going on, like you said earlier?
22 A. It's possible.   But Halsey's deal was not -- he
23     was more worried about, you know, he showed me his
24      complaint with the SEC and I told him that in my opinion
25      this is a -- could possibly be referred to the


      hglitigation.com
                                         lm.
                                  EXHIBIT 1
     . · MCCARTHY: RYAN REYNOLDS


                                                                    Page 68
 1      Department of Justice.         But he was more concerned with
 2      all of that,      I mean, than -- so the answer to your
 3      question is it's possible, I don't know what he was
 4      looking at doing.       But -- but from my perspective, he
 5      was more trying to get himself out of trouble than
 6      anything else that concerns any companies or any other
 7      individuals, including a Qui Tarn case.
 8              Q.   So Halsey was more concerned about getting
 9      himself out of trouble with the SEC, right?
10              A.   Well, and -- and not and -- and hoping that --
11      you know, not be referred to the Department of Justice.
12      So both of those.       I think -- so yes, correct, the SEC.
13              Q.   And so -- and in terms of you repeating what
14      Halsey says, you would agree with me that it gets fuzzy
15      between different -- the different names of different
16      fuzzies in terms of your recollection, given the fact
17      that it was over           it was two years ago or over two
18      years ago.       Would that be fair?
19                         MR. DAVID BELL:       Objection -- objection;
20      form.
21                         THE WITNESS:    Yes.
22              Q.   (BY MR. JAMES BELL)        Do you have any direct
23      evidence that Brandon McCarthy has anything to do with
24      the Dallas Morning News article?
25                         MR. DAVID BELL:      Objection; form.


      hglitigation.com
                                        ~.
                                    EXHlBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 69
 1     Objection.
 2                          THE WITNESS:   Not direct, no.
 3             Q.    (BY MR. JAMES BELL)      Do you have any -- so let
 4     me state it a different way.           Strike that.
 5                          It would be a fair statement to say you
 6     don't have any evidence, knowledge, or facts to suggest
 7     that Brandon McCarthy had anything to do with any Dallas
 8     Morning News articles.         True?
 9             A.   True.
10             Q.    It would also be true to say that you don't
11     have any direct evidence, knowledge, or facts to suggest
12     that Brandon McCarthy has supplied Kevin Krause with any
13     information about any clients, potential clients, or any
14     other folks for that matter.           True?
15                          MR. DAVID BELL:     Objection; form.
16                          THE WITNESS:   I don't have direct evidence,
17     true.
18                          MR. JAMES BELL:     Did I throw that back in
19     there.       I can't remember.
20                          (Pause in proceedings)
21             Q.    (BY MR. JAMES BELL)      So you -- were you -- you
22     were convicted of -- just by way of background, so that
23     I understand, conspiracy to conunit securities fraud.
24     And was it conspiracy to conunit wire fraud and mail
25     fraud or were -- did you get the actual charges?


      hglitigation.com
                                           ~-
                                    EXHIBIT 1
     '.MCCARTHY: RYAN REYNOLDS


                                                                       Page 70
 1                          MR. DAVID BELL:    Mr. Reynolds is not going
 2      to testify about anything -- though those things are
 3      on
 4                          MR. JAMES BELL:    They're less than ten
 5     years old.
 6                          MR. DAVID BELL:    Let me -- let me finish,
 7     please.       Some of those things that you're inquiring
 8      about are part of the public record.           He's just not
 9     going to testify about any matter regarding any of this
10      line of questioning.
11                         MR. JAMES BELL:     Sure.
12                         MR. DAVID BELL:     He's not a party to this
13      lawsuit and I'm not going to let him testify about
14     anything.         He answered your one question about he having
15     previously been convicted.          That's all he's going to
16      talk about any of his prior criminal matters.
17             Q.    (BY MR. JAMES BELL)      You're going to refuse to

18     answer my question about --

19                         MR. DAVID BELL:     And I'm advising him not
20      to answer those questions.
21             Q.    (BY MR. JAMES BELL)      You're going to refuse to

22     answer my question about being convicted of wire fraud,

23      securities fraud and mail fraud, correct?

24             A.   Correct.
25             Q.   You've also been cited for contempt of court,


      hglitigation.com
                                        ~
                                   EXHIBIT 1
     . · MCCARTHY: RYAN REYNOLDS


                                                                      Page 71
 1      correct?
 2              A.    Correct.
 3              Q.    And tell Judge Tillery what was that for.
 4                         MR. DAVID BELL:      I'm going to object to
 5      that.        If it's public record, you can produce those
 6      documents for whomever.
 7              Q.     (BY MR. JAMES BELL)   Are you going to refuse to
 8      answer my question about asking you to tell Judge
 9      Tillery why you were cited for contempt?
10                         MR. DAVID BELL:      He's going to testify in
11      front of Judge Tillery.        He's just not going to answer
12      any questions as he is not a party to this lawsuit.              And
13      you may present the public record to whomever.             But he's
14      not going to answer any questions about any criminal
15      matter.
16              Q.     (BY MR. JAMES BELL)   Are you going to refuse to
17      answer my question why you were cited for criminal
18      contempt -- strike that.
19                         Are you going to refuse to answer my
20      question about why you were cited for contempt?
21                         MR. DAVID BELL:      Objection; form.    I don't
22      think he can tell you why any of those things happened.
23      If -- that's a matter that involves some             court and
24      some authority higher then him or you or I.
25              Q.     (BY MR. JAMES BELL)   Are you going to refuse to


      hglitigation.com
                                        ~
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                        Page 72
 1      answer my question about why you were cited for
 2      contempt?
 3                          MR. DAVID BELL:     I'm advising him to refuse
 4      to answer -- respectfully refuse to answer your
 5     questions.
 6                          MR. JAMES BELL:     I need to get a refusal
 7                          MR. DAVID BELL:     He's going to -- he's
 8     going to --
 9                          MR. JAMES BELL:     So go ahead.
10                          THE WITNESS:   Correct.
11                          MR. JAMES BELL:     No. No. I need to get a
12     clean record.
13                          MR. DAVID BELL:     Sure.
14            Q.     (BY MR. JAMES BELL)      Are you going to refuse to
15     answer my question about why you were cited for
16     contempt?
17            A.    Yes.
18            Q.    Okay.     Do you know Braden Power?
19            A.    Who?     Can you repeat that question?
20            Q.    Sure.     Do you know Braden Power?
21            A.    No.
22            Q.    Do you know Craig Power?
23            A.    No.
24                          MR. DAVID BELL:     P-0-W-E-R, Counsel?   Oh,
25     is this the related case that you filed with the Court,


      hglitigation.com
                                           im
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                          Page 73
 1      said it was related?       Is that the one?        Oh, this is the
 2      case         Braden Richard Power and Craig Patrick Power.
 3      Is that what you're asking about?             Do you know those
 4     people?
 5                        THE WITNESS:      No.
 6              Q.    (BY MR. JAMES BELL)     Are you aware -- strike
 7      that.
 8                        Do you have any direct evidence, knowledge,
 9     or facts to suggest that Brandon McCarthy breached or
10     violated any of the Texas Disciplinary Rules of
11     Professional Conduct?
12                        MR. DAVID BELL:         Objection; calls for a
13      legal conclusion.
14                        THE WITNESS:      No.
15                        MR. DAVID BELL:         Objection; form.
16              Q.    (BY MR. JAMES BELL)     Do you have any direct
17     evidence, knowledge, or facts to suggest that Brian --
18     strike that.
19                        Brandon McCarthy didn't provide competent
20     and diligent representation to all of his clients?
21                        MR. DAVID BELL:         Objection; calls for a
22     legal conclusion.       Objection; form.
23                        THE WITNESS:      No.
24                        MR. DAVID BELL:         Are these all the same
25     questions you are asking again.              He will answer the same


      hglitigation.com
                                         ~
                                   EXHIBIT 1
     '·MCCARTHY: RYAN REYNOLDS


                                                                        Page 74
 1      way.    And I would object the same way if you want to
 2                          MR. JAMES BELL:       Just have a running
 3      objection.        Go ahead.
 4             Q.    (BY MR. JAMES BELL)        Do you have any direct
 5      evidence, knowledge, or facts to suggest that Brandon
 6     McCarthy violated any conflicts of interests as it
 7      relates to any of his clients?
 8                          MR. DAVID BELL:       Objection; calls for a
 9      legal conclusion.        Objection; form.
10                          THE WITNESS:    No.
11             Q.    (BY MR. JAMES BELL)        Do you have any direct
12      evidence, knowledge, or facts to suggest that Brandon
13     McCarthy has been adversarial towards any of his
14      clients?
15                          MR. DAVID BELL:       Calls for a legal
16      conclusion.       Objection; form.
17                          THE WITNESS:    No.
18             Q.    (BY MR. JAMES BELL)        All right.   Are you taking
19      any medications today that would affect your testimony?
20             A.   No.
21             Q.   Are you taking any medications?
22             A.   Well, I have a prescription.
23             Q.   For what?
24             A.   Adderall.
25             Q.   So you've taken Adderall today?


      hglitigation.com
                                           ~.
                                      EXHIBIT 1
     ' · MCCARTHY: RYAN REYNOLDS


                                                                    Page 75
 1 A. I haven't today.
 2            Q.    Are you under -- have you taken any pills
 3      today?
 4            A.    No.
 5            Q.    Any drugs or anything?
 6            A.    No.
 7            Q.    Just have to ask.      Who is Cameron Smith?
 8            A.    She is a lawyer that represented me in my case
 9     with my ex when I got out.          I guess child custody.   She
10      represented me in the child custody case.
11            Q.    Has Cameron Smith represented you in any other
12     matter?
13                        MR. DAVID BELL:      I'm not going to let him
14      testify about any relationship he has or has had with
15      any lawyer .
16            Q.     (BY MR. JAMES BELL)     Do you refuse to answer my
17     question about whether or not Cameron Smith has
18      represented you in any other matter besides a child
19      custody case?
20                        MR. DAVID BELL:     I'm advising him not to --
21                        THE WITNESS:     On the advice of my counsel,
22      I'm not going to answer that.
23            Q.     (BY MR. JAMES BELL)     Have you ever worked for
24      Cameron Smith?
25            A.    No.


      hglitigation.com
                                         ~-
                                   EXHlBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                 Page 76
 1            Q.    Have you ever worked for Jim Rolfe?
 2            A.    No.

 3            Q.    Have you ever been paid by Cameron Smith?
 4            A.    No.

 5            Q.    Have you ever been paid by Jim Rolfe?
 6            A.   No.

 7            Q.   What do you do for a living?
 8            A.    Right now I'm not doing much.
 9            Q.   What are you doing for a living?
10            A.   Nothing.
11            Q.   How are you earning a living?
12 A. I'm really not at this point, unfortunately.
13            Q.   Have you accepted any money in connection with
14     any pharmacies?
15            A.   No.

16            Q.   Have you received any money in connection
17     with        accepted any money that could be related to
18     Brandon McCarthy?
19            A.   No.
20                        MR. DAVID BELL:     Objection; form.
21            Q.    (BY MR. JAMES BELL)     Have you ever received any
22     type of payments regarding any -- anything to do with
23     any potential Qui Tams?
24            A.   No.

25            Q.   So you've never been paid to be witness?


     hglitigation.com
                                      ~-
                                  EXHIBIT 1
     '· MCCARTHY: RYAN REYNOLDS

                                                                       Page 77
 1              A.   No.
 2              Q.   And at some point you offered to pay Nathan
 3      Halsey $2,000, correct?
 4                          MR. DAVID BELL:      Objection; form.
 5                          THE WITNESS:    Not that I recall.
 6              Q.   {BY MR. JAMES BELL)        And you don't recall
 7      offering Nathan Halsey $2,000 for some kind of book?
 8              A.   No.

 9              Q.   Is it possible that you offered Nathan Halsey
10      $2,000 for a book?
11 A. I don't believe so.
12              Q.   So you're denying that you offered Nathan
13     Halsey $2,000 for any type of book, PowerPoint
14     presentation, treaties, article, or otherwise?
15                          MR. DAVID BELL:     Objection; form.
16                          THE WITNESS:    Not that I recall.
17              Q.   (BY MR. JAMES BELL)        So you're denying that,
18      true?
19              A.   Yes.
20              Q.   Did you ever tell Nathan Halsey that you needed
21      an IRS guy, Rolfe wants to call him because he heard
22      through the -- through a friend of his in the IRS that
23     Brandon and Nathan were trying to get an investigation
24      going on me so he wants to call him or, I guess, Gus
25     Kepler?


      hglitigation.com
                                           ~-
                                    EXHIBIT 1
     '· MCCARTHY: RYAN REYNOLDS


                                                                         Page 78
 1                        MR. DAVID BELL:       Objection; form.
 2                        THE WITNESS:     Can you repeat that?      I
 3      don't -- I don't understand that.
 4             Q.    (BY MR. JAMES BELL)       Sure.   Did you ever tell
 5      Gus Kepler or Nathan Halsey that you needed an IRS guy
 6     because Rolfe wants to call him?
 7             A.   About what?
 8                        MR. DAVID BELL:       He just asked you.
 9                        THE WITNESS:     No, I mean -- no.
10             Q.    (BY MR. JAMES BELL)       Are you still friends with
11     Gus Kepler?
12 A. I think so.
13             Q.   Have you traded any shares in the last couple
14     of years?
15                        MR. DAVID BELL:       Objection; form.
16                        THE WITNESS:     Traded shares, what do you
17     mean?
18             Q.    (BY MR. JAMES BELL)       Stock shares?
19 A. I'm going to plead the Fifth on that.         I'm not
20     going to talk about any of my business or anything of
21      that nature.
22             Q.   So you're taking the Fifth Amendment about
23     whether or not you have sold, solicited, related to your
24      stock shares?
25                        MR. DAVID BELL:      He's not going to testify


      hglitigation.com                   [Im
                                   EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 79
 1      about any matter involving
 2                           THE WITNESS:    I am, yes.
 3             Q.    (BY MR. JAMES BELL)       You're taking the Fifth

 4     Amendment?
 5             A.   Yes.
 6             Q.    (BY MR. JAMES BELL)       Are you going to take the
 7      Fifth Amendment about whether or not you've attempted to
 8      sell shares to Brandon McCarthy?

 9 A. I am.     On the advice of counsel.
10                           MR. DAVID BELL:      Why don't you read that?
11                           THE WITNESS:    On advice of counsel, I
12      respectfully decline to answer the question.             I instead
13      invoke my privilege against compelled self-incrimination
14      secured by the Fifth and 14th Amendment to the U.S.
15      Constitution and the Constitution of the State of Texas,
16      even though invocation of the privilege is in no respect
17     an admission or acknowledgement of criminal conduct as
18      it is instead recognition that a response could simply
19      supply a "link in the chain of evidence" which could be
20     used against in criminal prosecution.
21                           (Exhibit No. 1 was marked)
22                           MR. DAVID BELL:      Go ahead and state the
23      authority that you're making that statement.
24                           THE WITNESS:    E.g. Hoffman v. United
25      States, an individual may be (sic) compelled to provide


      hglitigation.com
                                            im.
                                     EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 80
 1      testimony --
 2                       MR. DAVID BELL:      May not.
 3                       THE WITNESS:      May not be compelled to
 4      provide testimony which could supply "a link in the
 5      chain of evidence" which could be use against him in
 6      criminal prosecution.
 7             Q.    (BY MR. JAMES BELL)     Isn't it true --
 8                       MR. DAVID BELL:      Let him finish, please.
 9                       THE COURT:     Invocation of this privilege
10      against compelled self-incrimination is not and should
11      not be considered
12                       MR. DAVID BELL:      Construed
13                       THE WITNESS:      Construed as an admission of
14      criminal conduct.      One of the basic functions of the
15      Fifth Amendment is to protect innocent men.          Grunewald
16     v. United States.       Truthful responses of an innocent
17     witness, as well those of a wrongdoer, may provide the
18     government with incriminating evidence from the
19      speaker's own mouth.      Ohio v. Reiner.
20             Q.    (BY MR. JAMES BELL)     Isn't it true that you
21      attempted and did, in fact, sell stock to Nathan Halsey
22      and Gus Kepler?
23                       MR. DAVID BELL:      Objection.   Go ahead and
24      repeat -- can we have a
25                       If you'd mark that as an exhibit.      Would


      hglitigation.com
                                        ~-
                                  EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 81
 1     you like him to read it again or just say --

 2                          MR. JAMES BELL:      I just want him to say I

 3      invoke the Fifth Amendment and -- and Exhibit 1.

 4                          MR. DAVID BELL:      Just say --

 5                          MR. JAMES BELL:      That's fine.

 6                          MR. DAVID BELL:      And recite my invoking the

 7      Fifth Amendment and would repeat if you wish me to what

 8      I just read.

 9                          THE WITNESS:   I invoke the Fifth Amendment

10     and would repeat this if you would like me to.

11             Q.    (BY MR. JAMES BELL)      Just so I have a clean

12     record.      You're taking the -- did you sell or attempt to

13     sell stock to Nathan Halsey and/or Gus Kepler?

14                          MR. DAVID BELL:      Go ahead.

15                          THE WITNESS:   I'm going to plead the Fifth

16     Amendment.

17             Q.    (BY MR. JAMES BELL)      And did you ever attempt

18      to sell stock to Ryan Myers or Barrett Howell at K&L

19     Gates

20                          MR. DAVID BELL:      Same objection.   Would you

21     repeat --

22             Q.    (BY MR. JAMES BELL)      Do you plead the Fifth?

23             A.   Yeah.

24                          MR. DAVID BELL:   And

25                          THE WITNESS:   And


      hglitigation.com
                                           im.
                                    EXHlBIT 1
     '.MCCARTHY: RYAN REYNOLDS


                                                                     Page 82
 1                      MR. DAVID BELL:      -- you'll gladly read this
 2     back into the record.
 3                      THE WITNESS:      I will gladly read this back
 4     into the record.
 5                      MR. JAMES BELL:      You can just say "I plead
 6     the Fifth Amendment plus Exhibit 1.           Is that fair?
 7                      MR. DAVID BELL:      Sure.
 8                      THE WITNESS:      Yeah.
 9                      MR. DAVID BELL:      And -- and let's say plus
10     Exhibit 1 and I have asked if you prefer me to read it
11     or just merely reference it.
12                      MR. JAMES BELL:      I'll just stipulate.
13                      MR. DAVID BELL:      Okay.   That's fine.    Thank
14     you.
15            Q.    (BY MR. JAMES BELL)     Have you ever represented

16     in the last year or two folks as a broker?

17                      MR. DAVID BELL:      Objection; form.    Go ahead
18     and recite the --
19                      THE WITNESS:      I plead the Fifth.    Exhibit
20     1.

21            Q.    (BY MR. JAMES BELL)    Are you under a

22     restriction from being involved in the trading or

23     selling of stock?

24                      MR. DAVID BELL:      Objection.
25                      THE WITNESS:      I plead the Fifth.    Exhibit


     hglitigation.com
                                       ~-
                                 EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                      Page 83
 1     1.
 2             Q.    (BY MR. JAMES BELL)     Did you ever -- did you --
 3      strike that.
 4                       Isn't it true, sir, that you told Brandon
 5     McCarthy that he should invest in some stocks and that
 6      those stocks would go up in value?
 7                       MR. DAVID BELL:      Objection.
 8                       THE WITNESS:      I plead Fifth, Exhibit 1.
 9             Q.    (BY MR. JAMES BELL)     Isn't it true that you
10     wanted Brandon McCarthy to invest $50,000 spread among
11     several stocks?
12 A. I plead the Fifth, Exhibit 1.
13             Q.   Isn't it true, sir, that you told Brandon
14     McCarthy that -- strike that.
15                       Isn't it true, sir, that the reason why you
16     have a vendetta against Brandon McCarthy is because he
17     refused to buy any stocks that you wanted to sell him?
18                       MR. DAVID BELL:     Objection; form.
19                       THE WITNESS:      I plead the Fifth, Exhibit 1.
20             Q.   (BY MR. JAMES BELL)     Did you ever -- strike
21      that
22                       You've texted Nathan Halsey and you said,
23      just to clarify, my friend Cameron Smith, who represents
24     Rall, was hired by the SEC to prosecute a case against
25     UDF.     She doesn't represent UDF.       Just wanted to make


      hglitigation.com
                                        ~.
                                  EXHlBIT 1
     '·MCCARTHY: RYAN REYNOLDS

                                                                      Page 84
 1      that clear so there wasn't a misunderstanding between
 2     us.     Have a great weekend.
 3                        Do you remember writing that text?
 4                        MR. DAVID BELL:       Repeat your objection.
 5                        THE WITNESS:     I plead the Fifth.      Exhibit
 6      1.

 7             Q.    (BY MR. JAMES BELL)     Did you say that Cameron
 8     Smith was hired by the SEC to prosecute a case?
 9 A. I plead the Fifth, see Exhibit 1.
10             Q.   Do you ever say that Jim Rall was hired to
11     prosecute cases, including one against Brandon McCarthy?
12 A. I plead the Fifth, Exhibit 1.
13             Q.    Isn't it true, sir, that you threatened Nathan
14     Halsey by saying that Prosecutor Bowie was going to go
15     after him?
16 A. I plead the Fifth, Exhibit 1.
17             Q.    Isn't it true, sir, that you said that you had
18      influence and that Prosecutor Bowie was a friend of
19     yours and that you could control his decision making;
20      isn't that true, sir?
21 A. I plead the Fifth.     Exhibit 1.
22             Q.    Isn't it true that you have threatened Nathan
23     Halsey with criminal prosecution?
24                        MR. DAVID BELL:       Objection; form.
25                        THE WITNESS:     I plead the Fifth.      Exhibit


      hglitigation.com
                                         im'.
                                  EXHIBIT 1
     . -MCCARTHY: RYAN REYNOLDS


                                                                          Page 85
 1     1.
 2            Q.        (BY MR. JAMES BELL)     Isn't it true that you,
 3     along with Jim Rolfe and Cameron Smith, have threatened
 4     to prosecute Brandon McCarthy?
 5                          MR. JAMES BELL:      Objection; form.
 6                          THE WITNESS:      I plead the Fifth.     Exhibit
 7     1.
 8            Q.        (BY MR. JAMES BELL)     Isn't it true that you,
 9     Jim Rolfe and Cameron Smith have threatened to try and
10     prosecute Nathan Halsey?
11                          MR. DAVID BELL:      Objection; form.
12                          THE WITNESS:      I plead the Fifth.     Exhibit
13     1.

14            Q.    (BY MR. JAMES BELL)         Isn't it true       sir
15     isn't it true, sir, that you, Jim Rolfe and Cameron
16     Smith have made false statements about -- about Brandon
17     McCarthy?
18                          MR. DAVID BELL:      Objection; form.
19                          THE WITNESS:      I plead the Fifth.    Exhibit
20     1.
21            Q.    (BY MR. JAMES BELL)         Isn't it true that you,
22     Jim Rolfe and Cameron Smith have attempted to extort
23     Brandon McCarthy?
24                          MR. DAVID BELL:     Objection; form.
25                          THE WITNESS:      I plead the Fifth.    Exhibit


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS


                                                                      Page 86
 1     1.
 2            Q.    {BY MR. JAMES BELL)     Isn't it true that you,
 3     Jim Rolfe and Cameron Smith have conspired to extort and
 4     damage Brandon McCarthy?

 5                      MR. DAVID BELL:         Objection; form.

 6                      THE WITNESS:      I plead the Fifth.       Exhibit

 7     1.
 8            Q.    {BY MR. JAMES BELL)     You don't have any direct
 9     evidence that Brandon McCarthy sent Nathan Halsey to
10     become an informant, correct?

11                      MR. DAVID BELL:         Objection; form.

12                      THE WITNESS:      Not besides what Nathan told

13     me, no.
14                      MR. JAMES BELL:         Objection; nonresponsive.

15            Q.    (BY MR. JAMES BELL)     You don't have any direct
16     evidence that Brandon McCarthy sent Nathan Halsey out to
17     become an informant, correct?

18                      MR. DAVID BELL:         Objection; form.

19                      THE WITNESS:      No.

20            Q.    (BY MR. JAMES BELL)     Correct?

21            A.   Correct.
22            Q.   Do you remember talking about a book?

23                      MR. DAVID BELL:         The same book you asked
24     about before?

25                      MR. JAMES BELL:         Yeah.


     hglitigation.com
                                       lm'.
                                 EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                      Page 87
 1                       MR. DAVID BELL:      Asked and answered.
 2                       Do you remember him asking you about a book
 3     before?
 4                       THE WITNESS:      Him?
 5                       MR. DAVID BELL:      Yeah, Mr. Bell.
 6                       THE WITNESS:      Yes.
 7                       MR. DAVID BELL:      Would you answer the same
 8     way?
 9                       THE WITNESS:      Yeah.     I plead the Fifth.
10     Exhibit 1.
11            Q.     (BY MR. JAMES BELL)     Okay.    So you're going to
12     take the Fifth Amendment about -- strike that.
13                       You're now taking the Fifth Amendment about
14     whether or not you offered to purchase a book from Gus
15     Kepler for $2,000?
16                       MR. DAVID BELL:      Objection; form.
17                       THE WITNESS:      I plead the Fifth.     Exhibit
18     1.
19            Q.     (BY MR. JAMES BELL)     When you offered to
20     purchase a book from Gus Kepler, what book were you
21     attempting to purchase?
22                       MR. DAVID BELL:      Objection; form.
23                       THE WITNESS:      I plead the Fifth.     Exhibit
24     1.
25            Q.     (BY MR. JAMES BELL)     Isn't it true, sir, that


      hglitigation.com
                                        ~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 88
 1    you, Jim Rolfe and Cameron Smith already had this
 2     alleged book that you refer to in your text with Nathan
 3    Halsey?
 4                         MR. DAVID BELL:      Objection; form.
 5                         THE WITNESS:    I plead the Fifth.      Exhibit
 6     1.

 7            Q.    (BY MR. JAMES BELL)       Isn't it true, sir, that
 8     the reason why you offered Nathan Halsey $2,000 for a
 9    book is because you, Cameron Smith and Jim Rolfe already
10    possessed that book?
11                         MR. DAVID BELL:      Objection; form.
12                         THE WITNESS:    I plead the Fifth.      Exhibit
13     1.
14            Q.    (BY MR. JAMES BELL)       How were you going to pay
15     $2,000 to get a book from Nathan Halsey?
16 A. I plead the Fifth.       Exhibit 1.
17            Q.    Is it your sworn testimony, sir, under oath
18     that Brandon McCarthy had that book that you reference
19     in your text messages with Nathan Halsey?
20            A.   Repeat that.
21            Q.   Sure.     Is it your sworn testimony that Brandon
22    McCarthy had a copy of the book that you reference in
23    your text messages with Nathan Halsey?
24                         MR. DAVID BELL:      Objection; form.
25                         THE WITNESS:    I have no idea.


     hglitigation.com
                                          !m.
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 89
 1             Q.   {BY MR. JAMES BELL)      So, in other words, you
 2   , have no direct evidence, knowledge, or facts to suggest
 3     that Brandon McCarthy had or seen any -- any book that
 4    you reference in the text messages with Nathan Halsey,
 5     true?
 6                         MR. DAVID BELL:     Objection; form.
 7                         THE WITNESS:   I don't know anything about a
 8    book -- I           I have no direct evidence about any kind of
 9    book that has to do with Brandon.
10             Q.   {BY MR. JAMES BELL)      Okay.   So it would be fair
11     to say that you're not aware -- strike that.
12                         It would be fair to say that you don't have
13    any direct evidence, knowledge, or facts, to suggest
14     that Brandon McCarthy has anything to do with any book
15     that you discussed with Nathan Halsey, true?
16                         MR. DAVID BELL:    Objection; form.
17                         THE WITNESS:   That's true.
18             Q.   {BY MR. JAMES BELL)      So what book were you
19    ref erring to when you were text messaging Nathan Halsey?
20 A. I   have no -- I have no idea.
21             Q.   Did you remember seeing any kind of PowerPoint
22    presentation?
23             A.   No.
24             Q.   Have you ever seen a PowerPoint presentation?
25    I'll remind you you're under oath.


     hglitigation.com
                                          ~
                                   EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                          Page 90
 1                       MR. DAVID BELL:         Objection; form.
 2                       THE WITNESS:     Well, in reference to what?
 3           Q.     (BY MR. JAMES BELL)      Reference to anything that
 4    Brandon -- anything anybody says Brandon McCarthy had
 5    anything to do with?
 6                       MR. DAVID BELL:         Objection; form.
 7                       THE WITNESS:     No .
 8           Q.     (BY MR. JAMES BELL)     You haven't seen any
 9    PowerPoints?
10           A.    Not that I recall.
11           Q.    Did you see any bound -- did you ever see a
12    bound book?
13           A.    No.
14                       MR. DAVID BELL:         Objection; form.
15           Q.     (BY MR. JAMES BELL)     When you said to Nathan
16    Halsey, would $2,000 help, cash, and he said for what,
17    and you said copy of that.
18                       When you said "copy of that," what were you
19    ref erring to?
20                       MR. DAVID BELL:         Objection; form.
21                       THE WITNESS:     I plead the Fifth.        See
22    Exhibit 1.
23                       (Mr. McCarthy left the proceedings)
24           Q.     (BY MR. JAMES BELL)     So you're going to plead
25    the Fifth Amendment regarding asking Nathan -- strike


     hglitigation.com
                                        ~
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 91
 1     that.
 2                       You're going to plead the Fifth Amendment
 3     with respect to offering Nathan Halsey $2,000 cash for a
 4     copy of something that you reference in the text
 5     messages with him, correct?
 6                       MR. DAVID BELL:     Objection; form.
 7                       THE WITNESS:     I plead the Fifth.    See
 8     Exhibit 1.
 9             Q.   (BY MR. JAMES BELL)     So when you say you
10     plead -- what did a "copy of that" refer to in your text
11    messages with Nathan Halsey?
12 A. I plead the Fifth.     See Exhibit 1.
13                      MR. DAVID BELL:      Objection; form.
14             Q.   (BY MR. JAMES BELL)     You're going to plead the
15     Fifth as to what you meant           strike that --
16                      You're going to plead the Fifth Amendment
17     or you are pleading the Fifth Amendment when you said
18    you're willing to pay $2,000 for a copy of that?
19                      MR. DAVID BELL:      Objection; form.
20                      THE WITNESS:      Correct.
21             Q.   (BY MR. JAMES BELL)     Can you tell Judge Tillery
22    what, quote, a copy of that was?
23                      MR. DAVID BELL:      Objection; form.
24                      THE WITNESS:      I plead the Fifth.    See
25     Exhibit 1.


     hglitigation.com
                                        ~
                                EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS


                                                                        Page 92
 1            Q.    (BY MR. JAMES BELL)      Did you have a copy of a
 2     book, treatise, PowerPoint, prior to offering Nathan
 3     Halsey $2,000?
 4                       MR. DAVID BELL:      Objection; form.
 5                       THE WITNESS:     I plead the Fifth.      See
 6     Exhibit 1.
 7            Q.    (BY MR. JAMES BELL)      Were you instructed by
 8     anybody to offer Nathan Halsey $2,000 for a copy of a
 9     book or PowerPoint?
10                      MR. DAVID BELL:       Objection; form.
11                      THE WITNESS:      I plead the Fifth.      See
12     Exhibit 1.
13            Q.    (BY MR. JAMES BELL)      Isn't it true, sir, that
14     Cameron Smith and Jim Rolfe instructed you to offer
15     Nathan Halsey $2,000 for a copy of a book?
16                      MR. DAVID BELL:       Objection; form.
17                      THE WITNESS:      I plead the Fifth .     See
18     Exhibit 1.
19            Q.    (BY MR. JAMES BELL)      Where did you, Jim Rolfe
20     and Cameron Smith get a copy of that book?
21                      MR. DAVID BELL:       Objection; form.
22                      THE WITNESS:      I don't have a copy of the
23     book, nor have I ever seen a copy of the book.
24            Q.    (BY MR. JAMES BELL)      You pled the Fifth
25     Amendment with respect to a book.          Do you know what book


     hglitigation.com
                                        ~.
                                 EXHIBIT 1
     •   I   MCCARTHY: RYAN REYNOLDS


                                                                               Page 93
 1             I'm talking about?      Or are you going to plead the Fifth
 2            Amendment to that?
 3 A. I'm going to plead the Fifth on whatever book
 4            you're talking about.
 5                              MR. DAVID BELL:      Objection; form.
 6                   Q.     (BY MR. JAMES BELL)     Have you seen a
 7            presentation -- strike that.
 8                              Isn't it true, sir, that you've seen a copy
 9            of a PowerPoint or a book in presence of Cameron Smith
10            and Jim Rolfe?
11                              MR. DAVID BELL:      Objection; form.
12                              THE WITNESS:      No, that's not true.
13                               (Mr. McCarthy entered the proceedings)
14                   Q.     (BY MR. JAMES BELL)     Are you aware -- who --
15            strike that.
16                              Who told you to offer Nathan Halsey $2,000
17            for a copy of a book?
18                              MR. DAVID BELL:      Objection; form.
19                              THE WITNESS:      I plead the Fifth.     See
20            Exhibit 1.
21                   Q.     (BY MR. JAMES BELL)    Who gave you the money to
22            potentially pay Nathan Halsey for a copy of the book
23            that you reference in your text messages with Nathan
24            Halsey?
25                              MR. DAVID BELL:     Objection; form.


             hglitigation.com
                                             ~
                                         EXHIBIT 1
     . ,MCCARTHY: RYAN REYNOLDS


                                                                        Page 94
 1                       THE WITNESS:      I plead the Fifth.     See

 2     Exhibit 1.
 3             Q.    (BY MR. JAMES BELL)     Isn't it true that the
 4     book that you reference in your text messages with
 5     Nathan Halsey was what was going to be used to extort
 6     Brandon McCarthy?
 7                       MR. DAVID BELL:      Objection; form.

 8                       THE WITNESS:      I plead the Fifth.     See

 9     Exhibit 1.
10             Q.    (BY MR. JAMES BELL)     Isn't it true that --

11                       MR. DAVID BELL:      Excuse me.    Also calls for
12     a legal conclusion.

13             Q.    (BY MR. JAMES BELL)     Isn't it true, sir, that
14     the reason why you, Rolfe, and Cameron Smith needed the
15     book from Nathan Halsey is to fabricate and fraudulently
16     make claims to extort Brandon McCarthy?             Isn't that

17     true?
18                       MR. DAVID BELL:     Objection; form.

19                       THE WITNESS:      I plead the Fifth.     See

20     Exhibit 1.
21             Q.    (BY MR. JAMES BELL)     Isn't the reason why you,
22     Jim Rolfe, and Cameron Smith tried to get a book from
23     Nathan Halsey and offer him $2,000 is to frame Brandon
24     McCarthy for something he didn't do?

25                       MR. DAVID BELL:     Objection; form.


      hglitigation.com
                                      ~
                                  EXHIBIT 1
     ' , MCCARTHY: RYAN REYNOLDS


                                                                              Page 95
 1                         THE WITNESS:      Of course not.   Frame him for
 2      what?        I don't even understand where you're going with
 3      this.
 4              Q.     (BY MR. JAMES BELL)     You don't have any
 5      evidence that anybody's tried to frame Brandon McCarthy
 6      for anything?
 7              A.    Absolutely not.
 8              Q.    Do you have any evidence that -- that -- so
 9      then why are you refusing to talk about this book and
10      pleading the Fifth?
11                         MR. DAVID BELL:      Objection; form.
12                         THE WITNESS:      I plead the Fifth.        See
13      Exhibit 1.
14              Q.     (BY MR. JAMES BELL)     How -- does the          the
15      book fabricate and fraudulently attempt to                to          to
16      implicate Brandon McCarthy in some kind of wrongful

17      conduct?
18 A. I can't tell you about --
19                         MR. DAVID BELL:      Objection; form.

20                         THE WITNESS:         something I've never seen.

21              Q.     (BY MR. JAMES BELL)    Okay.   Why were you
22      offering money to Nathan Halsey for something -- $2,000
23      to Nathan Halsey for something you had never seen?
24                         MR. DAVID BELL:     Objection; form.

25                         THE WITNESS:      I plead the Fifth.        See


      hglitigation.com
                                          ~.
                                    EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 96
 1    Exhibit 1.
 2            Q.    (BY MR. JAMES BELL)     Why were you asking Nathan
 3    Halsey for a copy of a book that you had never seen?
 4                        MR. DAVID BELL:     Objection; form.
 5                        THE WITNESS:    I plead the Fifth.     See
 6    Exhibit 1.
 7            Q.    (BY MR. JAMES BELL)     How did you know that
 8    Nathan Halsey had a book if you had never seen it?
 9                        MR. DAVID BELL:     Objection; form.
10                        THE WITNESS:    I plead the Fifth.     See
11    Exhibit 1.
12            Q.    (BY MR. JAMES BELL)     How did you first learn
13    about the book that you reference in your text messages
14    with Nathan Halsey?
15                        MR. DAVID BELL:     Objection; form.
16                        THE WITNESS:    I plead the Fifth.     See
17    Exhibit 1.
18                        I would like to go on the record and state
19     that I've never heard anybody try to get Brandon, try to
20    obtain evidence against Brandon, or ask me, hey, let's
21    go get him, let's go find this.          Never has one person
22     ever said that about -- to me about Brandon, ever.
23            Q.    (BY MR. JAMES BELL)     But you're including
24     attorneys, correct?
25            A.   No .   I'm talking about I've never had anybody.


     hglitigation.com
                                         m
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                          Page 97
 1            Q.    Okay.     Here -- here --
 2            A.    Tell me let's go get him, let's figure
 3     something out, let's conspire, let's find some stuff
 4     against him.         Not -- no one has ever come to me and
 5     tried to get Brandon           come up with some way to get
 6     Brandon messed up, screwed up, what have you .
 7                          MR. DAVID BELL:      He's going to not talk to
 8     you about anything involving anything dealing with any
 9     attorney, period, end of report.
10                          Is that correct?
11                          THE WITNESS:    Correct.
12            Q.    {BY MR. JAMES BELL)        Okay.   So when you just
13     answered that question, that excluded any comments from
14     any attorneys, correct?
15                          MR. DAVID BELL:      He's not going to answer
16     that question.
17                          THE WITNESS:    I plead the Fifth .     See
18     Exhibit 1.
19            Q.    {BY MR. JAMES BELL)        You're going to refuse to
20     answer my question about whether or not any attorney
21     ever told you that they wanted to plant, fabricate, or
22     fraudulently make up information in order to implicate
23     Brandon McCarthy in some sort of unethical conduct?
24 A. I've never had
25                          MR. DAVID BELL:      Objection; form.


     hglitigation.com
                                           im.
                                    EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 98
 1                           THE WITNESS:        I've never had anybody,
 2     including any attorneys that I know, ever ask or -- ask
 3     me to participate in -- nor would I -- getting Brandon
 4     in any sort of trouble.
 5            Q.        (BY MR. JAMES BELL)     Why are you offering
 6     $2,000 for a book?
 7                          MR. DAVID BELL:      Objection; form.
 8                          THE WITNESS:      I plead the Fifth.    See
 9     Exhibit 1.
10            Q.        (BY MR. JAMES BELL)     Who asked you to talk to
11     K&L Gates?
12                          MR. DAVID BELL :     Objection; form.
13                          THE WITNESS:      I plead the Fifth.    See
14     Exhibit 1.
15            Q.        (BY MR. JAMES BELL)     On the one hand, sir, you
16     say to me that nobody has ever told you that they want
17     any         anything wrong to happen to Brandon McCarthy,
18     correct?
19            A.    That's absolutely correct.
20            Q.    On the other hand, you're taking the Fifth
21     Amendment as to who told you to contact K&L Gates,
22     you're taking the Fifth Amendment, correct?
23 A. I plead the Fifth.        See Exhibit 1.
24            Q.    And the reason that you spoke -- strike that.
25                          Your understanding of the reason why you


     hglitigation.com
                                        ~-
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 99
 1    were speaking to K&L Gates is to talk alleged misconduct
 2     of Brandon McCarthy?
 3 A. I plead the Fifth.       See Exhibit 1.
 4             Q.   Can you tell Judge Tillery why you were tape --
 5     telling Nathan Halsey that you were introducing Gus to
 6     the heads of IPOs for Stevens & Company?
 7                         MR. DAVID BELL:     Objection; form.
 8                         THE WITNESS:   I plead the Fifth.      See
 9     Exhibit 1.
10             Q.   {BY MR. JAMES BELL)       Have you ever been in the
11    health care business?
12 A. I haven't been as of right now.         But I've been
13     looking at different -- different businesses in there,
14    but not           I've never -- I guess you have to be more
15    specific.         Made -- have I ever made money off of health
16     care?
17                         MR. DAVID BELL:     No. He just asked --
18                         THE WITNESS:   No, I haven't .
19                         MR. DAVID BELL:        if you've ever been in
20     the health care business?
21                         THE WITNESS:   No, I haven't .
22             Q.   {BY MR. JAMES BELL)       Are you personally aware
23    of any criminal conduct committed by anybody in the
24    health care business?
25                         MR. DAVID BELL:     Objectionj form.


     hglitigation.com
                                          ~
                                   EXHIBIT 1
     ·. MCCARTHY: RYAN REYNOLDS


                                                                      Page 100
 1            Q.     (BY MR. JAMES BELL)      Direct evidence.

 2                          MR. DAVID BELL:     Objection; form.
 3                          THE WITNESS:    Direct evidence as in
 4     paperwork?
 5            Q.     (BY MR. JAMES BELL)      Do you have any direct
 6     knowledge or direct evidence that anybody's conunitted
 7     any wrong           criminal conduct in the health care
 8     business?
 9                         MR. DAVID BELL:     Objection; form.     In the
10     whole wide world, Counsel?
11                         MR. JAMES BELL:      I'm going to start there
12     and then I'm going to narrow it down.
13                         MR. DAVID BELL:     Okay.   Why don't you start
14     with narrow.
15                         THE WITNESS:    No direct evidence.
16            Q.     (BY MR. JAMES BELL)      So as you sit here right
17     now, you don't have any             I don't need to narrow it
18     down now.         So you don't
19                         MR. JAMES BELL:     And I'll object to my
20     side-bar.
21                         MR. DAVID BELL:     No problem.
22                         MR. JAMES BELL:     I appreciate that.    Sorry.

23            Q.     (BY MR. JAMES BELL)      It would be fair to say
24      that you don't have any direct evidence or knowledge or
25     facts to suggest that anybody has conunitted any criminal


      hglitigation.com
                                           ~
                                    EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS


                                                                   Page 101
 1     wrongdoing or criminal misconduct or unlawful conduct
 2     who is in the health care space, true?
 3                         MR. DAVID BELL:      Objection; form.
 4                         THE WITNESS:    I've had people come to me
 5     and
 6            Q.    (BY MR. JAMES BELL)      I'm talking about your
 7     direct knowledge.
 8            A.    Direct knowledge from the person that's being
 9     investigated?
10            Q.   No. It's about what you've witnessed, seen,
11     touched, right?        Remember we talked about that earlier?
12            A.   Yeah.
13                         MR. DAVID BELL:      Objection; form.
14                         THE WITNESS:    No direct evidence.
15            Q.    (BY MR. JAMES BELL)      So is it fair to say that
16     you don't have direct knowledge, facts, or evidence to
17     suggest that anybody's committed any criminal conduct in
18     the health care space, correct?
19                         MR. DAVID BELL:      Objection; form.
20                         THE WITNESS:    Correct.
21            Q.    (BY MR. JAMES BELL)      Now, you've also said that
22     you -- folks have come to you, correct?
23            A.   Correct.
24            Q.   Okay.     About -- who -- who -- who came to you
25     about who's committing alleged misconduct in the health


     hglitigation.com
                                          !m.
                                   EXHlBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 102
 1     care space?
 2                      MR. DAVID BELL:       Objection; form.
 3                      THE WITNESS:      I mean it's all the time.
 4     You know, people tell me things.          You mean, Forest Park?
 5     Who are you talking about?
 6                      MR. DAVID BELL:       Let him ask you a question
 7     so you can answer it.
 8            Q.    (BY MR. JAMES BELL)     Sir, can you tell -- tell
 9     us what black box is?
10                      MR. DAVID BELL:      Objection; form.
11                      THE WITNESS:      I plead the Fifth.     See
12     Exhibit 1.
13           Q.     (BY MR. JAMES BELL)    Are you on Instagram as
14     mystockbuy?
15 A. I plead the Fifth .     See Exhibit 1.
16           Q.    Do you put your brokerage account out on
17     Instagram?
18 A. I plead the Fifth.     See Exhibit 1 .
19                      MR. DAVID BELL:     Objection; form.
20           Q.     (BY MR. JAMES BELL)    Tell the folks about
21     BioNovelus, Inc.
22                      MR. DAVID BELL:     Objection; form.
23                      THE WITNESS:      I plead the Fifth.     See
24     Exhibit 1.
25           Q.     (BY MR. JAMES BELL)     Isn't it true that you


     hglitigation.com
                                      ~
                                  EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                        Page 103
 1     tried to get Brandon McCarthy to buy stock in
 2     BioNovelus, Inc.?
 3                       MR. DAVID BELL:      Objection; form.
 4                       THE WITNESS:      I plead the Fifth.     See
 5     Exhibit 1.
 6            Q.     (BY MR. JAMES BELL)     Do you have any direct
 7     evidence, knowledge, or facts of anybody that's
 8     presented a false, fictitious or fraudulent claim to
 9     the -- to any department of United States?
10                       MR. DAVID BELL:      Objection; form.     Asks for
11     a legal conclusion.
12                       THE WITNESS:      Can you repeat that?
13            Q.     (BY MR. JAMES BELL)     Sure.   Do you have any
14     direct evidence, knowledge, or facts to support the
15     position that someone you know has presented a false,
16     fictitious or fraudulent claim to a department of the
17     United States?
18                       MR. DAVID BELL:      Objection; form.     Asking
19     for a legal conclusion.
20                       THE WITNESS:      Just anybody anywhere, no.
21            Q.     (BY MR. JAMES BELL)     Who told you that Brandon
22     McCarthy helped shop a Qui Tam against any of his
23     clients?
24                       MR. DAVID BELL:     Objection; form .
25                       THE WITNESS:      I plead the Fifth.     See


      hglitigation.com
                                      ~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 104
 1    Exhibit 1.
 2            Q.    (BY MR. JAMES BELL)        So you're going to plead
 3     the Fifth Amendment with respect to who told you that
 4    Brandon McCarthy allegedly was shopping Qui Tams against
 5    some of his clients, correct?
 6           A.    Correct.
 7            Q.   And so you're taking the Fifth Amendment with
 8    respect to that issue?

 9            A.    Correct.
10            Q.   You -- you got to make sure you say "I take the
11    Fifth Amendment?
12 A. I take the Fifth Amendment.
13            Q.   Yeah.     I'm sorry.    I -- I -- it's my fault
14    because I didn't ask a proper question.
15                         Who told you that Brandon McCarthy was
16    allegedly shopping a Qui Tam against any of his clients,
17     former clients, potential clients?

18                         MR. DAVID BELL:      Objection; form.
19                         THE WITNESS:    Can you repeat that?

20            Q.    (BY MR. JAMES BELL)        Sure.   Who told you that
21    Brandon McCarthy was bringing a Qui Tam against any
22    clients, existing clients, former clients, or potential
23    clients or are you going to take the Fifth Amendment?
24            A.   Yeah.     I'm going to take the Fifth.       See
25    Exhibit 1.


     hglitigation.com
                                          ~.
                                   EXHlBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 105
 1             Q.     You're going to take the Fifth Amendment?
 2             A.     Please, yeah.
 3                           MR. DAVID BELL:      Objection; form.
 4             Q.     (BY MR. JAMES BELL)       When you refer to the book
 5      in the      ~ext   messages with Nathan Halsey, how were you
 6     going to get the $2,000 · to pay for that book?
 7                           MR. DAVID BELL:      Objection; form.    Asked
 8      and answered.
 9                           THE WITNESS:    I plead the Fifth.      See
10     Exhibit 1.
11             Q.     (BY MR. JAMES BELL)       Who came up with the idea
12      to pay $2,000           strike that.
13                          Who came up with the idea to offer Nathan
14     Halsey $2,000 for a book?
15                          MR. DAVID BELL:       Objection; form.
16                          THE WITNESS:     I plead the Fifth.      See
17     Exhibit 1.
18             Q.     (BY MR. JAMES BELL)       Did you come up with the
19      idea to pay or offer to pay Nathan Halsey $2,000 for a
20     copy of a book?
21 A. I plead the Fifth.       See Exhibit 1.
22             Q.    Did Cameron Smith come up with the idea to pay
23     Nathan Halsey $2,000 for a copy of a book?
24 A. I plead the Fifth.       See Exhibit 1.
25             Q.    Did Jim Rolfe come up with the idea to of fer


      hglitigation.com
                                            Im.
                                      EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                      Page 106
 1      Nathan Halsey -- have you offer Nathan Halsey $2,000 for
 2      a copy of a book?
 3 A. I plead the Fifth.        See Exhibit 1.
 4                           MR. DAVID BELL:       Objection; form.
 5             Q.    (BY MR. JAMES BELL)       Has Jim Rolfe ever been
 6      your lawyer?
 7             A.    Yes.
 8             Q.   When?
 9             A.    Jim Rolfe and Joe Kendall were my attorneys
10      when I was going through criminal matters.
11             Q.    Okay.     So --
12             A.    So
13                           MR. DAVID BELL:       That's a public record.
14      He's not going to answer any other questions about
15      Mr. Rolfe or Judge Kendall.
16             Q.    (BY MR. JAMES BELL)       Do you have any direct
17      evidence, knowledge, or facts to suggest that Brandon
18      Brandon McCarthy was going to get some sort of kickback
19      on a Qui Tam?
20                           MR. DAVID BELL:       Objection; form.
21                           THE WITNESS:    No.
22             Q.    (BY MR. JAMES BELL)       Did you ever get paid from
23      any source or anybody for your communications or
24      interactions with Nathan Halsey or Gus Kepler?
25             A.   No.


      hglitigation.com
                                           ~
                                       EXHlBIT 1
     ' · MCCARTHY: RYAN REYNOLDS


                                                                        Page 107
 1                           MR. DAVID BELL :        Objection; form.
 2      Objection; asked and answered.                He answered no.
 3              Q.       (BY MR. JAMES BELL)     Have you -- have you been
 4      paid as a consultant by anybody in the pharma -- strike
 5      that.
 6                           Have you been paid as a consultant by
 7      anybody in the health care space?
 8                           MR. DAVID BELL:         Objection; form.
 9                           THE WITNESS:      No.
10              Q.   (BY MR. JAMES BELL)         Have you been paid as a
11      consultant by any lawyers?
12                           MR. DAVID BELL:         Objection; form.
13                           THE WITNESS:      No.
14                           MR. DAVID BELL:         Objection; asked and
15      answered.
16                           MR. JAMES BELL:         Sorry about these books.
17      Are you okay with space?
18                           THE WITNESS:      Yeah.     Thanks.
19              Q.   (BY MR. JAMES BELL)         When•s the last time you
20      talked or interacted with Brandon McCarthy?
21 A. It's been a while.         Gosh, maybe a couple of
22      years.
23              Q.   And you testified earlier that you are not
24      aware of any cases or potential cases against Brandon
25      McCarthy, correct?


      hglitigation.com
                                         ~
                                     EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                    Page 108
 1                           MR. DAVID BELL:     Objection; form.
 2                           THE WITNESS:   Correct.
 3             Q.    (BY MR. JAMES BELL)       You're not aware of any
 4      investigation personally against Brandon McCarthy,
 5      correct?
 6                           MR. DAVID BELL:     Objection; form.
 7                           THE WITNESS:   Correct.
 8             Q.    (BY MR. JAMES BELL)       And you're not aware of
 9      any proceedings, investigations, cases, or potential
10      cases whereby you have personal knowledge of or any
11      evidence you could provide to anybody against Brandon
12     McCarthy, correct?
13                           MR. DAVID BELL:     Objection; form.
14                           THE WITNESS:   Correct.
15             Q.    (BY MR. JAMES BELL)       And so you would agree
16     with me since no cases, no investigations exist, that
17      and you're not aware of any proceedings, that Brandon
18     McCarthy hasn't attempted to intimidate you as a
19     witness.          Do you agree?
20                           MR. DAVID BELL:     Objection; form.
21                           THE WITNESS:   I don't know that no
22      investigations exist.
23             Q.    (BY MR. JAMES BELL)       I understand you don't
24      know that any investigations exist.
25                           My question


      hglitigation.com
                                         ~
                                     EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 109
 1                          MR. JAMES BELL:       Objection; nonresponsive.
 2             Q.    (BY MR. JAMES BELL)      My question to you is:
 3      Since you don't know of any investigations or any
 4     proceedings or potential proceedings whereby you would
 5     be a witness, you don't have any direct evidence that
 6     Brandon McCarthy is trying to intimidate you in any way
 7      as a witness, correct?
 8                          MR. DAVID BELL:       Objection; form.

 9             Q.    (BY MR. JAMES BELL)      Correct?
10 A. I've heard from numerous people.
11             Q.   You don't have any direct evidence that Brandon
12     McCarthy is trying to intimidate you?
13             A.   Directly no.
14             Q.   Okay.     So you don't have any direct evidence
15      that Brandon McCarthy is trying to intimidate you in any
16     way, correct?
17             A.   That's correct.
18             Q.   Do you have any direct evidence that Brandon
19     McCarthy has falsified any information?

20                          MR. DAVID BELL:       Objection; form.
21                          THE WITNESS:   No .

22             Q.    (BY MR. JAMES BELL)      Do you have any direct
23      evidence that Brandon McCarthy has covered up or engaged
24      in any scheme, device, to defraud anybody or injure

25      anybody?


      hglitigation.com
                                        ~
                                    EXHIBIT 1
     ' , MCCARTHY: RYAN REYNOLDS


                                                                      Page 110
 1                        MR. DAVID BELL:        Objection; form.
 2                        THE WITNESS:     No.
 3              Q.   (BY MR. JAMES BELL)     Are you aware -- strike
 4      that.
 5                        Do you have any direct evidence, knowledge,
 6      or facts to suggest that Brandon McCarthy has engaged in
 7      false, fictitious, or fraudulent statements or
 8      representations or made such?
 9                        MR. DAVID BELL:        Objection; form.
10                        THE WITNESS:     No.
11                        (Pause in proceedings)
12                        MR. JAMES BELL:        Let's take a quick break.
13                        MR. DAVID BELL:        Yeah.
14                        (Break taken)
15                        (Matt Segedy not present after break)
16              Q.   (BY MR. JAMES BELL)     Sir, are you going to
17      refuse to answer the question about the identity of any
18      attorneys that you've met with in 2015 that can possibly
19      have knowledge about the questions I've been asking you?
20 A. I am, yes.
21              Q.   Are you going to refuse to identify the name of
22      any attorneys in 2016 that possibly have any information
23      regarding the questions I've been asking you?
24                        MR. DAVID BELL:        Objection; form.
25                        THE WITNESS:     Yes I am.


      hglitigation.com
                                          ~-
                                   EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                   Page 111
 1             Q.    (BY MR. JAMES BELL)      Are you going to refuse to
 2      answer the question about -- strike that.
 3                        Are you going to refuse to identify the
 4      names of any attorneys that you've consulted with,
 5      talked to, in 2017, regarding any of the questions I've
 6      asked?
 7                        MR. DAVID BELL:      Objection; form.
 8                        THE WITNESS:     Yes.
 9             Q.    (BY MR. JAMES BELL)      Are you going to refuse to
10      answer the question of the dates of initial consultation
11      or meetings with any attorneys you met with in 2015,          '16
12      or 2017, regarding the subject matter of any of the
13      questions I've been asking you about today?
14                        MR. DAVID BELL:      Objection; form .
15                        THE WITNESS:     Yes.
16             Q.    (BY MR. JAMES BELL)      Are you going to refuse to
17      answer the question regarding the existence of any fee
18      agreements with any attorneys regarding the subject
19     matter that we've been talking about today in either
20      2015, 2016, or 2017?
21             A.   What do you mean "fee agreements"?
22             Q.   Do you have any fee agreements with any
23      attorneys?
24             A.   No.

25                        MR. DAVID BELL:     Objection; form.


      hglitigation.com
                                         ~-
                                  EXHIBIT 1
     ' , MCCARTHY: RYAN REYNOLDS


                                                                  Page 112
 1             Q.    {BY MR. JAMES BELL)     Do you have a fee
 2      agreement Mr. David Bell?
 3             A.    Well, I'm going to plead the Fifth.      Exhibit 1.
 4             Q.    {BY MR. JAMES BELL)     Do you have a fee
 5      agreement with David Bell?         Are you taking the Fifth
 6      Amendment?
 7 A. I'm going to plead the Fifth Amendment.
 8             Q.    Who referred you to David Bell?
 9                        MR. DAVID BELL:      I'm not going to let him
10      answer any questions about any lawyers.
11                        THE WITNESS:     Yeah, I'm going to plead the
12      Fifth.      Exhibit 1.
13             Q.    {BY MR. JAMES BELL)     Are you going to plead the
14      Fifth Amendment with respect to the referral source was
15      to David Bell?
16                        MR. DAVID BELL:      He's not going to answer
17      any questions about any lawyers --
18                        THE WITNESS:     Yes, I am.
19                        MR. DAVID BELL:      -- he contacted or talked
20      to or referred him to me.
21             Q.    {BY MR. JAMES BELL)     Are you going to refuse to
22      answer the question and/or take the Fifth Amendment
23      regarding any fees that have been charged by any
24      attorneys regarding any of the subject matter we've
25     discussed today in the years 2015,          '16 and '17?


      hglitigation.com
                                       ~
                                   EXHIBIT 1
     . , MCCARTHY: RYAN REYNOLDS


                                                                    Page 113
 1                          MR. DAVID BELL:     Objection; form.
 2                          THE WITNESS:   Yes.
 3             Q.    (BY MR. JAMES BELL)      Are you going to refuse to
 4      answer the question regarding the terms of any fee
 5      agreements with any lawyers regarding -- that -- that
 6      you've talked to regarding the subject matter that we've
 7      talked to -- talked to you about today?
 8                          MR. DAVID BELL:     Objection; form.
 9                          THE WITNESS:   Yes.    Correct, yes.
10             Q.    (BY MR. JAMES BELL)      Are you going to refuse to
11      answer the question regarding the general purpose of any
12      work performed by any attorneys that relate to the
13      subject matter of your testimony today?
14                          MR. DAVID BELL:     Objection; form.
15                          THE WITNESS:   Yes.
16                          MR . DAVID BELL: I'm not going to allow him
17      to testify about any communication with any attorney.
18                          MR. JAMES BELL:     I'm not asking about the
19      communication.        I'm asking about the identify of the
20      attorney.        Are you going to refuse to allow him to
21      answer that question?
22                          MR. DAVID BELL:     Yes.   Thank you.
23                          MR. JAMES BELL:     Are you also going to
24      refuse to allow your client to answer when the date of
25      any initial consult or meeting was with any attorney?


      hglitigation.com
                                        ~
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                    Page 114
 1                         MR. DAVID BELL:      Yes.   And that's also
 2      based upon his Fifth Amendment rights that he's
 3      asserting today.
 4                         MR. JAMES BELL:      Well, I just
 5                         MR. DAVID BELL:      And actually his First
 6     Amendment rights that he should be asserting today.
 7                         MR. JAMES BELL:      Well, I need to -- I
 8      Just based on the case law, I need to -- to make sure I
 9      get a direct answer.
10             Q.    (BY MR. JAMES BELL)       Are you -- are you going
11      to refuse to answer the date of any initial
12      consultations' or meetings with any attorneys, whether
13      they acted as your attorney or you talked with them
14      outside the scope of an attorney/client relationship?
15                         MR. DAVID BELL:      Objection; form.
16                         THE WITNESS:    Yes.
17             Q.    (BY MR. JAMES BELL)       And you're going to refuse
18      to identify the name of any attorneys that you've had a
19      relationship with, whether attorney/client or otherwise,
20     based on your Fifth Amendment privilege?
21             A.   Yes.
22             Q.   Are you going to take the Fifth Amendment with
23      respect to your relationship with Cameron Smith?
24             A.   Yes.
25                         MR. DAVID BELL:     Objection; form.


      hglitigation.com
                                          ~.
                                   EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS


                                                                          Page 115
 1              Q.        (BY MR. JAMES BELL)         Are you going to take the
 2      Fifth Amendment -- strike that.
 3                               Are you taking the Fifth Amendment with
 4      respect to your relationship with Jim Rolfe?
 5              A.        Yes.
 6                               MR. DAVID BELL:      Objection; form again.
 7              Q.        (BY MR. JAMES BELL)       How much have you paid
 8      David Bell or are you taking the Fifth Amendment?
 9                               MR. DAVID BELL:      He's not going to testify
10      about his relationship with his attorney.
11                               THE WITNESS:    I'm not going to testify
12      about any attorneys.               I'm going to plead the Fifth.       See
13      Exhibit 1.
14              Q.        (BY MR. JAMES BELL)       And you're pleading the
15      Fifth as to who your referral source was as to getting
16      to David Bell?
17                               MR. DAVID BELL:      He's not going to testify
18      about that any conversations with -- or communications
19      with any attorney.              Objection; form.
20              Q.        (BY MR. JAMES BELL)       Okay.   I'm -- I'm not
21      asking       --   was    --   did a nonattorney refer you to David
22      Bell?
23                               MR. DAVID BELL:      Objection; form .
24                               THE WITNESS:   No.
25              Q.        (BY MR. JAMES BELL)       Okay.   So you're going to


      hglitigation.com
                                                ~
                                          EXHIBIT 1
     ' · MCCARTHY: RYAN REYNOLDS


                                                                     Page 116
 1      refuse to answer the question about who -- which
 2      attorney was the referral source to David Bell or are
 3      you taking the Fifth Amendment?
 4 A. I am, yes.
 5             Q.    You're taking
 6 A. I' rn      I'm pleading the Fifth Amendment.      See
 7      Exhibit 1.
 8             Q.    On the September 8th meeting that you had --
 9      strike that.
10                           On the -- do you remember on your
11      August 13, 2015, meeting pitching Brandon McCarthy to
12      use your Prisoner Entry Program that you had started?
13                           MR. DAVID BELL:     Objection; form.
14             Q.        (BY MR. JAMES BELL)     Is that possible?
15 A. It's possible.
16             Q.    And did you -- do you remember talking about
17      Forest Park and Dr. Rimlawi at that first meeting on
18      August 2013, 2015?
19             A.    At K&L Gates?
20             Q.    Yes, sir.
21 A. I don't recall it, but I'm not saying it's not
22      possible.
23             Q.    Sure.     Is it -- is it possible that you spent
24      time talking about your Prisoner Entry Program at K&L
25      Gates at your first meeting with Brandon McCarthy?              Yes


      hglitigation.com
                                         ~
                                     EXHIBIT 1
     ' -MCCARTHY: RYAN REYNOLDS


                                                                      Page 117
 1     or no?
 2           A.    Yes.
 3            Q.   Is it -- it's also possible that you spent time
 4     talking about Forest Park Medical Center with Brandon
 5     McCarthy at your first meeting at K&L Gates, correct?
 6 A. Is the question is it possible?
 7           Q.    Yes.
 8                        MR. DAVID BELL:     Objection; form.
 9                        THE WITNESS:    Yes.
10           Q.     (BY MR. JAMES BELL)     And it's possible that you
11     also spoke about Dr. Rimlawi with Brandon McCarthy at
12     the first meeting at K&L Gates on or about August 13,
13     2015, correct?
14 A. It's possible.    I don't recall.
15           Q.    It's also possible that you talked about --
16                        MR. JAMES BELL:     I can move this over.     I'm
17     sorry.
18           Q.     (BY MR. JAMES BELL)     It's also possible that
19     you spoke to Brandon McCarthy about a man -- a gentleman
20     by the name of Joe Garza?         Do you recall that on that
21     August 2013, 2015, meeting?
22 A. It's possible.
23                        MR. DAVID BELL:    Objection; form.
24           Q.    {BY MR. JAMES BELL)      When you went to that
25     September 13th meeting, did you understand how Qui Tams


     hglitigation.com
                                         ~
                                  EXHIBIT 1
     ' ·MCCARTHY: RYAN REYNOLDS

                                                                   Page 118
 1     worked, or no?
 2             A.   No.   August.
 3             Q.    I'm sorry.     When you showed up to the August
 4      13, 2015, meeting did you understand how Qui Tams
 5     worked?
 6             A.   No.   That's why we went there, to primarily see
 7      if we could gain Brandon's knowledge.
 8             Q.    On how -- on how a Qui Tam works?
 9             A.    Correct.
10             Q.   You didn't have any information on any
11      compounding pharmacies, doctors, hospitals, correct, at
12      that August meeting?
13             A.    Correct.
14             Q.   You had some information regarding stock
15      schemes and possibly Dr. Rimlawi, correct, at that first
16     meeting?
17             A.    Possibly.
18             Q.   At that first meeting?
19             A.    Possibly, yes.
20             Q.   You would agree with me that nothing
21      substantive was discussed at that first meeting with
22     Brandon McCarthy in August of 2015, correct?
23                        MR. DAVID BELL:       Objection; form.
24                        THE WITNESS:    Nothing substantive, but
25      speaking on Rimlawi, now that I recollect, it -- it


      hglitigation.com
                                         ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 119
 1     strikes me as Brandon also thought he was a crook.                 I
 2     mean that all our -- talking about him.               Because I did
 3     too and he -- he pretty much thought the same.               But
 4     there was no specifics talked about as far as what
 5     exactly he's done or anything.
 6            Q.     (BY MR. JAMES BELL)       Okay.     So you-all -- you
 7     recall you remember talking about Dr. Rimlawi --
 8            A.     Yes.
 9            Q.     -- at that first meeting?
10 A. I -- I don't know when it actually was, but I
11     know I've talked to Brandon about Rimlawi.
12            Q.     And it probably would have been at the first
13     meeting?
14 A. I guess, you know,    I
15                          MR. DAVID BELL:     Don't guess, please.
16                          THE WITNESS:   Okay.       Possibly.
17            Q .,   (BY MR. JAMES BELL)       Okay.    And then you would
18     agree with me that nothing substantive was discussed
19     about any pharmacy, hospital, or doctor that you're
20     aware of at that first meeting, correct?
21            A.     Correct.
22                          MR. DAVID BELL:     Objection; form.
23                          THE WITNESS:   Correct.
24            Q.     (BY MR. JAMES BELL)       Do you remember the name
25     of -- strike that.


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     ' MCCARTHY: RYAN REYNOLDS

                                                                    Page 120
 1                      Do you know whether or not Gus gave Brandon
 2     the name of -- the proper name of any compounding
 3     pharmacies or was he just listing them off?         Do you
 4     remember?
 5 A. I don't recall.
 6            Q.   So you don't recall which pharmacies Gus talked
 7     to Brandon about, correct?
 8           A.    Correct.

 9                      MR. DAVID BELL:      Objection; form.
10                      THE WITNESS:      Correct.
11           Q.     {BY MR. JAMES BELL)     And whatever pharmacies
12     were mentioned, you don't remember any criminal conduct
13     or willful conduct that was discussed at that meeting,
14     because you said nothing substantive was discussed,
15     correct?
16           A.    Correct.
17           Q.    And Brandon McCarthy told you he needed to run
18     a conflict checks, correct?
19           A.    Correct.

20           Q.    Before he could proceed, correct?
21           A.    Correct.
22           Q.    Because that was the standard procedure and he
23     wanted to make sure that -- this is his third day at a
24     big tall building law firm -- that he doesn't get in any
25     trouble, right?


     hglitigation.com
                                       ~
                                 EXHIBIT 1
     . .·MCCARTHY: RYAN REYNOLDS


                                                                     Page 121
 1                           MR. DAVID BELL:     Objection; form.
 2                           THE WITNESS:   Absolutely.
 3             Q.    (BY MR. JAMES BELL)        That was the impression
 4      that you got?
 5             A.   Absolutely.
 6             Q.    Did Brandon at that first meeting appear to be
 7      careful and cautious about what clients or Qui Tams he
 8      could or couldn't take and -- and the conflict
 9     procedures?          Did he seem to be aware of those and
10      cognizant and
11             A.    Yes.
12                           MR. DAVID BELL:     Objection; form, please.
13             Q.    (BY MR. JAMES BELL)        Go ahead.   What's the
14      answer?
15             A.   Well, he -- he was -- he -- we just discussed
16      the basics of how a Qui Tam worked.            It wasn't -- there
17     was no specifics.          It was -- you know, and then he said
18      he had to, you know, see if there's any conflicts.
19     There wasn't any intimate details about any case or
20     person or anything like that.
21             Q.   So no intimate details were talked to about any
22      case or person, correct, at the first meeting?
23             A.   Correct.
24             Q.   There was -- it was just basically an overview
25      of how Qui Tam's work, correct?


      hglitigation.com
                                            ~
                                    EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 122
 1             A.    Correct.
 2             Q.    And the names -- there were some names that
 3      were given to Brandon McCarthy, correct?
 4             A.    Correct.
 5             Q.    You don't remember the name of those pharmacies
 6      because they were all --
 7             A.    There's so many of them and it was names and
 8      companies and no, I don't -- I don't recall, you know,
 9      all the names and companies that were talked about.
10             Q.    And Brandon McCarthy told you and Gus that he
11      needed to run a conflict checks, correct?
12             A.    Correct.
13             Q.   And before he could even take a look at it or
14      talk about any of these pharmacies because they could
15      potentially be clients of K&L Gates, correct?
16             A.    Correct.     He made no comments whatsoever
17      regarding any person or any company while we were there.
18             Q.    Okay.     So Brandon seemed completely
19      professional in his dealings with you and Gus, correct?
20                           MR. DAVID BELL:      Objection; form.
21                           THE WITNESS:    Correct.    Correct.
22             Q.    (BY MR. JAMES BELL)         You've been around enough
23      attorneys to know whether or not a lawyer is
24      professional or not, right?
25             A.   Yes.


      hglitigation.com
                                            rm
                                     EXHIBIT 1
     . ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 123
 1             Q.    And Brandon seemed and -- seemed prepared and
 2      professional in terms of abiding by, based on your
 3      observations, abiding by his legal duties and ethical
 4      obligations to clients, and former clients, and/or
 5      existing clients of K&L Gates, correct?
 6                          MR. DAVID BELL:      Objection; form.
 7                          THE WITNESS:     Correct.    There was no --
 8      like I said, there was             he didn't make any substantive
 9      comments.        He listened to us.      And then at the end he
10      said, well, you know, before I can advise you or do
11      anything, I have to do a conflict check.            And so yes,
12      correct.
13             Q.    (BY MR. JAMES BELL)        Okay.   So Brandon told you
14     before he could do anything or advise, he had to run a
15      conflicts check, correct?
16             A.    Correct.
17             Q.   And that seemed like the right thing to do,
18      correct?
19                         MR. DAVID BELL:       Objection; form .
20                          THE WITNESS:    Based on my, you know,
21      limited knowledge of law, yes.
22             Q.    (BY MR. JAMES BELL)        And based on Brandon's
23     professionalism that's why you continued to stay in
24      contact with him?        It's one of the reasons why, correct?
25             A.    Correct.


      hglitigation.com
                                           mm
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                  Page 124
 1            Q.    That he seemed to maintain confidentiality and
 2     he didn't seem like a shady lawyer to you, correct?
 3            A.    Correct.
 4            Q.    He seemed like he was honest, ethical in his
 5     dealings with the two of you, at least in your limited
 6     interaction with him, correct?
 7            A.    Correct.
 8            Q.    He didn't give you or Gus any legal advice,
 9     correct?
10            A.    Correct.
11            Q.    Brandon just      in that first meeting, just
12     listened to the two of you, correct?
13            A.    Correct.
14            Q.   And as you sit here right now, there's nothing
15    you can say that Brandon did wrong in that first meeting
16    with you in August of 2015, correct?
17                       MR. DAVID BELL:       Objectioni form.
18                       THE WITNESS:     Correct.    Correct.
19            Q.    (BY MR. JAMES BELL}      And in terms of the second
20    meeting that happened, I believe at the hotel, there's
21    nothing Brandon said that was inappropriate or wrong or
22    unethical in your opinion, correct?
23            A.    Correct.
24            Q.    The book that you reference in your text
25    message with Nathan Halsey where you offer to pay him


     hglitigation.com
                                        ~.
                                   EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS

                                                                        Page 125
 1     $2,000, does that refer to a copy of a PowerPoint
 2     presentation?
 3                         MR. DAVID BELL:       Objection; form.
 4                         THE WITNESS:    On advice of my counsel, I
 5     plead the Fifth.        See Exhibit 1.
 6           Q.     (BY MR. JAMES BELL)      Have you seen a PowerPoint
 7     presentation related to any alleged health care schemes?

 8                         MR. DAVID BELL:       Objection; asked and
 9     answered.        Objection; form.
10                         THE WITNESS :   Plead the Fifth.     See Exhibit
11     1.

12           Q.     (BY MR. JAMES BELL)      Do you remember a name
13     called Trilogy coming up in the fall of 2015?
14 A. I mean I've heard the name.

15           Q.    Do you know anything about the pharmacy called
16     Trilogy?
17           A.    No.
18           Q.    Do you have any evidence that Brandon McCarthy
19     brought or attempted to bring a Qui Tam lawsuit against
20     a company called ProGen?
21                         MR. DAVID BELL:       Objection; form.
22                         THE WITNESS:    No.

23           Q.     (BY MR. JAMES BELL)      Do you have any evidence
24     that Brandon put his personal well-being above any of
25     his clients, former clients, or alleged clients?


     hglitigation.com
                                           ~.
                                    EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                       Page 126
 1                          MR. DAVID BELL:         Objection; form.
 2                          THE WITNESS:      No.
 3            Q.        (BY MR. JAMES BELL)     Do you have any evidence
 4     that Brandon McCarthy has tried to drum up any federal
 5     criminal conviction in to any of his former clients,
 6     clients or existing clients?
 7                          MR. DAVID BELL:         Objection; form.
 8            Q.        (BY MR. JAMES BELL)     Or prospective clients.
 9                          MR. DAVID BELL:         Objection; form.
10                          THE WITNESS:      No.
11            Q.        (BY MR. JAMES BELL)     Do you have any direct
12     evidence, knowledge, or facts to suggest that Brandon
13     McCarthy helped published slanderous news articles
14     against clients, former clients, existing clients or
15     other folks?
16                          MR. DAVID BELL:         Objection; form.
17                          THE WITNESS:      No.
18            Q.    (BY MR. JAMES BELL)         Do you have any direct
19     evidence that Brandon McCarthy's ever exploited a
20     client -- a confidential relationship with any of his
21     clients, former clients, or existing clients?
22                          MR. DAVID BELL:         Objection; form.
23                          THE WITNESS:      No.
24                          MR. DAVID BELL:         Okay.   When you get to a
25     stopping point.


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 127
 1                         MR. JAMES BELL:      Okay.    Give me five
 2    minutes.          Is that all right?
 3                         MR. DAVID BELL:      Yeah .   I was just going
 4     to --
 5                         MR. JAMES BELL:      If you want to bring pizza
 6     in here --
 7                         MR. DAVID BELL:      No, just
 8                          (Pause in proceedings)
 9             Q.   (BY MR. JAMES BELL)      At -- based on your
10    previous testimony that Brandon McCarthy didn't say
11    much, he didn't           at the first meeting Brandon McCarthy
12    didn't tell you that he wanted to be in charge of
13    bringing a Qui Tam against anybody at that point in
14     time, correct?
15             A.   Correct.
16             Q.   It was more       at the first meeting it was more
17    Brandon McCarthy trying to give you information about
18    what a Qui Tam was and the law behind a Qui Tam,
19    correct?
20             A.   Correct.
21             Q.   Just a basic overview what a Qui Tam was?
22             A.   We were just there       I mean        I like Brandon.
23     I mean I would consider him my friend so I just said --
24     I told Gus, I said, let's go there and he can explain
25    it.      I don't know what it is and it's very confusing to


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 128
 1    me.     So I said he can explain it to us.        And, you know,
 2    we can see if there's a possibility or not on whatever,
 3    you know, everybody was thinking about trying to make
 4     some money off a Qui Tam case.          Because I was too.     We
 5    were all, you know, trying to figure out how we can make
 6     some money off of this deal.         So we just went there
 7    and -- and Brandon just kind of outlined the basics of
 8    how they worked.      But not as far as any particular
 9    person or company or anything like that.
10            Q.   Did you bring the concept of the Qui Tam
11    against ProGen and its principals to Brandon McCarthy?
12            A.   No.
13            Q.   Was there ever a plan for you to be a plaintiff
14     in a Qui Tam lawsuit against ProGen that you're aware
15    of?
16           A.    No.
17            Q.   Did you discuss the name ProGen in the
18    August 2015 meeting?
19            A.   Not that I recall.     I don't -- I mean they were
20     rattling ...
21            Q.   As you sit here right now, can you remember the
22    name
23            A.   No, I cannot.
24            Q.   As you -- I just got to get a clean record.

25            A.   Okay.


     hglitigation.com
                                       ~.
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                       Page 129
 1            Q.    As you sit here right now, do you remember the
 2     name ProGen even coming up in your August 2015 meeting
 3     with Brandon McCarthy?
 4            A.    No.
 5            Q.    Was -- strike that.
 6                        Brandon McCarthy never solicited you to be
 7     a plaintiff in the Qui Tam action, correct?
 8            A.    Correct.
 9                        (Pause in proceedings)
10            Q.    {BY MR. JAMES BELL)         Since you didn't know the
11     name ProGen, would you agree with me that you were never
12     adverse to ProGen?
13                        MR. DAVID BELL:        Objection; form .
14                        THE WITNESS:     I would agree with that.
15            Q.    {BY MR. JAMES BELL)         Did Brandon McCarthy
16     conspire with you to move forward with a Qui Tam?
17                        MR. DAVID BELL:        Objection; form.
18                        THE WITNESS:     No.
19            Q.    {BY MR. JAMES BELL)         Did Brandon McCarthy
20     strategize and/or conspire with you to move forward
21     regarding a Qui Tam?
22            A.   No.
23                        MR. DAVID BELL:        Objection; form.
24                        THE WITNESS:     No.
25            Q.    {BY MR. JAMES BELL)         Did Brandon McCarthy make


     hglitigation.com
                                         ill~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 130
 1     a deal with you regarding any Qui Tam?
 2              A.    No.

 3              Q.    Did Brandon McCarthy ever make any illegal
 4     deals with you?
 5             A.     No.

 6              Q.    Did Brandon McCarthy ever say that he would
 7     personally receive a portion of any recovery of a Qui
 8     Tam to you?
 9             A.     No.

10              Q.    Did McCarthy say that he would take on a -- a
11     Qui Tam without supporting evidence?
12             A.     No.

13             Q.     Did Brandon McCarthy ever talk to you about any
14     referral fee or fee for him?
15             A.     No.

16             Q.     Did you see a PowerPoint presentation by
17     Brandon McCarthy in or around Brandon McCarthy or that
18     Brandon McCarthy had anything to do with?
19             A.     No.

20             Q.     Do you have any evidence, facts, or knowledge
21     that Brandon McCarthy was looking in to ProGen to sue
22     them?
23                          MR. DAVID BELL:        Objection; form.
24                          THE WITNESS:     No.
25             Q.      (BY MR. JAMES BELL)     Do you have any direct


     hg I itigation .com
                                           ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 131
 1     evidence, knowledge, or facts that McCarthy was looking
 2     in to Schuster, Rall or any of those folks to sue them
 3    or harm them?
 4            A.   No.

 5            Q.    Do you have any evidence, facts, or knowledge
 6     to suggest that Brandon McCarthy tried to get any former
 7     clients, existing clients, or prospective clients
 8     criminally prosecuted?
 9                       MR. DAVID BELL:        Objection; form.
10                       THE WITNESS:     No.

11                       (Pause in proceedings)
12            Q.    (BY MR. JAMES BELL)     Did you ever hear Brandon
13    McCarthy bring up the name ProGen to the best of your
14     recollection?
15            A.   No.

16            Q.    Do you remember Brandon McCarthy in any -- you
17    don't remember Brandon McCarthy bringing up the name
18    Schuster, Rall or Xpress Pharmacy in your meetings,
19     correct?
20            A.    Correct.    He didn't comment on anything.     He
21     just listened and then told us that he had to do a
22     check.      That's it.
23            Q.    Do you have any direct evidence, knowledge, or
24     facts that Brandon McCarthy -- that Brandon McCarthy
25    helped Nathan Halsey obtain information or records about


     hglitigation.com
                                      ~.
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 132
 1     ProGen and/or RXpress?
 2                        MR. DAVID BELL:       Objection; form.
 3                        THE WITNESS:    No.
 4            Q.    (BY MR. JAMES BELL)      Or any of its principals?
 5            A.    No.
 6            Q.    Do you have any direct evidence, knowledge, or
 7     facts that suggest that Brandon McCarthy attempted to
 8     persuade the U.S. Department of Homeland Security to
 9     investigate ProGen or RXpress Rolfe or Schuster, any of
10     those folks?
11                        MR. DAVID BELL:       Objection; form.
12                        THE WITNESS:    No.
13            Q.    (BY MR. JAMES BELL)      Do you have any direct
14     evidence, knowledge, or facts that -- that Brandon
15    McCarthy had something to do with presenting allegations
16     regarding ProGen or any of the companies I 1 ve mentioned
17     to the U.S. attorney's office?
18                        MR. DAVID BELL:       Objection; form .
19                        THE WITNESS:    No.
20            Q.    (BY MR. JAMES BELL)      Do you have any direct
21     evidence, knowledge, or facts that Brandon McCarthy
22    worked with Halsey, Kepler, or you to publish defamatory
23    news articles and television segments?
24                        MR. DAVID BELL:       Objection; form.
25                        THE WITNESS:    No.


     hglitigation.com
                                         ~
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                  Page 133
 1            Q.    (BY MR. JAMES BELL)      Do you have any direct
 2     evidence that Brandon McCarthy had anything to do with a
 3     CBS news article?
 4            A.   No.

 5                         MR. DAVID BELL:     Objection; form.
 6            Q.    (BY MR. JAMES BELL)      Do you have any direct
 7     evidence that Brandon McCarthy spurred the issuance of
 8     the warrant on Halsey's phone?
 9            A.   No.

10            Q.    Based solely on your dealings with Brandon
11    McCarthy, you would agree with me, he was honest in his
12     dealings with you, true?

13            A.    Yes.
14            Q.   Based on your dealings with Brandon McCarthy,
15    you would agree with me that he seemed ethical in his
16     dealings with you, true?
17            A.   Yes.
18            Q.   You would agree with me that Brandon McCarthy
19     in his dealings with you was upfront, honest, had
20     integrity, correct?
21 A. I would.
22            Q.   You'd say that Brandon McCarthy, in his
23     dealings with you, presented himself as a loyal -- an
24     attorney that acted with loyalty and integrity of the
25     strictest kind?         Would you agree with that?


     hglitigation.com
                                        ~
                                   EXHIBIT 1
     I   MCCARTHY: RYAN REYNOLDS


                                                                         Page 134
 1                A.    Yes.    I mean, like I said, we were friends.        I
 2         was helping him with the Keep My ID thing.             So I
 3         would -- yeah.        The answer is yes.      I mean ...
 4                Q.    You're not aware of any false or inaccurate
 5         statements that Brandon McCarthy made, correct?
 6                A.    No.
 7                             MR. DAVID BELL:      Objection; form.
 8                             THE WITNESS:   No.
 9                Q.    (BY MR. JAMES BELL)      I asked a double negative.
10         I'm sorry.
11                A.    Oh, okay.
12                Q.   Would you agree with me that you're not aware
13         of false or inaccurate statements that Brandon McCarthy
14         has made about any clients, former clients, existing
15         clients, future clients, or anybody to your knowledge?
16        Do you --
17                             MR. DAVID BELL:      Objection; form.
18                Q.    (BY MR. JAMES BELL) -- agree with that
19         statement?
20                A.   Yes.
21                Q.   Do you have the direct evidence, knowledge, or
22         facts to suggest that Brandon McCarthy urged CBS to run
23         any kind of story regarding any of his clients, former
24         clients, or existing clients?
25                A.   No.


         hglitigation.com
                                          ~
                                      EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                      Page 135
 1                         MR. DAVID BELL:     This is yours.
 2                         MR. JAMES BELL:     Thank you.
 3                         (Pause in proceedings)
 4            Q.    (BY MR. JAMES BELL)      When you told Brandon
 5    McCarthy that you've got a huge case out of Fort Worth
 6     in the hundreds of millions, health care, you didn't
 7    have any facts or evidence at that time, you just
 8    possible -- you were just searching for a potential Qui
 9    Tam case, correct?
10                         MR. DAVID BELL:    Objection; form.
11                         THE WITNESS:   Correct.
12            Q.    (BY MR. JAMES BELL)      How is your daughter, by

13     the way?
14            A.   Fine.     Thank you.
15            Q.   Good.
16            A.   Fourteen.     She's still sweet.     Hopefully she
17    stays that way.
18                         MR. JAMES BELL:    The name of the gal at the
19    second meeting was Brooke Chavez Taylor.

20                         THE WITNESS:   Taylor.    Brooke Taylor.
21                         MR. DAVID BELL:    Hey, can I have that?
22                         MR. JAMES BELL:    No.
23                         MR. DAVID BELL:    Let me see her again.
24    Cute.

25                         THE WITNESS:   Yes, she's cute.      What do you


     hglitigation.com
                                          ~
                                   EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                         Page 136
 1     think, Brandon?
 2                          MR. McCARTHY:     She went to Harvard.
 3                          MR. DAVID BELL:     Do what?
 4                          MR. McCARTHY:     Harvard.     Smart girl.
 5    Harvard.          Harvard.
 6                          MR. DAVID BELL:     Harvard, Massachusetts?
 7                          THE WITNESS:    Yeah.
 8                          MR. JAMES BELL:     Yes.
 9                          MR. DAVID BELL:     Sure it wasn't Howard?
10                          MR. JAMES BELL:     Yeah.    Positive.
11                          (Pause in proceedings)
12                          THE WITNESS:    She's in law school, I think.
13     I heard she maybe went to law school.
14            Q.    (BY MR. JAMES BELL)       Where are you currently
15     living in case I have to subpoena you at another point
16     in time?
17 A. 5608 Matalee, but I don't know how long.              I'll
18    update you if I change my address.
19                          MR. JAMES BELL:    Well, you've got to go
20    through your attorney.
21                          THE WITNESS:    Or I'll update him to let you
22    know.
23                          That's another coincidence that came up, I
24    guess, I can't -- I'm not allowed to live there because
25    of my --


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                   Page 137
 1                       MR. DAVID BELL:       Don't go into any of that
 2     stuff, please.
 3                       THE WITNESS:     Okay.   So ...
 4             Q.   (BY MR. JAMES BELL}     You would agree in your
 5    dealings with Brandon McCarthy it appeared that he
 6     adhered to his ethical legal duties, correct?
 7                       MR. DAVID BELL:     Form; asked and answered.
 8                       THE WITNESS:     Correct.
 9             Q.   (BY MR. JAMES BELL}     McCarthy seemed -- strike
10     that.
11                       Based on your observations, McCarthy seemed
12     faithful to his clients, correct?
13                       MR. DAVID BELL:     Form; asked and answered.
14                       MR. JAMES BELL:     I didn't ask that before,
15    by the way.       I haven't asked any of these.
16                       MR. DAVID BELL:     Asked and answered.
17                       THE WITNESS:     I mean, yeah, correct.
18             Q.   (BY MR. JAMES BELL}    McCarthy appeared --
19    strike that.
20                       McCarthy was forthright, correct?
21             A.   Correct.
22             Q.   McCarthy was frank with you guys?
23             A.   Correct.
24                       MR. DAVID BELL:    Objection; form.
25             Q.   (BY MR. JAMES BELL}    McCarthy seemed like he


     hglitigation.com
                                        [!!.
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS

                                                                      Page 138
 1    had a conscience, correct?
 2                          MR. DAVID BELL:        Objection; form.

 3                          THE WITNESS:     Correct.

 4            Q.    (BY MR. JAMES BELL)           Honorable?

 5            A.    Correct.
 6            Q.    Just?
 7            A.    Correct.
 8            Q.    Moral?
 9            A.    Correct.
10            Q.    Principled?

11            A.    Correct.
12            Q.    Conscientious?

13            A.    Correct.
14            Q.    Fair?
15            A.    Correct.
16            Q.    Equitable?
17            A.    Correct.
18            Q.    Upright?
19            A.    Correct.

20            Q.    Honorable?
21            A.    Correct.
22            Q.    Trustworthy?
23            A.    Correct.
24            Q.    Impartial?

25            A.    Correct.


     hglitigation.com
                                           it!'
                                   EXHIBIT 1
     , MCCARTHY: RYAN REYNOLDS


                                                                  Page 139
 1            Q.    Unbiased?
 2            A.    Correct.
 3            Q.    Unprejudiced?
 4            A.    Correct.
 5            Q.    Neutral?
 6            A.    Correct.
 7            Q.    Lawful?
 8            A.    Correct.
 9            Q.    Legal?
10            A.    Correct.
11            Q.    Legitimate?
12            A.    Correct.
13                       MR. DAVID BELL:      Objection; form.   I don't
14     know what that means.
15            Q.    {BY MR. JAMES BELL)    Did McCarthy reveal,
16     disclose, or divulge any information about any of his
17     clients to you?
18            A.   No.

19            Q.   Did McCarthy leak, unmask, expose any
20     information about any of his clients, prospective
21     clients to you?
22            A.   No.

23                       MR. JAMES BELL:      Let's take a quick pizza
24     break and maybe I can shore this up.
25                       MR. DAVID BELL:      Yeah.


     hglitigation.com
                                      ~
                                  EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                         Page 140
 1                          MR. JAMES BELL:     Is that cool?
 2                          MR. DAVID BELL:     Sure.
 3                          MR. JAMES BELL:     Okay.
 4                          (Break taken)
 5            Q.     {BY MR. JAMES BELL)       All right.     Just -- is
 6     there anything I can say or do to change your mind about
 7     the questions I've asked regarding the Fifth Amendment?
 8     Change -- are you going to continue to maintain the
 9     Fifth Amendment with respect to the questions I asked
10    you?
11                         MR. DAVID BELL:      I'm better suited to
12     answer that question than he is.             So we've talked about
13    meeting.          Let's meet and then we'll revisit all that.
14                         MR. JAMES BELL:      I know.     I just need to
15    get it on the record.
16                         MR. DAVID BELL:      Okay.     That's fine.
17                         MR. JAMES BELL:      Okay.
18                          THE WITNESS:    Yeah.    I would like to stick
19    with my answers.
20                         MR. JAMES BELL:      I just - - let me ask it
21     again,      just so I have a clean record.
22            Q.     {BY MR. JAMES BELL)       Is there anything I can
23     say or do to change your mind with regard to withdrawing
24    your assertion of the Fifth Amendment privilege
25     regarding any of the questions I've asked you thus far?


     hglitigation.com
                                           ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 141
 1            A.   No.
 2                         MR. JAMES BELL:     Okay.   Now, just -- I
 3     think it will take ten minutes in terms of a timeline.
 4    Well
 5            Q.    (BY MR. JAMES BELL)       You're going to assert the
 6     Fifth Amendment privilege with respect to any dealings
 7    with Cameron Smith, correct?

 8            A.   Well, any attorneys is what I'm going to assert
 9     the Fifth Amendment with.
10            Q.   Okay.
11                         MR. DAVID BELL:     Any and all.

12                         THE WITNESS:   Yeah.

13            Q.    (BY MR. JAMES BELL)       You're going to assert the
14    Fifth Amendment privilege with respect to Cameron Smith,

15     correct?
16            A.   Correct.
17            Q.   Jim Rolfe, correct?

18            A.   Correct.
19            Q.   Joe Kendall, correct?
20            A.   Correct.
21            Q.   Okay.     Now, you're aware of circumstances
22    whereby folks were -- or have tried to implicate -- or
23    her of implicating Brandon -- Brandon McCarthy in some
24    kind of nefarious or wrongful conduct, correct?

25                         MR. DAVID BELL:     Objection; form.


     hglitigation.com
                                          ~
                                   EXHIBIT 1
     ,MCCARTHY: RYAN REYNOLDS


                                                                    Page 142
 1                          THE WITNESS:   Well, I mean    hearsay.
 2     I've heard at lot of stuff, you know.
 3            Q.    (BY MR. JAMES BELL)      Secondhand?
 4            A.    Yeah.     About everybody and everything.   I mean
 5     as far as this case is kind -- or this deal, whatever
 6     you want to call it, has kind of taken on a life of its
 7     own.    So I've heard all kinds of stuff about all
 8     different people.
 9            Q.    So what have you heard about any alleged
10    wrongdoing by Brandon McCarthy, even though it's
11     secondhand?         Now I'm asking for indirect knowledge or
12     indirect facts.
13 A. I mean the thing -- I guess, you know, the
14    whole thing with -- with Nathan and getting wired up by
15     the FBI.         That -- I -- I really get confused as far as
16     the companies or whatever that maybe -- that as far as
17     Kevin Krause is concerned that           that for -- that Kevin
18     Krause would not run Nathan's SEC complaint in the
19    newspaper if            if he was given the information on
20    whomever, Scoot Schuster, Dustin, et cetera.          But I
21     don't -- I don't know who that deal was made with, if
22     there ever was a deal.         I just had heard that from
23    Nathan.
24                          Because Nathan had told me that if that
25    article runs in Dallas -- all his investors are in


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                         Page 143
 1     Dallas -- and he's basically screwed.
 2            Q.    My question is:        What have you heard that
 3     Brandon McCarthy has done wrong?               Or has everything you
 4     learned about Brandon McCarthy come from attorneys?
 5            A.    No, I mean a lot of it came from Halsey.              But I
 6     don't -- you know, I mean I guess the                 that I heard
 7     that he sent Nathan to the FBI off ice to get wired up to
 8    go get information against whomever.                I don't know
 9     exactly who they were, but ...
10                          That.
11                          You know and, like I said, about me, I've
12    heard, you know, numerous times that he had somebody at
13     the IRS and that he was going to put on me.
14            Q.   Who did you hear that from again?

15            A.   Well, I heard it from the guy that Carl, who
16    was a client of what's his name that I mentioned
17     earlier.         I don't know.     It's some      some attorney.
18     Carl Fleming is his name.            The guy at Hillstone.        I know
19     that there's a guy whose name is Hoi that has, you know,
20    been calling people.          And I had a girl -- an
21    ex-girlfriend that said he called her and was asking
22    about my investments and did I beat her up.               And then
23     she said eight months later he called and said, well,
24    does Ryan sell drugs?             And I'm going, what's going on
25    here?


     hglitigation.com
                                           lll~
                                    EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                        Page 144
 1                          I've heard -- well, you're talking about
 2    Brandon.          I'm trying to think.    I mean, that -- that he
 3    was representing somebody and getting evidence against
 4    them when they were his client -- when they were his
 5    firm's client.
 6           Q.    Who did you hear that from, that allegation?

 7 A. I don't know.      It's like all so convoluted.         I
 8    don't really remember.          I'm just telling you things I
 9    remember that I've heard.          You know ...
10           Q.    Did you hear that allegation from any

11    attorneys?

12 A. I don't recall.      But I mean I guess the main
13    thing is the FBI thing .         Because -- that -- that's --
14    you know, when Nathan told me that was -- that he was
15    doing that, that -- that scared me.           And I don't know
16    who, what or -- had anything to do with that.             But I
17    didn't -- that's when I was -- that made me nervous.
18    You know, especially in my situation.             I just felt that
19    was careless of him to be doing.           But I know he wanted
20    to get off that case, that SEC case.
21                         I heard that -- that Brandon called the SEC
22    attorney that was handling Nathan's case and maybe tried
23    to trade           you know, try to get Nathan -- help Nathan
24    out.     And I don't know if that's improper or not.          I
25    mean but I heard that.          And that the SEC attorney told


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                Page 145
 1     Nathan that if Barack Obama calls me, I wouldn't drop
 2     this case.         I'm not -- I'm not    I don't know if that's
 3     wrong or not.         I don't know if Brandon had anything to
 4     do with it.         I'm just telling you things I've heard.
 5     I'm -- I'm not saying they're right, wrong, or
 6     indifferent.         I don't know.
 7                          But mainly the FBI thing and, you know,
 8     from Nathan what said I -- I didn't -- you know, that he
 9     went to Krause.         I don't know who all met with Kevin
10     Krause.      But, you know, it was told to me that there
11     it was a trade where they would get Kevin the
12     information on Schuster, Rall, et cetera, and all the
13     companies if he wouldn't run that story.
14                          Basically that's, you know, what I can
15     remember.
16            Q.   With regard to your assertion of the Fifth

17    Amendment regarding the book that we were talking about

18     earlier.         Do you remember that?

19            A.   Yes.
20            Q.   Okay.      When did you first hear of a book or a

21     PowerPoint?         Are you going to take the Fifth Amendment?

22            A.   Well, I've never heard of a PowerPoint.
23            Q.   Okay.      You've heard of a book?

24 A. I've heard of a book, but I don't -- I've never
25     seen a book.         I don't -- it's my -- it's my belief that


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                    Page 146
 1     the book -- that the way that it was described by Gus
 2     and Nathan -- had nothing do to with Brandon.
 3            Q.    Your under --
 4 A. I    --

 5            Q.    Your understanding is the book had nothing to
 6     do with Brandon?
 7            A.    No.       It wasn't -- it wasn't a
 8            Q.    Well, I just -- I asked you a double negative.
 9                            It was your understanding -- would it be a
10     fair statement to say that your understanding was the
11     book that you were talking about earlier with Gus and
12     Nathan had nothing to do with Brandon.            That would be a
13     true statement, correct?
14            A.   Abso-- yes.
15            Q.    Okay.      Now, tell me what else do you --
16            A.   Well, the -- the          from my understanding was
17     it was about Schuster and Rall.           I don't even -- it was
18    never -- I never have heard -- that's what struck me as
19     funny when you said was there a book that was trying
20     to -- that people were trying to get to hurt him.             It
21    was -- it had nothing to do with him.              I think you're
22    you're            there's something that you're missing as far
23     as that's concerned.
24                            I think that whatever this book was had to
25     do with the evidence that Nathan obtained on whoever he


     hglitigation.com
                                          ~.
                                     EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                   Page 147
 1     was recording and text messaging and things of that
 2     nature.
 3            Q.    That's your guess?
 4            A.    That's what I was told.
 5            Q.   Who were you told that by?
 6            A.   Nathan and Gus.
 7            Q.    Okay.     But as far as you know, you don't    --    you
 8     don't think Brandon had anything to do with this book,
 9     correct?
10            A.   No.
11            Q.    Correct?
12            A.    Correct.
13            Q.   Okay.      So yeah, I asked you a double negative.
14    Just to be clear.
15                          As far as you knew Brandon McCarthy had
16    nothing to do with this book that Nathan and/or Gus --
17    Nathan Halsey, Gus Kepler had made, correct?
18            A.    Correct.
19            Q.   Now, at some point you were trying to obtain
20     this book from either Gus or Nathan, right?
21                          MR. DAVID BELL:     Objection; form.
22                          THE WITNESS:   That, I'm going to plead the
23     Fifth on -- on anything that has to do with me trying to
24     obtain this book.         I'm just telling you
25                          MR. DAVID BELL:     Just let    let him --


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 148
 1                         THE WITNESS:     Yeah.
 2             Q.     (BY MR. JAMES BELL)     What is the reasoning
 3     behind -- how would talking about the book incriminate
 4     you?
 5                         MR. DAVID BELL:     You don't need to answer
 6     that.        You're asking him for a legal conclusion.
 7     Just --
 8                         THE WITNESS:     I'm just going to plead the
 9     Fifth.
10             Q.     (BY MR. JAMES BELL)     Okay.   When -- well, why
11     did you want to obtain a copy of the book?
12                         MR. DAVID BELL:     Objection; form.
13                         THE WITNESS:     I'm going to plead the Fifth
14     on that.
15                         MR. DAVID BELL:     Tell him go back to
16     Exhibit --
17                         THE WITNESS:     Yeah.
18                         (Pause in proceeding)
19                         THE WITNESS:     I mean what I'm telling you
20     is
21                        MR. DAVID BELL:      Just leave it.
22                        THE WITNESS:      Okay.
23             Q.     (BY MR. JAMES BELL)     If you were me sitting
24     here right now, what question should I ask you that
25    wouldn't call for your invocation of the Fifth Amendment


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                    Page 149
 1    privilege?

 2                      MR. DAVID BELL:      Objection; form.
 3                      Why don't you and I talk, like we

 4    discussed earlier.

 5                      MR. JAMES BELL:      I'm happy to talk to you

 6    afterwards.       I'm -- I'm just -- I want

 7                      MR. DAVID BELL:      I'm not going to let him

 8    answer those questions.       I'm not going to let him waive,

 9    knowingly or inadvertently, his First or Fifth Amendment

10    or any other right he has.

11           Q.     (BY MR. JAMES BELL)     So are you pleading the

12    Fifth Amendment with respect to why you wanted to obtain

13    a copy of the, quote, unquote, book?

14                      MR. DAVID BELL:      He's doing what he's

15    testified on the record.

16                      MR. JAMES BELL:      I know.   I just got to get

17    a record.

18                      MR. DAVID BELL:      That's all that he's --

19     just -- just

20                      THE WITNESS:      I'm pleading the Fifth.     See

21    Exhibit 1.

22           Q.     (BY MR. JAMES BELL)    Okay.   And was it your

23    intent to purchase the book and then sell the book?

24 A. I plead the Fifth.     See Exhibit 1.

25           Q.    Who all was involved in -- strike that.


     hglitigation.com
                                        ~-
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                 Page 150
 1                      Was it more than you involved in attempting

 2     to purchase the book?

 3 A. I plead the Fifth.   See Exhibit 1.

 4            Q.   Did you try and get the book from Gus Kepler?

 5 A. I plead the Fifth.   See Exhibit 1.

 6            Q.   Did you try and get the book from Nathan

 7    Halsey?

 8 A. I plead the Fifth.   See Exhibit 1.

 9            Q.   Why were you train -- trying to obtain a book

10     that you had never seen?

11 A. I have to plead the Fifth again.      See Exhibit

12    1.

13            Q.   Did somebody instruct you to obtain the book?

14 A. I plead the Fifth.   See Exhibit 1.

15            Q.   Why did anybody else want to have a copy of the

16    book?

17 A. I plead the Fifth.   See Exhibit 1.

18            Q.   How was the book going to help you?

19 A. I plead the Fifth.   See Exhibit 1.

20            Q.   Were you going to benefit -- benefit by

21    obtaining the book?

22 A. I plead the Fifth.   See Exhibit 1.

23            Q.   Were you ever given the book?

24 A. I plead the Fifth.   See Exhibit 1.

25            Q.   Did you have a copy of the book and just not


     hglitigation.com
                                    ~
                                EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                     Page 151
 1     look at it?
 2 A. I plead the Fifth.      See Exhibit 1.
 3             Q.   Have you ever held any type       --   have you ever
 4    held this book in your hand?
 5             A.   Plead the Fifth.     See Exhibit 1.
 6             Q.   And when I say "the book," this is the book
 7     that was allegedly created by Halsey and                and Gus,
 8     correct?
 9 A. I mean I don't know.
10             Q.   Is that your understanding of the book that
11    we're talking about?
12             A.   No.

13             Q.   What is your understanding of the book?
14             A.   Because you're telling me there was a book that
15    had something to do with McCarthy.
16             Q.   I'm talking about the book regarding Halsey and
17         and -- and -- and Kepler.        That's the only book
18     that's out there.
19             A.   That I'm aware of.
20             Q.   I'm talking about the -- the book
21                        MR. DAVID BELL:     Excuse me.     Objection;
22     form.
23                        MR. JAMES BELL:     Sure.
24             Q.   (BY MR. JAMES BELL)     I'm talking about the book
25     that you're referring to in the text messages between


     hglitigation.com
                                       ~.
                                  EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                        Page 152
 1    you and Kepler and you and Halsey.            Do you understand
 2     that?
 3                         MR. DAVID BELL:     Objection; form.
 4                         THE WITNESS:     I'm going to plead the Fifth.
 5    And see Exhibit 1 on that.
 6                         But you inferred earlier that it was some
 7    kind of book to use against McCarthy (indicating).
 8             Q.     (BY MR. JAMES BELL)     The implication is if
 9    Brandon McCarthy had something to do with creating that
10    book, he would have been creating it against some of his
11    own clients.         And that would be wrongful.     Don't you
12    agree?
13                         MR. DAVID BELL:     Objection; form.    Asked
14    for a legal -- asks -- asks for a legal conclusion.
15                         THE WITNESS:     I've -- I've never heard
16    that.         That    that Brandon had anything do with that
17    book, if we're talking about the same book.
18             Q.     (BY MR. JAMES BELL)     I'm talking about the book
19    that you're talking about in your text messages to
20    Halsey and Gus.
21                         MR. DAVID BELL:    Objection; form.
22                         THE WITNESS:     I plead the Fifth.    See
23    Exhibit 1.
24                         I just didn't know -- you inferred earlier
25    that there was some book out there that was trying to do


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                 Page 153
 1     harm to McCarthy.
 2            Q.    (BY MR. JAMES BELL)     It's the same book I'm
 3     talking about.
 4            A.    Okay.     I've never thought that Brandon had
 5    anything to do with that book or produced it or went
 6    out -- from           from my understanding that was Nathan.     I
 7    don't         I never      so when you say that it's supposedly
 8    going to be used against him, I don't -- I have no
 9     knowledge of that.
10            Q.   Well, do you understand the allegation against
11    Brandon?
12            A.   No, apparently not.
13            Q.    The -- the allegation is that he somehow has
14    had seen the book or produced the book, created the
15    book, helped author the book with Nathan Halsey and
16    and Gus to turn against former clients.         Do you
17    understand that that's one -- one of the allegations
18            A.   No.
19            Q.    -- his firm is making against -- no?
20            A.   No.
21            Q.   Okay.    Do you understand why I -- now I'm
22     trying to ask about the -- the same book?        Why -- why
23    we're talking about the same book?         Do you understand
24    now?     Does that give you a better kind of --
25            A.   Yeah, I -- see, I didn't -- I didn't realize


     hglitigation.com
                                       ~.
                                   EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS


                                                                  Page 154
 1     all that.
 2            Q.    Okay.
 3            A.    This is -- if -- if -- if this is the book
 4     that's out there that has information on whomever, the
 5     common knowledge out on the street is            is that Nathan
 6     Halsey created this book.       And so when you were saying
 7     that about using it against Brandon or something, I               I

 8     thought you were talking about something different.
 9     Because I -- that doesn't make any sense to me.
10            Q.   Well, it makes sense to you now, right?
11 A. I   --

12            Q.    If Nathan Halsey created a book against clients
13     of Brandon McCarthy's and Brandon McCarthy knew about it
14     to -- and -- and handed it over to pursue a Qui Tam
15     lawsuit against his own clients, you could understand
16     that -- if that allegation was made, you can understand
17     why Brian -- why Brandon McCarthy wants to know who,
18     what, when, where, how about this alleged book because
19     he had nothing to do with it.          You can understand that,
20     right?
21            A.   Yeah.     I never -- that didn't even cross my
22     mind that he would have.        I'm telling you Nathan -- that
23     Halsey -- if this is the so-called book, Halsey created
24     this book, went out and got the information and it
25     was -- and from my understanding, this book was created


     hglitigation.com
                                       I!!
                                  EXHIBIT 1
     ·MCCARTHY: RYAN REYNOLDS


                                                                   Page 155
 1     because Halsey was trying to obtain evidence to get
 2     himself -- see, the Qui Tam was second nature.           That
 3     that was down the line.      I mean there's other
 4     there's -- Halsey thought he was in a pickle.           I mean,
 5    Halsey's been through this before, you know.          Reed
 6     Prospere got him off a prior -- he almost got indicted
 7     and Reed got him off a prior deal he was involved in.
 8    So Halsey was worried that this SEC case could be
 9     referred to the DOJ.      And that -- if we're talking about
10    this book, that's what I understood the book to be.
11                       I didn't even -- never related McCarthy to
12    this book whatsoever.       It was for Halsey to get out of
13    whatever deal he was in.
14           Q.    Did Halsey ever say to you that Brandon

15    McCarthy had anything to do with this book?

16           A.    No.
17           Q.    Did Gus Kepler ever tell you that Brandon

18    McCarthy anything to do with this book?

19           A.    No.
20           Q.    Then why were you trying to obtain a copy of

21     the book from Nathan Halsey?

22                       MR. DAVID BELL:    Objection; form.
23                       THE WITNESS:     I'm going to plead the Fifth.
24    Exhibit 1.
25           Q.     (BY MR. JAMES BELL)     If it has nothing to do


     hglitigation.com
                                     ~
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                     Page 156
 1    with Brandon McCarthy, why are you pleading the Fifth
 2     Amendment as it relates to this book?
 3                          MR. DAVID BELL:     Objection; form.    I think
 4     the law is clear.         He doesn't have to explain that to
 5     you, Counsel.
 6             Q.   {BY MR. JAMES BELL)       Are you taking the Fifth
 7    Amendment?
 8             A.   Yeah.     I'm pleading the Fifth.       Exhibit 1.
 9             Q.   Did Nathan Halsey ever give you a copy of the
10    book?
11             A.   No.
12             Q.   Are you aware of any copies that exist out
13     there of the book?
14             A.   No.
15             Q.   Did Gus Kepler have a copy of the book?
16             A.   Not that I'm aware of.
17             Q.   Were you trying to get the book to pursue a Qui
18    Tam?
19             A.   Plead the Fifth.       See Exhibit 1.
20             Q.   When you were offering $2,000 to Nathan Halsey
21     to get a copy of this book, is it because you wanted to
22    pursue a Qui Tam case?
23                          MR. DAVID BELL:     Objection -- objection;
24     form.
25                          THE WITNESS:    I plead the Fifth .    Exhibit


     hglitigation.com
                                        ~
                                    EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS


                                                                    Page 157
 1     1.
 2            Q.    (BY MR. JAMES BELL)       Did Jim Rolfe or Cameron
 3     Smith instruct you to offer $2,000 for the book so that
 4     they could surreptitiously help you prosecute a Qui Tam?
 5 A. I plead the Fifth.       Exhibit 1.
 6                         MR. DAVID BELL:     Objection; form.
 7            Q.    (BY MR. JAMES BELL)       So you're pleading the
 8     Fifth Amendment with respect to a book you've never
 9     seen, right?
10            A.    Yes.    Correct.
11            Q.   You're pleading the Fifth Amendment with
12     respect to a book you tried to obtain a copy -- how did
13     you -- strike that.
14                         How did you know that a book even existed?
15 A. I think Halsey kind of prided himself on making
16     these presentations and, you know, I'm -- I'm friends
17     with Reed Prospere and he, at one point, told me that
18                         MR. DAVID BELL:     Don't tell him any
19     conversations with any lawyer that's ever represented
20     you.
21                         THE WITNESS:   Oh, okay.
22                         Supposedly, Halsey was -- was good at
23     presentations and he made this to help himself.
24            Q.    (BY MR. JAMES BELL)       Did Reed Prospere ever
25     represent you?


     hglitigation.com
                                          ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                               Page 158
 1            A.    Yes.
 2            Q.    And are you aware of any other presentations,
 3     other than the book that we're talking about, that
 4    Halsey made?
 5            A.    Not in relation to this case.
 6            Q.   Are       are you aware of any other Qui Tam --
 7    alleged Qui Tam presentations made by Halsey?
 8            A.    No.
 9            Q.   Are you aware of any other books or
10    presentations made by Halsey?
11            A.   No.     Halsey told me that when -- when he was
12    going to get indicted that he made some presentations to
13     show the government that he didn't do this.        He kind of
14    pride -- like I said, he kind of prided himself on these
15    presentations and, hey, this is how I got out of this
16    deal, I went in there with these, you know, graphs and
17     stuff and showed that I wasn't the one that did it.           I
18    was conned into doing this.        And he -- he told me that
19     that's how he got off this indictment.
20            Q.   Okay.    But with respect to presentations or
21    books, other than about him and his case, are you only
22    aware of one book or one presentation where he was
23     attempting to pursue or throw other folks under the bus?
24            A.   Yes.    That's the only one I've heard about.
25            Q.   And that's the book that we've been talking


     hglitigation.com
                                       im
                                  EXHIBIT 1
     ,MCCARTHY: RYAN REYNOLDS


                                                                   Page 159
 1    about today, correct?
 2 A. I assume.
 3           Q.    Okay.     And how would somebody other than you
 4    benefit from having the book?
 5                         MR. DAVID BELL:     ObjectiOnj form.

 6                         THE WITNESS:    The only other people I think
 7    would benefit would be people that were representing the
 8    people that maybe were in the book that wanted to see
 9    what evidence was out there against them.            I don't know.
10           Q.     (BY MR. JAMES BELL)      And then turn around and

11    blame Brandon McCarthy?
12           A.    That -- no, that doesn't -- that doesn't come
13    into my mind whatsoever.
14           Q.    Have -- have you ever heard of those attorneys
15    saying that about Brandon McCarthy?

16           A.    Never .
17           Q.    Have you ever heard of Brandon McCarthy having
18    anything to do with putting together, stapling, being
19    involved with, touching this alleged book?

20           A.    Never.
21                         MR. JAMES BELL:   Give me two minutes and
22    then I -- I'm sorry.         I know I've said it a couple of
23    times and cried wolf, but . . .
24                         Let me just talk to my client.
25                         (Break taken)


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS

                                                               Page 160
 1                      MR. JAMES BELL:      I'm going to suspend the
 2     deposition at this time.
 3                      (Proceedings concluded at 2:51 p.m.)
 4

 5

 6

 7

 8

 9

10

11

12
13

14
15
16

17
18

19

20

21
22
23
24

25

     hglitigation.com
                                     Im
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                  Page 161
 1                              CHANGES AND SIGNATURE
 2    WITNESS:          RYAN REYNOLDS        DATE:   NOVEMBER 10, 2017
 3     PAGE             LINE    CHANGE                REASON
 4

 5
 6

 7
 8

 9
10

11
12

13

14
15

16

17
18

19
20

21
22

23
24

25


     hglitigation.com
                                         ~
                                   EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                    Page 162
 1            I, RYAN REYNOLDS, have read the foregoing

 2     deposition and hereby affix my signature that same is

 3     true and correct,    except as noted above.

 4

 5

 6
                                    RYAN REYNOLDS
 7

 8

 9    THE STATE OF

10    COUNTY OF

11

12            Before me,

13    personally appeared RYAN REYNOLDS, known to me          (or

14    proved to me under oath or through_________ _

15     (description of identity card or other document)        to be

16     the person whose name is subscribed to the foregoing

17     instrument and acknowledged to me that they executed the

18     same for the purposes and consideration therein

19    expressed.

20            Given under my hand and seal of off ice this

21    day of December,     2017.

22

23

24
                                   NOTARY PUBLIC IN AND FOR
25                                 THE STATE OF TEXAS


     hglitigation.com
                                       ~
                                   EXHIBIT 1
     · MCCARTHY: RYAN REYNOLDS


                                                                       Page 163
 1                          NO. DC-17-13448

 2     BRANDON MCCARTHY           )     IN THE DISTRICT COURT
                                  )
 3     vs.                        )     134TH JUDICIAL DISTRICT
                                  )
 4                                )
       JOHN/JANE DOES 1-10        )     DALLAS COUNTY, TEXAS
 5

 6

 7

 8                          REPORTER'S CERTIFICATION

 9                         DEPOSITION OF RYAN REYNOLDS

10                               NOVEMBER 10,       2017

11

12           I,   Sherry Folchert,     Certified Shorthand Reporter in

13     and for the State of Texas,             hereby certify to the

14     following:

15           That the witness,    RYAN REYNOLDS,       was duly sworn by

16     the officer and that the transcript of the oral

17     deposition is a true record of the testimony given by

18     the witness;

19           That the deposition transcript was submitted on the

20                day of November,     2017,    to the witness or to the

21     attorney for the witness for examination,               signature and

22     return to me by                day of December,      2017;

23           That the amount of time used by each party at the

24     deposition is as follows:

25           James S. Bell - 3 hours,          21 minutes


     hglitigation.com
                                         ilm.
                                  EXHIBIT 1
     -MCCARTHY: RYAN REYNOLDS


                                                                 Page 164
 1         David Bell -     0 minutes

 2               That pursuant to information given to the

 3     deposition officer at the time said testimony was taken,

 4     the following includes counsel for all parties of

 5     record:

 6         James S. Bell, Attorney for Plaintiff;

 7         David Bell, Attorney for Ryan Reynolds;

 8         I   further certify that I am neither counsel for,

 9     related to,      nor employed by any of the parties or

10     attorneys in the action in which this proceeding was

11     taken,    and further that I     am not financially or

12     otherwise interested in the outcome of the action.

13         Further certification requirements pursuant to Rule

14     203 of TRCP will be certified to after they have

15     occurred.

16         Certified to by me this 20th day of November,        2017.

17

18
                                 ~~
19                              SHERRY FOLCHERT, CSR NO. 6259
                                Expiration Date:  12/31/19
20                              HG Litigation
                                Firm Registration No. 69
21                              2777 North Stemmons Freeway
                                Suite 1025
22                              Dallas, Texas 75207
                                Phone: 1-888-656-3376
23

24

25


     hglitigation.com
                                     ~
                                 EXHIBIT 1
     MCCARTHY: RYAN REYNOLDS


                                                                Page 165
 1                FURTHER CERTIFICATION UNDER RULE 203 TRCP

 2         The original deposition was/was not returned to the

 3     deposition officer on or before the           day of

 4     December, 2017;

 5         If returned,    the attached Changes and Signature page

 6     contains any changes and the reasons therefor;

 7         If returned,    the original deposition was delivered to

 8     James S. Bell,     Custodial Attorney;

 9         That $               is the deposition officer's charges

10     to the Plaintiff for preparing the original deposition

11     transcript and any copies of exhibits;

12         That the deposition was delivered in accordance with

13    Rule 203.3, and that a copy of this certificate was

14     served on all parties shown herein on and filed with the

15     Clerk.

16         Certified to by me this - - - day of December,     2017.

17

18

19                              SHERRY FOLCHERT, CSR NO. 6259
                                Expiration Date:  12/31/19
20                              HG Litigation
                                Firm Registration No. 69
21                              2777 North Stemmons Freeway
                                Suite 1025
22                              Dallas, Texas 75207
                                Phone: 1-888-656-3376
23

24

25


     hglitigation.com
                                    ~
                                EXHIBIT 1
·MCCARTHY: RYAN REYNOLDS
                                                                                       Index: $2,000 .. amount

                                         2:51 160:3                          adhered 137:6
                  $
                                                                             admission 79:17 80:13
                                                           3
 $2,000 77:3,7,10,13 87:15 88:8,15                                           adversarial 74:13
  90:16 91:3,1892:3,8,15 93:16                                               adverse 129:12
                                         33 33:15
  94:23 95:22 98:6105:6,12,14,19,
  23106:1 125:1156:20 157:3              34 33:8                             advice 7:19,22 9:8,13,17 46:14
                                                                              50:22,23 62:1,2 75:21 79:9, 11
 $50,000 83:10                                                                124:8 125:4
                                                           5
                                                                             advise 9:4123:10,14
                  0
                                         5608 136:17                         advising 70:19 72:3 75:20
 09 13:16                                5:00 66:22                          Advisors 18:11,17
                                                                             affect 74:19
                  1                                        7
                                                                             affixed 47:21
 1 79:2181:382:6,10,20 83:1,8,12,        7-eleven 34:1                       agency 20:15
  1984:6,9,12,16,2185:1,7,13,20
                                                                             agent 20:1463:11,15, 16
  86:1,7 87:10, 18,2488:6,13, 16
                                                           8
  90:22 91:8,12,25 92 :6, 12, 18 93:20                                       agents 41 :6 63:11
  94:2,9,20 95:1396:1,6,11, 17 97:18
                                         8th 116:8                           agree 12:19 32:1141:1868:14
  98:9,14,23 99:3,9102:12,15,18,24
                                                                              108:15,19118:20119:18129:11,
  103:5 104:1,25 105:10, 17,21,24
                                                                              14133:11,15,18,25134:12,18
  106:3112:3,12115:13116:7                                A                   137:4152:12
  125:5, 11 149:21,24 150:3,5,8, 12,
  14,17,19,22,24151 :2,5152:5,23                                             agreement 32:18112:2,5
                                         a.m. 66:22
  155:24156:8,19157:1,5
                                                                             agreements 20:14111 :18,21,22
                                         abiding 123:2,3
 10 13:1651:17                                                                113:5
 13 116:11117:12118:4                    Abso·· 146:14
                                                                             ahead 8:2150:1372:9 74:3 79:22
                                         absolutely 35:1 36:5 65:5,8 95 :7    80:23 81 :14 82:17 121 :13
 13th 117:25
                                          98:19121 :2,5
                                                                             allegation 144:6,10 153:10,13
 14th 79:14
                                         accepted 76:13, 17                   154:16
 15 51 :17
                                         account 102:16                      allegations 132:15153:17
 16 111:11112:25
                                         acknowledge 6:7                     alleged 19:10 55:24 88:2 99:1
 17 112:25                                                                    101 :25 125:7,25 142:9 154:18
                                         acknowledgement 79: 17
                                                                              158:7159:19
                  2                      act 20:14 21:326:10,17 27:5,17
                                                                             allegedly 31 :2 63:6 104:4, 16
                                          28:7,14
                                                                              151 :7
 2009 14:8                               acted 30:6,13,19114:13133:24
                                                                             allowed 10:10 20:7,10,13136:24
 2010 14:8                               action 129:7
                                                                             Amendment 78:22 79:4,7,14
 2013 116:18117:21                       activity 20:8                        80:15 81:3,7,9,1682:6 87:12,13
                                                                              90:25 91:2,16, 17 92 :25 93:2 98:21,
 2015 15:1346:7,13110:18111 :11,         acts 19:11,16 43:17 54:10            22104:3,7,11,12,23105:1112:6,7,
  20112:25116:11,18117:13,21             actual 69:25                         14,22114:2,6,20,22115:2,3,8
  118:4,22124:16125:13128:18                                                  116:3,6140:7,9,24141 :6,9,14
  129:2                                  Adderall 74:24,25                    145:17,21148:25149:9,12156:2,7
 2016 110:22 111 :20                     additional 52:16                     157:8,11

 2017 111 :5,12,20                       address 136:18                      amount 53:4




hglitigation.com
                                                  ~
                                              EXHIBIT 1
MCCARTHY: RYAN REYNOLDS
                                                                                                  Index: and/or..Bell

and/or 11 :19 81 :13 112:22 123:4        attorneys' 50 :25 51:10,11                 19,23 29:1,9,12,15,18,21,24 30:2,
 129:20 132:1147:16                                                                 5,8, 11, 15, 18,22,25 31:3,6,10, 12,
                                         August 116:11,18117:12,21
                                                                                    16, 19,24 32:2,5,8,2333:1,3,5,10,
answers 140:19                            118:2,3,12,22 124:16128:18129:2
                                                                                    11, 14, 15, 19,21,2334:7,9,12, 15, 18,
anticipate 5:22                          author 153:15                              2135:4,6,8,9,10,1436:17 38:6,9
                                                                                    40:2,5,7,9, 11, 13, 15, 19,22 41:9,12,
anybody's 95:5 100:6 101 :17             authority 71 :24 79:23                     14, 16, 18,25 42:6 43:4,6 44:3,4,6,
anymore 39:16 63:16                      aware 20:3 34:5 35:2,14,21,23              10, 1446:1,6,8,11, 17, 18,20,23,24
                                          36:1,10 38:4 59 :2,5,8,23 64:8,10         47:1,4,9, 11, 14, 17,21,23,25 48:2,5,
apologize 43:23 56:23                                                               7,8,9, 11, 12, 13, 17, 18,22,25 49:2,4,
                                          66:6,967:13,18 73 :6 89:11 93:14
apparently 153:12                         99:22 107:24 108:3,8, 17 110:3            8,14,16,21,23,24,25 50:1,2,3,5,7,
                                          119:20121:9128:14134:4,12                 11, 14,18, 19,21,24 51:13,16,18,21 ,
appeared 137:5, 18                        141:21151 :19156:12,16158:2,6,            24 52 :8, 13, 15 54:4, 7' 17 ,20 55:4,8,
approached 37:13                          9,22                                      19,22 56:2,5,17,21 57:6,7,9,10,13
                                                                                    60 :1,2, 12, 18 61:16,18,24 62:4,8,
approximately 6:17 14:18 18:7                                                       10,14,18,20,22,25 64:12,18 65:6,7,
                                                            B                       9,10,14,16 67:1,3,5,9,12 68:19,22,
article 68:24 77:14133:3 142:25
                                                                                    2569:3,15,18,2170:1,4,6,11,12,
articles 69:8 126:13 132:23              back 37:25 51 :21 57 :17 66:21             17,19,2171:4,7,10,16,21,2572:3,
                                          69:18 82:2,3148 :15                       6,7,9, 11, 13, 14,2473:6,12, 15, 16,
Asian 64:11,13
                                                                                    21,24 74:2,4,8,11,15,18 75:13,16,
                                         background 52 :5 69:22
asks 10:8,23 33:21 40 :3 55:20                                                      20,23 76 :20,21 77:4,6, 15, 17 78 :1,
 56:2,18103:10152:14                     bad 13:11 43 :19                           4,8, 10, 15, 18,25 79:3,6, 10,22 80:2 ,
                                                                                    7,8,12,20,23 81:2,4,5,6,11, 14,17'
assert 141 :5,8,13                       Barack 145:1
                                                                                    20,22,2482:1,5,7,9,12, 13, 15, 17,
asserting 114:3,6                        Barrett 81 :18                             21,24 83:2,7,9,18,20 84:4,7,24
                                                                                    85:2,5,8, 11, 14, 18,21,24 86:2,5,8,
 assertion 140:24145:16                  based 9:13, 17 33:6 40:15 41 :19,20
                                                                                    11, 14, 15, 18,20,23,2587:1,5,7,11,
                                          43:12 44:8 46:14 50:22 114:2,8,20
 Assistant 13:18                                                                    16,19,22,25 88:4,7,11,14,24 89:1 ,
                                          123:2,20,22 127:9 133:10, 14
                                                                                    6,10, 16, 1890:1,3,6,8,14, 15,20,24
 associate 20:7,10                        137:11
                                                                                    91 :6,9,13, 14, 19,21,2392:1,4,7,10,
 assume 159:2                            basic 32:8 80:14 127:21                    13, 16, 19,21,24 93:5,6, 11, 14, 18,21,
                                                                                    25 94:3,7 ,10,11,13,18,21,25 95:4,
 attempt 81 :12,17 95 :15                basically 59:16 64:4 121 :24 143:1
                                                                                    11 ,14, 19,21,2496:2,4,7,9,12, 15,23
                                          145:14
 attempted 79:7 80:21 85:22                                                         97:7,12,15,19,25 98:5,7,10,12 ,15
  108:18125:19132:7                      basics 121 :16128:7                        99:7,10 ,17,19,22,25100:1,2,5,9,
                                                                                    11, 13, 16, 19,21,22,23 101:3,6,13,
 attempting 51 :3 87:21150:1             basis 10:1119:9                            15, 19,21 102:2,6,8, 10, 13, 19,20,22,
  158:23                                                                            25 103:3,6, 10, 13, 18,21,24 104:2,
                                         beat 143:22
 attorney 13:18 16:20 38:22 39:11,                                                  18,20 105:3,4,7, 11, 15, 18 106:4,5,
                                         beginning 35 :12                           13, 16,20,22 107: 1,3,8, 10, 12, 14, 16,
  16 47:16 48:4,20 49:11 50 :16 51 :3,
  7 97 :9,20 113:17,20,25 114:13         belief 145:25                              19108:1,3,6,8,13,15,20,23109:1,
  115:10,19116:2133:24136:20                                                        2,8,9,20,22 110:1,3,9, 12,13, 16,24
                                         Bell 5:5,8, 11, 14, 15, 16, 18,20 6:2,6,   111 :1,7,9,14,16,25112:1,2,4,5,8,9,
  143:17144:22,25
                                          10 7:7,8,11 ,13,14,17,21,24,25 8:1,       13,15,16,19,21113:1,3,8,10,14,16,
 attorney's 51:13132:17                   2,4,7,9, 10, 13, 15, 16, 18, 19,22,24     18,22,23 114:1,4,5,7,10,15,17,25
                                          9:1,2,4,6, 10, 18,22 10:1,6,8, 10, 12,    115:1,6,7,8,9, 14, 16, 17,20,22,23,25
 attorney/client 7:16 21 :7 47:2
                                          14, 16, 17, 18, 19,20,21,23,25 11 :2      116:2,13, 14 117:8, 10, 16, 18,23,24
  114:14,19
                                          12:3,12,17,19,23,2513:7,9,2214:1          118:23 119:6, 15, 17,22,24 120:9, 11
 attorneys 45:25 46:2,7,9,12              15:3,7,12,14,1616:16,2117:1,3,            121 :1,3,12, 13 122:20,22 123:6, 13,
  47:11, 19 48:15,21 61 :21,23,25         15,1918:12,16,21,2519:19,21,22            19,22124:17,19125:3,6,8,12,21,
  96:24 97:14 98 :2 106:9110:18,22        20:2, 18 21 :1,2,5,9,12, 14, 16, 19       23126:1,3,7,8,9,11,16,18,22,24
  111:4,11, 18,23 112:24 113:12           22 :7,12 23:4,7,12,14,19,21 24:4,6,       127:1,3,5,7,9 129:10, 13, 15, 17, 19,
  114:12,18115:12122:23141 :8             9, 12, 15, 18,2525:3,6,9,11, 13, 16,      23,25 130:23,25 131 :9,12 132:2,4,
  143:4144:11159:14                       19,22,2526:5,8,12,15, 19,22 27:1,         11, 13,18,20,24 133:1,5,6 134:7,9,
                                          4,8, 11, 15,16,20,2328:2,5,9,12,16,



hglitigation.com

                                               EXHIBIT 1
                                                         ~
MCCARTHY: RYAN REYNOLDS
                                                                                                  Index: Bell's .. CBS

  17, 18 135:1,2,4, 10,12, 18,21,22,23      16,23 27 :5,12,17,24 28:6,13,20        business 16:22 17:9, 13,25 18:10
  136:3,6,8,9, 10, 14,19 137:1,4,7,9,       29 :6,13,19,25 30 :6,12,19 31:1,7,      52 :19 78:20 99:11,20,24 100:8
  13, 14, 16, 18,24,25 138:2,4 139:13,      13,20 32 :334:6,10, 16,21,25 35:3,
                                                                                   businesses 52:21 99:13
  15,23,25 140:1,2,3,5,11, 14, 16, 17,      15 36:3,6,8 ,12,15,16 37:2,14,16
  20,22141:2,5,11,13,25142:3                38:4, 12, 16 39 :2440:6,10, 16, 18     buy 83:17103:1
  147:21,25 148:2,5, 10, 12, 15,21,23       41 :4,21 42:8,13, 1843:8,10, 16
  149:2,5,7,11,14,16,18,22151:21,           44:1,8, 18,20,24 45:10,17,20 51 :22
  23,24 152:3,8, 13, 18,21 153:2            52:4,8,2053:16,19,21 54:3,8,21,25
                                                                                                     c
  155:22,25 156:3,6,23 157:2,6,7, 18,       55:2356:5,1457:1,18,2258:2,5,12
  24159:5,10,21160:1                        59:3,6,9,14,23 60:3,6,9 61 :4 62 :7,   call 39:17 61 :10,14,19,21 62 :5
                                            15 63:6,9 64:2 67:7 68:2369:7,12        66 :21 77 :21 ,24 78:6 142:6 148:25
 Bell's 51 :6
                                            73:9,19 74:5,12 76:18 77:23 79:8       called 22 :14, 16 38:20,23 52:7
 benefit 150:20 159:4,7                     83:4, 10,13,16 84:11 85:4, 16,23        66:19 125:13, 15,20 143:21,23
                                            86:4,9, 16 88:18,21 89:3,9, 14 90:4     144:21
 betrayed 25:20                             94:6, 16,2395:5,16 96:19,20,22
 big 120:24                                 97:5,6,2398:3,17 99:2 103:1,21         calling 45 :10 143:20
                                            104:4,15,21106:17,18107:20,24
 Bionovelus 102:21 103:2                                                           calls 13:5,6 21: 16 22:7 23:4, 12, 19
                                            108:4, 11 , 17 109:6, 11, 15, 18,23     24:9, 15,25 25:6, 16,23 26:5, 12, 19
 bizarre 37 :23                             110:6 116:11,25 117:4, 11, 19
                                                                                    27 :1,9,2028:3,10, 17,24 29:10, 16,
                                            118:22119:1,11120:1,7,17121:6
 black 102:9                                                                        2230:3,9,16,23 31:4,11, 17,24 32 :6
                                            122:3,10,18123:1,13124:11 ,15,21        34:13,19 40 :11,12 42:1 44:11 54:5,
 blame 159:11                               125:18,24126:4,12,19127:10,11 ,
                                                                                    18 55:4 60 :12 67:9 73:12,21 74:8,
                                            17,22128 :7,11129:3,6,15,19,25          1594:11145:1
 bleeding 67:2                              130:3,6,13,17,18,21131:6,12,16,
 boat 49:15                                 17,24132:7,14,21133:2,7,10,14,         Cameron 75:7,11,17,24 76:3
                                            18,22 134:5, 13,22 135:4 136:1          83:23 84:785:3,9,15,22 86:3 88:1,
 Bob 64:9 65:4 66:8                         137:5141:23142:10143:3,4                9 92 :14,20 93:9 94:14,22 105:22
                                            144:2,21 145:3146:2,6,12 147:8,         114:23141 :7,14157:2
 book 77:7,10,13 86:22 ,23 87 :2,14,
  20 88:2,9,10,15 ,18,22 89:3,8,9,14,       15152:9,16153:4,11154:7,13,17
                                                                                   candor 26:17
  18 90 :12 92 :2,9, 15,20 ,23,25 93 :3,    155:14,17156:1159:11,15,17
  9, 17 ,22 94:4, 15,22 95:9,15 96:3,8,                                            care 28:14 64:2499:11,16,20,24
                                           Brandon's 37 :21 42 :24 52 :2
  13 98:6 105:4,6, 14,20,23 106:2                                                   100:7101 :2,18102 :1107:7125:7
                                            118:7 123:22
  124:24145:17,20,23,24,25 146:1,                                                   135:6
                                           breached 24:2 29:19 34:16 73:9
  5,11,19,24147:8 ,16,20,24148 :3,                                                 careful 41 :5 42:1 o 121 :7
  11149:13,23150:2,4,6,9,13,16,18,         break 43:7 51 :17,20 110:12, 14, 15
  21,23,25151:4,6,10,13,14,16,17,                                                  careless 144:19
                                            139:24 140:4 159:25
  20,24152:7,10,17,18,25153:2,5,                                                   Carl 38:20 39:1,3,9,12,21 60:16
  14, 15,22,23 154:3,6,12, 18,23,24,       Brian 73 :17154:17
                                                                                    143:15,18
  25155:10,12,15 ,18,21156:2,10,           bring 125:19127:5128:10131:13
  13,15,17,21 157:3,8,12,14158:3,                                                  Carl's 39:11
  22,25 159:4,8, 19                        bringing 104:21127 :13131:17
                                                                                   case 19:4,10 47:6,13,20 50 :17
 books 107:16158:9,21                      broker 82:16                             52 :3 56:10 58:23,24 59 :5,24 63:24
                                                                                    65 :18 67:14,17 68 :7 72 :25 73 :2
 bound 90:11,12                            brokerage 102:16                         75 :8, 10, 19 83:24 84:8 114:8
 Bowie 84:14,18                            Brooke 16:6135:19,20                     121 :19,22128:4135:5,9136:15
                                                                                    142:5144:20,22145:2155:8
 box 102:9                                 Brooks 52 :23                            156:22 158:5,21
 Braden 72: 18,20 73:2                     brought 5:9 16:2,5,14 55:25 56:14       cases 84:11107:24108:9,10,16
                                            125:19
 Brando 53:13                                                                      cash 5:13 90:16 91 :3
                                           building 120:24
 Brandon 5:1513:10,13,15,17,21                                                     Castle 38:21 39:4,20 41 :2
  14:2,8,12,1415:2,1716:1918:2             bunch 22 :23
  19:1,7 21 :23 22 :1,5 23:3,9,17,24                                               cautious 121 :7
                                           bus 158:23
  24:2,7 ,13,19,23 25:4,14,20 26:3,9,                                              CBS 133:3 134:22



hglitigation.com

                                                EXHIBIT 1
                                                          i1m
·MCCARTHY: RYAN REYNOLDS
                                                                                Index: Center .. conversations

 Center 117:4                           collect 51 :4                           confidentiality 124:1

 certify 8:24                           comment 6:7,8131 :20                    conflict 120:18121:8122:11
                                                                                 123:11
 cetera 52:4 63:12 65:12 142:20         comments 20:23 97:13122:16
  145:12                                 123:9                                  conflicts 52:9 56:6,9 74:6121 :18
                                                                                 123:15
 chain 79:19 80:5                       commercial 17:5
                                                                                confused 64:5142:15
 chance 64:19                           commit 69:23,24
                                                                                confusing 127:25
 change 136:18 140:6,8,23               committed 22:1 31 :2 32:3 43:16
                                         54:10,22 99:23100:6,25 101 :17         connect 37:3
 charge 127:12
                                        committing 101 :25                      connect's 37:3
 charged 112:23
                                        common 154:5                            connection 76:13, 16
 charges 69:25
                                        communication 12:7113:17,19             conned 158:18
 Chavez 135:19
                                        communications 7:12 48:24               conscience 138:1
 cheated 25:4
                                         49:1,5 106:23 115:18
                                                                                Conscientious 138: 12
 check 52:9 56:6,9 123:11, 15
                                        companies 19:6 64:17 68:6
  131 :22                                                                       considered 80:11
                                         122:8,9132:16142:16145:13
 checks 52:5 120:18 122:11                                                      conspiracy 69:23,24
                                        company 99:6122:17125:20
 child 75:9,10,18                        128:9                                  conspire 97:3 129:16,20

 circumstances 9:21 141 :21             compelled 79:13,25 80:3,10              conspired 86:3

 cited 70:25 71:9,17,20 72:1,15         competent 73:19                         conspiring 19:12

 civil 10:16                            complaint 67:24142:18                   Constitution 79:15

 claim 103:8, 16                        completely 122:18                       Construed 80:12,13

 claims 94:16                           compounding 118:11 120:2                consult 113:25

 clarify 83:23                          concept 128:10                          consultant 107:4,6, 11

 clean 72:12 81:11128:24140:21          concerned 63:23,24 68: 1,8              consultation 111 :10
                                         142:17146:23
 clear 9:12 12:11 15:18 43:7 49:17                                              consultations 114:12
  53:20 56:22 84:1 147:14156:4          concerns 68:6
                                                                                consulted 48: 16 111 :4
 client 5:12,14 8:5 9:412:5113:24       concluded 160:3
                                                                                contact 61 :1 98:21 123:24
  126:20 143:16 144:4,5 159:24
                                        conclusion 8:5, 11 10:9, 13,24
                                                                                contacted 112:19
 clients 24:14,20,2425:5,15,21           21:17 22:8 23:5,13,20 24:10,16
  26:4, 11, 17,2427:7,13, 18,25 28:7,    25:1,7, 17,2326:6,13,20 27:2,9,21      contempt 70:25 71:9,18,20 72:2,
  15,22 29:7,2030:1,7,13,20 31 :8,       28:3, 10, 17,24 29:10, 16,22 30:3,9,    16
  14,2134:11,1740:152:669:13             16,23 31:4,11, 17 ,25 32:6 33:22
                                                                                continue 32:23 140:8
  73:20 74:7,14103:23104:5,16,17,        34:13, 1940:3,12 42:1 44:11 54:5,
  22,23 121 :7 122:15 123:4,5 125:25     18 55:5,20 56:3,18 60:13 67:10         continued 123:23
  126:5,6,8,14,21131:7134:14,15,         73:13,22 74:9, 16 94:12 103:11, 19
                                         148:6152:14                            contract 34:17
  23,24137:12139:17,20,21152:11
  153:16154:12,15                                                               contractual 31 :21
                                        conduct 22:2,623:3,10, 17 32:4
 close 14:24 36:23                       40:10, 17, 18 41 :22,2444:2,8,12       contrary 49:20
                                         54:1555:2,3,16,24 73:11 79:17
 cognizant 121 :10                       80:14 95:17 97:23 99:23100:7           control 84:19
 coincidence 136:23                      101:1,17120:12,13141:24                conversation 37:24 46:4 48:3, 14,
                                        confidential 126:20                      19 49:10
 Collar 18:11,17
                                                                                conversations 49:11 115:18



hglitigation.com
                                             EXHIBIT 1
                                                        ~
·MCCARTHY: RYAN REYNOLDS
                                                                                    Index: convicted .. defendants

  157:19                                    court 5:7 6:5 11 :12 70 :25 71 :23       68:19,25 69:15 70:1,6,12,19 71:4,
                                             72 :25 80:9                             10,2172:3,7,13,2473:12,15,21,24
 convicted 6:11 20:11 69:22 70:15,
                                                                                     74:8,15 75:13,20 76:20 77:4,15
  22                                        covered 109:23
                                                                                     78:1,8,15,25 79:10,22 80:2,8,12,23
 conviction 20:23 126:5                     Craig 72:22 73:2                         81:4,6,14,20,24 82: 1, 7,9,13, 17 ,24
                                                                                     83:7, 18 84:4,2485:11,18,24 86:5,
 convoluted 64 :16144:7                     crazier 42:22
                                                                                     11, 18,23 87:1,5, 7, 16,2288:4,11,24
 cool 22:24 64:22 140:1                     created 151:7153:14154:6,12,23,          89:6, 1690:1,6,14,20 91:6,13, 19,23
                                             25                                      92:4,10,16,2193:5,11,18,2594:7,
 cooperating 66:2                                                                    11, 18,2595:11,19,2496:4,9,15
                                            creating 152:9,10                        97:7,15,25 98:7,12 99:7,17,19,25
 copies 156:12
                                            cried 159:23                             100:2,9,13,21101:3,13,19102:2,6,
 copy 88 :22 90:17,18 91 :4,10,18,22                                                 10,19,22 103:3,10,18,24104:18
  92:1,8,15,20,22,23 93:8,17,22 96:3        crimes 31:1                              105:3,7,15106:4,13,20107:1,8,12,
  105:20,23106:2125:1148:11                                                          14 108: 1,6, 13,20 109:8,20 110:1,9,
                                            criminal 19: 11, 16 20:8,23 42:25
  149:13150:15,25155:20 156:9,15,                                                    13,24 111:7,14,25 112:2,5,8,9, 15,
                                             43:17 44:2 54:10,15 55:2 63:25
  21157:12                                                                           16,19113:1,8,14,16,22114:1,5,15,
                                             70:16 71:14,17 79:17,20 80:6,14
 correct 5:17 7:2,4 9:15,18,19,24            84:23 99:23100:7,25101:1,17             25115:6,8,9,16,17,21,23116:2,13
  10:7,2211:3,6,7,10,15,1612:14,16           106:10120:12126:5                       117:8,23 118:23 119:15,22 120:9
  13:2,3 17:14, 18 19:1420:5,8,9,11,                                                 121:1,12122:20123:6,19124:17
                                            criminally 60:4 131 :8                   125:3,8,21126:1,7,9,16,22,24
  12,1523:11,14,15,18,2124:3,8,11,
  14,20,2425:5,15, 18,21,24 26:4,7,         crook 42:2445:1119:1                     127:3,7129:13,17,23130:23131:9
  11,14, 18,21,2527:3,7,10,13,14, 19,                                                132:2, 11, 18,24 133:5 134:7, 17
                                            cross 154:21                             135:1,10,21,23136:3,6,9137:1,7,
  22 28:1,4,8, 11, 15, 18,22,25 29:8,
  11,14,17,20,23 30:1,4,7,10,14,17,         custody 75:9, 10, 19                     13, 16,24 138:2 139: 13,25 140:2,
  21,24 31:2,5,8,9,15,18,23 32:1,4,7,                                                11,16 141 :11,25147:21,25148:5,
  1434:11,1443:13,17 44:4,5,9 45:8
                                            cute 135:24,25                           12,15,21149:2,7,14,18151:21
  46:19,21 51 :1,253:8,15, 17, 18,24,                                                152:3, 13,21 155:22 156:3,23
  25 54:11,12,16,19,23,24 55:6,9,10,                         D                       157:6, 18 159:5
  12, 13, 18,21 56:1,4,6,7, 11, 12,16, 19                                           day 38:23 52 :12 120:23
  57:4,5,8 60:4,5 63:3,4,765:13,15,         Dallas 68:24 69:7 142:25 143:1
  18, 19,22,23 66:4,567:8,11 68:12                                                  deal 48:15 64:19 67:22 128:6
  70:23,24 71 :1,2 72:10 77:3 86:10,        damage 32:1 o 86:4                       130:1142:5,21,22155:7,13158:16
  17,20,21 91 :5,20 96:24 97:10, 11,
                                            damaged 29:25                           dealing 27:18 48:14 49:9 97:8
  1498:18,19,22 101 :18,20,22,23
  104:5,6,9 107:25 108:2,5,7, 12, 14        date 13:1414:23113:24114:11             dealings 28 :21 43:12122:19
  109:7,9,16,17113:9117:5,13                                                         124:5 133:10, 12, 14, 16, 19,23 137:5
                                            dates 13:12111:10
  118:9, 11, 13, 15,22 119:20,21,23                                                  141 :6
  120:7,8, 10, 15, 16, 18, 19,20,21         daughter 135:12
                                                                                    deals 130:4
  121:22,23,25122:1,3,4,11,12,15,
                                            David 5:8,14,16,20 6:6 7:7,8,14
  16, 19,21 123:5,7, 12, 15, 16, 18,24,                                             dealt 28 :14
                                             8:4,10,15,19 9:410:1,4,8,12,16,18,
  25 124:2,3,6,7,9, 10, 12, 13, 16, 18,
                                             20,2312:3,17,2313:7,22 15:3,7,14       December 15:13
  22,23127:14,15,19,20 129:7,8
                                             16:1617:1518:12,2119:19,22
  131:19,20133:20134:5135:9,11                                                      deceptive 24:23
                                             20:18 21:5,12, 16 22:723:4,12, 19
  137:6,8, 12, 17 ,20,21,23 138: 1,3,5,
                                             24:4,9, 15,25 25:6, 11, 16,22 26:5,    decision 84:19
  7,9, 11, 13, 15, 17, 19,21,23,25 139:2,
                                             12, 19 27: 1,8, 15,20 28:2,9, 16,23
  4,6,8,10,12141:7,15,16,17,18,19,                                                  decline 79:12
                                             29:9,15,2130:2,8,15,2231:3,10,
  20,24146:13147:9,11,12,17,18
                                             16,24 32:5,23 33:3,10,14,21 34:7,      defamation 21:15,18,2032:9,19,
  151:8157:10159:1
                                             12,18 35:4,8,10 36:17 38:6 40:2,7,      21 33:6 34:3
 counsel 5:8 7:19,23 8:4 9:9 10:3            11,19 41:14,2544:3,10 46:1,8,20
                                             47:1, 14,21,2348:2,8,11, 13,22
                                                                                    defamatory 34:5 132:22
  19:19 46:14 50:23 62:2 72:24
  75:21 79:9, 11 100:10 125:4 156:5          49 :2,8, 16,23,25 50 :2,5, 11, 18,21   defamed 24 :8
                                             51:16,2452:13 54:4,17 55:4,19
 couple 78:13107:21159:22                                                           defendants 55: 18
                                             56 :2,17 57:6,10 60:1,12 61 :16,24
                                             62:8, 14, 18,22 65:6,9, 14 67:3,9



hglitigation.com

                                                  EXHIBIT 1
                                                           ~
MCCARTHY: RYAN REYNOLDS
                                                                                         Index: definition .. existing

definition 33:17                            discussions 33:6                        enter 20:13
defraud 109:24                              divulge 139:16                          entered 93:13
defrauded 25:14                             doctor 119:19                           entities 31 :22 55:25
delay 57:11                                 doctors 118:11                          entity 34:17
denying 77:12,17                            documents 71 :6                         Entry 116:12,24
department 68:1, 11 103:9, 16               DOD 65:24 66:7,18                       equitable 28:21 138:16
  132:8
                                            DOJ 155:9                               ethical 123:3124:4133:15137:6
depo 64:20                                                                          evidence 21 :25 22:4 23:2, 16 24:2,
                                            dollar 53:3
deposed 6:24                                                                         7,22 25:14 26:3,9,16,23 27:12,17,
                                            dollars 53:2                             24 28:6, 13,20 29:2,3,5, 13, 19,25
deposition 5:256:1,13 7:2,6 10:7,                                                    30:6,12,19 31:1,7,13,20 32:3
                                            Donson 52:23 53:1
  22 11:15,17 22:23 41:10160:2                                                       34:10,16 39:23 41:21 54:1,9,16,21
                                            door 37:7 38:2                           55:1,12,16 56:13,25 60:3 65:20
details 121:19,21
                                            double 23:8 43:22 56:22 134:9            67:6 68:23 69:6, 11, 16 73:8, 17
 device 109:24                                                                       74:5,12 79:19 80:5,18 86:9,16
                                             146:8147:13
 difference 12:13,20 13:4                                                            89:2,8,13 95:5,8 96:20 100:1,3,6,
                                            downtown 15:4, 18 18:3                   15,24101:14,16103:7,14106:17
 differently 66:12, 17                                                               108:11109:5,11,14,18,23110:5
                                            draft 47:19 50:16
 diligent 73:20                                                                      125:18,23126:3,12,19130:11,20
                                            drafted 46:15 47:5                       131:1,5,23132:6,14,21133:2,7
 direct 12:13, 14,20,21 21 :25 22:4,                                                 134:21 135:7 144:3 146:25 155:1
                                            drink 17:23
  12, 17, 1923:2,9,16,2324:1,6,12,                                                   159:9
  18,22 25:3, 13, 1926:2,8,15, 16,22        drop 145:1
  27:4, 11, 16,23 28:5, 12, 19 29: 1,3,5,                                           evil 30:13
                                            drugs 75:5143:24
  12,18,24 30:5,11,18,25 31:6,12,19                                                 ex-girlfriend 143:21
  32:2 34:9, 15 39:23 54:1,9 56:13,25       drum 126:4
  60:2 65:20,23 66:1 67:6 68:22                                                     exact 13:14
                                            duly 5:3
  69:2, 11,1673:8,16 74:4,11 86:8,15                                                EXAMINATION 5:4
  89:2,8, 13 100:1,3,5,6, 15,24 101 :7,     Dustin 19:5, 17 142:20
  8, 14, 16 103:6, 14 106:16 109:5, 11,                                             exclude 5:21
  14,18,22110:5114:9126:11,18
                                            duties 24:2 29:20 123:3137:6
                                                                                    excluded 5:21 97:13
  130:25 131 :23 132:6, 13,20 133: 1,6
  134:21                                                      E                     Excuse 5:8 94:11 151 :21
 directed 64:3                                                                      exhibit 79:21 80:25 81 :382:6,10,
                                            E.g. 79:24                               19,25 83:8, 12, 19 84:5,9, 12, 16,21,
 directly 59:1060:1761:20109:13                                                      25 85:6,12,19,25 86:6 87:10,17,23
                                            earlier 20:19 67:21 101 :11 107:23
 dirt 39:8                                                                           88:5,12,16 90:22 91:8,12,2592:6,
                                             143:17145:18146:11149:4152:6,
                                                                                     12, 18 93:20 94:2,9,20 95:13 96:1,
 Disciplinary 73:10                          24
                                                                                     6, 11, 17 97:18 98:9, 14,23 99:3,9
 disclose 27:24 39:24 139:16                earning 76:11                            102:12, 15, 18,24 103:5 104:1,25
                                                                                     105:10,17,21,24106:3112:3,12
 discuss 16:2217:1318:16 53:5               easier 10:4
                                                                                     115:13116:7125:5,10148:16
  55:14,15 128:17                           eating 36:20                             149:21,24 150:3,5,8, 11, 14, 17' 19,
 discussed 17:7,20 19:7 51 :23                                                       22,24 151 :2,5 152:5,23 155:24
                                            end 97:9 123:9
  53:9,18,2155:2363:5 89:15                                                          156:8, 19,25 157:5
  112:25118:21119:18120:13,14               enforcement 20:15 65:21 66:2
                                                                                    exist 108:16,22,24156:12
  121:15149:4                               engaged 20:8 22:623:3,1o,17,24
                                                                                    existed 157:14
 discussing 52:2053:8,13, 16                 26:23 29: 13 40:10, 16, 18 41 :22,23
                                             44: 1,8 109:23 110:6                   existence 111: 17
 discussion 20:1
                                            engaging 54:15                          existing 104:22 123:5 126:6,14,21



hglitigation.com

                                                 EXHIBIT 1
                                                           ~
,MCCARTHY: RYAN REYNOLDS
                                                                                             Index: explain .. gal

  131:7134:14,24                       fictitious 103:8, 16 110:7              105:3,7,15 106:4,20 107:1,8,12
                                                                               108:1,6, 13,20 109:8,20 110:1,9,24
 explain 127:24 128:1 156:4            fidelity 28:7
                                                                               111:7,14,25 113:1,8, 14 114:15,25
 explained 66:12                       fiduciary 29:19                         115:6, 19,23 116:13 117:8,23
                                                                               118:23119:22120:9121:1,12
 exploited 126:19                      figure 38:1 97:2 128:5                  122:20123:6,19124:17125:3,9,21
 expose 139: 19                        file 67:14                              126:1,7,9,16,22129:13,17,23
                                                                               130:23 131 :9 132:2, 11, 18,24 133:5
 Express 67:20                         filed 12:10 46:18,19 47:6,13,20         134:7,17135:10 137:7,13,24138:2
                                        50:17 51:4,9,12 67:16 72:25            139:13141 :25147:21148:12
 extort 85:22 86:394:5,16
                                       filibuster 50:8                         149:2 151 :22 152:3, 13,21 155:22
                                                                               156:3,24 157:6 159:5
                  F                    final 15:1
                                                                              Fort 135:5
                                       find 53:23 96:21 97:3
 fabricate 94:15 95:15 97:21                                                  forthright 137:20
                                       fine 48:1181:582:13135:14
 fact 40:15 41:19,20 52:15 68:16        140:16                                Forty-six 33:12
  80:21
                                       finish 50:5,6 70:6 80:8                forward 129:16,20
 facts 22:1,5 23:23 26:3 27:25 28:6,
                                       fired 39:16                            found 37:22
  13,20 37:13 54:9 55:15 57:1 58:25
  60:15 69:6,1173:9,1774:5,12          firm 56:9120:24153:19                  Fourteen 135:16
  89:2,13100:25101:16103:7,14
  106:17110:6126:12130:20131:1,        firm's 144:5                           frame 94:23 95:1,5
  5,24132:7,14,21134:22135:7           firsthand 45:2                         frank 137:22
  142:12
                                       Fleming 38:20 60:16143:18              fraud 29:14 69:23,24,25 70:22,23
 failed 39:24
                                       folks 5:6,12 6:4 20:10 43:12 54:14     fraudulent 103:8,16110:7
 fair 22:23 27:12 28:21 32:16,17        56:15 65:21,22 66:3 67:8 69:14
  36:2 41 :24 58:4 68:18 69:5 82:6                                            fraudulently 94:15 95:15 97:22
                                        82:16 101 :22 102:20 126:15 131 :2
  89:10,12100:23101:15138:14            132:10141:22158:23                    freaking 38:23
  146:10
                                       follow 10:15 36:3                      friend 15:516:2,4,9,14 37:17
 faith 26:10                                                                   38:20 60:6 77:22 83:23 84:18
                                       Forest 102:4116:17117:4                 127:23
 faithful 24:13137:12
                                       forget 15:6                            friends 16:19 45:20 78:10 134:1
 fall 125:13
                                       form 8:12, 14 10:8, 11, 14, 15,24       157:16
 false 21 :22 85: 16 103:8, 15 110:7    11:19,2112:17,2313:7,2215:3,14
  134:4, 13                                                                   front 71 :11
                                        16:1617:1518:12 21:17 22:8 23:5,
 falsified 109:19                       13,2024:4,9,1625:1,7,16,22 26:6,      fucked 37:20
                                        12,2027:1,8,15,2128:2,9,16,23
 fault 43:23104:13                                                            fully 27:24
                                        29:9, 15,21 30:2,8, 15,22 31:3,10,
 FBI 42:9 63:10 65:2,17142:15           16,24 32:5 33:4,10,21 34:7,12,18      functions 80:14
  143:7144:13145:7                      35:4,13 36:17 38:6 40:2,7,11,19
                                                                              funny 146:19
                                        41 :25 44:3, 10 46:20 51 :24 52:13
 federal 126:4                          54:4, 1755:4,19 56:17 57:660:1,13     future 134: 15
 fee 50:25 51:11,13 111 :17,21,22       62:8,14 65:6,9,14 67:10 68:20,25
                                                                              fuzzies 68:16
  112:1,4113:4130:14                    69:15 71 :21 73:15,22 74:9, 16
                                        76:20 77:4,15 78:1,15 82:17 83:18     fuzzy 68:14
 feel 45:14                             84:24 85:5, 11, 18,24 86:5, 11, 18
 fees 51:3,1 o 112:23                   87:16,2288:4,11,2489:6,16 90:1,
                                                                                                G
                                        6, 14,20 91:6,13, 19,2392:4,10, 16,
 felon 6:11                             2193:5,11,18,2594:7,18,25 95:11,
                                        19,24 96:4,9, 15 97:25 98:7' 12       gain 118:7
 felony 11 :8 20:11
                                        99:7,25100:2,9101:3,13,19102:2,       gal 135:18
 felt 45:11, 12, 13 63:25 144:18        10,19,22103:3,10,18,24104:18



hglitigation.com

                                             EXHIBIT 1
                                                       ~.
MCCARTHY: RYAN REYNOLDS
                                                                                            Index: Garza ..implicate

 Garza 117:20                             63:5,8 64:6,9 65:1,17,20 66:2 67:6,       Hillstone 36:20 37:13 46:5 59:15
                                          13,16 68:8,14 77:3,7,9,13,20 78:5          60:17143:18
 Gates 14:16,21 15:1818:719:1
                                          80:21 81 :13 83:22 84:14,23 85:10
  60:19 61:1,4,6,10,12,1962:6,12                                                    hired 35:1836:3,6,1 o 83:24 84:8,
                                          86:9, 16 88:3,8, 15, 19,23 89:4, 15, 19
  63:1,3 81 :19 98:11,21 99:1 116:19,                                                10
                                          90:1691:3,1192:3,8,1593:16,22,
  25117:5,12122:15123:5                   24 94:5, 15,23 95:22,23 96:3,8, 14        Hoffman 79:24
 Gates' 62:6                              99:5105:5,14,19,23106:1,24
                                                                                    Hoi 143:19
                                          124:25 131 :25 132:22 143:5
 gave 52:11 93:21 120:1                   147:17150:7151 :7,16152:1,20              home 63:21
 general 113:11                           153:15 154:6, 12,23 155:1,4,8, 12,
                                                                                    Homeland 132:8
                                          14,21156:9,20 157:15,22 158:4,7,
 gentleman 15:6 117:19                    10, 11                                    honest 42:17 124:4 133:11, 19
 girl 136:4 143:20                       Halsey's 67:22 133:8 155:5                 honesty 27:18
 give 23:22 32:24 39:8 52:16 54:13,      hand 36:2198:15,20151:4                    Honorable 138:4,20
  21,25 57:9, 10 63:3 124:8 127: 1, 17
  153:24 156:9 159:21                    handed 154:14                              hookup 41:4

 giving 33:1 63:20                       handling 144:22                            hoping 68:10

 glad 49:25 50:6                         happen 39:19 98:17                         hospital 119:19

 gladly 82:1,3                           happened 35:12 71:22124:20                 hospitals 118:11

 good 26:10 43:2 63:20 135:15            happy 149:5                                hotel 15:4,6,1816:1518:3124:20
  157:22                                 harm 32:20131:3153:1                       hour 14:1815:2518:7 51:17
 Gosh 107:21                             harmed 24:19 60:10                         house 65:24 66:7
 government 21:480:18158:13              harms 33:19                                Howard 136:9
 graphs 158:16                           Harvard 136:2,4,5,6                        Howell 81:18
 great 84:2                              heads 99:6                                 huge 135:5
 grossly 31 :14                          health 99:11, 15,20,24 100:7               Huh-uh 51:8
 Grunewald 80:15                          101:2,18,25 107:7 125:7 135:6
                                                                                    hundreds 135:6
 guess 19:12 39:10,13 58:19 75:9         hear 12:22 45:24131 :12143:14
                                          144:6, 10 145:20                          hurt 146:20
  77:24 99:14119:14,15136:24
  142:13143:6144:12147:3                 heard 11:1838:7,15 40:20 41 :5
 Gus 19:3 54:14 55:12,23 77:24            42:14 43:11 45:22,25 46:2 60:16,
  78:5,1180:2281:13 87:14,20 99:5         22 61:5 77:2196:19109:10125:14
  106:24120:1,6122:10,19124:8             136:13142:2,7,9,22143:2,6,12,15           ID 16:23 17:2 134:2
  127:24 146:1, 11 147:6, 16,17 ,20       144:1,9,21,25 145:4,22,23,24              idea 39:9 88:25 89:20 105:11, 13,
  150:4151:7152:20153:16155:17            146:18152:15158:24159:14,17                 19,22,25
  156:15                                 hearing 58:18,21                           identify 5:9 110:21 111 :3 113:19
 guy 16:19 36:21,25 37:3,7 38:2          hearsay 59:20 142:1                          114:18
  42:19 43:1146:553:1 59:15,16,18
  60:17 64:11 77:21 78:5143:15,18,       held 151 :3,4                              identity 110:17
  19                                     helped 47:19 50:16 56:14103:22             ill 30:6 36:8
 guys 36:19137:22                         126:13131:25153:15                        illegal 22:2 41 :22,23 55:2 130:3
                                         helping 134:2                              Impartial 138:24
                   H                     hey 38:21 39:5 41 :4 96:20 135:21          impedes 21 :6
                                          158:15
 half 15:25                                                                         implicate 95:16 97:22 141 :22
                                         higher 71 :24
 Halsey 42:5,7,8 61:562:10,13



hglitigation.com
                                               EXHIBIT 1
                                                         ~
MCCARTHY: RYAN REYNOLDS
                                                                              Index: implicating .. James

 implicating 141 :23                  instructed 12:4 92:7,14            involved 82:22 149:25 150:1
                                                                          155:7159:19
 implication 152:8                    instructing 49:8
                                                                         involves 71 :23
 important 39:2                       instructions 11 :20
                                                                         involving 16:22 79:1 97:8
 impression 121 :3                    instructs 11 :24
                                                                         IPOS 99:6
 improper 144:24                      integrity 27:6133:20,24
                                                                         IR 58:18
 in-person 13:21                      intent 149:23
                                                                         irrespective 43:11
 inaccurate 134:4,13                  interacted 107:20
                                                                         IRS 37:3, 17 41 :4,6 44:21 45:20
 inadvertently 149:9                  interaction 124:6
                                                                          58:20 59:2 77:21,22 78:5 143:13
 inappropriate 124:21                 interactions 106:24
                                                                         issuance 133:7
 incident 36:18                       interested 52:1
                                                                         issue 104:8
 including 25:15 57:2 68:7 84:11      interests 74:6
  96:23 98:2                                                                               J
                                      interfered 31 :20
 incriminate 148:3
                                      interject 20:19
                                                                         James 5:11,15,18 6:2,10 7:11,17,
 incriminating 80:18
                                      interrupting 47:24 48:10            24,25 8:1,7,13,16,22,24 9:1,6,10
 indicating 36:24 37:8 46:17 61 :11                                       10:4,6,10,14,17,19,21,2511:2
                                      intimate 121:19,21
  152:7                                                                   12:12,19,2513:914:1 15:12,16
                                      intimidate 37:23108:18109:6,12,     16:2117:1,3,1918:16,2519:21
 indicted 41:7 44:21155:6158:12
                                       15                                 20:2 21:1,2,9,14, 19 22:1223:7,14,
 indictment 158:19                                                        21 24:6, 12, 1825:3,9,13, 19,25
                                      intimidating 36:22
                                                                          26:8, 15,22 27:4, 11, 16,23 28:5, 12,
 indifferent 145:6
                                      introduce 5:6 6:4                   1929:1,12,18,2430:5,11, 18,25
 indirect 12:13,21,25 22:18 59:13                                         31:6,12,19 32:2,8 33:1,5,11,15,19,
                                      introducing 99:5
  142:11,12                                                               23 34:9, 15,21 35:6,9, 14 38:9 40:5,
                                      invade 7:15                         9, 13, 15,22 41:9,12, 16, 18 42:6
 individual 79:25                                                         43:4,644:4,6,1446:6,11,23 47:4,
                                      invest 83:5, 1O
 individuals 68:7                                                         17,25 48:5,7,8,9,12,17,18,25 49:4,
                                      investigate 36:12 37:4 38:5,16      14,21,2450:1,3,7,14, 19,24 51 :18,
 inferred 152:6,24                                                        2152:8,1554:7,20 55:8,22 56:5,21
                                       132:9
 influence 84:18                                                          57:7,9, 1360:2,18 61 :1862:4,10,
                                      investigated 35:15 37:15 101 :9     20,25 64:12,18 65:7,10,16 67:1,5,
 informant 86:10,17                                                       12 68:22 69:3, 18,21 70:4, 11, 17 ,21
                                      investigating 36:15,16 38:13,17
 information 39:25 63:12,14,20         59:2                               71:7,16,25 72:6,9,11,14 73:6,16
  69:13 97:22 109:19 110:22 118:10,                                       74:2,4, 11, 18 75:16,23 76:21 77:6,
                                      investigation 37:1859:8,14,24       1778:4,10, 18 79:3,6 80:7,20 81 :2,
  14 127:17 131 :25 139:16,20
                                       62:6 77:23 108:4                   5,11,17,22 82:5,12,15,21 83:2,9,20
  142:19143:8145:12154:4,24
                                      investigations 108:9, 16,22,24      84:785:2,5,8,14,21 86:2,8, 14, 15,
 informer 20:14 21 :3                                                     20,25 87:11,19,25 88:7,14 89:1,10,
                                       109:3
 initial 111:1o113:25 114:11                                              1890:3,8,15,24 91:9,14,21 92:1,7,
                                      investigator 34:24 35:3 36:3, 11    13, 19,2493:6,14,21 94:3, 10, 13,21
 injure 109:24                                                            95:4,14,2196:2,7,12,2397:12,19
                                      investigators 35:15,17,22
 innocent 80:15, 16                                                       98:5, 10, 15 99:10,22 100:1,5, 11, 16,
                                      investments 143:22                  19,22,23 101:6,15,21 102:8, 13,20,
 inquiring 70:7                                                           25 103:6, 13,21 104:2,20 105:4, 11,
                                      investors 142:25
 insist 5:23                                                              18106:5,16,22107:3,10,16,19
                                      invocation 79:16 80:9 148:25        108:3,8, 15,23 109: 1,2,9,22 110:3,
 lnstagram 102:13,17                                                      12,16111:1,9,16112:1,4,13,21
                                      invoke 79:13 81:3,9
                                                                          113:3, 10, 18,23114:4,7,10, 17
 instruct 35:7 49:6150:13157:3
                                      invoking 81 :6                      115:1,7,14,20,25116:14117:10,




hglitigation.com
                                                    ~
                                              EXHIBIT 1
· MCCARTHY: RYAN REYNOLDS
                                                                                                     Index: Jim .. man

  16,18,24119:6,17,24120:11               knowledge 12:13, 14,20,21 13:1           lie 11 :9 32:13 33:23 34:3
  121:3,13 122:22 123:13,22 124:19         19:1322:1,4,13,17,19,2123:9,16,
                                                                                   life 10:4 142:6
  125:6, 12,23 126:3,8, 11, 18 127:1,5,    2324:1,7'13, 19,2225:4,14,20
  9129:10,15,19,25130:25131:12             26:1,2,9,16 27:5 28:6 29:6 30:12        Lifelock 17:10
  132:4, 13,20 133:1,6 134:9, 18           31:1,1334:16 36:14 38:12 40:16
                                                                                   limited 57:3 123:21 124:5
  135:2,4, 12, 18,22 136:8, 10, 14, 19     41 :21 44:9 ,14, 15, 18 45:2,22 52:2
  137:4,9, 14, 18,25 138:4 139:15,23       54 :9 56 :20 57:1,21 59:13 63:2         link 79:19 80:4
  140:1,3,5,14,17,20,22 141 :2,5,13        65:23 66:1 69:6, 11 73:8, 17 74:5,12
                                                                                   List 46:6
  142:3 148:2, 10,23 149:5, 11, 16,22      89:2,13100:6,24101:7,8,16103:7,
  151 :23,24 152:8,18 153:2 155:25         14106:17108:10110:5,19118:7             listened 123:9 124:12 131 :21
  156:6157:2,7,24159:10,21 160:1           123:21126:12130:20131 :1,5,23
                                           132:6,14,21134:15,21142:11              listing 120:3
 Jim 76:1,5 84 :1O85:3,9,15,22 86:3
                                           153:9154:5                              live 136:24
  88:1,992:14,19 93:10 94:22
  105:25106:5,9115:4141 :17157:2          Krause 69:12142:17,18145:9,10            living 33:7 76:7,9,11136:15
 Joe 34:1106:9117:20141:19                                                         local 53:1
                                                            L
 Judge 71:3,8,11 91 :21 99:4                                                       long 14:1715:24136:17
  106:15
                                          lasted 18:7                              longer 60:18
 jury 5:7 6:5
                                          Jaw 20:15 49:13,18,19,20 65:21           looked 36:21 ,23 37:25
 Justice 68:1,11                           66:2 114:8 120:24 123:21 127:18
                                                                                   lot 41:1053:1058:1767:21142:2
                                           136:12,13156:4
                                                                                    143:5
                   K                      Lawful 139:7
                                                                                   loyal 26:4 133:23
                                          lawsuit 12:10 70:13 71:12125:19
 K&I 14:16,21 15:1818:719:1                                                        loyalty 133:24
                                           128:14154:15
  60:19 61:1,3,6,10,12,19 62:6,12
  63:1,381:1898:11,2199:1116:19,          lawyer 7:7,12,218:3,99:3,13,17,
                                                                                                     M
  24117:5,12122:15123:5                    18,22 11 :19 21 :8 23:1 75:8, 15
                                           106:6122:23124:2 157:19
 keepmyid.com 17:4,5                                                               mad 45:15
                                          lawyers 12:7,9107:11112:10,17
 keepmyid.org 17:14
                                           113:5                                   made 21 :22 29:6 32:1934:6,1o
 keepmyid.org. 17:7                                                                 45:17 58:14 65:3 85 :16 99:15
                                          leak 139:19                               110:8122 :16134:5,14142:21
 Kelley 5:13                                                                        144:17147:17154:16157:23
                                          learn 96:12
                                                                                    158:4,7,10,12
 Kendall 106:9,15141:19
                                          learned 59:15143:4
 Kepler 19:3 52 :1 57 :13 77:25 78:5,                                              mail 69:24 70:23
                                          leave 148:21
  1180:2281 :1387:15,20106:24                                                      main 144:12
  132:22147:17150:4151:17152:1            led 9:21
  155:17156:15                                                                     maintain 124:1140:8
                                          left 90 :23
 Kevin 69:12142:17145:9,11                                                         make 8:2410:2,4 32:25 56:21
                                          legal 8:5,11 10:9, 13,23 21 :17 22:7      83:25 94:1697:22104:10114:8
 kickback 106:18                           23:5, 12, 19 24:10, 1625:1,6,17,23       120:23 123:8 128:3,5 129:25 130:3
                                           26:6, 13,20 27:2,9,21 28:3, 10, 17,24    154:9
 kind 13:11 17:9,25 26:24 27:6
                                           29:10,16,22 30 :3,9, 16,23 31:4,11,
  30:19 35:21 36:21,22 39:25 45:12                                                 makes 154:10
                                           17,25 32 :6,24 33:1,22 34:13,19
  55:3 64:16 77:7 89:8,21 95:16
                                           40:3, 12 42:1 44:11 54:5, 18 55:5,20    making 79:23 84:19153:19
  128:7133:25134:23141 :24142:5,
                                           56:3,18 60:12 62:167:1073:13,22          157:15
  6152:7153:24157:15158:13,14
                                           74:9,15 94:12103:11,19123:3
 kinds 142:7                               124:8137:6139:9148:6152:14              malice 30:20

 knew 147:15154:13                        Legitimate 139:11                        man 38:21,24 39:1,5,15,17,1941:4
                                                                                    42:9 63:19 65:3 117:19
 knowingly 149:9                          liar 40:6




hglitigation.com
                                                   ~
                                               EXHlBIT 1
·MCCARTHY: RYAN REYNOLDS
                                                                                              Index: mark .. needed

 mark 80:25                                 media 17:5                             mixed 67:19
 marked 79:21                               Medical 117:4                          moment 15:23

 market 17:8, 13                            medications 74:19,21                   money 76:13, 16, 17 93:21 95:22
                                                                                    99:15 128:4,6
 marketing 17:8, 1o,13                      meet 8:1813:9,17 38:24 63:10
                                             140:13                                months 15:10143:23
 Massachusetts 136:6
                                            meeting 14:7,9,14,17,19,2115:1,        Moral 138:8
 Matalee 136:17                              10,2416:1,5,14,2217:3,12,18,20,
                                                                                   morning 66:21 68:24 69:8
 material 39:24                              2118:3,6,1519:1,2 47:15 48:4,15,
                                             19 51 :22 53:5,8, 13, 17,23 54:3,8,   motion 46:15,24 47:5,12,19,20
 matt 5:13,16110:15                          13,20,23 55:1,14,15 56:1 57:14         50:16,24 51:4,9,12 57:17
 matter 21 :6 39:12 55:1 57:19               65:17,21113:25116:8,11,17,25
                                                                                   motions 46:18
  58:13 59:24 69:14 70:9 71 :15,23           117:5,12,21,25118:4,12,16,18,21
  75:12,18 79:1111:12,19112:24               119:9,13,20120:13121:6,22             motive 30:13
  113:6,13                                   124:11,15,20127:11,16128:18
                                                                                   mouth 80:19
                                             129:2135:19140:13
 matters 12:10 20:21,22 70:16
                                                                                   move 5:25117:16 129:16,20
  106:10                                    meetings 13:21,2414:1115:17,21
                                             21:848:6111:11114:12131:18            moving 64:24
 Mccarthy 5:1513:10,13,15,21
  14:3,8,12,1515:2,1717:218:2               memory 52:24 53:4                      murdered 34:1
  21 :23 22:1,523:3,10, 17,24 24:2,7,
                                            men 80:15                              Myers 81:18
  13, 19,23 25:4, 14,20 26:3,9, 16,23
  27:5, 12, 17 ,24 28:7' 14,20 29:6, 13,    mentioned 52:23 53:1,3 120:12          mystockbuy 102:14
  19,25 30:6,12,19 31:1,7,13,20 32:3         132:16143:16
  34:6, 10, 16,22,2535:3,1636:4,12,
                                            message 124:25                                          N
  15,16 37:2,14,17 38:5,13,16 39:24
  40:6,10,16,18 41:2143:8,1051:22           messages 88:19,23 89:4 91:5,11
  52:20 53:14,17,19,21 54:3,8,21,25          93:23 94:4 96:13 105:5 151 :25        named 38:20 65:4
  55:23 56:14 57:1,14,19,22 58:2,5,          152:19                                names 48:2052:11,16,21 53:1 o
  12 59:3,6,9,14,23 60:3,6,9 61 :4                                                  54:14 61 :23 68:15 111 :4 122:2,7,9
                                            messaging 89:19147:1
  62:7 63:6,9 68:23 69:7,12 73:9,19
  74:6,13 76:18 79:8 83:5,10,14,16          messed 45:5 97:6                       naming 49:10
  84:11 85:4, 17,2386:4,9,16 88:18,                                                narrative 13:6
                                            messing 63:22
  22 89:3,14 90:4,23 93:13 94:6,16,
  24 95:5,16 97:23 98:17 99:2 103:1,        met 13:11,13,1514:1016:18 39:3         narrow 100:12,14,17
  22 104:4,15,21106:18107:20,25              47:948:2161:6,7110:18111:11           Nathan 42:5,7,8 61:5 62:10,13,15,
  108:4, 12, 18 109:6, 12, 15, 19,23         145:9                                  16 63:5,8, 15, 18 64:4,6,8 65: 1, 11
  110:6116:11,25117:5,11,19                                                         66:2,18 77:2,7,9,12,20,23 78:5
                                            Miller 64:10 65:4 66:8
  118:22120:17122:3,10125:18                                                        80:2181:1383:22 84:13,22 85:10
  126:4,13127:10,11,17128:11                millions 53:2 135:6                     86:9, 12, 16 88:2,8, 15, 19,23 89:4,
  129:3,6, 15, 19,25 130:3,6, 10, 13, 17'                                           15,19 90:15,25 91:3,11 92:2,8,15
  18,21131:1,6,13,16,17,24132:7,
                                            mind 10:3140:6,23154:22 159:13
                                                                                    93:16,22,2394:5,15,23 95:22,23
  15,21133:2,7,11,14,18,22134:5,            mine 15:5 38:20                         96:2,8, 14 99:5 105:5, 13, 19,23
  13,22135:5136:2,4137:5,9,11,18,                                                   106:1,24124:25131:25142:14,23,
  20,22,25139:15,19141:23142:10             minutes 51:17,19127:2141:3
                                             159:21                                 24143:7144:14,23145:1,8146:2,
  143:3,4147:15151:15152:7,9                                                        12,25147:6,16,17,20150:6153:6,
  153:1154:13,17155:11,15,18                misconduct 99:1 101 :1,25               15154:5,12,22155:21156:9,20
  156: 1 159: 11, 15, 17
                                            misrepresentations 29:7 34:1 o         Nathan's 142:18144:22
 Mccarthy's 126:19 154:13
                                            missing 49:14146:22                    nature 78:21 147:2155:2
 meaning 22:9 58:12
                                            mistake 58:13                          needed 64:1 77:20 78:5 94:14
 means 139: 14                                                                      120:17122:11
                                            misunderstanding 84:1
 meant 91:15



hglitigation.com
                                                          ~.
                                                 EXHIBIT 1
MCCARTHY: RYAN REYNOLDS
                                                                                        Index: nefarious .. personal

 nefarious 141 :24                          10, 16,21 93:5, 11, 18,2594:7,18,25
                                            95 :11, 19,2496:4,9,15 97:25 98:7,                          p
 negative 23:8 43:22 134:9146:8
                                            12 99 :7,25100:2 ,9101:3,13,19
  147:13
                                            102:2, 10, 19,22 103:3, 10, 18,24       P-0-W-E-R 72:24
 negatives 56:22                            104:18105:3,7,15106:4,20107:1,
                                            2,8, 12, 14 108:1,6, 13,20 109:1,8,20   p.m. 160:3
 negligent 31 :7,14                         110:1,9,24 111 :7,14,25113:1,8,14       paid 76:3,5,25 106:22 107:4,6,10
 nervous 39:4144:17                         114:15,25115:6,19,23116:13               115:7
                                            117:8,23 118:23 119:22 120:9
 Neutral 139:5                              121:1,12122:20123:6,19124:17            paper 34:2
 news 66:11, 13 68:24 69:8 126:13           125:3,8,9,21 126:1,7,9, 16,22           paperwork 100:4
  132:23 133:3                              129:13,17,23130:23131:9132:2,
                                            11 ,18,24133:5134:7,17135:10            Pardon 57:7
 newspaper 142:19                           137:24138:2 139:13141 :25
                                                                                    Park 102:4116:17117:4
 nice 42:1943:11                            147:21148:12149:2151:21 152:3,
                                            13,21 155:22 156:3,23 157:6 159:5       part 10:1817:16 20:6 70:8
 night 34:1
                                           objections 11 :1857:17                   participate 98:3
 nonattorney 115:21
                                           objects 11 :20                           parties 55 :16
 nonresponsive 7:25 43:5 86:14
  109:1                                    obligations 123:4                        party 41:5 70 :12 71:12

 notice 5:24                               observations 123:3 137:11                pass 37:18

 numerous 38:8109:10143:12                 obtain 96:20131 :25147:19,24             Patrick 73:2
                                            148:11149:12150:9,13155:1,20
                                                                                    pause 61 :1769:20110:11127:8
                                            157:12
                   0                                                                 129:9131 :11135:3136:11148:18
                                           obtained 146:25
                                                                                    pay 77:2 88:14 91 :18 93:22 105:6,
 oath 11 :3,9 64 :20 88:17 89:25           obtaining 150:21                          12, 19,22 124:25
 Obama 145:1                               offer 92 :8,14 93:16 94:23105:13,        payments 76:22
                                            19,25 106:1 124:25 157:3
 object 7:8,22 8:11 9:8, 11 10:11, 15                                               pending 39:14
  32:24 35:6,13 41:12,17 43:4 71 :4        offered 77:2,9,12 87 :14,19 88:8
                                                                                    people 16:11 17:23 22:1 O 37:5,21
  74:1100:19
                                           offering 77:7 91 :3 92 :2 95 :22 98 :5    38:8 40 :25 42 :3 44:19 45:4 63:22
 objecting 33 :3                            156:20                                   64:17 73 :4101:4102:4109:10
                                                                                     142:8 143:20 146:20 159:6,7 ,8
 objection 5:24 7:25 8:12,1310:8,          office 132:17143:7
  14,2412:17,2313:7,2215:3,14                                                       perceived 45 :16
  16:1617:1518:12 20:19 21 :5,16,
                                           Ohio 80:19
                                                                                    performed 113:12
  17 22:8 23 :4,5, 13,20 24:4,9,15,25      one's 32 :20
  25:1,7, 10,16,22,2326:5,6,12,13,                                                  peril 6:8
  19,2027:1,8,9,15,20,21 28:2,3,9,         opinion 32 :24 33:2 67:24 124:22
  10, 16, 17,23,2429:9,10, 15, 16,21,
                                                                                    period 97 :9
                                           opportunity 11 :15
  2230:2,3,8,9,15, 16,22,23 31 :3,4,                                                permission 20:16 21 :3
  10,11,16,17,24,25 32:5,6 33:10,21        oral 32 :10
  34:7,12,13,18,19 35:4 36:17 38:6                                                  perplexed 19:23
                                           order 46:16,25 47:6,12,20 50:17,
  40:2,3,7,11 ,1941 :2542:144:3,10,         25 51 :5,13 57:18 97:22                 person 22:14,16 37:19 42 :18
  11 46:8,20 51 :24 52:1354 :4,5,17,                                                 44:21 45 :20 96 :21 101 :8 121 :20,22
  18 55:4,19,20 56:2,17,18 57 :6           original 15:10                            122:17 128:9
  60:1,13 62 :8,14 65:6,9,14 67 :9,10      outlined 128:7
  68:19,25 69:1,15 71:21 73:12,15,                                                  person's 37:1o
  21,22 74:3,8,9,16 76:20 77:4,15          overtalk 10:2                            personal 19:13 22:2138:1240:16
  78:1, 15 80:23 81 :20 82 :17,24 83:7,    overview 121 :24 127:21                   41 :21 43:12 44:9,12,14,18 45 :20
  18 84:4,24 85 :5, 11, 18,24 86:5, 11,                                              57:2063:2108 :10125:24
  14, 18 87: 16,22 88:4, 11,24 89 :6, 16
  90:1,6, 14,20 91 :6,13, 19,23 92 :4,



hglitigation.com

                                                EXHIBIT 1
                                                          Im.
· MCCARTHY: RYAN REYNOLDS
                                                                            Index: personally .. protectmyid.org .

 personally 22:10,20 35:23 44:23           point 18:1445:1151 :1067:12           print 34:2
  99:22 108:4 130:7                         76:12 77:2 126:25 127:13 136:15
                                                                                 prior 47:20 70:16 92:2 155:6,7
                                            147:19157:17
 persons 20:8
                                                                                 Prisoner 116:12,24
                                           portion 130:7
 perspective 68:4
                                                                                 private 34:2435:2,15, 1736:3,11
                                           position 22:5103:15
 persuade 132:8
                                                                                 privately 35:18 36:15
                                           Positive 136:10
 pharma 107:4
                                                                                 privilege 7:1612:821 :779:13,16
                                           possessed 88:1 o
 pharmacies 67:20 76:14118:11                                                     80:9114:20140:24141 :6,14149:1
  120:3,6, 11 122:5, 14                    possibility 128:2
                                                                                 privileged 48:24 49:12
 pharmacy 64:10 66:9 67:17                 possibly 19:4 41 :8 52:2 67:25
                                                                                 pro 46:19,25 50:16 51 :9,12
  119:19125:15131:18                        110:18,22118:15,17,19119:16
                                                                                 problem 50:2 100:21
 phone 22:1o 45:9 61:8,14, 15, 19          potential 52:12 69:13 76:23
  65:25 66:7,20,22 133:8                    104:17,22 107:24 108:9 109:4         procedure 120:22
                                            135:8
 physical 14:2                                                                   procedures 121 :9
                                           potentially 17:4 52:22 54:14
 physically 13:24                                                                proceed 6:8 10:20 120:20
                                            55:17 56:9,10 58:16 93:22122:15
 picking 45:9                                                                    proceeding 148:18
                                           power 41: 14 72: 18,20,22 73:2
 pickle 155:4                                                                    proceedings 5:23 61 :17 69:20
                                           Powerpoint 77:13 89:21,24 92:2,
                                                                                  90:23 93:13 108:9, 17 109:4 110:11
 pills 75:2                                 9 93:9125:1 ,6130:16145:21 ,22
                                                                                  127:8129:9131 :11135:3136:11
 pitching 116:11                           Powerpoints 90:9                       160:3
 pizza 127:5 139:23                        predicate 40:12                       produce 71 :5
 place 14:22                               prefer 25:11 82:10                    produced 153:5,14
 placing 5:24                              prepared 123:1                        professional 73:11122:19,24
                                                                                  123:2
 plaintiff 58:12 128:13 129:7              prescription 74:22
                                                                                 professionalism 123:23
 plan 128:13                               presence 14:2 93:9
                                                                                 Progen 53:5,8, 11, 13, 16, 18,21
 plant 97:21                               present 13:24 71 :13 110:15
                                                                                  57:3125:20128:11 ,14,17129:2,
 plead 78:19 81:15,22 82:5,19,25           presentation 77:14 89:22,24 93:7       11 ,12130:21131 :13132:1,9,16
  83:8, 12, 1984:5,9,12, 16,21,25           125:2,7130:16158:22
                                                                                 Program 116:12,24
  85:6,12,19,25 86:6 87:9,17,23
                                           presentations 57:14157:16,23
  88:5,12,16 90:21,24 91:2,7,10,12,                                              proper 104:14120:2
                                            158:2,7, 10, 12, 15,20
  14, 16,2492:5,11, 1793:1,3,19
                                                                                 prosecute 83:24 84:8, 11 85:4, 1o
  94:1,8,19 95:12,2596:5,10, 16            presented 103:8, 15 133:23
                                                                                  157:4
  97:17 98:8,13,23 99:3,8102:11,15,
                                           presenting 132:15
  18,23 103:4,25 104:2 105:9, 16,21,                                             prosecuted 60:4 131 :8
  24106:3112:3,7,11,13115:12               pretty 14:24 17: 10 119:3
                                                                                 prosecution 79:20 80:6 84:23
  125:5,10 147:22148:8,13149:24
                                           previous 127: 1O
  150:3,5,8, 11, 14, 17,19,22,24 151 :2,                                         Prosecutor 84:14, 18
  5152:4,22155:23156:19,25157:5            previously 70:15
                                                                                 prospective 126:8131 :7139:20
 pleading 58:14 91:17 95:10                pride 158:14
  115:14116:6149:11,20156:1,8                                                    Prospere 66:19155:6157:17,24
                                           prided 157:15 158:14
  157:7,11                                                                       protect 16:23 80:15
                                           primarily 118:6
 pleadings 20:21,25                                                              protective 46:15,24 47:6, 12, 19
                                           principals 128:11 132:4                50:17,25 51 :4,12 57:17
 pied 92:24
 plenty 63:18                              Principled 138:1 o                    protectmyid.org. 16:24




hglitigation.com
                                                    ~
                                                EXHIBIT 1
'MCCARTHY: RYAN REYNOLDS
                                                                                         Index: provide .. report

 provide 73:19 79:25 80:4,17                                                   referred 10:3 67:25 68:11 112:8,
  108:11                                                  R                     20 155:9

 public 35:18 70:8 71:5,13106:13                                               referring 57:20 89:19 90:19
                                       Rall 19:5, 17 54:22 55:24 56:15          151 :25
 publicly 36:16                         57:3 63:12 65:22 66:3 67:8 83:24
                                        84:10131:2,18145:12146:17              reflect 67:4
 publish 132:22
                                       rang 61 :15                             refresh 52:24 53:4
 published 126:13
                                       rattling 128:20                         refusal 9:6 48:1 72:6
 purchase 87:14,20,21 149:23
  150:2                                read 79:10 81:1,8 82:1,3,10             refuse 6:7 7:17,20,24 8:1,8,16,23
                                                                                9:1, 12, 16,20,22 21 :9 46:11 47:4,8,
 purpose 17:12 54:13113:11             real 36:23 63:15                         18 50:15,19 62:4 70:17,21 71 :7,16,
 pursue 52:22154:14156:17,22           realize 153:25                           19,25 72:3,4,14 75:16 97:19
  158:23                                                                        110:17,21111:1,3,9,16112:21
                                       reason 17:17 66:6 83:15 88:8             113:3,10,20,24114:11,17116:1
 put 36:21102:16125:24143:13            94:14,21 98:24,25
                                                                               refused 83:17
 putting 159:18                        reasoning 148:2
                                                                               refusing 95:9
                                       reasons 48:23 123:24
                   Q                                                           regard 140:23145:16
                                       recall 6:22,23 15:23 16:8, 1o,12, 13,
                                        20 18:2 41:2342:2343:3,15 44:1,7       Reiner 80:19
 qualified 32:25
                                        52:20 53:7,10,12,16 77:5,6,16          relate 113:12
 question 7:15,20 8:2,6,8,17,21         90:10 116:21 117:14,20 119:7
  9:2,12,17,2311:19,21,2213:514:1       120:5,6122:8128:19144:12               related 72:25 73: 1 76: 17 78:23
  21:10, 12 33:4 35:11 40:22 43:20                                              125:7 155:11
                                       receive 130:7
  46:12 47:5,9,18 48:3,7,14,23 49:7,                                           relates 48:3 74:7 156:2
  9 50:15,20 59:1 60:2562:5,18,22      received 76:16,21
  66:15 68:3 70:14,18,22 71:8,17,20                                            relating 49:9
                                       recite 81 :6 82:18
  72:1,15,19 75:17 79:12 97:13,16,                                             relation 158:5
  20 102:6104:14108:25109:2            recognition 79:18
  110:17111:2,10,17112:22113:4,                                                relationship 47:3,15 75:14
                                       recollect 118:25                         114:14,19,23115:4,10126:20
  11,21116:1117:6140:12143:2
  148:24                               recollection 68:16131:14                relationships 31 :21
 questioning 70:10                     record 6:6 9:11 15:17 19:20,22          release 20:4,6
                                        20:1 49:17 53:20 56:22 67:4 70:8
 questions 5:19 7:9 8:20 9:5,21                                                relevant 17:22
                                        71:5,13 72:12 81:12 82:2,4 96:18
  12:6 19:24 35:12 46:947:2,15
                                        106:13128:24140:15,21149:15,           remember 6:16,1813:1614:23
  61 :24 70:20 71:12,14 72:5 73:25
                                        17                                      17:20 18:19,22 22:17 40:25 41 :8
  106:14110:19,23111:5,13112:10,
  17140:7,9,25149:8                    recording 64:9 65:3 66:8 147:1           52:4, 11, 15,25 61 :13 64:15 69:19
                                                                                84:3 86:22 87:2 89:21 101: 11
 Qui 19:4,10 52:3,12,22 53:24 55:17    records 131 :25                          116:10,16119:7,24120:4,12122:5
  56:14 57:2 67:7,14,16 68:7 76:23
                                       recovery 130:7                           125:12128:21129:1131:16,17
  103:22 104:4, 16,21 106: 19 117:25
                                                                                144:8,9145:15,18
  118:4,8121:7,16,25125:19             Reed 66:19,20 155:5,7157:17,24
  127:13,18,21128:4,10,14129:7,                                                remembered 18:22 66:16
  16,21130:1,7,11135:8154:14           refer 88:291:10105:4115:21
                                        125:1                                  remind 89:25
  155:2156:17,22157:4158:6,7
                                       reference 82:11 88:18,22 89:4           repeat 12:1818:24 62:23 72:19
 quick 110:12139:23
                                        90:2,3 91:493:23 94:4 96:13             78:2 80:24 81:7,10,21 84:4 88:20
 quote 91:22149:13                      124:24                                  103:12104:19

                                       referral 112:14115:15116:2              repeating 68:13
                                        130:14                                 report 97:9




hglitigation.com

                                            EXHIBIT 1
                                                     ~
MCCARTHY: RYAN REYNOLDS
                                                                                         Index: reporter .. sit

 reporter 10:5 11 :12 50:9            rude 37:1                            self-dealing 26:24
 represent 19:23,25 83:25 157:25      Rule 10:18                           self-incrimination 79:13 80:1 o
 representation 7:1 O 8:20 9:5        rules 10:15 73:1 O                   self-inflicted 67:3
  73:20
                                      run 52:6,8 56:6,8 120:17 122:11      sell 79:8 80:21 81:12,13, 18 83:17
 representations 110:8                 123:14134:22142:18145:13             143:24 149:23

 represented 61 :25 75:8, 1o,11, 18   running 25:9 74:2                    selling 82:23
  82:15157:19
                                      runs 142:25                          sense 32:13154:9,10
 representing 144:3 159:7                                                  September 116:8 117:25
                                      RXPRESS 57:3 65:12 132:1,9
 represents 83:23                     Ryan 5:2 6:9 36:24 38:25 39:6        served 7:1
 reputation 32:11,20 33:20             81:18143:24
                                                                           services 7:13
 respect 18:6 79:16 91 :3 92:25                                            set 12:1 o 20:21 61 :21
  104:3,8112:14114:23115:4140:9                        s
  141:6,14149:12157:8,12158:20                                             shady 124:2
 respectfully 72:4 79:12              Sanchez 16:2                         shared 12:8
 respond 6:7                          scared 144: 15                       shares 78: 13, 16, 18,24 79:8
 response 79:18                       scenario 45:7                        shit 39:6
 responses 80:16                      scheme 109:24                        shop 56:14103:22
 restaurant 13:1136:1937:13           schemes 118:15125:7                  shopped 57:2
  38:25                               school 136:12,13                     shopping 67:7 104:4,16
 restriction 82:22                    Schuster 19:5, 16,23,25 52:3         shore 139:24
                                       54:22 55:24 56:15 57:3 63:12
 retain 7:13                                                               short 51:17
                                       65:12,22 66:3 67:7 131:2,18 132:9
 retained 7:21 8:2,8                   142:20145:12146:17                  shorten 22:23
 reveal 139:15                        Scoot 142:20                         shorter 41 :11
 review 11:15                         scope 114:14                         shoulder 36:21
 revisit 140:13                       Scott 19:5, 16                       show 6:6 49:13 57:13158:13
 Reynolds 5:2 6:9,10 39:1 70:1        screwed 97:6 143:1                   showed 54:7 66:22 67:23 118:3
 Richard 73:2                         search 66:23                          158:17

 rights 114:2,6                       searching 135:8                      sic 8:12 79:25
 Rimlawi 116:17 117:11 118:15,25      SEC 63:24 67:24 68:9, 12 83:24       side-bar 41:13,17100:20
  119:7,11                             84:8 142: 18 144:20,21,25 155:8     signature 47:21
 ripped 53:2                          secondary 38:15                      signed 46:25 58:14
 risk 6:8                             secondhand 36:14 42:14 44:15,        similar 21:13
                                       24 45:22 142:3, 11
 Rob 38:21 39:4, 10, 11, 13, 15,20
                                                                           simply 79:18
 Rolfe 76:1,5 77:21 78:6 85:3,9,15,   secured 79: 14
                                                                           sir 5:66:27:118:722:1341:19
  22 86:3 88:1,992:14,19 93:10        securities 69:23 70:23                47:17 66:6 83:4,13,15 84:13,17,20
  94:14,22 105:25106:5,9,15115:4
                                      Security 132:8                        85:14,15 87:25 88:7,17 92:13 93:8
  132:9141:17157:2
                                                                            94:13 98:15102:8110:16116:20
 rolling 42:20                        Segedy 5:13,16110:15
                                                                           sit 15:2218:143:15,2544:6 53:7,
 Ronald 52:3                          segments 132:23                       12100:16124:14128:21129:1




hglitigation.com
                                           EXHIBIT 1
                                                     ~-
'MCCARTHY: RYAN REYNOLDS
                                                                                  . Index: sitting .. talked

 sitting 36:20 148:23             start 18:10 62:21100:11,13            substance 48:6, 19
 situation 144:18                 started 12:414:2418:11116:12          substantive 118:21,24119:18
                                                                          120:14123:8
 slanderous 126: 13               state 6:2 11 :8 64:7 69:4 79: 15,22
                                   96:18                                sudden 63:21
 smart 45:14 136:4
                                  statement 9:3, 14 15:19 20 :4 23:8,   sue 130:21131:2
 smell 12:15,22
                                   1131:2332:10,1941:2451:14
                                                                        suggest 23:24 24:7 26:3 28:6,13,
 Smith 75:7,11,17,24 76:3 83:23    69:5 79:23 134:19 146:10, 13
                                                                          20 29:6 30:12 31:1354:9 57:1
  84:885:3,9,16,22 86:3 88:1 ,9
                                  statements 21 :22 34:6 85:16            69:6, 11 73:9,1774:5,1289:2,13
  92:14,20 93:9 94:14,22 105:22
                                   110:7 134:5, 13                        100:25101:17106:17110:6
  114:23141 :7,14157 :3
                                                                          126:12131 :6132 :7134:22
                                  States 13:18 79:25 80:16103:9,17
 so-called 154:23
                                                                        suggestion 10:3
                                  stay 123:23
 social 17:5
                                                                        suggests 49:19
                                  staying 5:23
 sold 78:23
                                                                        suited 140:11
                                  stays 6:1135:17
 solely 133:10
                                                                        sum 48:6,19
                                  Stevens 99:6
 solicited 78 :23 129:6
                                                                        supervised 20 :3,6
                                  stick 140:18
 somebody's 32:11
                                                                        supplied 69:12
                                  stipulate 41:16 82 :12
 sort 97:23 98:4 106:18
                                                                        supply 79:19 80:4
                                  stock 78:18,2480 :21 81:13,18
 source 106:23112:14115:15
                                   82 :23103:1118:14                    support 22 :5103 :14
  116:2
                                  stocks 83:5,6, 11, 17                 supported 20:24
 sources 38 :15
                                  stopping 126:25                       supporting 130:11
 Southwest 52:17,19
                                  stories 42:4                          supposed 45 :19
 space 101 :2,18102:1107:7,17
                                  story 41:1134 :23145:13               supposedly 45:21 153:7 157:22
 speak 61 :12
                                  strange 37:9 46:4                     Surely 51 :18
 speaker's 80:19
                                  strategize 129:20                     surreptitiously 157:4
 speaking 48:9 99:1 118:25
                                  street 154:5                          surrounding 9:21
 special 20:1421:3
                                  strictest 27:6 133:25                 suspend 160:1
 specific 99 :15
                                  strike 5:25 6:3 8:1714:19 23:24       sustain 41 :13
 specifically 37:16
                                   26 :1 29:2,4 39:22 41 :1958:8,10
                                                                        sweet 135:16
 specifics 55:23 119:4 121 :17     60:8,24 62 :11 63:1 69:4 71 :18
                                   73 :6,18 83:3,14,20 87 :12 89:11     sworn 5:3 46:23 51 :11 88:17,21
 spent 116:23 117:3                90 :25 91 :1593:7,15 98 :24 105:12
 spoke 98:24117:11,19              107:4 110:3 111 :2 115:2 116:9
                                   119:25 129:5 137:9,19 149:25
                                                                                          T
 spoken 22 :10                     157:13
 spread 83 :10                                                          taking 74:18,21 78:22 79:3 81 :12
                                  strikes 119:1                          87:13 98:20,22104:7112 :5115 :3,
 spurred 133:7                    struck 146:18                          8 116:3,5 156:6
 standard 120:22                  stuff 17:11 58:17 60:16 97:3 137:2    talk 17:23 38:25 39:13, 14 50 :9, 11
                                   142:2,7158:17                         52:17 70 :16 78:20 95:9 97:7 98 :10
 standards 20 :7
                                                                         99:1 122:14130:13149:3,5159 :24
 standing 37 :7 38:2              subject 111 :12,18112:24113:6,
                                   13                                   talked 17:418:2,10,1319:4 22 :17
 stands 59:22                                                            101: 11 107:20 111 :5 112: 19 113:6,
                                  subpoena 7:1136 :15                    7114:13117 :15119:4,11120:6
 stapling 159:18



hglitigation.com

                                        EXHIBIT 1
                                                 ~-
MCCARTHY: RYAN REYNOLDS
                                                                                          Index: talking .. utmost

  121:21122:9140:12                      thinking 128:3                          45:4,7 51 :14 53:21,22 58:2,5,6
                                                                                 59:24,25 63:17 66:13 69:8,9,10,14,
 talking 22:12,2165:286:22 93:1,4        thirdhand 45:4
                                                                                 17 77:18 80:7,20 83:4,9,13,15
  96:25101:6102:5111:19116:16,
                                         Thirty-three 33:8                       84:13,17,20,22 85:2,8,14,15,21
  24117:4119:2,7144:1145:17
                                                                                 86:2 87:25 88:789:5,15, 17 92:13
  146:11148:3151:11,16,20,24             thought 33:15 37:1 41:11 43:10
                                                                                 93:8, 1294:3,10, 13, 17 101 :2
  152:17,18,19153:3,23154:8155:9          54:14119:1,3153:4154:8155:4
                                                                                 102:25133:12,16146:13
  158:3,25
                                         threatened 84:13,22 85:3,9
                                                                                Trustworthy 138:22
 tall 120:24
                                         throw 69:18 158:23
                                                                                truth 11 :5,6 32:21
 Tam 19:4,10 52:3 55:17 56:14,15
                                         Tillery 71:3,9,11 91 :21 99:4
  67:7,14,17 68:7103:22104:16,21                                                Truthful 80:16
  106:19118:8121:16125:19                time 35:11, 13 37:25 39:2 43:24
                                                                                turn 153:16159:10
  127:13, 18,21 128:4, 10, 14 129:7,      50:10,12 51:10 55:22 57:10 61:11
  16,21 130:1,8, 11 135:9 154:14          62:24 63:13 64:21 67:12 102:3         type 17:1129:1376:22 77:13
  155:2 156:18,22157:4158:6,7             107:19116:24117:3127:14135:7           151 :3
                                          136:16160:2
 Tam's 121 :25
 Tams 52:12,22 53:24 57:2 76:23
                                         timeline 141 :3                                         u
  104:4 117:25 118:4 121 :7              times 6:15, 17,21,24 13:20 14:2,4
                                          61 :6,9 143:12 159:23                 U.S. 79:14132:8,17
 tape 64:9 99:4
                                         today 5:10,17 74:19,25 75:1,3          UDF 83:25
 Taylor 135:19,20
                                          111:13,19112:25113:7,13114:3,6        Unbiased 139:1
 telephone 61: 1o                         159:1
                                                                                understand 10:6,2111:2,8,11,14,
 television 132:23                       told 20:19 22:15,17 36:19 38:19         2212:1213:419:23 21:15 37:12
                                          39:21 41 :1 42:8 44:19 56:5,8 59:16    41:1069:23 78:3 95:2 108:23
 telling 5:19 42:4,14 44:7 99:5
                                          62:13, 15 63:6,21,22 64:2,3,4 65:2     117:25 118:4 152:1 153:10, 17,21,
  144:8145:4147:24148:19151:14
                                          66:18 67:24 83:4,13 86:12 93:16        23154:15,16,19
  154:22
                                          97:21 98:16,21103:21104:3,15,20
 ten 70:4141:3                            120:17122:10123:13127:24              understanding 21 :19,21 32:9,22
                                          131:21135:4142:24144:14,25             33:2,5 49:19 98:25146:5,9,10,16
 terms 52:12 68:13,16113:4123:2                                                  151:10,13153:6154:25
                                          145:10147:4,5157:17158:11,18
  124:19141:3
                                         total 16:11                            understood 39:11 155:10
 testified 5:3 18:8 107:23 149: 15
                                         touch 12:15,22                         unethical 22:6 23:17 40:10,17,18
 testify 12:8,9 20:20 21 :6,8 47:24                                              41 :22,24 44:8 55:2 97:23 124:22
  49:370:2,9,13 71:10 75:14 78:25        touched 101: 11
  113:17115:9,11,17                                                             United 13:18 79:24 80:16103:9,17
                                         touching 159:19
 testimony 11 :11 46:24 51 :11                                                  unlawful 23:10101:1
                                         trade 144:23 145:11
  74:1980:1,488:17,21113:13                                                     unmask 139:19
  127:10                                 traded 78: 13, 16
                                                                                Unprejudiced 139:3
 Texas 73:1 O 79:15                      trading 82:22
                                                                                unquote 149:13
 text 84:3 88:2, 19,23 89:4, 19 91 :4,   train 150:9
  10 93:23 94:4 96:13105:5124:24                                                update 136:18,21
                                         treaties 77:14
  147:1 151 :25152:19                                                           upfront 133:19
                                         treatise 92:2
 texted 83:22                                                                   Upright 138:18
                                         Trilogy 64:10, 13, 1465:4,18 66:8
 thing 12:4 37:8 39:14 42:20,21                                                 urged 134:22
                                          67:17,19125:13,16
  123:17134:2142:13,14144:13
  145:7                                  trouble 39:7 68:5,9 98:4120:25         utmost 26:10 27:18

 things 18:14 39:18 51:2270:2,7          true 6:11 9:3,13,2315:1916:2,15
  71:22102:4144:8145:4147:1               17:618:1119:1720:423:3,8,11
                                          31 :22 33:18 36:4,5 43:2,8 44:16



hglitigation.com
                                                  ~
                                              EXHIBIT 1
MCCARTHY: RYAN REYNOLDS
                                                                        Index: vendetta .. you-all

                                    worked 39:1 o 75:23 76:1 118:1,5
                   v                 121 :16 128:8 132:22
                                    works 5:17,19118:8
vendetta 83:16
                                    world 33:7100:10
versus 13:6 22:17
                                    worried 63:15 67:23155:8
violated 73:10 74:6
                                    worry 37:5,6,20

                   w                Worth 135:5
                                    Wow 33:13
waive 149:8
                                    writing 84:3
waiving 5:24
                                    written 32:1 O
walked 36:19 37:6,7,21 38:2
                                    wrong 43:19 57:21 98:17100:7
wanted 39:13,14,17 63:14 66:20       124:15,21 143:3 145:3,5
 83:10,17,25 97:21120:23127:12
                                    wrongdoer 80:17
 144:19149:12 156:21159:8
                                    wrongdoing 54:2,22 63:3 101 :1
warrant 66:23 133:8
                                     142:10
Wednesday 7:2
                                    wrongful 23:3 32:4 54:10 55:3,16,
weekend 84:2                         24 95:16141:24152:11
weird 63:19                         wrote 46:22,24
weirdest 39:18
well-being 125:24
                                                      x
whatsoever 36:7 55:9 122:16         Xpress 57:3131:18
 155:12159:13
When's 107:19                                         y
White 18:11,16
                                    y'all 54:15
 whomever 71:6,13 142:20 143:8
  154:4                             year 13:15 82:16
 wide 100:10                        years 13:12 33:7,8 68:17,18 70:5
                                     78:14107:22112:25
 willful 120: 13
                                    yes-or-no 13:5
 willfully 32:3
                                    you-all 119:6
 wire 63:14 69:24 70:22
 wired 42:9 64:6,9 65:2,12 142:14
  143:7
 wires 63:17,18
 withdrawing 140:23
 witnessed 101 :10
 wolf 159:23
 word 11:12 32:9,18
 words 89:1
 work 5:12 53:24 113:12 121 :25



hglitigation.com
                                         EXHIBIT 1
                                                   ~
                                                                                       '   .,




STATE OF TEXAS                          }
COUNTY OF C Ll..AS
I, FE ICIA r·-.E, Cler.· cf .he DlBtrlct of D llas County,
T::- . ~>. ··:.~.1 1: rt !:,7 ·; ~ . v dia~ 1:·, \1~ ~~, 1" fj·e(l this Instrument 1
                    ''.} •,,r_ rt'.\. co1~Y o1 tu ··' origb    3   appears on
r c:ird!nn1;.-:·: .. .
GIVE,      , ~L;::_-, ,.~v   :..". -t ~.&~·~_. ~::'.A [)~~ourt, (Qtfll*
In Da los,   I ,, . .::l, n.:~   - '   f l f.r .... (•i         A. .,
                         FELICIA Pl,~ E, ..,,;~·r. ,"f ~LE R K
                         DALli45. COLIN~
                         By,      f.:tQ.4\,!V) ()11 l-v-.                Deputy